Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 1 of 391 PageID 7263




                                             OIG
                        CRIMINAL,CASE #1600000656
                            CAPITAL MURDER


                         CASE FlbE FOLDER-REPORT


                 ATTACHEMENTS #1.1 THRU #19.16




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00207
                               Case 2:16-cv-00216-Z-BR EMERGENCY 'ACTION
                                                       Document 444-2  FiledCENTER
                                                                             06/21/19SYSTEM
                                                                                        Page 2 of 391 PageID 7264
.... t) () ~:~ ·:~~ f: .... () J ....           J. {~·                                                                                                     :i:;·. tCIDENT PFPDF:"f
REPARED BY CUSERID/NAME/DATE/TIME):
    d1\0 0 JOA               (\N(\ E)''f :::\:::;JC M?~DR ID                                                                                                                                                EC                    01/18/2016 17:36
'          '!'
.. ( ' •.·,·]
        1
                  .l.1 ...'j:j 'f, (. r· .I.
                    ·.:r !.1::·..
                  '"\
          .. rQ........                  .,. ·•·I 1.... !::·.. ../ {... I~'.·I :~·..l .•.! _. 1·:·r ..·1· ''!/' ....:::; ....l I'(I ...
                                                                                                                                    ·1· :i
       it UT L: d :!·'1 i'-! T                                                                            f"·\ (.:iJ:n;: I :D , (1 Ntf E; T (:1 E I D                                ·ii:
NCIDENT OCCURRED: 01/18/2016 ·rIME: 07:20 AT:                                                                                                                                               BC           SFCUR LVL: 005 RGN: 5
ATE UN/FA AWARE: 01/18/2016 TIME: 15:00
~~:fiO!~TFil                          ON:                               ':.'i4 DY: HC
                                                         O:!./J;::J/'.:?.o:f..s Tit'i[:  ':n:::cuR L. 1.)!...: 00'.~i FGN: '5
                                                                                                                            :L~.'i:
uui::·:                            TYF'F Oi~· Ii\!CI:DEi\!T: HUHICI:OF
OCi"iL[: CF! .. i... (HIGH :::>E::CUPI!'Y)
r:· EL I F I C l... DC (1 T J 0 N : Hb ... C.... :.:.:; :!. 0 CE L l...
NITitil... INCIDENT COMMf.~1NDE!~ ('\"ITL.F:/i .. t1:3T, FIP:::JT MI;.: (IF:· t1l"fl!...IC!-'.1nt...E<)
    bEPi::i[i'.\NT                                            (\NIIC!=~E:;ON . DUb"IIN C
U\!(fi ... INCIDF:UT COMhM..!DEP ( TITLE/i..A:3T . FIF~::n NI); ( :fT. COl'ihtcNil TPl·"d'-..!:::;FE:FU~.ET/)
     SERGEANT                                                                                                      ANDERSON.DUSTIN G
[:3 PON:~;;::: TEAH:     t1                   Il             C: D                                                                                                                    E
I G NOT IF IE:D: 0 J. / :!. E:/'..:.:;(i :l. 6 0/: ::.{!.'.\
IG· Ft::i~:::lOh!NEL. NOTIFIED: :HJ..JPGE; TIMOTHY {-

:::: '"' :: :'"' :::: :::: "'' :::: :::. :::: :::: :::: :::: :::: :::: :::: ::::      !... I   ~;:: T    Cl F' FEN DEF: E )               1:             I N· t) 0 L. '..) E :D :                Y          ;:;: ;; : :::: ::::   :::~   :;:: ::;: ;;:: ::;; :::: :: :; :::: :::; :::; ::;: :.:.: ;: :




    [: IJ E:; ·r ;               <:'.! ~:.:~    ~:< (~i c: E: !             :B      Ed:~: j\rDE         F: : i\i      ~~·=\ {'.:< l~: !        ::~   1 i..n:;; T   ~    6 0 : :.:;          l~t(:~ T ~    l f!> '/
    STG: CRP                                                           SUSPECTED:                                     CONFIRMED: Y EX:
     F:UL!:::; '.) Ii'-1 ..JUF:Y;                                                  Y CHFd :n.JJUF:Y:                                      N :DL:COf·-i"f':'.:\i'Hl'-l(iTF:O: H ML:DICi'.:il... E>:J\i'·I: Y
     T l':EtrTMENT;                                      Y
    ·rRANSFER BY: EMS 10:                                                                               NORTHWEST TEXAS HOSPITAL.
     A~.LEDGED                                 SEX ASSAULT:                                             N EVIDENCE KIT:
          PEP:
                                      {:
(. _-.Ji'.;-'. ';l Ci i:~ ;:~ F :n DE c E (~ r:; EI) Df'.;l Tc :                                                   g, ~~!   ;':.   l'.; ;:; ;,; '.-~:; ;;. :!. :;:: T I i'1 E :
          F' F:El.. Ii'! I N(i RY Ct;Uf:+: : HD!'"i JC I :rn:::                                                                    (UNO FF IC I f'.:iL.)
         DEATH COUNTY: 188 POTTER
         NOTJFIED:CONTRACTED FUNERAL                                                                                               H0 d F :                Y ...l P : i'-! NC}'. T DF l<'. I N ( N 0 l< ) : i'1
          NOK CLAST, FIRST MI):
          DATE NOK NOllFIEDi                                                                                                                   Tii'\E:                                         NOK WILL CLAIM EDDY:
          NOK REL.ATIONSHIP:
DCJ: 01877484 SID: 05332003 NAME: GREGGS,JOE
 CUSf: G5 RACE: B GENDER: M AGE: 40 HGT: 602 WGT:                                                                                                                                                         180
     i:;;TG:                                                            !;i.. H;;PECTE:r.:r:                          CDNFJF:l"!E:D:                                     E>'.:
     RU!..F               ~       ti IN...!URY:                                    Y CHEM Ih!...JURY: N                                              DECIJN"f'f:~1MIM/.\1TED:                             N MFIJIC1:\L. E:>U·1h:                                                              Y
      T FiE(·iTMENT:                                      Y
     ·rRANSFER BY:     ·ro:
     All.EDGED SEX ASSAULT: N EVIDENCE KIT:                                                                                                                              1:.ii::: P PF:OtJI DED:




 ::: '·'' o:: ,,:: :::: :::: ''''"''"'' ,,,, :::: ::::::: :::: :::: :::: ::::         CHF:M IC (\11.. f'.'1GEh! T~:;                                   f.J:~;E:n:            h!

·-··-· ·-·· ~ ....... - •· -- ·- ·- .. ........................ - .... ~................... CONT I HUE :D Di\! NEYT PtiCE                                                                                         ........ -· - ........_ ........ ._ .....---·-·· ··· -· -.. ... ·-· -· ........ .... -·-




                                                                                                                                                                                                                                                                                                         /.I
                                    Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                        UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00208
                                                                                                                                                                                                                                                                                                                                                            '")
                              Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19 Page 3 of 391 PageID 7265                                                                                                                                                                                                                                              . :.;

 :c·='"' ·'·' "" ''·' :::· -"' .:: "'- '''· "'· ·"' ::.. ·"' "'- "'· "' ur: (1 F' nf'.l s / c cn. 1T r: ti :ut1 !'>l :n Fu ui\l :n : 1. . i ;:::;;:::::;::::::;;;:;;::::;::::::;:::::;·:::::::::;:;;::::::::::-.




 ::::r--::::.::::::: :::: :·.:::::::::::.:::::::::::::: -''''·"''"                                                                                                                                                                            ..:: ;::: ~: :: .: .: ;;:. -;:: ::. :·:: :. :~ ·, :: : :: -::: :: :. _; :; :: :   ;: ::   :-.:.




                                                                                                                                                                                                                             ;:.:   ~~   :::: ;::: :::: :::_   .: :~   ;;;; ,;;; .::; ::;: ,:!'" :::: :;:; .:.: ::·: ;::-:




                                                                                                                                                -·- _. . ....--- ·-·- ·- - -··-- - ... _. -· ....
                                                                                                                                                ...... . .. .. . 1   . .. . . . . . . . . . .. . . . . --. ....   ·····-~ ...... ... . . . . .




~\I      ,J l~:~l\l lJ ::\ F: \...  J. p -~ :.:.:; 0 J. {:., ; (\ T (1 FF E c:1>< J i\·! (1 'f E~ !... '•{ () ·_} :.;.: 0 !·-~ [(ij F~ ~::~    ~::; F h~ (::;.r:;: (:1 NT :UiJ F~ ·r :r i\~                                         J


            p ~::; (} f\! ~. ~! (i ::;~ p l~. r:: : ;) E:~ ~) T f) 1-.~ J-·i :3 ... c ... p Ci :u :u F< () p p I~\! G· (j F" FF (.J :uF: F~. ~:~ F:' C} ~~~ fj u ·r :::; I JJ~:::
f-...~ TJ E:~
E: c: f;~ E (~~TI 0:1\~ ' l...Ji . f J L. E cn~ . ~:ct~ c 'T J j\~ (~ () EE c:tJ F~ IT"/ c: HE c: !< ) ~:'.;[ F:EtE (~j"l.!"1"
\\~ :Dt:: f~::::; () f·,1 f) F.~ F'. l ~}t::: :n (:1 T J..!:::; ~·· c . .. ·:? J () CE::L.. L~ ' 1JF"f:· F:t. . ~ :uE: p G·P t:: 13·(3-~::; .         ._J1JE: T :nc: ,..J LH ·7 )' _.:·:i i3 --'{·
:-:.·~ ~::; Cr:BE~ F f·:i.J E :u ~::; J 'TT If\!{'.:~ D(! T ~ . ~!.::: :DE~::: l< ~;:;·r CJC;L                      CJ1::· FF \\.f J)f~ f;: F: CJ:Dt:'.1E F~ b / (!.L ·r ()j\f J :::~ -:S ~;;:() .'..? r~
                                                                                                                                                                            r


(:·1'.?.} C}B.::;;1:::F.~ )F::D L_(:-r'(I1\~6· Ut) r? ..!t:: ·r c;p :ntJ~\!K F"t"1CJ:i\!f~> (~(. .Jtr~{ r·!~.CJf"lf Tf .. tt:: :DC}C~i~~
                                  1




I tij F: ~::; ·r u f:~-t:: ·r P·1 Fl. E:: :::; ~:) >J t·-..~ :::; E:: r:· F~ C} (•i 0 ~::· i::·E:: f,f :ur:: F~ p C) :D13+:: p :;:; T JJ ?\! () (·1 ~) (:"t I L. ~ 0 F" r:· f:: f\~ :DF:: !(
F: r: :.: :; {'.;. b ~,.j j::1 ~::; p E (! [f ~.)EI i F F: c~ i"'~ T !.. ~ E'.~ c: El... L. () ~\~ :n F ~::. c:: DF: .., E :n ·r Ct !~:i HD L :n I ~. . .~ <::t c:: EL L. :
FRCFt·1/"..!T 1~:f-.i'UCP::::~UN F!-...!Tt::i,:FD \"i·iE CEL.!. .. trNil (1Gt1TN t1TTCMPTE:U TU GET !-':1
c•::;pp(iE~F             FF~Un DFFCN:UCF; eu:nucr·'.::;,                             UFFE:i . !:UCP F:CDUCF:!:) PLMr:\IHC:O
NRE:::; fi!JH'::) I \·1E t1N 'D THE I NC I TiFNT C!Ji'!hf.'1i,!:O :::; Y:::; TF:Vi i...J(:::;; l \\!IT I tr TED F,: f'.'.:G)UE'.3 TI i'!G t1
r: LL··{ J:;E L . ! (:\ t. .~ :n (J F :n I c )~. ~ t. b --r {·? r:· F. r: ,. ., J\·\ 1~-: ~:;: I ~-::·~ c: t~ Pr.:: I :.? () i..E: ·;::; F: E ~::; p· c~ r·.~ :uE T:i. {\ 1\~ :n
                                                                                                                    I



ETERMINED OFFENDER RODGERS WHO REMAINED UNRESPONSIVE , NEEDED 1·1J
E:: FE~ c: [t. i:;: TE :o i.) I (:i (;. LJ F: i"'··! F -"{ ..r [! T I-~· r: u i\l I ·r I j\~ F I !:;~ M(:1 !:~: \~ F n (: F i_j r-~· T ~- ~ r: k pc~ E:; ~:~;I ~E.L E:
F~~ F: c~i T l- 1E: f,! T : i.J r:i Di"·-.! (·r F<'. f.~ I\) I hf ft· I {"~ T i~f c: ~J ~··-.! I T I }\~ i:;· I Pt·.:~ t~ R\. ; ME: ~DI C(-[ L. '.::; T t! F:· F. E:: () (r l..J L. t:·( TE:: I}
                  1




?--ff:          CJFFFi\i:DE:~F~           :nETF.i?(JJi\!E:::n {)FF"Ei. . 1:DEi:;~ Pn:nrrFPf::~ ~ . j{)l...~L.:n j\~FE:D TCJ r~F
                                                   {·1f··)J)
r:: f:~ i\! ~::; Pf} R·r t:: :u               }~   \. r-, t..·i I~rCJ L. (:·, i\! c r: ·r )::}
                                                                                  t\J t::J ~~: ·1· !·i 1. . .~ l'.:: :~~ ·r Tr::>< t·! '.: :; ~ ..!f} :?.) F} I ·r (l t .. I ~) {:·1 J·it t! F~ I i...i .. C) -~·· E: ::.~: {.~·! :3 .
Ci;' ·:.: ~\J :OE r;~ k DJ:i {'.:~ F i:~ b l1.} }~:·: ~::~ ..{ p (.~ j\~ !'.'.~ p {j r~ T ?:'.: :n }{/ (; j\-! :Ct.IL.(!~\! c F (\ i"·] J) l.J F' Ct~\~ {\ f-~: F~ :r l_) I i'~.~ (::~ (-'~ ·r
(} h , t~iCJr:::::; T TF l (·1 :3 ~ ..! 1] :::~PI r (:, ~ .. ~-·IF: HEC E: I '·)E: TJ ( J. ) T?) .. JE::C T J tJ !\~ (} F t< t"t JJ ID t:~ C f I '·.)f~:
ATERIAL i·o MEASURE BLOOD Fl. OW TO THE BRAIN, OFFENDER RODGERS WAS ALSO

ASH AND CAPTAIN WILBUR KEMPH WERE NOTIFIE::D. MR. l'IMGTHY BURGE AT THE
FFICE OF THF INSPECTOR GENERAL WAS CONTACTED AT 0735 HOURS ANll
E>)PONDFD TD THE l)If..i...I(d·i fl'                                                                                CL.EYiCHT':;                                     .rn UNIT.                                           OF:'FTHDEY                                         Gfd:::c-c:::;                       i.-.ir:\'.3
Nl'ERVIEWED AND ADMITl'CD TO STRIKING OFFENDER RODGERS ONE TIME IN THE
J L. L J:;E                C:1··~ {\ F~ c-r:: ~D (:·j T ·r l.. ? I F ·r :r !"-··i E        r··.·j E~    l·~ nL.L I ~::~ i\•1fj F~ F~ (:~ \~ (J T T ~··~E Ff'•;\ EE (;'..:E j\~ c~\'
                                                                                                                    j             j




1:~   T T(:) (. . ~      c E~: t\~ TE:: R J..,j t: :::> c (} J'..,J T tt c . cr.:: I) (°( T J ~.=:·i ~5 .::~\ (-1 Di j ~~~ '.~} t·~ !·,.! :n I :~J '.'.:? lj E~ fl I h! c I :uf: i"-! T ?·\~ t.i i'J·1 :E~F:: R
 .... OOB::iE; .... o:t .... J..s (~NJ) E;T()Tf~~D (\~\1 (.\:Lti."./!Ii'-lTE.TF:(i'fI~)E REl)JEl~J ~. JDLJL.:D :HE r:EC~tJIF~E:D .
 L.L. i\~ E:c E:: :~~ :::; ~:~ F~ '( t..J t\~ IT i\! ()TI F" I c (:1 TI iJh! '.=} f..·.JE: f~~ E: i·.-i (~1 :or: (~-, i\! J} f-":t Ny F:· i_J ~~ ·r~-·i E:: p I l)F"C) Rf~·i i~~ "(I ()t·~~
 ILL. :BE E;E: ~\~T ($ E'.; IT :BE: c [f ~\·1r: E:~ (.)I.)(~ J L ts :BL E D F~ ~~~ F G~ tJE~ E;T r::::n.
 r:·F·t::h!~Ut:: R p(j .DG·E: E~:; ~~) i..J::; TI t1 b~ E: :o ( :L )          :L _. . .     I b!C f··~ l-!F: t~··rr·1 TC} f·'if'! T () l·i I~; F"i] RE:!-~E: (;1 I} .
                                                                                                                                      :_=.=.;


:tJ FE: FI [:(:~L. t1 :BF~:~\~::~ T [f.j\; ·r c:~ ,. I IE ~:;:I ('.:il··i"!" r: L I:~nt..f (1 i~.1 :n bi··i UlJL::nr: F: (i F:r:: (i . t\·1 I !'· 1 (f p
 :BR (:1 (·r ::3 I ()h! ·r (} RI G·~··t T :::;I :Df:: C}F. f:· t'!C E::                 !E: ]] I(: {~·rL. ~=~ T t-1 t-:·F ti! .. '.'.:~ 0 i\!C) T t:: J:J (~
                                                                                                                              I       (·
                                                                                                                                         1
                                                                                                                                                                   I~E::~D ~'.)() F1~~~: •=
                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                        :




1:·FENDER GREGGS WAS Al.SO SCREFNED BY MEDICAL STAFF. HE SUSTAINED


·- ·-· - .... .... .... -· - ..... •· · ·-.... ~-· .... ·-· ......................... ·ro· .... ·-· -- ..... ~...       C(} i\! T I r~! tJ E:: :D iJ i\~                                           i-...f   t::: ~{ T P :"·~·t f::;.E::                         - .... ·- ............. ·~.. - --· ........ - ..........-........ ·- .... -- .................. _-




                                                                                                                                                                                                                                                                                                                                                      /.;}
                                 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00209
                Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19 Page 4 of 391 PageID 7266
                                         UPDATE INCIDENT REQUEST
... 00:::1'5D···O :1. ···· i 6
EQUEST BY: MA00104 ANASlASIO MADRID                                 01/19/2016 14:14:17
Ey;.(1~::::JTt:::O   CHf.'.1h!GF::~:;:
N(,     iNUt~F:Y       J '?TH·'      :?OJ(~'!   :OF:'    Gt1i...l.)(..fr.j ,yr THE NDF:THl-~FFT TE)U-':E; ;..1cn:::PI'f{11..
RONOUNCED             OFFENrn~R RODGERS,                    ALTON 01369028             m~CEASED         AT 12:1.4 HOURS.
HE CliULE::          DF Dt:=:~\TH H{~E: BECN              !?ULE:D :~iN      "UNUFFICitil.. HDMICI:DE", THJ~;)
NCI:DEHT :r:::;          i:;Uf<:F~E:MT! .. Y 1.iNDE:1~    IN 1.,.:c:::1TIGt1TIGN t1ND f.~il...L. l.JPTlf.'1T[·;;; UII...! ..
E SENT AS lHEY BECOME AVAILABLE,




                                                                                                                                            /. J
                 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00210
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 5 of 391 PageID 7267



                                TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                                      EMERGENCY ACTION CENTER

                                        INTER-OFFICE COMMUNICATIONS


     TO:         See Distribution                                     DATE:              January 19, 2016


     FROM: William Stephens                                           SUBJECT:           Homicide - Clements Unit
           Director                                                                      Rodgers, Alton #1369028
           Correctional Institutions Division

     On January 18, 2016, at approximately 0720 hours, in Expansion Cellblock/C-210 cell,
     security personnel observed Offender Greggs, Joe, TDCJ #1877484, B/M/40/G5, sitting
     on a stool while his cellmate, Offender Rodgers, Alton, TDCJ #1369028, B/M/31/G5,
     was lying on the top bunk unresponsive. Offender Greggs was restrained and removed
     from the cell. Offender Rodgers was escorted to the unit infirmary by gurney. Offender
     Rodgers was noted with swelling in the middle of his forehead, and his oxygen level and
     blood pressure were seriously low. Once stabilized, he was transported by ambulance
     to Northwest Texas Hospital in Amarillo, Texas. Tests conducted on offender Rodgers
     revealed serious head trauma, as well as multiple facial fractures, and he was admitted
     to the ICU. The Office of the Inspector General was notified. Offender Greggs was
)    examined by unit medical and noted with a swollen hand that required no treatment.
     Upon being questioned, offender Greggs stated he struck offender Rodgers in the
     mouth.
     On January 19, 2016, at 1215 hours, offender Rodgers was pronounced deceased by
     Dr. Galvan. Attempts to contact the next of kin are ongoing. A unit investigation is
     ongoing.

    The TDCJ received Offender Greggs on September 16, 2013, from Trinity County to
    serve a twelve-year sentence for Assault, Family Violence, Strangulation.

    Offender Rodgers is a confirmed 357 Gangster Crip Member. He was received on June
    5, 2006, from Dallas County to serve a life sentence for Capital Murder.


    WS/jl

    Distribution: Hon. Dale Wainwright                                         Darrell Davila
                  Thomas Fordyce                                               Jimmy Blacklock
                  John "Eric" Gambrell                                         Daniel Hodge
                  Judge Larry Gist                                             Martha Bell Liner
                  Terrell Mccombs                                              Terra Tucker
                  Larry D Miles                                                Larance Coleman
                  Derrelynn Perryman                                           State Representative Price Four




                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED
                                                                                                                               /.~
     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                                                                                     OIG_00211
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 6 of 391 PageID 7268



                   Leopoldo Vasquez                                        State Senator Kel Seliger
                   Tomas P. Wingate


          c:        Brad Livingston                                        Debra Booker
                    Bryan Collier                                          Jill Lewis
                    Jeff Baldwin                                           Karen Hall
                    Oscar Mendoza                                          Joseph Buttitta
                    Paul Morales                                           Jason Clark
                    Bobby Lumpkin                                          Bruce Toney
                   ·R obert Eason                                          Brooke Ellison
                    Lorie Davis                                            Cody Ginsel
                   Angie Mccown                                            Barry Martin
                   Jason Heaton                                            File (00858-01-16)




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00212
            Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                              Page 7 of 391 PageID 7269
                                                  Texas Department of Criminal Justice
                                                      OFFICE OF THE INSPECTOR GENERAL



                                                      INVESTIGATOR'S REPORT
                                                        OF CUSTODIAL DEATH
           OIG TRANSITORY#: (If necessary)



                         CASE#:                                    EAC#:                 OFFICIAL DATE & TIME OF DEATH:                    AUTOPSY ORDERED?

      I   bOP ool> 6 S-b                                 1- ODU'€~          oJ-/ ~ /-/°j- ~ o//):fl .' 14.            o AM 0"PM                 ~O NO
                                                                                           RACE:        SEX:              AGE:

                                                                                          f3                           3 I
                                                                  UNIT OF ASSIGNMENT:                                   DATE & TIME FOUN ;

                                                                                                      j- {9,. J}D)b                                   OAMO PM
               PLACE OF DEATH:                                              CITY                                     COUNTY:                           ZIP CODE

Nc..JTH
               J.P. I M.E. NOTIFIED: (Name)                                              DATE& TIMEJ.P. JM.E. NOTIFIED                         PHOTOGRAPHS?

                                                                                     -/f1 . . {).O/b 11;:()           er:M 0 PM                 ~SONO
                                              PLACE OF INQUEST:                                                       DA TE & TIME OF INQUEST:

                      13 -       ID                                                                  1-1~-:;01&                  Vts-o
                                         * LOCATION, POSITION and SURROUNDINGS of BODY*
   ~ ~ h 19 ~ f ,~ k                / (( o o M..        ~µ        ('(\ e.   J : G :/.   lo l- J    (>.) ,   '+-LI\    f{) e..   J ; t-   o1....- /   fY1 6   A;   7o f:,..y
  l fJ u ~ f   "~+            A. JJ"'-VA e      J.

                                                    * SUMMARY of HOW DEATH OCCURRED *




                        TRANSPORTING FUNERAL HOME:                                                     RECEIVING FUNERAL HOME:

                                                                                          c ~ 'f t\. -e. >
                           INVESTIGATOR SIGNATURE:                                                              TELEPHONE#:

                                    13 u"        e- dq11J
                                  Law Enforcement Agency:           TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                                                                    OFFICE OF THE INSPECTOR GENERAL
                                                                    P.O. Box 4003 - Huntsville, TX 77342-4003
                                                                    (936) 437-6735


  CC-0265 (07/2005)                                                                                                                                      Page 1 of 2


                Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.                ~/
                                                    UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00213
                                                                                                                                                   '
             Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                           Page 8 of 391 PageID 7270
                                          INVESTIGATOR'S REPORT OF CUSTODIAL DEATH
                                                                       (Continued)
                                      TEXAS DEPARTMENT OF CRIMINAL JUSTICE - OFFICE OF THE INSPECTOR GENERAL
                             CASE#:                                      DECEDENT NAME: (LAST. First Ml)                                    /DENT/FICA TION #:

             0 DO 2> D          5°"6                     (<8 J_, ~r '5     ttl ",J              ,,                                     / :? (p 9 t:; fl. 'I
                                                       * CLOTHING WORN BY DECEDENT *
  01fune                                     D Pants                            D Shoes/Boots                            D Jacket
  D   Belt                                   D   Gown/Blouse                   D Dress                                   D       Other (list details below)




                                                       * PROPERTY SENT WITH DECEDENT *



                                                               * MEDICAL HISTORY *
 Was death attended?                         ci'?es   D No                     Previous history of illness?             D Yes D No
 History of suicide?                         0Yes     D No                     HIV?                                     0        Yes   0   No
                   HOSPITAL NAME:                                                                                                            TELEPHONE:

                                                         /So/                                                                              ( ~oh)b7'-- It>{) O
                                                                                   ADDRESS:                                                  TELEPHONE:

                                                                           (! Dvl kr                                                       ( ~1'.1'1- J 00           0

 DIAGNOSIS:             f\     l
                        J+v        Of .5'f

                                                         * NEXT OF KIN INFORMATION *                                         -
                             NEXT OF KIN:                                                 ADDRESS:                                              TELEPHONE:



              NEXT OF KIN NOTIFIED BY: (Name)                               TELEPHONE:                                  DA TE & TIME NOTIFIED:

Chq/..J" :s't..rr v J>. fl .'11.· ry~o,.J                                                                01/oo/~o/f,.             : t.•6 /         ~OPM
                                   * IDENTIFICATION *                                                     *DOCUMENTATION*
                                                                                                                                                                 -
HOW:      ~der Records                       D Fingerprints                             c::31frde"r for Autopsy              ~ic Notes (last 72 hrs)
         0'\fiewed at HospitaVScene          D Other                                    D ER Report (if available)           ~PY of Travel Card

  s ~J._"'.T•-.t R. s,.._ vj a..J'    I
                                                                                              REPORT DISTRIBUTION: (Include Complete Documentation)
Verlfleatlon Made By:                                          Relationship to Decedent: (1) Case File            (2) J.P.             (3) To Accompany Body




 CC-0265 (07/2005)                                                                                                                                    Page 2 of2



               Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                   UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00214
       ~
        ..
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                     Page 9 of 391 PageID 7271



                                                                                                                           AD-03.29 (rev. 7)
                                                                                                                               Attachment A
                                                                                                                                Page 13 of21

                                        Texas Department of Criminal Justice
                 TRANSPORT AUTHORIZATION FOR OFFENDER REMAINS


     The undersigned authorizes and directs the coordinating funeral home

     and/or its said agents or staff to make' the removal of the said remains of
     +-'8,_,_
           f -"'--'             Do....:£>.>e.='6'-'-"~3-=--------- from B, /{ Cl.E../Jt-NT5__ _ _.
              J;o__.r,J....____R'----"<..,;o
                                      (Print Q[fender Name)                                     (Print Unit/Lo, ation)

     wbo died on DJ- ( </-'JC> 10                                      , and to hold until             furtht~ r     notification
                                         (Datti q/Drnth)

     from the Warden of the unit with regards to the approval for an autopsy.


    NOTE: If an offender death is determined to be from natlllral cause by a
    certified medical physician, the offender's family will be provided the
    opportunity to object to an autopsy.
)
    fn •tn11.;1io11s: If dt&atl1.<i<Jours OtJ Jhe unft ths Wqrde11 ~·bal/,s,l~tl thls)brn~ authQrffl~1g tfUJ_lf'(,/tl.Yf!Ot't oftft~ temo/ns. fj
    death occurs off'"" uni I ille WtJrtum slm/I sign rile fiJrn,1 ar.it! J'hall f~1e 'de/jvet: the /omf lijM}u.f mqs/ qj:J(l(#~ht meant.·
    to the appropriate·medical ;,;tqffat the'k>C~tion o.fthe deaili:·              '              ·                             · ·· · ·



                                                                             ~ct 'CM---l l J....io..~ob._,,,___
                                                                             ~11mc

           ')          /-4      c.,"":,L'1°..-_,_j___~                             <:>-~               ,~.
    Medical Physiciun's/Rcgistcred Nurse's Sig,11alurc                        l'rintcd Nnmc

                 fYl.fl~ ~J                                                           fYJea9cH1         f}t\fibnj

    i\JJrcss of Physician/Rcgislcrcd Nurse:




                                                                                                                                                   3.)
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00215
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                                         Page 10 of 391 PageID 7272


                                                                                                                                                  AD-03.29 (rev. 7)
                                                                                                                                                    Attachment C
                                                                                                                                                      Page 15 of21

                           Texas Department of Criminal Justice
                                                     AUTOPSY ORDER

 In accordance with Section 50 l .055 of the Government Code, the followin1 ; Order shall serve as
 authorization to perform an autopsy on the body of the deceased offender identified below.


                     A
 Offender Name: ~ ft()/i/       ~f!o(Print
                                       rJ Ge~.f
                                           N
                                           o....o-m-c)_      _    _ _ __               _
                                                                                               TDCJ #:            J~l.FtDJ.i----- -- - -

 DateofBirth:                                                          Race:_:B___ Sex:                                 ~Male                        D Female
 Offender Pronounced dead at _ .) ~ 1 'i                       f/V'l                    on _JJ_:fAA)l.Jf/{'( C)O LiD .
                                          (hwt    11111.:,   "'"'""~ "_11/_C}_/'_P.m)· - · ~(ol'l'll/hl/e"'r"/~J"::'~ ·:~{~.-.· .~," '.!.-r'~.,
                                                                                                                                            M      i( n,l..;     I
 Location of Death:    0    Unit __ ·- --· __                            _                 .                  'fo,,.' JillL.,,
                                                                                                                        I{             c. Wl.i    ffas1_:_,_G,
                                            (Prim lh1it Nw11e)                                                        (l'rf111 /o.;,. 1m1, i.u hospl1<1/ 11um~)


 Acting in my capacity as an authorized official of the Texas Department cf Criminal Justice, I
 hereby order and decree that un autopsy tie performed on the body of he above described
 offender. Said autopsy should be performed to determine the cause of death of the offender who
 died of natural causes while attended by a physician or registered nurse.
 Said autopsy should include a determination of the cause of deatl and toxicological
 examinations of the urine, blood and other bodily matter as deemed necessa1 y to determine types
 and amounts of alcohol or drugs if any are present in the body. I further order that said autopsy
 be performed by the UTMB Autopsy Service Physicians and/or associates.
 It is understood that due care shall be taken to avoid unnecessary disfigurem1 nt of the body.
  Further, said body shall be transported to ~rl"Ae f CO ,Mf"                 ;'orn1iu11 of m11op~J') by a
  representative or associate of <AAA11~...S                           Funeral Home, located in
        Jii~tiG c, 'r-Ji  , Texas. Upon completion of the said autopsy, 1i1e body should be
  rclin~iished to a r[presentative of the delivering funeral home who can be n:ached at (phune 1111111/m)
/·-. ?)'() Z- g11.- "/ k31        , for transport.

 Please forward copy of preliminary findings and reports to:
                      TDCJ Death Records Technician, Health Services Divisio :1
                                   3009 Hwy. 30 West, Rm. 162
                                      Huntsville, TX 77340
                       .   (936) 437-3631 (phone) (936) 437-3638 (fax)

~a          j,. ."- f':::>.. ~
            "J..
Warden (or des1gnee)
                             ~=======--
County     ?a. t\C"r-
City ~.LU-· Texas Zip Code                                'J ~ltJ)



   Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                       UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00216
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 11 of 391 PageID 7273




                               TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                                   OFFICE OF THE INSPECTOR GENERAL
        John M. Moriarty
       Inspector General




                                           Facsimile Transmission


      To:          Cindi Eastham                                 From: Inv. Timothy W. Burge
      Fax:   936.437 .5010                                       Pages: 7W/cover
      Phone: 936.437.5150                                        Date:  01/25/2016
      Re:          AG's report                                   CC:


                                               CONFIDENTIALITY STATEMENT

     "The information contained in this facsimile message is confidential information only for the use
)    of the individual or entity named above. If you are not the INTENDED RECIPIENT. you are hereby
     notified that any disclosure, dissemination. distribution or copying of this communication is strictly
     prohibited. If you have received this transmission in error. please immediately notify us by
     telephone and return the original message to us at the below address via United States Postal
     Service."


     Comments:




                                    Office of the Inspector General
      2503 Lake Road, Suite 5 •Huntsville, Texas 77340 •Phone: (936) 437-5184 •Fax: (936) 438-8443




     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00217
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                       Page 12 of 391 PageID 7274

                                        CUSTODIAL DEATH REPORT
         For reporting requirements and procedure, see Section 39.05 of the Penal Code, Article 49.18(b) (c) of The
         Code of Criminal Procedure and Article 501.055(b) of The Government Code

         Section 39.05 Failure to Report Death of Prisoner:
                  (a) A person commits an offense ifthe person is required to conduct an investigation and file a report by Article 49.18, Code
                  of Criminal Procedure, and the person fails to investigate the death, fails to file the report as required, or fails to include in a
                  filed report facts known or discovered in the investigation.
                  (b) A person commits an offense ifthe person is required by Section 501 .055, Government Code, to:
                            (1) give notice of the death of an inmate and the person fails to give the notice; or
                            (2) conduct an investigation and file a report and the person:
                                         (A) fails to conduct the investigation or file the report, or
                                         (B) fails to include in the report facts known to the person or discovered by the person in the
                                             investigation.
                  (c) An offense under this section is a Class B misdemeanor.

         Article 49.18 (a) (b) (c). Death in Custody
                   (a) lfa person confined in a penal inslitulion dies, lhc sheriff or other person in ch11tgc of the penal institution shall as soon
                   ll'i pmcticable inform the JUStice of Lhe peace of the precinct where the penal institution is localed Of tllC denlh.
                   (h) If 11 person dies while in Lhc custody of a peace officer or 11S n result of a peace officer's use of force or if a person
                   incnrccmted in njail, correctional lilcility. or stntc juvenile facility dies, lhe director of the Jaw enforcement agency of which
                   the officer is a member or or lhe facility in which the person was incarcerated shall investigate U1e death and file a written
                   report of the cause of death with the nltomey general no later Umn lhc JO'h day afier lhc date on which the person in custody
                   or the incarcerated person died. The director shall make a good faith effort to obtain all facts rclcvonl LO the death and
                   include those facts in the report. TI1c attorney general shall mnke lhc report, wiU1 the exception <>f uny portion of 01e repon
                   that the attorney general determined is privileged, uvullnble \ any interested person.
                   (c) Subsection (a) does not apply to 11 death thlll occurs in a faeilily operated by or under contracl with lhc Texas Department
                   of Criminal Justice. Subsection (b) does not apply to a death lhat occurs in o facility opcrare<.I by or under contract with the
                   Texas Department of Criminal Justice if the death occurs under circumstances described hy Section 501.055 (b) (2),
                   Government Code.
                   (d) In this article:
                              ( 1) "Correctional facility" means a confinement facility or halfway house operated by or under contract with any
                                    division of the Texas Department of Criminal Justice.
)                             (2) "In the custody of a peace officer" means:
                                             (A) under arrest by a peace officer, or
                                             (B) under the physical control or restraint of a peace officer.
                              (3) "State juvenile facility" means any facility or halfway house:
                                             (A) operated by or under contract with the Texas Youth Commission or
                                             (B) described by Section 51.02 (13) or (14), Family code.


                                                      Mail To: Office of the Attorney General
                                                               Criminal Law Enforcement Division
                                                               P.O. Box 12548
                                                               Austin, Texas 78711-2548
                                                               (512) 463-2170



                                                                             Date of Report: ...:0:.. .:.1.:. =/2:=5.:. =/2:=0...:..
                                                                                                                               16   = - - - - - --   --

         1)            AGENCY/FACILITY INFORMATION:

                       Name of Agency/Facility:               TDCJ - Office of the Inspector General

                       Address:                               P.O. Box 4003

                       City, Zip Code:                        Huntsville, TX 77342-4003

                       Telephone: Number:                     (936) 437-5052
                       Fax:                                   (936) 437-5010
                       Signature of Director of


         Revised 5/06 Replaces Form of 07/031 which Is obsolete
         CC-0267 (02/2008)
                                                                                                                                                          4)
     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00218
            Custodial
          Case        Death Report
               2:16-cv-00216-Z-BR  Document 444-2 Filed 06/21/19                                             Page 13 of 391 PageID 7275
              Pagel
     2)    IDENTITY OF DECEASED:
           Name of deceased: _A_lt_o_n_L"""""';. . ;R
                                                    """"o;:;_d::Jg.._e::..::rs=------ - -- --    SSN
           Race/Ethnic Group:
           IZ! African-American
           D Native American
           0Anglo
           D Asian D Hispanic
           D Middle East
           D Native Hawaiian/Pacific Islander
           D Other (Specify)
                 IZI Male         DOB:
           Sex
                 D Female         Age: 31
                                           ----
 3)       DATE OF CUSTODY (arrest, incarceration):
          Date: 06/05/2006
          Time: Hour:      Min _ _ _ amO        pmO

 4)       DATE/TIME OF DEAm:
          Month: January   Day: 19              Year: 2016
          Time: Hour: 12  Min: _:;.14
                                    ' ---- - a-mD    pm~


5)        WHERE DID THE EVENT CAUSING THE DEATH OCCUR?
          Street Address: 9601 Spur 591
          City: Amarillo
          County: Potter
     )    HAS A MEDICAL EXAMINER OR CORONER CONDUCTED AN EVALUATION
6)        TO DETERMINE A CAUSE OF DEATH?



          ~
             Yes. results are available
             Yes. results are pendin2
             No. evaluation pendin2
             No. evaluation not planned
7)        MANNER OF DEATH:
          1. Accidental Iniurv to self
          2. Accidental Iniurv bv others
          3. Alcohol/Dru2 Intoxication
          4. Justifiable Homicide
          5,  Other Homicide
          6.  Suicide
          7. Natural Causes/Illness-Specifv
          8. Other-Specifv: Capital Murder. Blunt force trauma to the head.
8)        MEDICAL CAUSE OF DEATH:                       ...!O
                                                          L~  ett~S..,,u!..:!b~d~
                                                                                oura~l~
                                                                                      B,_,_ra
                                                                                            "'-!l~n__,T,_,_r::
                                                                                                             au"'-!m
                                                                                                                  ,_,_.,,,_
                                                                                                                       a _ _ _ _ _ _ _ _ _ _ _ _ __   _ _ __



          WAS THE CAUSE OF DEATH THE RESULT OF A PRE-EXISTING MEDICAL CONDITION OR DID THE
9)        DECEASED DEVELOP THE CONDITION AFTER ADMISSION?
          1. D Pre-existing medical condition
          2. D Deceased developed condition after admission
          3. 12] N/A- cause of death was accidental injury, intoxication, suicide, or homicide.
          4 D Don't Know


           Revised 6/06 Replaces Form of 07/03/ which Is obsolete
           CC-0267 (0212006)


            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.,       </J
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00219
           Case
            HAD2:16-cv-00216-Z-BR  Document TREATMENT
                THE DECEASED BEEN RECEIVING 444-2 FiledFOR
                                                        06/21/19 Page 14
                                                           THE MEDICAL   of 391 PageID
                                                                       CONDITION AFTER 7276
10)         ADMISSION TO YOUR JAIL'S JURISDICTION?
            ~ Not Applicable
            D No
            D Yes-If yes, describe below (Include only treatment and medication related to the medical condition that caused the
            deceased's death. Exclude emer~ency care provided at time of death):




11)         WHAT TYPE OF CUSTODY/FACILITY WAS THE OFFENDER IN/AT PRIOR TO THE TIME OF DEATH?
            D Police Custody (pre-booking)
            ~   Penitentiary
            D Municipal Jail
            D County Jail

12)         SPECIFIC TYPE OF CUSTODY/FACILITY
            D Custody of Peace Officer during/fleeing arrest
            D Custody of Peace Officer subsequent to arrest
            ~ TDCJ-ID (Unit): William P. Clements Jr.
            D Jail-single cell
            D Jail-detox cell
            D Jail-Multiple occupancy cell
            D Jail-holding cell
            D Jail-day room/recreation area
            D Correctional/Rehabilitation Facility
            D Hospital/Infirmary
            D Halfway House/Restitution Center
 )          D Non-law enforcement detox facility .:._N~a~m~e::...:- - - - - -- - -- - - -- - - -- - - - - - - - - -
            0 TYC-Facility:
            D TJPC Detention Center:
      WHAT WERE THE MOST SERIOUS OFFENSE(S) WITH WHICH THE DECEASED WAS (OR WOULD HA VE BEEN)
13)   CHARGED WITH AT mE TIME OF DEATH (required)
      1. Capital Murder with a Deadly Weapon
      2.
      3.

                D Filed
                ~ Convicted
                D Probation/Parole
                0Not filed at time of death

      Type of Chanr;es
              ~ Violent Crime against Persons
              D Child Abuse
              D Serious Crime against Property
              D Alcohol/Drug Offense
                               1
                0   Other-specify :




            Revised 5/06 Replaces Form of 07/03/ which is obsolete
            CC-0267 (02/2008)


            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00220
            Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 15 of 391 PageID 7277
      DID THE DECEASED DIE FROM A MEDICAL CONDITION OR FROM INJURIES SUSTAINED AT THE
14)   CRIME/ARREST SCENE?
      D Medical .condition only
      ~ Injuries only
      D Both medical condition and injuries
      D Don'tKnow
      D     Not Applicable


15)   IF INJURED AT THE CRIME/ARREST SCENE, HOW WERE THESE INJURIES SUSTAINED?
      D Inflicted by law enforcement officers
      181   Inflicted by others at crime/arrest scene
      D     Self-inflicted-accidental

      B
      D
            Self-inflicted-suicide
            Unknown
            Not Applicable


   WAS THE DECEASED UNDER RESTRAINT IN THE TIME LEADING UP TO THE DEATH OR THE EVENTS
16)CAUSING THE DEATH?
~ No       D Yes, If yes, mark which restraint devices were used:
           D Handcuffs
           D Leg shackles
           D Other device-Specify

17) WHAT TYPE OF WEAPON(S) CAUSED THE DEATH? (MARK ALL THAT APPLY)
      D Handgun
      D Rifle/Shotgun
      D Nightstick or baton
      D Stun gun or tazer
      ~ Other-specify
      D     Not applicable

18) AT ANY TIME DURING THE ARREST/INCIDENT DID THE DECEASED: MARK ALL THAT APPLY
    D Appear intoxicated (either alcohol or drugs)
    D Threaten the officer(s) involved?
    D Resist being handcuffed or arrested ?
    D Try to escape/flee from custody?
    D Grab, hit or fight with the officer(s) involved?
    D Use a weapon to threaten or assault the officer(s) Specify
    D Other - specify
    ~ Not applicable

19) WHERE DID THE DECEASED DIE?

      D    At law enforcement facility
      D    At the crime/arrest scene
      1:8J At medical facility
      D En route to medical facility
      D En route to booking center/police lookup
      D Elsewhere - Specify:
    WHAT WAS THE TIME AND DATE OF THE DECEASED'S ENTRY INTO THE LAW ENFORCEMENT FACILITY
20) WHERE THE DEATH OCCURRED?
    D N/A
    Month: June   Day: 06         Year: 2006
      Time: Hour:                Min:                          AM:     D   PM:   D
              Revised 5/06 Replaces Form of 07/031 which Is obsolete
              CC-0267 (0212006)


               Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                   UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00221
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 16 of 391 PageID 7278

21) AT THE TIME OF ENTRY INTO THE FACILITY DID THE DECEASED: MARK ALLTHAT APPLY

     D Appear intoxicated (either alcohol or drugs)?
     D Exhibit any mental health problems?
     D Exhibit any medical problems?
     ~ Not applicable
22) IF DEATH WAS AN ACCIDENT OR HOMICIDE, WHO CAUSED THE DEATH?
    D Deceased
    181 Other detainees
    D Law enforcement/correctional staff
    D Other persons-specify
    D Don'tknow
    0 Not applicable; cause of death was suicide, intoxication or illness/natural causes
23) IF DEATH WAS AN ACCIDENT, HOMICIDE OR SUICIDE, WHAT WAS THE MEANS OF DEATH?
    D Firearm
    D Blunt instrument
    D Knife, cutting instrument
    D Hanging, strangulation
    0 Drug overdose
    ~ Other - specify Blount force trauma to the bead by his head being slammed onto the concrete floor at least three times.
    D Not applicable; cause of death was intoxication or illness/natural causes

24) ATTACH A SUMMARY OF HOW THE DEATH OCCURRED:


 )




          Revised 5/06 Replaces Form of 07/03/ which is obsolete
          CC-0267 (02/2008)


           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00222
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 17 of 391 PageID 7279



     On January 18, 2016, at approximately 7:20 AM, Offender Rodgers was housed in
     Extended Cell Block, C-pod, cell #210. He was found unconscious, had vitals, and was
     bleeding from his mouth Medical was notified, responded, and transported Offender
     Rodgers to the infirmary emergency room. An ambulance was summoned, arrived and
     took him to Northwest Texas Hospital. Scans were conducted and disclosed he had a
     fractured skull and multiple facial bone fractures. Investigation disclosed that his
     cellmate had physically assaulted him on approximately 1/14/2016, and on 1/17/2016,
     by picking him up and slamming his head onto the concrete floor causing the injuries.
     On January 19, 2016, Hospital Dr. Dan Galvan pronounced him deceased at 12: 14 PM.




)




                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED
                                                                                                                               4.7
     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                                                                                     OIG_00223
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 18 of 391 PageID 7280




                        •


                                                                       /
                                                                /




                                                                                                                           s-1
 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm. ,
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00224
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 19 of 391 PageID 7281




)




     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00225
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 20 of 391 PageID 7282




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00226
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 21 of 391 PageID 7283




                                                                                                          I




     ----~~~~~~~~~~~~~~~~~~~~~~~~~ ~




                                                                                                        v==o




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00227
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 22 of 391 PageID 7284




'




)




              Criminal Case #1600000656, Offender Alton L. Rodgers, TDCJ-CID #1877484




     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00228
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 23 of 391 PageID 7285




                                                                    81033




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00229
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 24 of 391 PageID 7286




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00230
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 25 of 391 PageID 7287




                                                     ..   ~




    ~~ - nminal       Case #1600000656, Offender Alton L. Rodgers, TDCJ-CID #1877484                              ~




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00231
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 26 of 391 PageID 7288



)




)




     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00232
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 27 of 391 PageID 7289



)




)




     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00233
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 28 of 391 PageID 7290




)




     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00234
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 29 of 391 PageID 7291




    11111...   Criminal Case #1600000656, Offende} Alton




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00235
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 30 of 391 PageID 7292




          Criminal Case #I 600000656. Offender Alton L                            ""·
                                                                       Rotlid~CJ-CID              # 18774...,..____.




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00236
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 31 of 391 PageID 7293




)




     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00237
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 32 of 391 PageID 7294




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00238
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 33 of 391 PageID 7295




          Criminal Case #1600000656, Offender Alton L. Rodgers, TDCJ-CID #1877484




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00239
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 34 of 391 PageID 7296




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00240
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 35 of 391 PageID 7297




)




     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00241
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 36 of 391 PageID 7298




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00242
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 37 of 391 PageID 7299




)




     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00243
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 38 of 391 PageID 7300



    l




)




                                                                                                                                  7.S-
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00244
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 39 of 391 PageID 7301




                    •




)



                                                                                            I




     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00245
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 40 of 391 PageID 7302




)




     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00246
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 41 of 391 PageID 7303




                                                                                                                            71
 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00247
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 42 of 391 PageID 7304



    )




)




                                                                                                                                   ?.9
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00248
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 43 of 391 PageID 7305




)




              Criminal Case#1600000656, Offender Alton L. Rodgers, TDCJ.CID #1877484



                                                                                                                              ?.It>
                                                                                                                                I
     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00249
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 44 of 391 PageID 7306




'




)




                                                                                                                                7//
     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00250
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 45 of 391 PageID 7307




)




                                                                                                                                7/J.
     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00251
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 46 of 391 PageID 7308



\
    I




)




                                                                                                                                     7.11
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00252
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 47 of 391 PageID 7309




)




                                                                                                      #1877484




                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED
                                                                                                                                71!
     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                                                                                     OIG_00253
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 48 of 391 PageID 7310




                                                                                                                            7,15
 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00254
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 49 of 391 PageID 7311




)




                                                                                                                               7/6
     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm. ,
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00255
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 50 of 391 PageID 7312




)




             Criminal Case #1600000656, Offender Alton L. Rodgers, TDCJ-CID #1877484



                                                                                                                               717
     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm. r
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00256
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 51 of 391 PageID 7313




)




              Criminal Case #1600000656, Offender AJton L. Rodgers, TDCJ-CID #1871484




                                                                                                                               71~
                                                                                                                                ,
     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00257
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 52 of 391 PageID 7314




                                                                                   \




)




     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00258
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 53 of 391 PageID 7315




)




              Criminal Case #1600000656, Offender Alton L. Rodgers, TDCJ-CID #1877484




                                                                                                                               ?)O
     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00259
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 54 of 391 PageID 7316




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00260
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 55 of 391 PageID 7317



                                                                  /   /
                                                              /    /      ,
                                                                  /  /
                                                                  ·/




           Criminal Case #1600000656, Offender Alton L. Rodgers, TDCJ-CID #1877484




 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00261
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 56 of 391 PageID 7318




)




              Criminal Case #1600000656, Offender Alton L. Rodgers, TDCJ~CID #1877484




     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00262
                                                                                                                                                                                               ...
                           Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                                                                                        Page 57 of 391 PageID 7319


                                                                                                                                                                                                                                          MEDREC#              751578
                  T it                                   I PATIENT NAME
                          90926403                                           RODGERS ALTON

       ,.     1J'5b8.J SPUR 591                                                                                                                                                                                                                                             ICOU!ilY 3?5
                                                                                                                                                                      IPHOtl!'                                               If'ATEllTLAN®"G£
              Clfu11 Q ll I n
                                                                                                                 I ~                 IZJP
                                                                                                                                            791079606              /806)381-7080                                       .                              ENGLISH ·
       I      AGIO                                                                                                                                 I FRElllOUSNAME
                 31Y                                   i'M   IT           l"s        !ETHNICITYN                                                                                                                                                             ilGIO,,,
                                                                                                                                                                                                                                                                     NON
                                                                                                                                                                                                                                                                            llNF/\NT/\GE


              1~'ti~riE                                                                                          I'~!'                                     .1=                                   I OCCUPATION
                                                                                                                                                                                                                   INMAlE
              EMPl.OYER AOO!lfSS
                                                                                                                                                                                                                                     ..
              CITY                                                                                                    STAT!' '   'ZIP                                 lllETIRBEHT DllTE          JI
                                                                                                                I
              Contact Information
             NEl\f~ES1 RELATIVE NAME
               r.LPAl= l\ITS me                                                                                         . .
              RllN        IAll0!1£SS     •       •
                  W          9601 SPUR 5!'.l1
             c%.'°M ARILLO                                                                                      I    w               2
                                                                                                                                 1 11'791079605                       IPHONE'(806)381-7080                                                           IEXf.
             E~rE~~f'~ctfoc
             Rl   w
                 IfdlDRESS
                   9Ro1 SPUR 591
             c'ZMARILLO                                                                                         I    w           'ZIP791079506                        1-         (806)381-7080
                                                                                                                                                                                                                                                    ,00.
             Guarantor Information                                                                                                                                                                                                  ..
             G~t~~'E~fs TDC
                                                                                                                                                       .                                                                            IW
             AODRfsS                                                                                                                                                                                                                                     I PHONE       •
                 9601       ~P UR      59 1                                                                                                                                                                                                                          (806)381 -7080
             0
                 l"MARILLO
             G UARA,,l ell!~R
                                                                                                                I    w           IZIP 791079Rll6
                                                                                                                                                 IPHONE
                                                                                                                                                                      Iocc1.nw1;i~1
                                                                                                                                                                             P ISON                                                                      IEXT.
                 PRISON                                                                                                                                                                                                        IEXT.
             ADDRESS
             CITY                                                                                                    STAT!'
                                                                                                                I                'ZIP
             Insurance lnfonnation                                                                                                                                                                                                                                                    l"' H
             IN!llJRANCE~AMI: 1
              1X DE           T OF CORREC
                                                         :-rN:S H 59
                                                                 PlAl'I il fl;fONE
                                                                           {806)38 1-7081X336
                                                                                                                        IPOl.ICYO>
                                                                                                                          1369028
                                                                                                                                                                               IGflOVl'lf                                       I    N.JTill                                IAUlliOlllZED BY
             Mllll.ll<GAOORESS
              MS PROCTOR UM COORD 9601 SPUR 591
                                                                                                                                                          I CllY
                                                                                                                                                           AMARILLO                                                                               I ~ATE
                                                                                                                                                                                                                                                    TX
                                                                                                                                                                                                                                                         1279107
             SWSCRIBEENAME
               RODG RS, ALTON                                                               I MJl~!!hs UNIT me.                                           I
                                                                                                                                                              11
                                                                                                                                                                Msa            r ·Wa40421                     IGNl.I

             cos, l''1J~ ID 1un !'HON£                             I EXT                  llN$VSUFIEO I i;t,l!SCF~RLTN I
             INSUAA>ICE NAME 2                               I PLAN IPHOIE                                              1l'Ol.•cY•                                             IGfl()UPll.                                      1~                                          IAUlHORIZED    BY

             MAb..1Ntll\llllRESS
                                                                                                                                                                                                                                                  I STAlE 'ZIP
            SU!lSCr<IBER Nl\lwl!O                                                           I MAIL TO NAME                                                I'CITY SEX
                                                                                                                                                              II<:;            ID,0.8.                        I C""'
             COB         r·v~ ID 1~R pt-10!'4;                     I EXT                  llt<SVERFIED I SUBSCRIBER RLTN I
             lritSURANCE NAME 3                              I   PLAN 'PHONE
                                                                                            I
                                                                                                                        Il'Ol.IC't#                                            IGROUPO                                          I   AVlHO                                   IAUlHORIZED BY
            MAll..INCl ADDRESS
                                                                                            '                                                             'CITY                                                                                   I STAlE     IZIP
            SUBSCRIBER NAMe                                                                 IMAH. TO NAME                                              I INS SEX ID.OJ!                                       IGNM
            COB          rAVOR 10 1.JR PHONE                      I EXT                   I INS VERIFIED I Sl.ll'l."UlllER llf..1N   I
                                  1
             Admitting Information
            ~i;"At?01n                        ITIME
                                                nD AC:           l~h IPTTTYPE 1"'>1-                I ACCDENT INFO. H
                                                                                                                                            01 18/2016 0800
                                                                                                                                                                                         I VOLUNTARY ADM                       IOllGANDNR                      llSOL       I PTSTS ET
            AT'IENUINGPIW&lCIAN
                                                                                                        IAlTENDINb"30999                       RB'SRC     IA!IM av                                                PREV AllMDAlE                   IPREVIOUS FJ\Cl.ITY
             ED STAFF PHYSICIAN                                                                                                                                            GIPSOL
            Af~ ~IAGNOSlS                                                                                             IHOSPSVC                 DIAGNOSllC CODE             I                                                   I                    I RM/BED
                                                                                                                         f:UQ
                                                                                                                                                   I Dj,C>lt\RGE DATE
                                                                                                                                                                               SW.<;ai,,OATE

                                                                                                                                                                                              I TIMI:
                                                                                                                                                                                                                  lllllLESS tllS
                                                                                                                                                                                                                       1\1
                                                                                                                                                                                                                  OISCflAllGED~'lP
                                                                                                                                                                                                                                          c:~~R
                                                                                                                                                                                                                                               I PREVIOUSDISC!IARGE DATE
                                                                                                                                                                                                                                                                            !"""""'
            Al?!"tin:~~~~rr!F''Hvs 1r.1 A l\l                                                                 IAD""mNC•n"lnggg
            PROCEDURE                                                                               ICUMCAL CQl.O.ENT                                                                                   I   ~§' ~'t18Lll5t~EIEI> BY
            REJ'ERR1~ l'HESIC"-N
             NO REF RRING DOCTOR                                                                        I REFatRJN'b~98 70
            R8NOF!Nf0 I AllVOIR ILl\/1NGWLL ILOCAllONlll'Wll,L / lllRECTIVE                                                                                   IFAMILY POCT~                                                                             IFMllLy DOCTOR# IDIV
                                                                                                                                                                      NOP C              NO FAMILY DR                                                     999987




                                                                                                                                                                                    Patient Identification
..."         II~=~;..,                               Northwest Texas Healthcare System                                                        MEDICAL
                                                     1501 Coulter Dr
                                                     Amarillo, TX 79106
                                                                                                                                              RECORD                                         1111111111111111111111111~111111111mm11~111111111
                                                                                                                      RODGERS,
                                Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order         ALTON on 08.18.2017 by scm.
                                                                                                                           Cause 2:16-CV-216
                                                                                                                      DOB : 04/27/1984   31Y . SX: M EMR OIG_00263
                                                                                                                                                                                                     90926403-751578
                                                                                                                                                                                                                                                                              g/
                                                                    UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED
                                                                                                                      MRN: 751578         ADM/REG OT: 01/18/201 6
            1111111 llllllllllHlllll Ill                                                                              Northw&St Texas Healthcare System
.. -1 :                  I•• - •" •
 Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                                     Page 58 of 391 PageID 7320

                                                                                                                      Physician Assessment
                                                                                                         Wound Location: - - - -- -- - -- - -

                                                                                                         Classification: (checkone)
                                                                                                            Pressure Ulcer - Stage: o I o II    o Ill                         olV
                                                                                                                                  o Unstageable
                                                                                                         Present on Admission: o Yes       o No


                                                                                                           Physician Signature                                       Date /Time


                                                                                                                            Nursing Assessment

                                                           i Physician Notified/Date/Time-----------
                                                           ; Wound Location: - - - -- - - - - - - - - - -
                                                           ; Stage: o I o II
                                                           ! Size: _ _ _ _ _ _ __ __ _ _ _ _ __
                                                           j Wound Color:_ _ _ _ _ __ __ _ _ _ _ __ _
                                                            -Erythema around wound: oYES oNO
                                                     _ __, Drainage: oYES oNO                        !
                                                             Description of drainage:._ _ _ _ _ _ _ _ _ __ __
 Pho og ap c wo a oocumenrauon tO oe perrormed as            Odor: oYES oNO
applicable for: Initial assessment (present on admission),   Stage Ill or IV wound: contacted MD for consult oYes o NA
Identification of a new wound (hospital acquired), or with
         progression of wound to advanced stage.
                                                                    RN Signature                         Date/Time


                                                                                                                     Physician Assessment
                                                                                                         Wound Location: - - -- - - - -- - - -

                                                                                                         Classification: (check one)
                                                                                                            Pressure Ulcer - Stage: o I o II    o Ill                        o IV
                                                                                                                                  o Unstageable
               .-:I:;: . . h2 i:-:c·.·.!·.;.   ·~1c·..:. ~ t ;~.;   :   :·:·~·:;'   t                    Present on Admission: o Yes       o No
               C. '.:~--:. :i;secl
                                                                                                           Physician Signature                                      Date/Time

                                                                                                                           Nursing Assessment
                                                                                                I
                                                                                                l Physician Notified/Dateffime - -- --
                                                                                                         - -- - -
                                                             Wound Location:                    ;j

                                                             Stage: o I o II
                                                           : Size: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                           I Wound Color:_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                             Erythema around wound: oYES oNO    I
                                                  .- -- -· Drainage: oYES oNO
                                                             Description of drainage:._ __ __ __ _ __ __ _
 Photographic wound documentation to be performed as         Odor: . oYES oNO
applicable for: Initial assessment (present on admission),   Stage 111 .or IV wound: contacted MD for consult oYes o NA
Identification of a new wound (hospital acquired), or with
         progression of wound to advanced stage.
                                                                    RN SiQnature                          Date /Time

  •   Northwest Texas
  .,. Healthcare Sy~tem                                                      PHOTOGRAPIDC                         lll lllllll\\11\il\l\\\\\\~\\\\\\\\\\\\\\\\\\\\\\ \\\ ~\
                                                                                                                            90926403--751578
          P.O. Box 1110                                                         WOUND                             r~ooGERS, ALTON y                       SX: M EMR
          Amarillo, Texas                                                   DOCUMENTATION                          DOB:                        3ciM/REG OT: 01/18/2016
                                                                                                                   MRN: 75157T8              /e111thcare System
                                                                                                                   Northwest eicas


    Illllllll lllll Ill lllll llllJ 11111 ~111111 623-005 09/17/2009
     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
      PN0013                                                                            Page 1of1
                                                        UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                                                      OIG_00264
    ....   ... .... ... -...                                                                                                                  . ..
                       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                                                           Page 59 of 391 PageID 7321


                                                                                                                                                                                        P.age# _ _ __
                      PR:                        ... .                       :QRS.; ...____.-~----OT: -·--~-- .
 ;E._R.~.- --    _Nl:fl?l9.    y1s.n9.!_6_]_9_:}_1_:)_~_ -~pD_2 ____Jp_w. ~~.ct___ . !l-~-~-?---~-~~~s_r~f~_Y_ -~~!2.E.-~.'.!~:?, __ py~_Q __ A_B_P. s.~Lf!2. F?_l__ c_vp_~.-~BP ..~?!77 __(_!!1] ___~_!'-




 .. ... -·.. .....--.. .-·-
      "
                               .-·.




                       PR: _ _ _ _ _ QRS.:. _ _ _ _ _ QT: _ _ _ __

  RODGERS              N~( 10 1 /1 8/2016 23 '_17 : 39                                            HR__99 . SI;flLI_S_ ~H_yn-tM         PULSE 99

  :llJ     1
                                                    :I                            1r
                                                                                   I
                                                                                            . -
                                                                       • "":If!: . -. ::
                                                               ··          · Ht i1          ...
                                                   " -               ~Jt -j.i: l~·
                                                   - :
                                                    •.
                                                                    ·'i:r
                                                                     ~
                                                                              n_,.:r
                                                                                                                                     • ..LL
                                      •   •                 .L.l
                       •                      • • _,_       -1~-



                       l: . Iliitl I               111 B=! .;"Hlli
                                                            1• .           • 1·        ..




                                                                                                                                                                /74 (82) CVP 6 RESP 15 Trect 36.5              Sp02 100      Z~ mm~
           NWT21 o 1 /19/2016 03: 18: 48                                                                                                                                                       ---:--:--·----·c :c-----
                                                                            HR _!l:Z __~_I_~!-)j__~_TIH_!l,_2~..!l~-1___!'!:!1.5-E__ ~] _ _fy<;:__o__ A_!!.P_ ~~-·- - - - - - - - - - - - ---:--·                     . _-        .
--- ---··· ........ -... -·-     ---·:·       ·------·-----                                          '       .
 - - - ---                    ·-- ... --·----,. -··                                    -··- ---- -. ----

                                                                                                                                                                                                     -- . --· -        ------- --

                    __   :,   _ __-           - - - __               _..    -·--·---·.. -·               -·~-~   - - _ ------- - - - -··- ---
                                                                                                                           ......
                                                                                                                                                          -----~·


                                                                                                                  - -··--·- ···-·· ~ --·· ......... - .
                      --••     ...   -r~       -        -    ----•           • .....-.··--••--·      •   -••••
                                                                                                                                                            -   ·---   -- -· --- --
.. ··-· - ·- r------ -- -··---------- .. ----                                                                    --~-··             ·-·-·--·-··r--


                         •   Northwest Texas
                         ._, Healthcare System                                                                       TELEMETRY                       .PATIENT.IDENTIFICATION

                                          P.O. BoX: 1110                                                               -SHEETS·
                                          Amarilfo1 Texas·
                                                                                                                                                                 Ill lllllllllllllllllllllllllllllllllllllllllUlll
                                                                                                                                                                             90926403-751578
                                                                                                                                                                                                                   Ill Ill 8. J
                           Illlllll lllll.llll lllll lllll lllllllll llll
                               Certified copy of OIG criminal case 1600000656 to10/lJ6
                                                                                 Rothstein Donatelli re: Protective Order
                                                                                                                      DO
                                                                                                                          '6ii=O-CJ4.                            RODGERS, ALTON
                                                                                                                                                                                       216 on 08.18.2017
                                                                                                                                                                                         31Y     SX: M by scm.
                                                                                                                                                                                                         EMR
                                                                   UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED     MRN: 751578
                                                                                                                        Pagel of'~
                                                                                                                                                                                                            OIG_00265
                                                                                                                                                                                          ADM/REG OT: 01/18/2016
                                                                                                                                                                 Northwest Texas Healthcare System
-   ·!

              Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                                                                            Page 60 of 391 PageID 7322


                                                                                                                                                                                                               Page#
               PR: ~~-~-·QRS-::_'-----'--. . . . . QT: ---.......:.~---_-_--
             I

                                                                                                                                                                                                  . - _.; -__-__ ~_:-:--_             ..
                                                                                                                                                                                                                                      -· ..---·
                                                                                                                                                                                                                                             . - ·-·-
                                                                                                                                                                                                                                                 ---·- ·-- -
                 --        .··--.........
                                  .- . . ... .- ··- - .
                                                               --:.~·-.:._ :.:   - ... - :_··.:.-..--~ ·:-. .. -;. :..- -       -·~· .-:   :· ··--. -.-:. ..::....   -··.-:.::.-.:' .--:::.:...




                                .. .   ·-. ----           --      .... ·--       -
                                                                                                                                                                                                                                                           I ..


               PR: _ _ _ _ _ _ _ QRS.:. _ _ _ _ _ __ QT: _ _ _ _ _ __

    !'Wl)_G~RS.. __ ._No/.!2 10 1/"!_!!f~~]-~.--1~.3..?.;_(!3,_ HR @.__J.::fN~S_ B~Q.Y"_                      PULSE 5L_PJ!;__l__ _ffi:SP                      _1_~.--1!"~£!_3_~:.'!_? 02. l'!~ ...'.?L!!!!!'~sec -·····-- __
     •                                                            •     •              •                  -                                                                                                                       1




                                   . -·   -- -·--··---                ·---       ·--   .,. _   -- --·--·- -                 -         ···- ...        --
                                                                                                                                                                                                                            .. -------    - ·--   ·-   -

                        ---- ···-·- ·--                    ~
                                                                             ..... . - ·····- ... -             ..   __ ... .,,_           - -··-- -· ---                -·-
                      - ·-·- .. - c-··· ....




            lW Northwest Texas
            . , Healthcare·System                                                    TELEMETRY                                         .PATIENT.IDENTIFICATION
                       P.O. Box'lllO                                                       SHE!ETS·
                      -Amiirilfof.fexas
                                                                                                                                                                     1111111111111111111111111~1111111111111111111111111111
             111111~ ~111.1111 llill lllEllllflllHllr           10/06
                                                                                           ~ji:ijijif
                                                                                                        DOB
                                                                                                                                                                               90926403-751578
                                                                                                                                                                     RODGERS, ALTON
                                                                                                                                                                                                            31Y    SX: M EMR
                  Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order                                                                                               216 on 08.18.2017 by scm.
                                                             .FageJ. 1Jf=!
                                                      UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED
                                                                                                        MRN
                                                                                                                                                                     Northwest Texas Healthcare System
                                                                                                                                                                                                            ADM/REG    OT: 01/18/2016
                                                                                                                                                                                                                                           OIG_00266
'atient Name: RODGE!                                                                                                                                                  LTON                                                                                                                                                                                                                                                                                                                                              MRN: NW- '751578
late of Birth:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FIN: NWTOOOl    .•26403
                                                                                                                                                                                                               Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                                                                                                               Page 61 of 391 PageID 7323
                                                                                                                                                                                                                                                                                                                              • Auth (Verified) •
    Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.




                                                                                                                                             RODGEH.S, ALTON                                                                                                 I0:000751578                                           18-JAN-2016 09:07:11.                                       NW TEXAS HEALTHCARE SYSTEM-ER-1 HOUTINE RECORD
                                                                                                                                             27-APR-1984 (31 yr)                                                                        Vent. rnte                                        76 BPM                       Normal sinus rhythm
                                                                                                                                             Mal~                         Cauca.~ian                                                    PR interval                                       140       ms                 Right atrial enlargement
                                                                                                                                                                                                                                        QRS duration                                      70        ms                 Right axis devintion
                                                                                                                                             Room:                                                                                      QT/QTc                                 422/474              ms                 Pu.lmonnry disease pattern
                                                                                                                                             Loc:lS                                                                                     P-R-T axes                              81 122               61                Abnorroal ECG
                                                                                                                                                                                                                                                                                                                       No previous .ECGs available
                                                                                                                                                                                                                                                                                                                       Confiancd by NAMBfARMD, RAJESH (22) m1 lll 8i2016 J0:26:3.2 AM
                                                                                                                                                                                           Tcchnician:ALLISON ALTMAN
                                                                                                                                                                                           Test lnd:uu

                                                                                                                                             COMMENTS:                                                                                                                                                                  Rcfei:rcd by:                                                                               Elc)tronically signAd by: RAJfiS~I NA.MBIAR ~

                                                                                                                                                           ,
                                                                                                                                                                1111            1 1 1
                                                                                                                                                                              -: :- - •            1 1 i. 111 11..11 - 1· 'I. 1 d: 1: 1. -1- 1 1 1. 1 11;:1 1 ·1 1 1 'I' 1
                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                              .1 1 ti I 1 1 ii 1~w 1... 1. · 1iJ: Y ~, 1 1-- 1!In1 1 111 1
                                        UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED




                                                                                                                                                          ~r:::::f..               ~ , , N=+=lr::::r+=1-- 1r==+:: · J-~s:;u~~Fb.rf~PFHJ'irF++>+lrhlS"h"flt1 i-N:. I y bL-lifiH
                                                                                                                                             1
                                                                                                                                                 ~ 1 1·1                  1· I I-'                     ' I. 1vil ~I                                                                                            r
                                                                                                                                                                                                                      I ·.• I" I • 1 I':.: I -WI I --1·v~--:i-:T'l l rT Tlrn~ ·1 1..114 I . 1111- 1 I 1.- 1 1 I .I -,                                                                                                                                                                                       "·I:           i-:

                                                                                                                                                     ,I , ·w11 ,1.                                                                                        II I '. 1.1· -I ,I- I· 1- 1 1! hi , l ',d, I                                                  TTTTl1~~ -r                                      ·I II                                                                  .1       ·1
                                                                                                                                             L=-1.-             I -       I     I :: t         I              I           I    Ii                                                                                                       RTn. , ,,,_                                                                         • '1·    ·111H - l\l r-· h               ·ll
                                                                                                                                                         ti f'l HT -11 ; :[A 1: 1:1 !           LI I' ii I I T - ITl~l 11 J· nITl - GJ .dl-1 IJ-i[. I 1· l L LIHI P·:illl l:/lli 1.-:ll :IMFTl - lF f.llYlll!·
                                                                                                                                                     j;ll~ \4_.Llf.\J'18f \W:lfi: ·:J/"'ikJJl~l~~s+"'+=l-v!(t1'r:H}1Pf- q::;l'Jrif""':IS:.=J~7f' 1                                                         [CWJi;:;pQ'q:;.Jj;Y- 'L 1~11 '.A i'\ I ·r 1 :n:                                                                                                                                !                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •

                                                                                                                                                                                                                                                    1ii I vh I 11· 11 1. I, I .!Ii i ·1 H.[I/ ·II its 1, 111 l 1;p ' l'!flU'l·-H t· i '1H1rl1 Int·-                                                                                                                                                                                          ...
                                                                                                                                                 ·1 11111 l I ·111 ·! 'II" l -Fl l;
                                                                                                                                                                    1
                                                                                                                                                                                                      l1 Hl\f!Ill   ·I I'  I  l'i    I   ·II I.I' 1                                                                                                                                                                                                 1

                                                                                                                                                          Ill .I I 1 1.- · l !~J P'                1
                                                                                                                                                                                                          •
                                                                                                                                                                                                           1 1
                                                                                                                                                                                                               - ·'
                                                                                                                                                                                                                     1 1 1 1
                                                                                                                                                                                                                                  11 r ·T n1·-;nT•ri1i;· 1.1· 1- r-HIT I l '7 ll-1n1 1· 'lr-r:i::r= 1~= rn.-:,1 ~ l '.J !-: 1 ~ 1- 1 1r-·-·
                                                                                                                                                 --1 ""jTl
                                                                                                                                                 1                          pl          fII            --1 ..,,                   11 I 1 I I !, I I :i '11                     i: r 1v·,                              .1 1, T -11 -1-: 1 :· 1-· 1 ··1(
                                                                                                                                                   L II II.I-' 111 - ·o,!-.1 1--'l"'J'I ·I ·1-· '1 ·-11·1                       ' J, 1-.-li i 1 ~ 1 :"l-'-IJ':! lJ-11 - .J i
                                                                                                                                                                                                                                                                              111..       ., -            11 1 . ..Ll\I 1 1--IP I /.\I: 1-l , i Cil\                                                . 1~~ -, ·~r-
                                                                                                                                                                                                                                                                             -v· t 1· 1 · ' iii 1· •1 I ,-, ·· 1
                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                          II   "'"        1                                                                                                                                    1.11~·.
                                                                                                                                                  .f' ·jtQ\frl '      lfQ~~~·l                                            - - . ---Pi\.
                                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                              11r ·-rr1 ··                         ·1 n .-     1n11n; l-'-+4rrtr-'f( , _ - p ,:~U:O::f' .'hJ,,_ Jl .A F 1fi1
                                                                                                                                                                                                                                                                                   CA..~.--~
                                                                                                                                                                                                                                                                                          r~
                                                                                                                                                                                                                                                                                                                    IJLJ7'f+'\r( ' l~
                                                                                                                                                                                                                                                                                                                                               1 ·,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .I

                                                                                                                                                                         Jll 1--I .,·I·! 'I'-·1. -I -If ,ijvr                   '1 1 - P·,,11~                                                             "6 I '1      11 11-:;-.r:- n-i:-:nTTI 11•._
                                                                                                                                                           "
                                                                                                                                                   ;: 1· 1p ·-                  II . I ·1 I l I I ·I Ii ;
                                                                                                                                                                                                                                                              ., ii I
                                                                                                                                                                                                                                                                                                      fl
                                                                                                                                                                                                                                                                                                                   I•                            .'.'. 11   .I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,; ·: I    I


                                                                                                                                                 n 1ll l                  11:ilt[i 1 J , 11. :Ii' 1··                                                                                                          1 n--:-rnr                            1:11: 1d
                                                                                                                                                 1                                                                                                   :1
                                                                                                                                                                                                                                                                                                  ''
                                                                                                                                                     ·    Ir-    _l. _[ '~I                                                                  '        81 --11            l '-.:.,._ l _
                                                                                                                                                                                                                                                                                                         ;- i--:·                              11.!-   li  1:.. 11 - 1-·l- l ;.._,..; l ..1                                           111::r1:1,,;:.                           .'. :1. ,J ·-       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _!; I   ,7,
                                                                                                                                                        11.;o.l .l--ri·
                                                                                                                                                     'l=\llf+: t - I -"
                                                                                                                                                                                                   I        •. I •        h'f:V              r.•      Ml                   , · 1~rr-1-r-'1lr~1r 1: 1'1N:1v- 11
                                                                                                                                                                                                                                                                               •:r-:1n-:-r-:Fm T I
                                                                                                                                                                                                                                                                                                                         ~ 1 ,·.

                                                                                                                                                                                                                                                                                                                                                                                      ~'lMI •                ,,                  ' '11                                                             ..1-:i-     iVi
                                                                                                                                                                                               11 / 1                                                                                                                                I    II JJTl l •i                                                                                     Ill '-                                                           ' -l- 11'

                                                                                                                                                                                  'I       ·II!                                                                            I I _1 I II ! I 11.11 II I t I •I •
                                                                                                                                                                                                                                                                                          [I
                                                                                                                                                                                                                                                                                                                                                                                          .. ,                                                                                           · 1
                                                                                                                                                 H -"'111- 1 '! 1·1- 1-111, I lr:: I 1 1J                                                             1          1. 1 - 1 1 11.1 .1 · 1 ·-1 • 1 1 · 1· 1 1··
                                                                                                                                                                                                                                                                                       -'

                                                                                                                                                         II ' h 1·1· I ~ 1 ll'\·1 Ii I !Ir.I l 1i ·I "I I: II I "I I IJ , I "I i· I · 1r: I .J · llJ ~ I..: I l.-1 I· k ! Ji I ..l I di 11'!1 I U I ~I " 1 • 1' 1-
                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                         1                                                                                                                               1                                                                                                              I •-


                                                                                                                                                     Mf"E'1 "±:9'YH~ 'F:Y1"lVfr: H¥~H' i'F.f'l"H "f::P\fR' f4/\fNIV 'Fff~IR 1 cpflNl?l 'f!'f'Hf'IKPA{HI lf=fl\IFf 1-+P'Jm'"f 1 ""
                                                                                                                                                  -=-1-1        . '-:-· .,, ,,.  ,. 1.r-=•T   1 11,- f. 1 '- 11     . ., 1 .•. · ,.,  11            .:. -:'; . I'           '     -· ..t 111 ,:! ! .. 11 ~   ~· 1  • ,fl.1
                                                                                                                                                 :- 1, l· A·111: .111 ,., r1111 ·J ·· ·1 !11 .:                 :  1 1. A IH                 ~ 1          1
                                                                                                                                                                                                                                                            , , 11..-         1·. 11 .. ·. u · 1 ~ ;i 1 111:- 11 11 1
                                                                                                                                                 ~ .:I
                                                                                                                                                 i ·: II-             '
                                                                                                                                                                          oil '
                                                                                                                                                                            1-,
                                                                                                                                                                                   J
                                                                                                                                                                                       :
                                                                                                                                                                                           .
                                                                                                                                                                                               .
                                                                                                                                                                                                       f".            I
                                                                                                                                                                                                                     ,,
                                                                                                                                                                                                                               p I.       II
                                                                                                                                                                                                                              - L.. I_._ ·11
                                                                                                                                                                                                                                                     11:1
                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                 ' II •
                                                                                                                                                                                                                                                                 ' II'
                                                                                                                                                                                                                                                                                          II
                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                   II,
                                                                                                                                                                                                                                                                                                   II
                                                                                                                                                                                                                                                                                                              ,... :      jf '
                                                                                                                                                                                                                                                                                                                       ':.:
                                                                                                                                                                                                                                                                                                                                 I       ..
                                                                                                                                                                                                                                                                                                                                         - .
                                                                                                                                                                                                                                                                                                                                                  /.I. '·I[''-
                                                                                                                                                                                                                                                                                                                                                       .:
                                                                                                                                                                                                                                                                                                                                                                   /II::'
                                                                                                                                                                                                                                                                                                                                                           . . .,. 1.\ .
                                                                                                                                                                                                                                                                                                                                                                                         ···-:..
                                                                                                                                                                                                                                                                                                                                                                                          .      .;...
                                                                                                                                                                                                                                                                                                                                                                                                             :..    :   '.:j :., l.'tl:.
                                                                                                                                                                                                                                                                                                                                                                                                                   '-' ..JI -       I. I        .I J:
                                                                                                                                                                                                                                                                                                                                                                                                                                                        I' :
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ~-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               11 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                fl 1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .       rn      , •·

                                                                                                                                                               ..il rA\'I I· 11 ·n1 -: 1• l l/\'I · P:il 1/\1 -1 i1· 1JU . I·· l1 ·1 1n 11 1 i 1/-\I llU->V\l I 1 I JI\ I 11ll/I
                                                                                                                                                                                                                                    1                                                                                                                                                                                           · p ,i ~            17 1 ~ .        I :\, l/\l:d'I !I                  V\l 1li 1


                                                                                                                                                 25mm!s                       IOmmlmVI                        .1sOHz                    a.b SP2      12SLr4-I ~-l~ -;;D: r ·-~ r
                                                                                                                                                                                                                                                             I                             J
                                                                                                                                                                                                                                                                                                                                           I                   f
                                                                                                                                                                                                                                                                                                                                                      ErD:22 DT: 10:26 I 8 JAN-2016 01DeR: I 3939{)7~99 ACCOUNf: 90926403 \fs!T: 90926403
                                                                                                                                                                                                                                                                                                                                                                                                                                Page I of I I                                                  I
                                                                                                                                         ~
                                                                                                                                         ~
Facility: NWT Hospital

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     OIG_00267
  atlent Name: RODGE                                                                                                                                                     ILTON
  1ate of Birth:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         MRN: NV      '751578
                                                                                                                                                                                                               Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                                                                                                                                                                                                                                               Page 62 of 391 PageID 7324 FIN: NWTOOG                                                                                                                              ,926403

                                                                                                                                           ~;-
                                                                                                                                              . -                                                                                                                                                                                                                                 • Auth (Verified) •                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                         RODQER8, ALTON                                                                                       ID: 000751.578
     Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.




                                                                                                                                                                                                                                                                                         lS-.Jan-201.6                                                                                                                                                                          9:01;11                                            NORTHWEST TEXAS HEALTHCARE SYSTEM Elt
                                                                                                                                                         3lye1Jl:S                                                                 . .Voot. rate                        Normal sinus rhythm  76 bpm
                                                                                                                                                         Male      Caucasian
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1ru~m1111111m11m111111111m11111~11111111i
                                                                                                                                                                                                                                        PR interval                                         140 ms
                                                                                                                                                                                                                                                                        .Right atrial enlargement
                                                                                                                                                                                                                                        QliS di!ration                   RighL am deviation  70 ms                                                                                                                                                                                                          m                                                   H
                                                                                                                                                     Room:                                                                              QT/QTc. -4221474 'ms             P11lmonary disease pattern                                                                                                                                                                                                                         90926403-75157/l
                                                                                                                                                     Luc: 16                                                                            P-R-T axes 81 12.2 6t           Abnormal ECG                                                                                                                                                                                                                     RODGERS, ALTON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .DOU: 0        3tY SX: M EMR

                                                                                                                                                                                 ·~          Tochirician: 12.754
                                                                                                                                                                                             Tl!l!t iod: uu                                                                                     w                                                       . Y.iait: 909264:03

                                                                                                                                                                                                                                                                                                                                                         Referred by-. !tmith                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         MRN: W1578   ADM/REG DT: 01/10t.?01S:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Northwest TPKlls Hoalthc~r<> System



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ordei: no.: 13939072-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Unconfirmed                                                       ·                                            .
                                                                                                                                                                                                                                            ..~                                                                                                                                                                                                                                                                                                                                                                              ITfID . · -~
                                                                                                                                                    11
                                                                                                                                          'rmnW                                                                                                                                                                                                     "" " "II                 IJllimll                               nl.ijJW · ·                                             l'li:li!                                           f.I             'If                     '                                                 .
                                                                                                                                          ":~~ "'~ll~~~~~:J~IJlljj
                                                                                                                                                          .                                           "" '         ..                                                                           111 11 11 11u"'" •                         '


                                                                                                                                                                                                                                                                                   . . -·! i .. · " . ••                                                                    l                     , ' "'" n                                                                                                                                                                                                                  Miin                        !lllilllll!llnilllll
                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED




                                                                                                                                                                                                                                                                                                                                                                                                                                                              '            n                •           . ·.                   r                   I ·.·.                                        ·• • '


                                                                                                                                                                                                                             ~11umm1 mfir i ~·~f~., .                                                                                                                                                                                                         l t~"' ,"' ·~ .· . j,
                                                                                                                                                                                                                                                   jf.lll!
                                                                                                                                                                             'J!lri...                                                                                                                                                                                                            un·.1.·: "'.. .                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ~-lfl'
                                                                                                                                                                                                                                                                                                 t   l•                                rJ                           :                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                    t- . 1·                                                                     1·.        1 .. • .·t.. r.                             . Ii .
                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                               I ..             1
                                                                                                                                                                                                                                                                                                                                                                            I'
                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                          · .·, ..•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   , 1}
                                                                                                                                                                                                      .' . 'tt ~ I    ~ '                    r                                                                                                 1 .. ir                  . ~ '1                                                                                                                                                     ~ f. I                                                        JP t
                                                                                                                                                                    ~Ml ~1,f ·                                                                                                                                                                                         ,J;;J ~                                                              I~· \                                                            31 1 ~1.1.! , . W~.1~ m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1;.:                                         .
                                                                                                                                           '"
                                                                                                                                          'f~                   I       Ii               ''IJ                  '
                                                                                                                                                                                                                   f.

                                                                                                                                                                                                            I· .. ·. JIJ
                                                                                                                                                                                                                         ~  :!.1                              · ,,....,..,
                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                *''j)             .

                                                                                                                                                                                                                                                                                                                  !1 : :
                                                                                                                                                                                                                                                                                                              jrJ j        1 Jl~           I r·
                                                                                                                                                                                                                                                                                                                                               1 r              '
                                                                                                                                                                                                                                                                                                                                                                    '.;~1· 11~tl
                                                                                                                                                                                                                                                                                                                                                                                      f

                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                       11
                                                                                                                                                                                                                                                                                                                                                                                                                                                     u·


                                                                                                                                                                                                                                                                                                                                                                                                                                            llf.·· j· ·I! .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !1


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                [.!~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1~~!1 1 ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ~m#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ~ lijti.... ...11                                .. · ;::[·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   fm!UJJ 11 m11nmm11.                                           ]                               ·.


                                                                                                                                          ~i ..                                                                                                                                                          1' I I~,J                                                                                                                                                                                                            ·.I'.~
                                                                                                                                                                                         I , •                         ,                                                                    l        ..                         ti                                      :    !                        •                1.:                                                                                  ·                                                                                        :
                                                                                                                                                                                                                                                                                                                               .l                                                     ·                                            .• ;            1 'fr                                                                   •

                                                                                                                                                                                                                                                                                                                                                                                                              . l· .l
                                                                                                                                          .                    .                   , '                                 ,, • •                     t                                                               •                                                                                                                                                                                                                L       ;\,                 :                                         •



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m . l1r·l. l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ·l#R:H 11Hl·i:'
                                                                                                                                                              Ill
                                                                                                                                                                        )t
                                                                                                                                                                             l .                                           ;                 '      4                                       " ·J! .-. ._lrf.J.lfli~I                                                                                                                                 \if '
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .~ii:·                                                     ~Tp Iii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t       ·.I ..... 1.             : ttr tit.                              ' .I                     :.   Wm
                                                                                                                                                     I
                                                                                                                                                         I'
                                                                                                                                                    .· l .
                                                                                                                                                                    I        j        I' I
                                                                                                                                                                                                       .
                                                                                                                                                                                                               I
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                               L
                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                  .·i
                                                                                                                                                                                                                                                   t.
                                                                                                                                                                                                                                                                ..[I
                                                                                                                                                                                                                                                                      1. I
                                                                                                                                                                                                                                                                     ii
                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                             ·~
                                                                                                                                                                                                                                                                                            • ..
                                                                                                                                                                                                                                                                                                     'f   '
                                                                                                                                                                                                                                                                                                              j .
                                                                                                                                                                                                                                                                                                              ~            r               '               . .
                                                                                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                                                                                                                 1 :
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                    "1
                                                                                                                                                                                                                                                                                                                                                                        •.
                                                                                                                                                                                                                                                                                                                                                                     1.i,
                                                                                                                                                                                                                                                                                                                                                                                ·: 'I. .
                                                                                                                                                                                                                                                                                                                                                                                    ·~
                                                                                                                                                                                                                                                                                                                                                                                   Ir
                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                     ·.·:... .
                                                                                                                                                                                                                                                                                                                                                                                                              1..              f
                                                                                                                                                                                                                                                                                                                                                                                                                          . I"I ~
                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                  ~l . .. '.
                                                                                                                                                                                                                                                                                                                                                                                                                                      .      ' ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                         II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ] i .. . . . I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1li! i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 'rfp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   'ii




                                                                                                                                                                                                                                                                     i                               .                                                         . : !, ~ ~1..
                                                                                                                                                                                                                                                                                                                                                               'i . -·                 ·.·', ~!t
                                                                                                                                                                                                                                                                                                                                                                                              ~ ' ' . .jl!t: ;{• ]I+[.·~.                 t........   y tl.. ·. r~. . .E                                                                                               I"
                                                                                                                                          I
                                                                                                                                                         'I    1                 ·I1 :                                             .•       - 1.1.1." I ~ .                         J                         11 .'.; . •                                                1~·1 . ' f. . m                                   . I - f                . J.TJ                                                                               l               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                 •                                                                     · I ' ••                                                 II. ' l                                     '      ·     rt1 t                            1                               ·           .. , +r 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I


                                                                                                                                                                                                                                             . ' ·1 ~                                                                                          .. 1::                                                                                   •                 1                         ..1                                                    1                                                         .                                                   Lt           t
                                                                                                                                                                                     i                                 1                                                   ': ,                               '       .I f       !/.           J l'                          I•                       :                                1                               ;!           •                                                      I                   :. i                                      .                   •'                  b r· ,                           ..       , "
                                                                                                                                                    .                        . ·:1;. . ·· ..
                                                                                                                                                                                             ..,           .            I -
                                                                                                                                                                                                                                             n        dri                 J.
                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                ..            !
                                                                                                                                                                                                                                                                                                                                 '     •
                                                                                                                                                                                                                                                                                                                                               r;          .                    .             !
                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                           1

                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                       11
                                                                                                                                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                              f ··..                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ·;·}~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .l .. _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '       .               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . . ·:          rllitl :;mml.ff Lr.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             4
                                                                                                                                          ffmtmmm1                                .•
                                                                                                                                                                                 .:               .                ~                    J    li
                                                                                                                                                                                                                                                        ·!.                                                   '
                                                                                                                                                                                                                                                                                                              t            J: ..
                                                                                                                                                                                                                                                                                                                           : '                                  f .'[..
                                                                                                                                                                                                                                                                                                                                                                     . I· .                                   ,'                    '"' , . . 1.· . . . nµ                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .        !           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -t.. .            I..       L                            •        "    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           f                                                                 #
                                                                                                                                                                                 I rr. I~                                               • 1~ U                                                                                                                                                                                                                ' .· ·· ~j .                                                                                                                                                                               ~
                                                                                                                                                                                             :I                                               •          I                                                            11         .,                 .                                 1                   .                                          .J                                                                                                                                                                                t
                                                                                                                                                                                                  1                            ,                                 l             I                                           ·
                                                                                                                                                                                                                                                                                                                                ...... ·t·..
                                                                                                                                                                                                                                                                                                                                           . '                          .
                                                                                                                                                                                                                                                                                                                                                                                    t ·               !l                                                                                                                   l ·. · . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ".                                        Jf · ·· ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                                                    . ·· . '           1   h.irn rmm1
                                                                                                                                                                                                                                                         Tl                                     ~             l                                                                                                    .                        '!                                  .                           ·                                      1                   •                                     .                     ,                                          " · · ..

                                                                                                                                                                                                                                                                                                               i ~ ~>. .                                                                                                                                                                                                                                                                                                                                                                         " tltm~m~
                                                                                                                                                                                                                                                             : . ti ,
                                                                                                                                                                                                                                                             ' Jt! fi
                                                                                                                                                                                                                                                                                        ·       1·
                                                                                                                                                                                                                                                                                                              f 1I ..: . . ·
                                                                                                                                                                                                                                                                                                                             .. .
                                                                                                                                                                                                                                                                                                                                                                                              u
                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,   lr l,r,· r·lI I .                                                                                                         .. ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .       J


                                                                                                                                                                                                                                                                                        ~                                                                                                     I I 'ii· .'.. f . J ~~·                                                                                                                                                                                                                                    ~~'
                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                    ll!l'J "" "mu1                   1•• • 1.·i'                                        ll.1.i                                                              , ... , ..                                                                                                                                                                                                                 h
                                                                                                                                                                                                                                                                                                 I                                                                                                                                                                                                                                                                                                                                     r.[•~ :.' . :' . .·,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .1       •               .           :.·                 '.                               1                      • ·

                                                                                                                                                                        ·~ . ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j




                                                                                                  ~l/il l l l l i1w.                                                                                                                                            ~l
                                                                                                                                                                                                                                                                                                                                                                              .!
                                                                                                                                                                                                                                                                                                                                                                                  lLl~ ,;J,Jk "~Ii~ P~JI I                                                                                                             1 ' . . ~ .'t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1




                                                                                                                                          <fH.Httl·t.lfYmlMI 1                                    ..
                                                                                                                                                                                                  : . i. •   I                                                                                                j .                                         ..                                      !               L jl                                                                      l#j                                                            . . .                                                                   .
                                                                                                                                                                    • ~      ~  ' it :i      . I'                                                                                                                                                                                                                          ti                                 l                                                                                            I
                                                               .~
                                                                                                                                                                                                                                                                                    I                                                                                                             [           '                        !                               I                •




                                                                                                                                                                     j'
                                                                                                                                                                            "d"Oo~
                                                                                                                                                                                     •  l1.!
                                                                                                                                                                                   ?fN 20001ll0 j
                                                                                                                                                                                                     I
                                                                                                                                                                                                                                             _                                                   _ ·-
                                                                                                                                                                                                                                                                                                          •. '
                                                                                                                                                                                                                                                                                                                                     "£ ~m1lthcuro         ..
                                                                                                                                                                                                                                                                                                                                                                                          •                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           rn> IN ,IJ.S.A,                                          _ _                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ri;!mlr!IJ!!l1!1"'1 1nl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :!



Facility: NWT Hospital


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        OIG_00268
·-···   ·.                                                                                          ~.


                 Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                    Page 63 of 391 PageID 7325



                                                                   NWT- Northwest Texas Hospital
         I Patient:   RODGERS, ALTON                                                     Admit 1/18/2016
             MRN:       NWT00751578                                                      Disch:                 Disch Time:
             DOB/Sex:             I Male                                                 FIN:   NVVT0000090926403
             Attending: Galvan.Dan MD

                                                                       Consultation

             DOCUMENT NAME:                                                     Consultation
             SERVICE DATE/TIME:                                                 1/18/2016 11:15 CST
             RESULT STATUS:                                                     Auth (Verified)
             PERFORM INFORMATION:                                               Paullus MD, Wayne (1/18/2016 11 :15 CST)
             SIGN INFORMATION:                                                  Paullus MD.Wayne (1/19/2016 01:08 CST)

             NWTHS Consultation


         A 31-year-old black male apparently found down at the prison this morning at 7:30. He
         was unresponsive at that time and has remained unrespon~ive. He was brought here where
         he is intubated and remains unresponsive. Pupils are fixed and dilated. He has no gag,
         no corneal, no response to command. His CT scan demonstrates an extremely large acute
         subdural hematoma, left side, with significant left to right shift.

         IMPRESSION: Probable less likely herniation syndrome. This is a non-retrievable
         condition in my opinion. No surgical intervention is indicated.   I would recommend
         supportive care and consultation with hospice or organ donation if his brain flow study
         is absent and shows no flow.



        Dictated By: WAYNE PAULLUS, MD



        3244/330051/ DT: 01/18/2016 11:15:35CST I TT: 01/18/2016 16:48:26CST I Job#: 13476870/
        Doc#: 14506179/
        Patient: RODGERS, ALTON / Visit: 90926403/ Rev: 01/18/2016 17:48:26

        CC:

        Electronically Signed By: Paullus, Wayne MD
        On: 01.19.2016 01:08 CST



                                                              Emergency Department

        DOCUMENT NAME:                                                        ED Clinical Summary
        SERVICE DATE/TIME:                                                    1/18/2016 12:01 CST
        RESULT STATUS:                                                        Auth (Verified)
        PERFORM INFORMATION:                                                  Granados RN.Ricardo F.(1/18/2016 12:01 CST)
        SIGN INFORMATION:                                                     Granados RN.Ricardo F.(1/18/2016 12:01 CST}

        ED Clinical Summary
                                             NORTHWEST TEXAS HEALTHCARE SYSTEM

                                                    1501 S. Coulter, Amarillo, TX 79106


        Print Date/Time     1/19/201611:26 CST                       Medical Record
                 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                    UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00269
                       . ·-
---- ·. ..:....:. ·---::;      .. : ...... ..-·· ... _ . .          ..    . . .. - . -                •':.   ,;.
                                                                                                                                                          ~   '\   -...   .
                     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19 Page 64 of 391 PageID 7326



                                                                           NWT- Northwest Texas Hospital
   •      ' Patient: RODGERS, ALTON                                                        Admit 1/18/2016
            MRN:       NWT00751578                                                         Disch:                Disch Time:
            DOB/Sex:             I Male                                                    FIN:   NWf0000090926403
            Attending: Galvan.Dan MD

                                                                        Emergency Department

                                                                             (806) 354-1000


            Patient Information:
           Name: RODGERS, ALTON                                     Age: 31 Years                                  DOB:           12:00 AM
           Sex: Male                                                Language: ENG-English                          PCP: No pep no family, Dr
           MRN: NWT00751578                                         FIN:NVVT0000090926403                          FC:
           Arrival Date: 1/18/2016 8:45 AM                          Disposition: Admit to Inpatient                Discharge:
                                                                                                                   ED Depart Time: 1/18/2016
                                                                                                                   12:01 PM
           Address: 9601SPUR591AMARILLOTX791079606
           Phone: (806)381-7080
           Medical Information:
       ) Diagnosis Information:

          Allergy Information:
          No Known Allergies
          Medication Information:


          Vaccination/Immunologic Information



         Medications Administered in the Emergency.Department:


         Medication                                              Dose                            Route
         Sodium Chloride 0.9%                                    1000 ml                         IV Piggyback
         mannitol                                               50gm                             IV Piggyback
         iopamidol                                              100 ml                           IV



         Prescriptions Given to Patient!Caregiver(s):


        Home Medications per Patient!Caregiver(s):

        Patient Education Information:

        Print DatefTime 1/19/201611:26 CST                                   Medical Record
                            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00270
    ..   ·-·-~.: __ ,.. :· :.~·..... :.:.   ;   ...                                    !: •••

                      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                      Page 65 of 391 PageID 7327



                                                                            NWT- Northwest Texas Hospital
         Patient: RODGERS, ALTON                                                            Admit: 1/18/2016
         MRN:       NWT00751578                                                             Disch:                 Disch Time:
         DOB/Sex:             I Male                                                        FIN:   NVVT0000090926403
         Attending: Galvan.Dan MD

         1-·-                                                           Emergency Department

         Instructions Provided:

         Follow-up and/or Special Medication Instructions:


         Physician Documentation I Notes:
         Patient: RODGERS, ALTON         MRN: NWT00751578                               FIN: NWT0000090926403
         Age: 31 years    Sex: Male DOB:
         Associated Diagnoses: None
         Author: Smith MD, Thomas E

         Procedure
           Endotracheal intubation
              Time: 01/18116 09:00:00.
              Confirmed: Patient, procedure, and site correct.
              Consent: Emergent.
              Indication: Respiratory failure.
             Airway assessment: Mallampati class: Ill-soft palate, base of uvula.
)            Procedural sedation: None, Patient received ketamine enroute by EMS.
             Monitoring: Cardiac, blood pressure, continuous pulse oximetry.
             Preparation: Pre oxygenated, lnline stabilization of cervical spine maintained.
             Technique: Oral intubalion: A 7.5 ET Lube was inserted, Glidescope.
             Confirmation of tube placement: Bilateral chest rise, Positive color change indicated on end title C02, Chest x-ray.
             Post procedure exam: Equal breath sounds, No epigastric breath sounds.
             Complications: None.
             Performed by: Self.
             Total time: 10 minutes.




    Print Date!fime 1/19/2016 11:26 CST                                       Medical Record
                             Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                 UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00271
                  ... . .·-.···..
                                -·· - ·. - ..  ~. ..                   }                    ..   :.                       -:   ..
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 66 of 391 PageID 7328



                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch·:                Disch Time:
 DOB/Sex:             I Male                                           FIN:    NWT0000090926403
 Attending: Galvan.Dan MD

                                                   Emergency Department

 DOCUMENT NAME:                                                   ED Patient Education Note
 SERVICE DATE/TIME:                                               1/18/2016 12:01 CST
 RESULT STATUS:                                                   Auth (Verified)
 PERFORM INFORMATION:                                             Granados RN.Ricardo F.(1/18/2016 12:01 CST)
 SIGN INFORMATION:                                                Granados RN.Ricardo F.(1/18/2016 12:01 CST)

 ED Patient Education Note




Print Date/Time 1/19/201611:26 CST                      Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00272
          ! • - · · -.       ..•• ·:   -! •••                                                                ·.... ·. ... •• • •          !. ~-- ·- •
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 67 of 391 PageID 7329



                                                           NWT- Northwest Texas Hospital
1   Patient: RODGERS, ALTON                                                Admit: 1/18/2016
    MRN:       NWf00751578                                                 Disch:                Disch Time:
    DOB/Sex:             I Male                                            FIN:   NWf0000090926403
    Attending: Galvan.Dan MD
 .~-             ~~--~----------
                               E~m
                                 -e_n
                                    _g_e_n-
                                          cy                      __D_e_p_a_rl_m_e_n_t_____________________________
 L - - - - - -- - -- - - - - - - ' - - - - - - - - - - - - - - - - - - - - - l
 DOCUMENT NAME:                                                     ED Patient Summary
 SERVICE DATE/TIME:                                                 1/18/201612:01 CST
 RESULT STATUS:                                                     Auth (Verified)
 PERFORM INFORMATION:                                               Granados RN,Ricardo F.(1/18/2016 12:01 CST)
 SIGN INFORMATION:                                                  Granados RN.Ricardo F-(1/18/2016 12:01 CST)

 ED Patient Summary
                                        NORTHWEST TEXAS HEALTHCARE SYSTEM

                                                Confirmation of Receipt of Instructions

 Name: RODGERS, ALTON
 Age: 31 Years Date of Birth:                             12:00 AM
 MRN: NWT00751578 FIN: Arrival Time: 1/18/2016 8:45 AM
 Diagnosis:
 Patient Visit Summary:
RODGERS, ALTON has been provided patient education materials, follow-up instructions and
prescriptions.
My Signature Below Indicates:
> I have received and understood the oral instructions regarding my current medical problem.
>I will arrange follow-up care as instructed, outlined in this and any following page(s).
> I acknowledge continuing medications prescribed by my regular doctor.
> I acknowledge receipt of the written instructions as outlined in this and any previous page(s).
>I will read and review these instructions.
> I acknowledge that I will contact my Primary Care Physician or return to the Emergency Department
 immediately if symptoms worsen or persist.
( ) Patient Refuses to Sign
( ) Patient Left Without Signing
( ) Patient was informed of their non-emergent status


Patient Signature


Parent I Guardian (if patient is a minor)


Nurse Signature (if not patient signature)

Print Date/Time 1/19/201611:26 CST                          Medical Record
          Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00273
       -.    ____ ... _ ··:
                     ,:.:   •· .. ·---- . - -·- ..~
                            ~.·~-··                 . . - ...
            Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 68 of 391 PageID 7330



                                                            NWT- Northwest Texas Hospital
 1
     Patient: RODGERS, ALTON                                                Admit: 1/18/2016
     MRN:       NWf00751578                                                 Disch:                Disch Time:
     DOB/Sex:             I Male                                            FIN:   NWf0000090926403
     Attending: Galvan.Dan MD

  '
  L_                                                    Emergency Department


     Hospital Witness Signature (if no patient signature)
                                                NOTE: Permanent Medical Record

                                              Northwest Texas Healthcare System

                                               1501 S. Coulter, Amarillo, TX 79106



                                                              (806) 354-1000

  Name: RODGERS, ALTON
  Age: 31 Years Date of Birth:                             12:00 AM
  MRN: NWT00751578 FIN: Arrival Time: 1/18/2016 8:45 AM
) Diagnosis:
  Emergency Department Care Team:
  Provider: Galvan, Dan MD
 The Emergency Department physician has reviewed the information that you have provided
 concerning medications that have been prescribed previously and found there to be no conflict with
 any therapy recommended by the Emergency Department physicians. Unless instructed by the
 Emergency Department physician to discontinue specific medications, you should continue
 medications prescribed by your regular doctor and follow-up with your doctor or with the
 physician/facility recommended by the ED as appropriate.
 If you plan on operating a motor vehicle or using any dangerous equipment within the next several
 hours, please check with your physician or nurse to make sure that none of the medicines that you
 received in the Emergency Department could interfere with your performance of these tasks.
 The physicians and staff of the Northwest Texas Healthcare System encourage you to lead a healthy
 lifestyle. If you smoke, we strongly urge you to quit. Contact your local American Lung Association for
 additional information.
 Allergies:
 No Known Allergies


 Vaccination/Immunologic Information



 Prescriptions Given to Patient/Caregiver(s):
 Print Datemme       1/19/201611:26
          Certified copy of OIG criminal CST                  Medical
                                         case 1600000656 to Rothstein   Record
                                                                      Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00274
                                                                                 .·   ..
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                     Page 69 of 391 PageID 7331



                                                          NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                                 Admit: 1/18/2016
  MRN:       NWT00751578                                                   Disch:                Disch Time:
  DOB/Sex:             I Male                                              FIN:   NWT0000090926403
  Attending: Galvan.Dan MD


 [=-~~~~~------------~-E_m~en_g_e_n_cy__D_ep_a_rtm
                                               ___en_t____~---------------------t


  Medication Special Considerations:
  Patient Education Materials Provided:

  Comment:
  Follow-up Instructions:



 Major Tests and Procedures:
 The following procedures and tests were performed during your ED visit.

  Laboratory Orders
  Name           Status       Details
) A t . L I      C     I t d Blood, Nurse collect, Stat, ST - Stat, 01118116 9:00:00 CST, 01/18116
    ce amm v       omp e e 9:00:00 CST, Print label YIN, Print Label By Order Location
  Alcohol% Diag C      1 t d Serum, Nurse collect, Stat, ST - Stat, 01118/16 9:00:00 CST, 01118/16
                   omp e e 9:00:00 CST, Print label YIN, Print Label By Order Location
                 C        t d Blood, Nurse collect, Stat, ST - Stat, 01118/16 9:00:00 CST, 01118/16
  Ammonia Lvl          1
                   omp e e 9:00:00 CST, Print label YIN, Print Label By Order Location
                              Blood, Nurse collect, Collected, Stat, ST - Stat, 01/18/16 9:22:00 CST,
  Auto Diff      Completed 01/18/16 9:22:00 CST, 01118116 9:22:00 CST, 56612230.000000, Print
                              Label By Order Location
                              Blood, Nurse collect, AM Draw, RT - Routine, 01/19/16 4:00:00 CST,
  BMP            Ordered Once, 24,037, 01119/16 4:00:00 CST, Print label YIN, Print Label By
                             Order Location
                             Sputum, Induced, Nurse collect, Stat, ST - Stat, 01/18/16 9:09:00 CST,
  C Respiratory  Ordered      01/18/16 9:11 :00 CST, 01118116 9:11 :00 CST, Print label YIN, Print
                             Label By Order Location
                             Urine, Clean Catch, Nurse collect, Stat, ST - Stat, 01118116 9:00:00
  C Urine       Ordered CST, 01118116 9:00:00 CST, 01118/16 9:00:00 CST, Print label YIN,
                             Print Label By Order Location
                C        t d Blood, Nurse collect, Stat, ST - Stat, 01/18116 9:00:00 CST, 01118/16
 CBC wlDiff           1
                  omp e e 9:00:00 CST, Print label YIN, Print Label By Order Location
                             Blood, Nurse collect, AM Draw, RT - Routine, 01119/16 4:00:00 CST,
 CBC wlDiff     Ordered Once, 24,037, 01/19/16 4:00:00 CST, Print label YIN, Print Label By
                             Order Location
                C       t d Blood, Nurse collect, Stat, ST - Stat, 01/18116 9:00:00 CST, 01118116
 CMP                  1
                  omp e e 9:00:00 CST, Print label Y/N, Print Label By Order Location

Print Datemme      1/19/2016
        Certified copy         11 :26 case
                       of OIG criminal CST1600000656 to Rothstein
                                                          Medical   Record
                                                                  Donatelli                                                          ~13
                                                                            re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                           OIG_00275
  ..    .-           .·.
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                   Page 70 of 391 PageID 7332



                                                            NWT- Northwest Texas Hospital
 1   Patient: RODGERS, ALTON                                                Admit 1/18/2016
     MRN:       NWT00751578                                                 Disch:              Disch Time:
     DOB/Sex:             I Male                                            FIN: NWT0000090926403
     Attending: Galvan.Dan MD




                            t d Blood, Nurse collect, Stat, ST - Stat, 01118116 9:00:00 CST, 01118/16
                            C
     Lactic Acid Lvl     1
                     omp e e 9:00:00 CST, Print label YIN, Print Label By Order Location
                   Ordered Blood, TS, TS - Timed Study, 01/18/16 12:00:00 CST, 01/18/16
   Lactic Acid Lvl
                                12:00:00 CST, Print label YIN
                                Blood, Nurse collect, Collected, Stat, ST - Stat, 01118/16 9:22:00 CST,
  Man Diff         Completed 01/18116 9:22:00 CST, 01/18/16 9:22:00 CST, 56612230.000000, Print
                                Label By Order Location
  POC Art CG8+ Completed Blood, Collected YIN, RT, RT- Routine, 01118116 9:24:00 CST
  POCArt G3+       Ordered Blood, Collected YIN, Routine, RT - Routine, 01/18/16 9:00:00 CST
                   C       t d Blood, Nurse collect, Stat, ST -Stat, 01118/16 9:00:00 CST, 01118/16
  PTINR                  1
                     omp e e 9:00:00 CST, Print label Y/N, Print Label By Order Location
                   C       t d Blood, Nurse collect, Stat, ST - Stat, 01118116 9:00:00 CST, 01/18116
  PTT                   1
                     omp e e 9:00:00 CST, Print label YIN, Print Label By Order Location
                   C       t d Blood, Nurse collect, Stat, ST - Stat, 01118116 9:00:00 CST, 01/18/16
  Procalcitonin         1
                     omp e e 9:00:00 CST, Print label YIN, Print Label By Order Location
                   C       t d Blood, Nurse collect, Stat, ST -Stat, 01118116 9:00:00 CST, 01/18/16
) Salicylate            1
                     omp e e 9:00:00 CST, Print label YIN, Print Label By Order location
                   C       t d Blood, Nurse collect, Stat, ST - Stat, 01118116 9:00:00 CST, 01/18116
  T4 Free               1
                     omp e e 9:00:00 CST, Print label Y/N, Print Label By Order Location
                   C       t d Blood, Nurse collect, Stat, ST - Stat, 01/18116 9:00:00 CST, 01/18116
  TSH                   1
                     omp e e 9:00:00 CST, Print label YIN, Print Label By Order Location
                               Urine, Nurse collect, Stat, 01/18/16 9:00:00 CST, ST - Stat, 01/18/16
  Tox Scrn I       Completed   9:00:00 CST, 01/18/16 9:00:00 CST, Print label YIN, Print Label By
                               Order Location
                               Urine, Catheterized, Nurse collect, Stat, 01118116 9:00:00 CST, ST -
  UA wlMicrosc     Completed Stat, 01/18116 9:00:00 CST, Print label YIN, Print Label By Order
                               Location


 Radiology Orders
 Name             Status     Details
 CT
 Chest/Abdomen/ C        t d 01/18/16 9:00:00 CST, Stat, Other (Please Specify), Head Trauma,
                       1
 Pelvis wl          omp e e Transport Mode: Patient Bed
 Contrast
 CT Head or Brainc       t d 01/18/16 9:00:00 CST, Stat, Altered level of Consciousness, Transport
                       1
 wlo Contrast       omp e e Mode: Patient Bed
 CT Maxillofacial C      t d 01/18/16 9:00:00 CST, Stat, Altered level of Consciousness, Transport
                       1
 w/o Contrast       omp e e Mode: Patient Bed


 Print Datemme 1/19/201611:26 CST                             Medical Record
             Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                 UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00276
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 71 of 391 PageID 7333



                                                        NWT- Northwest Texas Hospital
    Patient: RODGERS, ALTON                                             Admit: 1/18/2016
    MRN:       NWT00751578                                              Disch:                Disch Time:
    DOB/Sex:             I Male                                         FIN:   NWT0000090926403
    Attending: Galvan.Dan MD

    .'                                               Emergency Department
    l·~~~~~~~~~~~~~~~-"'--__;,~~~~~~~~~~~~~~~~~--!




    CT Spine
                                       01/18/16 9:00:00 CST, Stat, Other (Please Specify), Head Trauma,
    Cervical w/o         Compee
                             I t d                        .
                                       Transport Mode: Patient Bed
    Contrast
    EC EKG               Com leted 01/18/16 9:00:00 CST, Stat, Other {Please Specify), Altered Mental
                            P      Status, Transport Mode: Walked Independently, 01/18/16 9:00:00 CST
    NM Brain
    Imaging Comp w/Ordered 01/18/1611:37:00 CST, Urgent, Reason: Other {Please Specify),
     ,,       Fl              Reason: SDH, Transport Mode: Walked Independently
     vascu 1ar ow
    XR Chest 1 View Com leted 01/18/16 9:00:00 CST, Stat, Other (Please Specify), Altered Mental
     Frontal           P      Status, Transport Mode: Portable, 01/18/16 9:00:00 CST


    Cardiology Orders
    No cardiology orders were placed.

)




Print Date/Time 1/19/2016 11:26 CST                        Medical Record
          Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00277
    ......
             Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 72 of 391 PageID 7334



                                                               NWT- Northwest Texas Hospital
    1
     1   Patient: RODGERS, ALTON                                               Admit: 1/18/2016
         MRN:       NWT00751578                                                Disch:                Disch Time:
         DOB/Sex:             I Male                                           FIN:   NWT0000090926403
         Attending: Galvan.Dan MD

                                                           Emergency Department

         DOCUMENT NAME:                                                    ED Physician Record
         SERVICE DATE/TIME:                                                1/18/2016 09:17 CST
         RESULT STATUS:                                                    Auth (Verified)
         PERFORM INFORMATION:                                              Smith MD.Thomas E (1/18/2016 09:20 CST}
         SIGN INFORMATION:                                                 Smith MD.Thomas E (1/18/2016 09:20 CST}

         Endotracheal intubation

        Patient: RODGERS, ALTON     MRN: NWT00751578                      FIN: NWT0000090926403
        Age: 31 years Sex: Male DOB:
        Associated Diagnoses: None
        Author: Smith MD, Thomas E

        Procedure
          Endotracheal intubation
             Time: 01/18/16 09:00:00.
             Confirmed: Patient, procedure, and site correct
             Consent: Emergent.
             Indication: Respiratory failure.
             Airway assessment: Mallampati class: Ill-soft palate, base of uvula.
)            Procedural sedation: None, Patient received ketamine enroute by EMS.
             Monitoring: Cardiac, blood pressure, continuous pulse oximetry.
             Preparation: Pre oxygenated, lnline stabilization of cervical spine maintained.
             Technique: Oral intubation: A 7.5 ET tube was inserted, Glidescope.
            Confirmation of tube placement: Bilateral chest rise, Positive color change indicated on end title C02, Chest x-ray.
            Post procedure exam: Equal breath sounds, No epigastric breath sounds.
            Complications: None.
            Performed by: Self.
            Total time: 10 minutes.
    Electronically Signed By: Smith, Thomas MD
    On: 01.18.2016 09:20 CST




Print Date/Time 1/19/201611:26 CST                               Medical Record
                Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                    UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00278
              .......
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                    Page 73 of 391 PageID 7335



                                                           NWT- Northwest Texas Hospital
  ) Patient: RODGERS, ALTON                                                Admit: 1/18/2016
    MRN:       NWT00751578                                                 Disch:                Disch Time:
    DOB/Sex:             I Male                                            FIN:   NWT0000090926403
    Attending: Galvan.Dan MD




   DOCUMENT NAME:                                                       ED Physician Record
   SERVICE DATE/TIME:                                                   1/18/2016 09:01 CST
   RESULT STATUS:                                                       In Progress
   PERFORM INFORMATION:                                                 Smith MD.Thomas E (1/18/2016 09:01 CST)
   SIGN INFORMATION:

   Altered mental status

  Patient: RODGERS, ALTON     MRN: NWT00751578                         FIN: NWT0000090926403
  Age: 31 years Sex: Male DOB:
  Associated Diagnoses: None
  Author: Smith MD, Thomas E

  Basic Information
    Time seen: Date & time 01/18/16 08:52:00, Provider Assignment
    Smith MD, Thomas E assigned at 01/18/2016 08:52


  History of Present Illness
     The patient presents with altered mental status. Additional history: Per report the patient was found unconscious in his jail cell. He
) has chronic wounds and is emaciated from self starvation. There is a 1.5 cm round wound on the forehead with edema. Per EMS
- report his cellmate has a broken hand. Prison personel were unable to give a time of last known normal mental status.

  Review of Systems
          Additional review of systems information: Unable to obtain due to: Clinical condition, altered mental status.

  Health Status
    Allergies:
         No active allergies have been recorded ..
    Medications: Review/Insert Medication List (Selected)
         Inpatient Medications
             Ordered
                  Sodium Chloride 0.9% Bolus: 1,000 ml, 1,000 mlJhr, IV Piggyback, Once.

  Past Medical/ Family/ Social History

    Medical history
      Unknown.
    Medical history: PMH/Problems ST
    No problems documented.

    Surgical history:
        No active procedure history items have been selected or recorded ..
    Family history:
        No family history items have been selected or recorded ..
    Social history: Unknown.
    Social history: Social History ST
    No Data Available


 Physical Examination



 Print Date/Time 1/19/2016 11 :26 CST                         Medical Record                                                           ¢, )7
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00279
-   ~- -   .. .   ~   __ _:.. ::.                           ;- .~ ---- -   ..                            .·..           ·.   . ..
                                                                                                                              ~-


                      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                  Page 74 of 391 PageID 7336



                                                                                    NWT- Northwest Texas Hospital
           1   Patient: RODGERS, ALTON                                                              Admit: 1/1812016
               MRN:       NWT00751578                                                               Disch:                DischTime:
               DOB/Sex:             I Male                                                          FIN:   NWT0000090926403
               Attending: Galvan.Dan MD

           L_. ___________E_m_e_rg_e_n_cy_ D_e_pa_rt_m_ en_t_ _ _ _ _ _ _ _ _ _ _ ____.}
                           Vital Signs
                        Vital Signs ST
                        Vital Signs (24 hrs)               Last Charted                           Minimum                           Maximum
                        Temp                               L33.7 (JAN 18 09:16)                   L33.7 (JAN 18 09:16)              L33-7 (JAN 18 09:16)
                        Heart Rate Monitored               64              (JAN 18 09:26)         64        (JAN 18 09:26)          64     (JAN 18 09:26)
                        Resp Rate                          15              (JAN 18 09:26)         14        (JAN 18 09:16)          15     (JAN 18 09:26)
                        SBP                                L88             (JAN 18 09:16)         L88       (JAN 18 09:16)          L88    (JAN 18 09:16)
                        DBP                                71              (JAN 18 09:16)         71        (JAN 18 09:16)          71     (JAN 18 09:16)
                        Sp02                               96              (JAN 18 09:26)         94        (JAN 18 09:16)          96     (JAN 18 09:26)
                                                   on 50     %                                      on 50       %
                                                  Ventilator                                Ventilator                        Ventilator



                             General: Ill-appearing, Emaciated.
                             Glasgow coma scale: Total score: Total score: 3.
                             Neurological: Level of consciousness: Unresponsive.
      )                      Skin: Dry.
                             Head: 1.5cm abrasion central forehead with surrounding edema, edema about left eye.
                             Neck: Trachea midline, C-Collar in place.
                             Eye: Pupil: Dilated, fixed, Cornea: dry.
                             Ears, nose, mouth and throat: LMA in place.
                             Cardiovascular: Regular rate and rhythm.
                             Respiratory: Breath sounds are equal, ventilated bag/ETT.
                             Gastrointestinal: Soft, Non distended.
                             Back: Normal alignment, no step-offs.

           Medical Decision Making
                Differential Diagnosis: Cerebral vascular accident, transient ischemic attack, hypoglycemia, urinary tract infection, pneumonia,
                         alcohol intoxication, drug abuse, delirium, dehydration, electrolyte imbalance, intracranial hemorrhage, Trdunra.
                Electrocardiogram: Time 01/18/16 09:07:00, rate 76, nonn~I sinus rhythm, no ectopy, normal PR & QRS intervals, The Axis is
                         rightward. , STI segments V4, VS, T wave Peaked.
                Head Computed Tomography:
                                                                                     * Final Report *
                      Reason For Exam
                      Altered level of Consciousness

                      RADIOLOGY
                      Exam: CT Head or Brain w/o Contrast
                      Accession#: 30-CT-16-001327

                      HISTORY altered consciousness

                      COMPARISON: None Available

                      FINDINGS: A noncontrast CT scan of the brain was performed.

          Print Date!Time 1/19/201611:26 CST                                          Medical Record
                            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00280
                    :·-.
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 75 of 391 PageID 7337


                                                         NWT- Northwest Texas Hospital
    Patient: RODGERS, ALTON                                              Admit: 1/18/2016
    MRN:       NWT00751578                                               Disch:                 Disch Time:
    DOB/Sex:             I Male                                          FIN:   NVVT0000090926403
    Attending: Galvan.Dan MD




        There is a large left subdural hematoma overlying the entire left convexity and
        measuring up to 1.4 cm in thickness .
        A small amount of subdural blood also extends along the falx and tentorium

        There is severe mass effect with effacement of the left sulci, effacement of the left
        lateral ventricle and severe subfalcine herniation with rnidline shift to the right.
              The
        septum is shifted x 1.56 cm to the right
        Basal cisterns are obliterated and the midbrain is distorted and compressed and there
              is
        severe herniation of the left uncus transtentorially with associated severe
              compression
        of the midbrain.

       Hypodensity of the mid.brain pons and also of the anterior aspect of the left temporal ,
       medial aspect of the left temporal lobe, inferior aspect of the left frontal lobe
             aspect
\      and inferior aspect of the right frontal lobe is present likely due to infarction due
             to
       compromised blood flow secondary to severe transtentorial and severe subfalcine
       herniation.

       There is mild dilatation of the posterior horn and temporal horn of right lateral
       ventricle secondary to compression of the right foramina of Monroe/ trapped ventricle

       There is fracture the nasal bones
       There may be fractures of the orbital floors .
       Cannot exclude fractures of the lamina papyracea bilaterally
       There is blood in the maxillary sinuses and ethmoid air cells .
       There is soft tissue swelling of the right cheek

       The mastoid air cells and middle ear cavities are well aerated.

       IMPRESSION:
       There is a large left subdural hematoma overlying the entire left convexity and
       measuring up to 1.4 cm in thickness .
       A small amount of subdural blood also extends along the falx and tentorium

       There is severe mass effect with effacement of the left sulci, effacement of the left
       lateral ventricle and severe subfalcine herniation with midline shift to the right.
             The
       septum is shifted x 1.56 cm to the right
       Basal cisterns are obliterated and the midbrain is distorted and compressed and there
             is
       severe herniation of the left uncus transtentorially with associated severe
             compression

Print Date/Time 1/19/2016 11 :26 CST                       Medical Record
          Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00281
    ·:   ..
          ~
                                                                                                              ·-··
              Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 76 of 391 PageID 7338



                                                                NWT- Northwest Texas Hospital
         Patient: RODGERS, ALTON                                                Admit 1/18/2016
         MRN:       NWT00751578                                                 Disch:                Disch Time:
         DOB/Sex:             I Male                                            FIN:   NWT0000090926403
         Attending: Galvan.Dan MD

     l..~     ______________E_m_e_ri_g_e_n_c_y D_e_p_a_rt_m_en_t______________--'
               of the midbrain.

               Hypodensity of the midbrain pons and also of the anterior aspect of the left temporal ,
               medial aspect of the left temporal lobe, inferior aspect of the left frontal lobe
                     aspect
               and inferior aspect of the right frontal lobe is present likely due to infarction due
                     to
               compromised blood flow secondary to severe transtentorial and severe subfalcine
               herniation.

               There is mild dilatation of the posterior horn and temporal horn of right lateral
               ventricle secondary to compression of the right foramina of Monroe/ trapped ventricle

              There is fracture the nasal bones
              There may be fractures of the orbital floors .
              Cannot exclude fractures of the lamina papyracea bilaterally
              There is blood in the maxillary sinuses and ethmoid air cells.
              There is soft tissue swelling of the right cheek
)

              The above emergent findings discussed with Dr. Smith at approximately 10:40 a.m. On
              1/18/16




              cc:
              31096// DT: 01/18/2016 ll:00:56CST I TT: 01/18/2016 10:44:24CST /Job#: 13476788/
                    Doc#:
              14504908/ Rev: 01/18/2016 11:44:24 I Dictated by:   RICHARD MURRAY, MD




              This document was electronically signed by RICHARD MURRAY, MD on
              01/18/2016 11:01:06CST .




              Radiology results:
                                                                 * Final Report *
              Reason For Exam
              Head Trauma;Other {Please Specify)


    Print Date/Time 1/19/201611:26 CST                            Medical Record
                 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00282
. . ... -· .                              :   .. .....• . . . .                                ! ·   ':lo .            .. :
           Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                              Page 77 of 391 PageID 7339



                                                                  NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                                      Admit: 1/18/2016
     MRN:       NWT00751578                                                       Disch:                Disch Time:
     DOB/Sex:             I Male                                                  FIN:   NWT0000090926403
     Attending: Galvan.Dan MD


    J------·~----------E_m_e_fi__g_e_n_c y_ D_e_p_a_rt_m_e_n_t _ _ _ _ _ _ _ _ _ _ _ _ _ _                                                       _j



               RADIOLOGY
               Exam: CT Spine Cervical w/o Contrast
               Accession#: 30-CT-16-001328

           HISTORY: Head trauma

               COMPARISON: None Available



           FINDINGS: A noncontrast CT scan of the cervical spine was performed. There is no
           evidence of fracture or dislocation. I do not see any significant degenerative change.
           Alignment is satisfactory. Prevertebral soft tissues are normal.

           IMPRESSION: No evidence of fracture, dislocation, or significant degenerative change
                 of
           the cervical spine.




           cc:
           31096// DT: 01/18/2016 ll:03:06CST I TT: 01/18/2016 ll:Ol:37CST I Job#: 13476796/
                 Doc#:
           14504987/ Rev: 01/18/2016 12:01:37 I Dictated by:   RICHARD MURRAY, MD




          This document was electronically signed by RICHARD MURRAY, MD on
          01/18/ 2 016 11:03:07CST .




   Procedure
     Critical care note
        Critical care total time: 30-74 minutes spent engaged in work directly related to patient care and/ or available for direct patient
                  care.
        Critical condition(s) addressed for impending deterioration include: airway, respiratory, cardiovascular, central nervous system,
           metabolic, renal, hepatic.
       Associated risk factors: hypotension, shock, hypoxia, bleeding, trauma, dysrhythmia, metabolic changes, dehydration, drug or
           med overdose.
       Management: bedside assessment, supervision of care, Interpretation (chest x-ray, blood gases, electrocardiogram, blood
           pressure), Interventions (hemodynamic management, ventilator management, vascular access).
       Performed by: self.

   Impression and Plan
   Print Date/Time     1/19/2016 11:26 CST                      Medical Record
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                  UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                          OIG_00283
          Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                   Page 78 of 391 PageID 7340


                                                            NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                                Admit 1/18/2016
     MRN:       NWT00751578                                                 Disch:                 Disch lime:
     DOB/Sex:             I Male                                            FIN:   NVVT0000090926403
     Attending: Galvan.Dan MD

                                                        Emergency Department
       SDH with herniation

       Calls-Consults
             - Amy Sappington with Dr. Paullus notified. Dr. Galvan notified in the OR via a circulating nurse.
       Plan
          Condition: Stable.
     Electronically Signed By: Smith, Thomas MD




)




    Print Datemme 1119/201611:26 CST                          Medical Record
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00284
         - ~·    ....
                ,.._ ,                .... __ ........ ·. .. :....
                Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19
                                                                           -~-                                                                                        . .
                                                                                                                                               Page 79 of 391 PageID 7341
                                                                                                                                                                                 .
 Patient Name: RODGERS, ALTON                                                                                                                                                 MRN: NWT00751578
 Date of Birth:                                                                                                                                                          FIN: NWf00000909264U3

                                                                                         +   Auth (Verified) *




                                                                      ·.
                                                                                                                                                                                     -
                                                                                                                                                                         ..
                                         ~             AMR ABBREVIATED REPORT I TRAUMA TRIAGE DATA
                                                                  INCIDENT#:             ;q.q3                      DATE:        i/!K{l6.                       .
                                 Call Received         Dispatch     En Route                     Arrive   Scan,.                           Depart Scene    AITive Dest




                                                                                                                  Age~.......
                                                                                                                        3-+I-           008:                    Sex: IX]M OF              .,
                                                                                                                           .             1 )";/
                                 MECHANISM OF INJURY I CHIEF COMPLAINT
                                 Veh Carnage: M!norO Mod

                                 (_,,,(_./!,A
                                     I

                               ~ t:F:11° WOUNP i' ("-tJVk<-
                               fODS)+~ TMVIV'k                                                                             .     '9

                                 INJURIES SUSTAINED/ ADDITIONAL COMPLAINTS                                   .•           .· .
           ·'                                                                                                                                                                         ..  I




                                 VITAL SIGNS:                                                                                          Q•PREGNANT I WEEKS ~ESTATION


                                     Time
                                                        -.
                                                       Tern         Pulse'                                                                                GCS            RTS

                                 TREATMENTS AND PT. RESPONSE:

                                                       D-stick Z.G.51"'6 tt?L


                                 IV #1 - Site.:z:G;i   0~8 Solution -----~~·/ IV #2 -                                 Site _______                 Solution --~-~""-'_ __
                                 Total amt. infused prearrival     IC)t.S()
                                                                                 ,.,,,
                                 Spinal SfabllizatloJl.-., Cl?ared in FieldJj             C-CollarO                LSBO          CIDO      .Splinting..._.,__ _ _ _ _ __
                                 Meds               ':A.)..t-.~         ,,
                                 Administered @ID ~o<. • · "/ CCJ                    .,t:e-rIi rA~rv 't:
                                                                              Y':)

                                Other information-------                      - -- - - -- -- - --                                        ------------



                                Printed name of Nurse receiving       report:~"--~'-~.,c;....--1-_-Facillty /Vlt.l\l+
                                Signature of Nurse receiving report: -P'---'<~-..WC.------">...~-------------




                                Crew Members ~OTfltr/t?HL                                    I   <d 11.:c:-rC-                        Medic.~nit,_l
                                                                                                                                                  __·. _ _ __        _               ..
                                                                                                                                                                                     :'
                                Destination Determined By: Trauma TriageO                           Protocolffi..:..Pati~ntO · FamilyO PhysicianO


                         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00285
Facility: NWT Hospital
                                                                                                                                            ·- .
             Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 80 of 391 PageID 7342


                                                              NWf- Northwest Texas Hospital
    ")   Patient: RODGERS, ALTON                                              Admit: 1/18/2016
         MRN:       NWf00751578                                                Disch:                Disch nme:
         DOB/Sex:             I Male                                          FIN:    NWT0000090926403
         Attending: Galvan.Dan MD

                            __erg....::...-e_n.....cy'---D_e.;....p_a_rt_m_e_n_t_ _ _ _ _ _ _ _ _ _ _ _ _
         I_____ --~--------Em                                                                                                              --1


         DOCUMENT NAME:                                                   Pre-Arrival Note
         SERVICE DATEfTIME:                                               1/18/2016 08:56 CST
         RESULT STATUS:                                                   Auth (Verified)
         PERFORM INFORMATION:                                             Granados RN.Ricardo F.(1/18/2016 08:56 CST)
         SIGN INFORMATION:                                                Granados RN.Ricardo F.(1/18/2016 08:56 CST)

         Pre-Arrival Note
                                                           Pre-Arrival Summary

         Name: tdc,                     Current Date: 1/18/2016 08:56:22 CST
         Gender:
         Date of Birth:
         Age:
         Pre-Arrival Type: EMS
         ETA: 1/18/2016 08:22:00 CST
         Primary Care Physician:
         Presenting Problem:
         Pre-Arrival User: Flores RN, Sherry M
)        Referring Source:
         Location: 19




     Print Datemme 1/19/2016 11:26 CST                          Medical Record
               Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                   UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00286
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 81 of 391 PageID 7343


                                                           NWT- Northwest Texas Hospital
    ,) Patient: RODGERS, ALTON                                             Admit: 1/18/2016
       MRN:       NWT00751578                                              Disch:                 Disch Trme:
       DOB/Sex:             I Male                                         FIN:   NVVT0000090926403
       Attending: Galvan.Dan MD

                                                       Emergency Department                                                               ]
     DOCUMENT NAME:                                                    Triage Note
     SERVICE DATE/TIME:                                                1/18/2016 09:16 CST
     RESULT STATUS:                                                    Auth (Verified)
     PERFORM INFORMATION:                                              Granados RN.Ricardo F.(1/18/2016 09:16 CST)
     SIGN INFORMATION:                                                 Granados RN.Ricardo F.(1/18/2016 09:16 CST)

                                         ED Languages Entered On: 1/18/2016 9:16 CST
                                  Performed On: 1/18/2016 9:16 CST by Granados RN, Ricardo F.




     Languages
     Preferred Mode of Communication : Verbal
     Primary Language : English
     Preferred Languages : English
                                                                                      Granados RN, Ricardo F. - 1/18/2016 9:16 CST


)




    Print Datemme 1119/201611:26 CST                         Medical Record
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00287
                                                                                                                            •'   .
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 82 of 391 PageID 7344



                                                          NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                              Admit: 1/18/2016
     MRN:       NWT00751578                                               Disch:                Disch Time:
     DOB/Sex:             I Male                                          FIN:   NWT0000090926403
     Attending: Galvan.Dan MD

     [                                                Emergency Department

     DOCUMENT NAME:                                                   Triage Note
     SERVICE DATE/TIME:                                               1/18/2016 09:16 CST
     RESULT STATUS:                                                   Auth (Verified)
     PERFORM INFORMATION:                                             Granados RN.Ricardo F.(1/18/2016 09:16 CST)
     SIGN INFORMATION:                                                Granados RN.Ricardo F.(1/18/2016 09:16 CST)

                                       ED Triage Vitals Entered On: 1/18/2016 9:18 CST
                                 Perfonned On: 1/18/2016 9:16 CST by Granados RN, Ricardo F.




    ED Vitals
    Systolic Blood Pressure : 88 mmHg (LOW)
    Diastolic Blood Pressure : 71 mmHg
    BP Site : Left arm
    Peripheral Pulse Rate : 76 bpm
    02 Therapy: Ventilator
.   Respiratory Rate: 14 br/min
)   Sp02: 94%
    Temperature : 33. 7 DegC (LOW)
    Temperature Convert C to F: 92.7 DegF
                                                                                     Granados RN, Ricardo F. -1/18/2016 9:16 CST




    Print Datemme 1119/201611:26 CST                        Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00288
                        . ... ..,,. . ..                                                               ·..... ..
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 83 of 391 PageID 7345



                                                          NWf- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                              Admit: 1/18/2016
     MRN:       NWf00751578                                                Disch:                Disch Time:
     DOB/Sex:             I Male                                          FIN:    NWT0000090926403
     Attending: Galvan.Dan MD

                                                       Emergency Department

     DOCUMENT NAME:                                                   Triage Note
     SERVICE DATE/TIME:                                               1/18/2016 09:14 CST
     RESULT STATUS:                                                   Auth (Verified}
     PERFORM INFORMATION:                                             Granados RN.Ricardo F.(1/18/2016 09:14 CST)
     SIGN INFORMATION:                                                Granados RN.Ricardo F.(1/18/2016 09:14 CST)

                                    ED Abuse/Neglect Adult Entered On: 1/18/2016 9:15 CST
                                 Perfonned On: 1/18/2016 9:14 CST by Granados RN, Ricardo F.




    Abuse/Neglect Assessment
    Threatened/Physically Hurt in past year: Unable to obtain
    ED DV Harm or Neglect Question : Other: pt. is an inmate.
    Abuse and Neglect Types : Physical assault, Unable to obtain details
    (Comment: possible assault at prison. (Granados RN, Ricardo F. -1/18/2016 9:14 CST])
                                                                           Granados RN, Ricardo F. -1/18/2016 9:14 CST

)




    Print Datemme 1/19/2016 11:26 CST                       Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00289
                                                      .· ...
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 84 of 391 PageID 7346



                                                         NWf- Northwest Texas Hospital
JPatient: RODGERS, ALTON                                                 Admit 1/18/2016
 MRN:       NWT00751578                                                   Disch:                 Disch Time:
 DOB/Sex:             I Male                                             FIN:    NVVT0000090926403
 Attending: Galvan.Dan MD

                                                    Emergency Department

 DOCUMENT NAME:                                                        Triage Note
 SERVICE DATE/TIME:                                                    1/18/2016 09:14 CST
 RESULT STATUS:                                                        Auth {Verified)
 PERFORM INFORMATION:                                                  Granados RN.Ricardo F.(1/18/2016 09:14 CST)
 SIGN INFORMATION:                                                     Granados RN.Ricardo F.(1/18/2016 09:14 CST)

                                    ED Social History Entered On: 1/18/2016 9:14 CST
                              Perfonned On: 1/18/2016 9:14 CST by Granados RN, Ricardo F.




 Social History
 Smoking History-MU : Unknown if ever smoked
 Tobacco Use Screening : Unable to Obtain Due to Cognitive Impairment
 Cultural Practices to be honored? : Unable to obtain
                                                                                  Granados RN, Ricardo F. - 1/18/2016 9:14 CST
 Social History
                                                                                                  (As Of: 1/18/2016 09:14:33 CST)




Print Date/Time 1/19/201611:26 CST                             Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00290
..                                        ·....                                                                      '   ..
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 85 of 391 PageID 7347



                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                    Admit 1/18/2016
 MRN:       NWT00751578                                                     Disch:                Disch Time:
 DOB/Sex:              I Male                                               FIN:   NWT0000090926403
 Attending: Galvan,Dan MD

                                                   Emergency Department
                                                                                                                                       l
 DOCUMENT NAME:                                                    Triage Note
 SERVICE DATE/TIME:                                                1/18/2016 09:11 CST
 RESULT STATUS:                                                    Auth (Verified)
 PERFORM INFORMATION:                                              Granados RN,Ricardo F.(1/18/2016 09:11 CST)
 SIGN INFORMATION:                                                 Granados RN.Ricardo F.(1/18/2016 09:11 CST)

                           ED Triage General/Screening Adult Entered On: 1/18/2016 9:12 CST
                             Performed On: 1/18/2016 9:11 CST by Granados RN, Ricardo F.




 General/Screenings Adult
 Suicide Assessment: Unable to obtain
 Document Fall Risk Screening: Fail (Yellow Armband in Place)
 Clinical Trial Participant - MU : None
                                                                                  Granados RN, Ricardo F. - 1/18/2016 9:11 CST
Morse Fall Risk
History of Immediate/Previous Fall : Yes
Presence of Secondary Diagnosis : Yes
Use of Ambulatory Aid : None, bedrest, wheelchair, nurse
IV/Heparin Lock: Yes
Gait Weak or
Impaired Fall Risk: Impaired
Mental Status : Forgets limitations
Score: 95
                                                                                 Granados RN, Ricardo F. - 1/18/2016 9:11 CST




Print Datemme 1119/2016 11 :26 CST                       Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00291
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 86 of 391 PageID 7348



                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1118/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD
 .----~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~-..




 i
 t____~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~--1
                                                   Emergency Department

 DOCUMENT NAME:                                                    Triage Note
 SERVICE DATE/TIME:                                                1/18/2016 09:09 CST
 RESULT STATUS:                                                    Auth (Verified)
 PERFORM INFORMATION:                                              Granados RN.Ricardo F.(1/18/2016 09:09 CST)
 SIGN INFORMATION:                                                 Granados RN.Ricardo F.(1/18/2016 09:09 CST)

                               ED Triage RFV/Problems Entered On: 1/18/2016 9:11 CST
                             Performed On: 1/18/2016 9:09 CST by Granados RN, Ricardo F.




 Reason for VisiUMedical History ED
 Reviewed Past Medical HX with Patient : No
                                                                                  Granados RN, Ricardo F. -1/18/2016 9:09 CST
                                                                                              (As Of: 1/18/2016 09:11:15 CST)
 Diagnoses(Active)
 Altered mental status             Date: 1/18/2016; Diagnosis Type: Reason For Visit;
                                   Confirmation: Confirmed ; Clinical Dx: Altered mental status ;
                                   Classification: Medical ; Clinical Service: Emergency
                                   medicine ; Code: PNED ; Probability: 0 ; Diagnosis Code:
                                   0048084F-1 C9E-401 C-BBFC-460A9CB4F917




Print Datemme 1/19/201611:26 CST                         Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00292
                                                                      ..·                                             ;   .
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                       Page 87 of 391 PageID 7349



                                                           NWT- Northwest Texas Hospital
 ! Patient: RODGERS, ALTON                                                       Admit: 1/18/2016
  MRN:          NWT00751578                                                      Disch:                 Disch Time:
  DOB/Sex:                I Male                                                 FIN:   N\NT0000090926403
  Attending:    Galvan.Dan MD




 DOCUMENT NAME:                                                         Triage Note
 SERVICE DATE/TIME:                                                     1/18/2016 09:08 CST
 RESULT STATUS:                                                         Auth (Verified)
 PERFORM INFORMATION:                                                   Granados RN.Ricardo F.(1/18/2016 09:08 CST)
 SIGN INFORMATION:                                                      Granados RN.Ricardo F.(1/18/2016 09:08 CST)

                             ED Triage Primary Pain Assessment Entered On: 1/18/2016 9:08 CST
                               Performed On: 1/18/2016 9:08 CST by Granados RN, Ricardo F.




 Primary Pain
 Numeric Rating : 0      =No pain
                                                                                       Granados RN, Ricardo F. - 1/18/2016 9:08 CST




 DOCUMENT NAME:                                                        History and Physical
 SERVICE DATE/TIME:                                                    1/18/2016 12:03 CST
 RESULT STATUS:                                                        Modified
 PERFORM INFORMATION:                                                  Galvan.Dan MD {1118/2016 13:13 CST); Harper PA.David
                                                                       Shane {1/18/2016 12:06 CST)
SIGN INFORMATION:                                                      Galvan.Dan MD {1/18/2016 13:13 CST); Harper PA,David
                                                                       Shane {1/18/2016 12:06 CST)

Addendum by Galvan, Dan MD on January 18, 201613:12:42 CST
I examined the patient and I concur with the history, physical, assessment and plan as outlined above by Mr. S. Harper, PA. We will be
ordering a nuclear flow scan of the brain this afternoon as he appears clinically dead.
Dan A. Galvan, MD
Electronically Signed By: Galvan, Dan
On: 01.18.2016 13:13 CST

Chief Complaint/Reason for Consultation                                                        Histories
pt. arrived via EMS. Was found unconscious and unresponsive by his cellmate this               Allergies
morning at approximately 0700. EMS placed LMA. Pt arrived gcs 3. No pupil response.            (Active and Proposed Allergies Only)
He is noted to have left hip wound that appears necrotic. He appears extremely cachetic.       No Known Allergies (Severity: Unknown
                                                                                               severity, Onset: Unknown)
History of Present Illness
Patient was subsequently intubated at time of arrival to protect his airway. Per report
                                                                                               Past Medical History
patient had been found unconscious and unresponsive by his cellmate at 0700 on
                                                                                               No problems documented.
today's date. Patient was subsequently transported North West Texas Hospital via
ground EMS. Intubation attempt was made in the field but was unsuccessrul and                  Past Surgical Historv
subsequently a LMA was placed for airway. Trauma surgery was consulted secondary to            No surgery history documented.
concern for poss!ble traumatic mechanism. A time evaluation by trauma patient remains
intubated and unresponsive. Accompanying guards state history as above. Guards                 S   .
                                                                                                       1
                                                                                                           H" t
                                                                                               N~~~c· 1'~. [1'
                                                                                                                  0
unable to provide when patient was last seen awake and alert.. Past medical history, past                     d      t d
surgical history, social history, family history and review of systems unable to be obtained         ia is ory ocumen e -
secondary to patient's intubated state and altered mental status. Per guards oh patient        Family History
had been known to be starving himself secondary to "trying to die".

Print Date/Time    1/19/201611:26 CST                        Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.   ~.3/
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00293
 . . .·-·· .. ··-·· .....                   ;"   !..   ••

         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                    Page 88 of 391 PageID 7350



                                                              NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                      Admit: 1/18/2016
 MRN:       NWT00751578                                                           Disch:                        Disch Time:
 DOB/Sex:             I Male                                                      FIN:     NWf0000090926403
 Attending: Galvan.Dan MD

                                                        History and Physical Reports                                                       J
 Review of Systems                                                                             No family history documented.
 Unable to be obtained secondary to intubated state                                            Medications
 Objective                                                                                     Home Medications
                                                                                               No home medications documented.
                                                                                               Inpatient Medications
 Measurements (most recent)                                                                    Medications (3) Active
 Height 190.5cm         Granados RN, Ricardo F. - 01/18 09:09                                  Scheduled: (1)
 Weight 54.43kg        Granados RN, Ricardo F. - 01/18 09:09                                   mannitol 25% vial 50 ml 50 gm 200 ml. IV
 Body Mass Index 15kg/m2        Granados RN, Ricardo F.- 01/18 09:09                           Push, Once
                                                                                               Continuous: (1)
                                                                                               Sodium Chloride 0.9% 1,000 ml 1,000 ml,
 Vital Signs                 Last Charted        Minimum               Maximum                 IV, 125 mUhr
 (24 hrs)                                                                                      PRN: (1)
                                                                                               Naloxone 0.4 mg/ml inj 1 ml 0.1 mg 0.25
 Temp                        L    01/18/2016 L    01/18/2016          L    01/18/2016          ml, IV Push, q2Min Interval
                             34.1 12:00      33.7 09:16               34.1 12:00      Results
 Heart Rate                  L 56 01/18/2016 L 54 01/18/2016          72 01/18/2016 Recent Labs
 Monitored                        12:00           10:30                    10:00      General Hematology
 Resp Rate                   15 01/18/2016 14 01/18/2016              15 01/18/2016
                                  12:00           09:16                    09:26      WBC          28.7                        01/18/20
 SBP                         108 01/18/2016 L 82 01/18/2016           137 01/18/2016               x10e3/mc                    16 09:22
                                  12:00           10:00                    10:30                   L (High)
 DBP                         65 01/18/2016 65 01/18/2016              H 9901/18/2016 RBC           6.45                        01/18/20
                                  12:00           12:00                    09:30                   x10e6/mc                    16 09:22
MAP                          76 01/18/2016 76 01/18/2016              103 01/18/2016               L (High)
                                  12:00           12:00                    10:30
Sp02                         100 01/18/2016 94 01/18/2016             100 01/18/2016 Hgb           17.0                        01/18/20
                                  11 :38          09:16                    11 :38                  gm/dl                       16 09:22
02 Therapy Ventilator                            Ventilator           Ventilator
                                                                                              Hct              55%             01/18/20
Ventilator Settings (Last Within 24hrs)
                                                                                                               (High)          16 09:22
Ventilator Mode: APV-CMV (Adaptive Pressure Ventilation- Continuous Mandatory
Ventilation) 09:30                                                                            POC Hgb          15.0            01/18/20
Ventilator Frequency, Mandatory: 15 09:30                                                                      gm/dl           16 09:24
Tidal Volume, Delivered: 500 09:30
lnspiratory to Expiratory Ratio: 1:2.0 09:30
FI02: 50 09:30
                                                                                              POC Hct         44.0%            01/18/20
Positive End Expiratory Pressure: 5 09:30                                                                                      16 09:24
                                                                                              MCV             86         01/18/20
l&O 24 Hour Total
                                                                                                              Femtoliter 16 09:22
                            01118 11:23 01/18 07:00 01/17 07:00            01/16 07:00
                                                                                       MCH                    26.4 pg          01/18/20
                            01/18 12:03 01/18 12:03 01/18 06:59            01/17 06:59
                                                                                                              (Low)            16 09:22
Intake                      1200        1200        0                      0
Output                      0           0           0                      0

Print Date/Time 1/19/201611:26 CST                             Medical Record
              Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                  UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00294
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                   Page 89 of 391 PageID 7351


                                                                  NWT- Northwest Texas Hospital
  /Patient: RODGERS, ALTON                                                        Admit: 1/18/2016
   MRN:       NWT00751578                                                         Disch:                Disch Time:
   DOB/Sex:             I Male                                                    FIN:   NWT0000090926403
   Attending: Galvan.Dan MD

                                                        History and Physical Reports

  Net Total           1200                1200                0                 0              MCHC         30.8            01/18/20
     Physical Exam                                                                                          gm/dl           16 09:22
  General: Adult, African American Male, cachetic, emaciated appearing. intubated,
  ventilated                                                                                                (Low)
  Head: Normocephalic, small contusion noted about forehead-1.5 cm in diameter
  ENT: Pupils 4 mm bilaterally, fixed and nonreactive. ElT/OGT in place, O/P MMM,              ROW-CV       14.5%           01/18/20
  External ears appear WNL, TM/EACs WNL bilaterally, Cervical collar in place                                               16 09:22
  Cardiac: S1S2 without m/r/g, PMI within normal limits, central and distal pulses intact,
  intermittent bradycardia
  Pulmonary: CTA bilaterally, equal expansion                                                 Pit           221        01/18/20
  Abdomen: Soft, flat, nondistended, BS x4                                                                  x1 Oe3/mcl 16 09:22
  Musculoskeletal: No gross deformities, cachetic extremities x4
  Neurologic: No corneal reflex, no pupillary reflex, no cough reflex, no gag reflex, GCS     MPV           9.8        01/18/20
  3T, no withdrawal to pain/stimuli
  Skin: Cool and dry to touch, 4 cm chronic wound noted about lateral aspect of left hip-                   Femtotiter 16 09:22
  no purulence present
                                                                                              Neut%         86.2 %          01/18/20
  Assessment/Plan
  Acute respiratory failure (J96.00): Secondary to head injury
                                                                                              Auto          (High)          16 09:22
  Serial ABGs and adjustments as needed
                                                                                              Lymph%        6.5 %           01/18/20
) Closed fracture nasal bone (S02.2XXA): Closed nasal bone fractures per initial facial       Auto          (Low)           16 09:22
  CT
  No immediate surgical intervention needed at this time
                                                                                              Mono%         7.0%            01/18/20
  Closed medial orbital wall fracture (502.BXXA): Bilateral fractures of the medial wall      Auto                          16 09:22
  of the orbits per initial facial CT
  No immediate surgical intervention needed at this time                                      Eos % Auto 0.0 %             01/18/20
 Coagulopathy (068.9): Elevated INR on initial labs                                                                        16 09:22
 Probably secondary to malnutrition
                                                                                              Baso%         0.3%           01/18/20
 Fracture of inferior orbital wall (S02.3XXA): Closed fracture                                Auto                         16 09:22
 Bilateral fractures of the inferior wall of the orbits per initial facial CT
 No immediate surgical intervention needed at this time
                                                                                              Neut#        24.7     01/18/20
 History of starvation (Z86.39): Per report patient had been starving himself in prison       Auto         x10e3/mc 16 09:22
                                                                                                           L (High)
 Pneumomediastinum (J98.2): Per initial chest CT
 Serial exams
                                                                                              Lymph#       1.9       01 /18/20
 Pulmonary embolism (126.99): Noted on initial chest CT                                       Auto         x10e3/mcl 16 09:22
 Right middle lobe pulmonary artery
                                                                                              Mono#        2.00     01/18/20
 Subdural hematoma (162.00): Left side
 With midline shift and herniation
                                                                                              Auto         x10e3/mc 16 09:22
 Dr. Paullus, Neurosurgery consulted, no surgical intervention indicated at this time                      L (High)
 Venous Thromboembolism (VTE) Prophylaxis: SCDs                                               Eos #Auto 0.0        01/18/20
 * VTE Prophylaxis Assessment - Assessme1 .nt Performed: Low
                                                                                                        x1 Oe3/mcl 16 09:22
 PLAN:
 1. Patient will be admitted to surgical trauma intensive care unit for continued therapies   Basa #       0.1       01/18/20
 and observation.                                                                             Auto         x10e3/mcl 16 09:22
Print DatefTime 1/19/201611:26 CST                                 Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00295
... ·.·
          Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                     Page 90 of 391 PageID 7352


                                                             NWT- Northwest Texas Hospital
    ·Patient: RODGERS, ALTON                                                 Admit 1/18/2016
     MRN:       NWT00751578                                                  Disch:                 Disch Time:
     DOB/Sex:             I Male                                             FIN:   NVVT0000090926403
    Attending: Galvan.Dan MD

                                                      History and Physical Reports
    2. Dr. Wayne Paullus wilh neurosurgery has seen and evaluated patient in the trauma
    bay stating patient is not a candidate for acute neurosurgical intervention.                Segs Man 89%                 01/18/20
    3. Analgesics will be administered as indicated.
    4. We will proceed with nuclear medicine. brain flow studyto evaluate for cerebral blood             (High)              16 09:22
    flow.
    5. Complications occult findings will be addressed as a present or declare themselves.      Band Man 1%                  01/18/20
    6. Patient's clinical course will be dictated by his response medical and surgical                                       16 09:22
    therapies.
    7. Patient is currently incarcerated have advised guards to proceed with notification of
    family as this is a very poor prognosis.                                                   Lymphs        6 % {Low) 01/18/20
                                                                                               Man                     16 09:22

                                                                                               Mono Man 4%                   01/18/20
                                                                                                                             16 09:22

                                                                                               Segs#         25.5     01/18/20
                                                                                               Man           x10e3/mc 16 09:22
                                                                                                             L {High)

)                                                                                              Lymphs#       1.7        01/18/20
                                                                                               Man           x1 Oe3/mcl 16 09:22

                                                                                               Mono#         1.15     01/18/20
                                                                                               Man           x10e3/mc 16 09:22
                                                                                                             L (High)

                                                                                               Aniso         1+             01/18/20
                                                                                                                            16 09:22

                                                                                               Poik          1+             01/18/20
                                                                                                                            16 09:22

                                                                                               Hypo          1+             01/18/20
                                                                                                                            16 09:22

                                                                                               Pit Est       Adequate 01/18/20
                                                                                                                      16 09:22

                                                                                               General Coagulation

                                                                                               PT           18.7            01/18/20
                                                                                                            Seconds         16 09:22
                                                                                                            (High)



 Print Date/Time 1/19/201611:26 CST                            Medical Record
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00296
• •       •    t                                            . . ..
                   Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 91 of 391 PageID 7353


                                                                   NWT- Northwest Texas Hospital
      i Patient:   RODGERS, ALTON                                                  Admit 1/18/2016
          MRN:       NWT00751578                                                   Disch:                Disch Time:
          DOB/Sex:             I Male                                              FIN:   NWT0000090926403
          Attending: Galvan.Dan MD
      I       ·--- -      - - - --
      1                                                     History and Physical Reports
      L--~~-~~~~----~--~------"--~---------------------------1
                                                                                                     INR             1.66            01/18/20
                                                                                                                     (High)          16 09:22

                                                                                                     PTI             30.8            01/18/20
                                                                                                                     Seconds         16 09:22

                                                                                                     General Chemistry

                                                                                                     Glucose         177 mg/dl01/18/20
                                                                                                     Level           {High)    16 10:50

                                                                                                     POC             210 mg/dL 01/18/20
                                                                                                     Glucose         (High}    16 09:24

                                                                                                     Sodium          159             01/18/20
                                                                                                                     mmol/L          16 10:50
)                                                                                                                    (Critical)

                                                                                                     POCNa           162            01/18/20
                                                                                                                     mmol/L         16 09:24
                                                                                                                     {Critical)

                                                                                                    Potassium 3.7 mmol/L 01/18/20
                                                                                                                                    16 10:50
                                                                                                    POCK            3.3             01/18/20
                                                                                                                    mmol/L          16 09:24
                                                                                                                    (Low}

                                                                                                    Chloride        128.0           01/18/20
                                                                                                                    mmol/L          16 10:50
                                                                                                                    (High)

                                                                                                    C02             24.0            01/18/20
                                                                                                                    mmol/L          16 10:50
                                                                                                    Anion Gap 7 (Low)               01/18/20
                                                                                                                                    16 10:50

                                                                                                    BUN             77.0           01/18/20
                                                                                                                    mg/dl          16 10:50
                                                                                                                    (High)


  Print Date/Time 1/19/201611:26 CST                                 Medical Reoord
                    Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                        UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00297
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 92 of 391 PageID 7354


                                                          NWf- Northwest Texas Hospital
    )patient: RODGERS, ALTON                                              Admit 1/18/2016
     MRN:       NWT00751578                                               Disch:                Disch Time:
     DOB/Sex:             I Male                                          FIN:   NWT0000090926403
     Attending: Galvan.Dan MD

    -,~
                                                   History and Physical Reports

                                                                                            Creatinine 2.20                 01/18/20
                                                                                                       mg/dL                16 10:50
                                                                                                       (High)

                                                                                            BUN/Creat 35.00                 01/18/20
                                                                                            Ratio     (High)                16 10:50
                                                                                            Calcium         7.1 mg/dL 01/18/20
                                                                                                            (Low)     16 10:50
                                                                                            POC iCA         1.09            01/18/20
                                                                                                            mmol/L          16 09:24
                                                                                                            (Low)

                                                                                           Albumin.         2.6 gm/dL 01/18/20
                                                                                           Level            (Low)     16 10:50
)                                                                                          TP               5.4 gm/dL 01/18/20
                                                                                                            (Low)     16 10:50
                                                                                           TBili            1.3 mg/dl 01/18/20
                                                                                                                      16 10:50
                                                                                           Alk Phos         59.0           01/18/20
                                                                                                            units/L        16 10:50
                                                                                           AST              143.0          01/18/20
                                                                                                           units/L         16 10:50
                                                                                                           (High)

                                                                                           ALT             77.0            01/18/20
                                                                                                           units/L         16 10:50
                                                                                                           (High)

                                                                                           Estimated 37.45                 01/18/20
                                                                                           Creatinine mUmin                16 11:42
                                                                                           Clearance

                                                                                          eGFR        35.09                01/18/20
                                                                                          Non-African                      16 10:50
                                                                                          American



Print Date/Time 1/19/2016 11 :26 CST                        Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00298
             ·'   t

      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 93 of 391 PageID 7355


                                                        NWT- Northwest Texas Hospital
i Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 . MRN:      NWT00751578                                                Disch:                Disch Time:
   DOB/Sex:            I Male                                           FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

                                                 History and Physical Reports                                                           ]
                                                                                          eGFR            42.52           01/18/20
                                                                                          African                         16 10:50
                                                                                          American

                                                                                          Lactic          4.2             01/18/20
                                                                                          Acid Lvl        mmol/L          16 09:22
                                                                                                          (Critical)

                                                                                          Ammonia 54                      01/18/20
                                                                                          Level   mcmol/L                 16 09:22
                                                                                                          {High)

                                                                                          Cale Osmo 342 (High) 01/18/20
                                                                                                                          16 10:50

                                                                                         Thyroid

                                                                                         T4 Free          0.80 ng/dl 01 /18/20
                                                                                                                     16 10:50

                                                                                         TSH              1.26 me        01/18/20
                                                                                                          Intl           16 10:50
                                                                                                          units/ml

                                                                                         Other Chemistry

                                                                                         Procalcitoni 3.870              01/18/20
                                                                                         n            mcg/L              16 09:22

                                                                                         Blood Gases

                                                                                         pH Arterial 7 .26 pH            01/18/20
                                                                                                     units               16 09:24
                                                                                                     (Low)

                                                                                         Art pC02        41.1            01/18/20
                                                                                                         mm Hg           16 09:24

                                                                                         Art p02         67 mmHg 01/18/20
                                                                                                         {Low)   16 09:24



Print Date/Time 1/19/2016 11 :26 CST                      Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00299
                                           ·-·-   -:   !. ··-·   ••   • .... . . .   .   .   -   .:: • • •

         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                 Page 94 of 391 PageID 7356



                                                                  NWT- Northwest Texas Hospital
\
I Patient: RODGERS, ALTON                                                         Admit: 1/18/2016
  MRN:       NWT00751578                                                          Disch:                Disch Time:
  DOB/Sex:             I Male                                                     FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

    ._   ___                                           History and Physical Reports

                                                                                                             Art HC03     19         01/18/20
                                                                                                                                     16 09:24

                                                                                                             Art BE      -9 mmol/L 01/18/20
                                                                                                                         {Low)     16 09:24

                                                                                                             Arts02      90%        01/18/20
                                                                                                                         (Low)      16 09:24

                                                                                                             Art Total   20 mmol/L 01/18/20
                                                                                                             C02         (Low)     16 09:24

                                                                                                             Allen's Test N/A       01/18/20
                                                                                                                                    16 09:24

                                                                                                             Pt Temp     37.0       01/18/20
                                                                                                                                    16 09:24

                                                                                                             Site        L Brachia! 01/18/20
                                                                                                                                    16 09:24

                                                                                                             Fi02%       50%        01/18/20
                                                                                                                                    16 09:24

                                                                                                             PEEP        5          01/18/20
                                                                                                                                    16 09:24

                                                                                                             Sample      ABG        01/18/20
                                                                                                             Type                   16 09:24

                                                                                                             Tidal       500        01/18/20
                                                                                                             Volume                 16 09:24

                                                                                                             Vent Mode APV CMV 01/18/20
                                                                                                                               16 09:24

                                                                                                             Vent Rate   15         01/18/20
                                                                                                                                    16 09:24

                                                                                                             Delivery    Vent      01/18/20
                                                                                                             Mode                  16 09:24

                                                                                                             Time Rev-   0920.0930 01 /18/20
                                                                                                             RptTime               16 09:24
Print Date/Time 1/19/2016 11:26 CST                                   Medical Record
          Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                                   .
                                                                                                                                               9-.Ji
                                                                                                                                          OIG_00300
   .. . .... . -· . .. . ..
                ~                                  .. : -,
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 95 of 391 PageID 7357


                                                      NWT- Northwest Texas Hospital
, Patient: RODGERS, ALTON                                             Admit: 1/18/2016
  MRN:       NWT00751578                                               Disch:                Disch Time:
  DOB/Sex:             I Male                                         FIN:    NWTD000090926403
  Attending: Galvan.Dan MD

                                               History and Physical Reports                                                          J
                                                                                         Reported       Smith           01/18/20
                                                                                        To:                             16 09:24

                                                                                        Therapeutic Drug Monitoring

                                                                                        Acetamino <10.0                 01/18/20
                                                                                        phen Lvl mcg/ml                 16 10:50
                                                                                                  (Low}

                                                                                        Toxicology

                                                                                        Salicylate <4.0                 01/18/20
                                                                                                        mg/dl           16 10:50
                                                                                                        (Low)

                                                                                        Ur        None                  01/18/20
                                                                                        Amphetami Detected              16 09:22
                                                                                        ne

                                                                                        Ur          None                01/18/20
                                                                                        Barbiturate Detected            16 09:22
                                                                                        s
                                                                                        Ur         None                01/18/20
                                                                                        Cannabinoi Detected            16 09:22
                                                                                        ds

                                                                                        Ur Cocaine None                01/18/20
                                                                                                   Detected            16 09:22
                                                                                        Ur Opiates None                01/18/20
                                                                                                   Detected            16 09:22
                                                                                        UPCP           None            01/18/20
                                                                                                       Detected        16 09:22
                                                                                       U Benzo         None            01/18/20
                                                                                                       Detected        16 09:22
                                                                                       Alcohol         <10.00          01/18/20
                                                                                                       mg/dl           16 09:22

Print Datemme 1/19/201611:26 CST                        Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00301
        '   ..(                         W." .. -   ••   •   I   •   •   •
                                                                                                       .. . .   .   .
             Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                       Page 96 of 391 PageID 7358



                                                                            NWT- Northwest Texas Hospital
    \
    /patient: RODGERS, ALTON                                                                Admit 1/18/2016
     MRN:       NWT00751578                                                                 Disch:                Disch Time:
     DOB/Sex:            I Male                                                             FIN:   NWT0000090926403
    Attending: Galvan.Dan MD




                                                                                                      % Alcohol         <0.010 % 01/18/20
                                                                                                                                 16 09:22

                                                                                                      Urinalysis

                                                                                                      Ur Color          Yellow     01/18/20
                                                                                                                                   16 09:22

                                                                                                      Ur Clarity        Clear      01/18/20
                                                                                                                                   16 09:22

                                                                                                     Ur Spec            >=1.030    01/18/20
                                                                                                     Grav                          16 09:22

                                                                                                     Ur pH              5.0        01/18/20
                                                                                                                                   16 09:22
)
                                                                                                     Ur Leuk Est Negative          01/18/20
                                                                                                                                   16 09:22

                                                                                                     Ur Nitrite         Negative   01/18/20
                                                                                                                                   16 09:22

                                                                                                     Ur Protein 2+                 01/18/20
                                                                                                                                   16 09:22

                                                                                                     UR                 Negative   01/18/20
                                                                                                     Glucose                       16 09:22

                                                                                                     Ur Ketones Negative           01/18/20
                                                                                                                                   16 09:22

                                                                                                     Ur          1.0 EU/dl 01/18/20
                                                                                                     Urobilinoge           16 09:22
                                                                                                     n

                                                                                                     Ur Bili            2+         01/18/20
                                                                                                                                   16 09:22

                                                                                                     Ur Blood           3+         01/18/20
                                                                                                                                   16 09:22



Print Datemme 1/19/201611:26 CST                                             Medical Record
              Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                  UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00302
                                                     . _. . . . - .. .. '
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19 Page 97 of 391 PageID 7359


                                                         NWT- Northwest Texas Hospital
    Patient: RODGERS, ALTON                                              Admit 1/18/2016
    MRN:       NWT00751578                                               Disch:                Disch Time:
    DOB/Sex:             I Male                                          FIN:   NWT0000090926403
    Attending: Galvan.Dan MD

                                                  History and Physical Reports

                                                                                           UrWBC           11-25           01/18/20
                                                                                                                           16 09:22

                                                                                           Ur RBC          26-50           01/18/20
                                                                                                                           16 09:22

                                                                                           Ur Bacteria None                01/18/20
                                                                                                       Seen                16 09:22

                                                                                           Ur Squam 0-6                    01/18/20
                                                                                           Epithelial                      16 09:22

                                                                                          Ur        2+                    01/18/20
                                                                                          Amorphous                       16 09:22


                                                                                          CBC. BMP. Coagulation Trend Clast 4
)                                                                                         resulted)




                                                                                          0
                                                                                          LJ17.0
                                                                                                     8.7
                                                                                                     JAN
                                                                                                     8)


                                                                                                    (JAN (JAN
                                                                                                             15.0

                                                                                                    18)  18)


                                                                                         055                44.0
                                                                                                    (JAN (JAN
                                                                                                    18)  18)



                                                                                         LJr
                                                                                          Gluco H 177
                                                                                                      AN
                                                                                                      )


                                                                                          se Le (JAN
                                                                                                18)
                                                                                         --~




                                                                                         LJ
                                                                                                   C159
                                                                                                   (JAN
                                                                                                   18)

Print Datemme 1/19/2016 11:26 CST                         Medical Record
          Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00303
       .- -.:.··-· .........- ··- . . ...
       .......          : .· ....... ,...... . ..                                                                  _.:_ ... : ..... :.
           Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                    Page 98 of 391 PageID 7360



                                                             NWT- Northwest Texas Hospital
JPatient: RODGERS, ALTON                                                     Admit: 1/18/2016
 MRN:       NWf00751578                                                      Disch:                Disch Time:
 DOB/Sex:             I Male                                                 FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                      History and Physical Reports




                                                                                                   0
                                                                                                            .7
                                                                                                           JAN
                                                                                                           8)

                                                                                                          H



                                                                                                   D      128.0
                                                                                                          (JAN
                                                                                                          18)



                                                                                                   LJ
                                                                                                            4.0
                                                                                                           JAN
                                                                                                           8)




)
                                                                                               .

                                                                                                   D        7.0
                                                                                                           JAN
                                                                                                           8)




                                                                                                   D  L7.1
                                                                                                      (JAN
                                                                                                            .20
                                                                                                           JAN
                                                                                                            8)



                                                                                                   [ ]18)

                                                                                                          H



                                                                                                   D      18.7
                                                                                                          (JAN
                                                                                                          18)




                                                                                                   D
                                                                                                          ~.66
                                                                                                          (JAN
                                                                                                          18)



                                                                                                   0
                                                                                                          30.8
                                                                                                          (JAN
                                                                                                          18)



    Print DatefTime     1/19/2016
            Certified copy          11:26case
                           of OIG criminal CST                 Medical
                                              1600000656 to Rothstein    Record
                                                                      Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                            OIG_00304
                                            .· .                                    ...·   :,.   ....               "   t. ••• •   •   ..   •

         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                          Page 99 of 391 PageID 7361



                                                          NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                              Admit: 1/18/2016
     MRN:       NWT00751578                                               Disch:                Disch lime:
     DOB/Sex:             I Male                                          FIN:   NWT0000090926403
     Attending: Galvan.Dan MD


    [ ---~~~~~~~~~~~~--J
       .. .  History and Physical Reports

                                                                                                        LT/SH
                                                                                                  GPT        7.0
                                                                                                            (JAN
                                                                                                 ..____,18)



                                                                                             EJ
                                                                                                            L2.6
                                                                                                            (JAN
                                                                                                            18)

                                                                                                            59.0
                                                                                                            (JAN
                                                                                                            18)

                                                                                                            H


)                                                                                          D                143.0
                                                                                                            (JAN
                                                                                                            18)



                                                                                           LJ
                                                                                                            1.3
                                                                                                           (JAN
                                                                                                           18)



                                                                                           LJ
                                                                                                           L5.4
                                                                                                           (JAN
                                                                                                           18)

                                                                                            BMP, Mg, and Phos (Last Within 24hrs)
                                                                                            Sodium: 159 Critical 11:42
                                                                                            Potassium: 3.7 11 :42
                                                                                            Chloride: 128.0 High 11 :42
                                                                                            C02: 24.0 11:42
                                                                                            BUN: 77.0 High 11:42
                                                                                            Creatinine: 2.20 High 11 :42
                                                                                            Glucose Level: 177 High 11 :42
                                                                                            Calcium: 7.1 Low 11 :42

                                                                                           Coagulation Profile (Last Within 24hrs)
                                                                                           INR: 1.66 High 09:59
                                                                                           PT: 18.7 High 09:59
                                                                                           PTT: 30.8 09:59

                                                                                           LFT (Last Within 24hrs)
                                                                                           AST: 143.0High11:42
                                                                                           ALT: 77.0High11:42
                                                                                           Alk Phos: 59.011:42
                                                                                           T Bili: 1.311:42

    Print Datemme 1/19/2016 11:26 CST                       Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00305
                       .. . . ..
                        .. . . . .._
                          •I       •   •
                                           ~
                                               •
                                                   .
                                                : ..
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 100 of 391 PageID 7362



                                                            NWT- Northwest Texas Hospital
    1                                                                       Admit: 1/18/2016
    Patient: RODGERS, ALTON
    MRN:       NWT00751578                                                  Disch:                Disch Time:
    DOB/Sex:             I Male                                             FIN:   NWT0000090926403
    Attending: Galvan.Dan MD

                                                       History and Physical Reports

                                                                                           TP: 5.4 Low 11 :42
                                                                                           Albumin. Level: 2.6 Low 11 :42

                                                                                           Urinalysis (Last Within 24hrs)
                                                                                           Ur Color: Yellow. 10:28
                                                                                           Ur Clarity: Clear. 10:28
                                                                                           Ur Spec Grav: >=1.030 10:28
                                                                                           Ur pH: 5.0 10:28
                                                                                           Ur Leuk Est: NEG UA 10:28
                                                                                           Ur Nitrite: NEG UA 10:28
                                                                                           Ur Protein: 2+ 10:28
                                                                                           UR Glucose: NEG UA 10:28
                                                                                           Ur Ketones: NEG UA 10:28
                                                                                           Ur Urobilinogen: 1.0 EU/dL UA 10:28
                                                                                           Ur Bili: 2+ 10:28
                                                                                           Ur Blood: 3+ 10:28
                                                                                           Ur WBC: 11-25 10:28
                                                                                           Ur RBC: 26-50 10:28
                                                                                           Ur Bacteria: None Seen 10:28
                                                                                           Ur Squam Epithelial: 0-6 10:28
                                                                                           Ur Amorphous: 2+ 10:28
)
                                                                                           Microbiology



                                                                                          Culture Urine Collected

                                                                                          Source Urine,         Body
                                                                                                Clean           Site:
                                                                                                Catch

                                                                                          Collect01/18/20Last   01/18/20
                                                                                          ed     1609:22Updated16 09:00
                                                                                          DtfTm:         DtfTm:

                                                                                          Culture              In-Lab
                                                                                          Respiratory

                                                                                          SourceSputum, Body
                                                                                                Induced Site:

                                                                                          Collect01/18/20Last   01/18/20
                                                                                          ed     1609:22Updated16 09:11
                                                                                          DtfTm:         DtfTm:


                                                                                          Blood Gases (Last Within 24hrs}
                                                                                          pH Arterial: 7.26Low10:00


Print Datemme 1119/201611:26 CST                             Medical Record
          Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00306
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                      Page 101 of 391 PageID 7363



                                                          NWT- Northwest Texas Hospital
Patient: RODGERS, ALTON                                                   Admit: 1/18/2016
MRN:       NWT00751578                                                          Disch:                   Disch Time:
DOB/Sex:             I Male                                                     FIN:     NVVT0000090926403
Attending: Galvan.Dan MD



                                                                                               Art p02: 67 Low 10:00
                                                                                               Art pC02: 41.1 10:00
                                                                                               Art HC03: 19 10:00
                                                                                               Art BE: -9 Low 10:00
                                                                                               Art s02: 90 Low 10:00
                                                                                               lmage(s)
                                                                                                  CT Chest/Abdomen/Pelvis wf Contrast: CT
                                                                                               Chest/Abdomen/Pelvis w/ Contrast
                                                                                               01/18/201610:10
                                                                                                    IMPRESSION: Trace pericardia! effusion
                                                                                               is present. There is pneumomediastinum.
                                                                                               There is atelectasis/infiltrate of the posterior
                                                                                               aspect of the left lower lobe and fluid is seen
                                                                                              filling the bronchus supplying this segment
                                                                                               suggesting aspirationThere is a small
                                                                                               peripheral area of infiltrate in the right lower
                                                                                               lobe. There is some tree in bud-like opacity in
                                                                                              the posterior aspect of the right upper lobe
                                                                                               suggesting aspiration. There is a large
                                                                                               pulmonary embolus in the right interlobar
                                                                                               pulmonary artery and extending also into the
                                                                                               right lower lobe pulmonary arteries . There is
                                                                                               also some pulmonary embolus in the right
                                                                                               middle lobe pulmonary artery. A few bubbles
                                                                                              of air anterior to the liver are probably in the
                                                                                               extrapleural tissues ofthe anterior abdominal
                                                                                              wall more likely than intra-abdominal and
                                                                                              appear to be contiguous with the
                                                                                               pneumomediastinum.The stomach is
                                                                                              distended with air preesumably with air
                                                                                              insufflated during intubation. No acute
                                                                                              intra-abdominal organ injury identified. There
                                                                                              is a subacute healing fracture of the left
                                                                                              eleventh rib posteriorly. No other fractures
                                                                                              evident
                                                                                                 CT Head or Brain w/o Contrast: CT Head
                                                                                              or Brain w/o Contrast 01/18/201610:10
                                                                                                   IMPRESSION:There is a large left
                                                                                              subdural hematoma overlying the entire left
                                                                                              convexity and measuring up to 1.4 cm in
                                                                                              thickness .A small amount of subdural blood
                                                                                              also extends along the falx and tentorium.
                                                                                              There is severe mass effect with effacement
                                                                                              of the left sulci, effacement of the left lateral
                                                                                              ventricle and severe subfalcine herniation
                                                                                              with midline shift to the right. Theseptum is
                                                                                              shifted x 1.56 cm to the right. Basal cisterns
                                                                                              are obliterated and the midbrain is distorted
                                                                                              and compressed and there is severe
                                                                                              herniation of the left uncus transtentorially
                                                                                              with associated severe compression of the
                                                                                              midbrain.Hypodensity of the midbrain pons
                                                                                              and also of the anterior aspect of the left
                                                                                              temporal, medial aspect of the left temporal

Print Date/Time     1/19/2016
        Certified copy           11 :26case
                       of OIG criminal  CST                  Medical
                                            1600000656 to Rothstein    Record
                                                                    Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                          UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                               OIG_00307
                                       : .... :_   -··   .   .•   -                               I   I   •   •




      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                           Page 102 of 391 PageID 7364



                                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                              Admit: 1/18/2016
 MRN:       NWT00751578                                                               Disch:                 Disch Time:
 DOB/Sex:             I Male                                                          FIN:   N\NT0000090926403
 Attending: Galvan.Dan MD

 ~-~--~--~~~------~--fi_is_ti_o_ry_a_n_d__P_n_y._SJ_c_al_R
                                                         __ep_o_rt._s__________________________                                               __J



                                                                                                  lobe, inferior aspect of the left frontal lobe
                                                                                                  aspect and inferior aspect of the right frontal
                                                                                                  lobe is present likely due to infarction due to
                                                                                                  compromised blood flow secondary to severe
                                                                                                  transtentorial and severe subfalcine
                                                                                                  herniation. There is mild dilatation of the
                                                                                                  posterior horn and temporal horn of right
                                                                                                  lateral ventricle secondary to compression of
                                                                                                 the right foramina of Monroe/ trapped
                                                                                                 ventricle. There is fracture the nasal bones.
                                                                                                 There may be fractures of the orbital floors .
                                                                                                 Cannot exclude fractures of the lamina
                                                                                                 papyracea bilaterally. There is blood in the
                                                                                                 maxillary sinuses and ethmoid air cells.
                                                                                                 There is soft tissue swelling of the right
                                                                                                 cheek.
                                                                                                    CT Maxillofacial w/o Contrast: CT
                                                                                                 Maxillofacial wfo Contrast 01118/2016 10:10
                                                                                                     IMPRESSION:1. Bilateral fractures of the
                                                                                                 inferior wall and medial wall of the orbits.2.
                                                                                                 There is a nasal bone fracture. Fractured
                                                                                                 nasal septum.
                                                                                                    CT Spine Cervical w/o Contrast: CT Spine
                                                                                                 Cervical w/o Contrast 01/18/2016 10:10
                                                                                                     IMPRESSION: No evidence of fracture,
                                                                                                 dislocation, or significant degenerative
                                                                                                 change of the cervical spine.
                                                                                                    XR Chest 1 View Frontal: XR Chest 1 View
                                                                                                 Frontal 01/1812016 09:01
                                                                                                     IMPRESSION: Limited study. ET tube lies
                                                                                                 at the T2 level. It should be advanced 3 cm.
                                                                                                 Gastric distention with air

                                                                                                 Consultfs)
                                                                                                  Other Consult
                                                                                                   Dr. Wayne Paullus, Neurosurgery

Electronically Signed By: Harper, David PA
On: 01.18.2016 12:06 CST



                                                                      Operative Record

DOCUMENT NAME:                                                                Procedure Note
SERVICE DATE/TIME:                                                            1/18/2016 21:06 CST
RESULT STATUS:                                                                Auth (Verified)
PERFORM INFORMATION:                                                          Santos MD.Ariel (1/18/2016 21:12 CST)
SIGN INFORMATION:                                                             Santos MD.Ariel (1/18/2016 21:12 CST)

Procedure Name
Right Radial Arterial line placement



Print Date/Time     1/19/2016 11 :26 CST                     Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                         UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                  OIG_00308
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 103 of 391 PageID 7365


                                                           NWT- Northwest Texas Hospital
' )Patient: RODGERS, ALTON                                                 Admit: 1/18/2016
   MRN:       NWT00751578                                                   Disch:                 Disch Time:
   DOB/Sex:             I Male                                             FIN:    NVVT0000090926403
   Attending: Galvan.Dan MD

                                                            Operative Record

    Indication
    31 year old African American gentleman who was assaulted in prison and sustained severe head injury. He will need Arterial line for
    monitoring purposes as well as for blood draw.
    Technique
    Allen's test was done and noted patency of the arch. The area was scrubbed and prepped in sterile fashion. A French 20 radial A-line
    was placed using a Seldinger technique during first attempt and this was then hooked to monitor with good waveform. This was secured
    using Silk-0 and Tegaderm. No complications noted, sharps were disposed accordingly.

    Electronically Signed By: Santos, Ariel MD
    On: 01.18.2016 21:12 CST




)




Print DatefTime 1/19/201611:26 CST                           Medical Record
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00309
                                                                      ..    -··                       ·...... .
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 104 of 391 PageID 7366


                                                           NWT- Northwest Texas Hospital
1   Patient: RODGERS, ALTON                                                Admit 1/18/2016
    MRN:       NWT00751578                                                 Disch:                Disch Time:
    DOB/Sex:             I Male                                            FIN:   NWT0000090926403
    Attending: Galvan.Dan MD


    L                                                       Operative Record

    DOCUMENT NAME:                                                         Procedure Note
    SERVICE DATE/TIME:                                                     1/18/2016 15:42 CST
    RESULT STATUS:                                                         Auth (Verified)
    PERFORM INFORMATION:                                                   Harper PA.David Shane (1/18/2016 15:47 CST)
    SIGN INFORMATION:                                                      Harper PA.David Shane (1/18/201615:47 CST)

    Procedure Name
    Placement of left internal jugular central venous catheter by David Shane Harper, PA-C
    Date of procedure; 1/18/2016
 Consent
 Verbal consent was obtained from accompanying prison guards
Indication
Need for central venous access in the setting of traumatic brain injury for monitoring of central venous pressure and medication
administration.
Sedation
None
 Technique
 5 rninu te timeout was carried out by bedside RN verifying procedure indication and consent obtainment. Patient was laid in supine
 position t he left lateral aspect of the neck was cleaned with chlorh exidine x1. Patient was cleaned with chlorhexidine x1 and then
 draped in common sterile fashiorL Presumed inserlion pui11L was identified under ultrasound guidance and the left internal jugular vein
 was noted to be patent and appeared free of abnormality. Presumed insertion point was subsequently anesthetized with 3 cc of 1%
 lidocaine injected subcutaneously. After adequate time for anesthetic had taken effect introducer needle was placed into lhe left internal
jugular vein with return of venous blood flow. Guidewire was placed through introducer needle into the vessel without difficulty.
  Introducer needle was removed over the guidewire. Small skin nick was then made at the insertion point with a #11 blade scalpel.
  Dilator was then placed over the guidewire and advanced to the insertion point, into 1he vessel and withdrawn without difficulty. Central
venous catheter was placed over the guidewire and advanced to the insertion point into the vessel, and into position without difficulty.
  Guidewire removed to the distal port of the triple lumen catheter. All ports of the catheter flushed and flowed without difficulty.
  Catheter was then secured to the skin with #2 simple interrupted sutures placed laterally to the catheter hub. Catheter was
furthermore secured with aid of Tegaderm dressing. Postprocedural chest x-ray reveals catheter in good position with no adverse
findings noted. At the cessation of the procedure patient was left in the care of his bedside RN in unchanged condition. Estimated
blood Joss less than 1cc.

Electronically Signed By: Harper. David PA
On: 01.18.201615:47 CST

Galvan, Dan



[                                                           Progress Notes

DOCUMENT NAME:                                                        Nursing Note-Text
SERVICE DATE/TIME:                                                    1/19/2016 03:29 CST
RESULT STATUS:                                                        Auth (Verified)
PERFORM INFORMATION:                                                  Campbell RN.Shelby (1/19/2016 03:29 CST)
SIGN INFORMATION:                                                     Campbell RN.Shelby (1/19/2016 03:29 CST)

                                         Nursing Note Entered On: 1/19/2016 3:31 CST
                                   Performed On: 1/19/2016 3:29 CST by Campbell RN, Shelby



Print Date/Time 1/19/2016 11:26 CST                          Medical Record
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00310
                                 ·.·                                            ·~   o•   I




     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                    Page 105 of 391 PageID 7367


                                                       NWf- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit 1/18/2016
 MRN:       NWT00751578                                                 Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:    NVVT0000090926403
 Attending: Galvan.Dan MD

                                                         Progress Notes



 Nursing Note
 Nursing Note : 0130 D. Trebuish, house supervisor took photo of unstagable pressure sore on left hip.
                                                                            Campbell RN, Shelby-1/19/2016 3:29 CST




Print Date!Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00311
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 106 of 391 PageID 7368


                                                           NWT- Northwest Texas Hospital
    Patient: RODGERS, ALTON                                                Admit: 1/18/2016
    MRN:       NWT00751578                                                 Disch:                 Disch Time:
    DOB/Sex:             I Male                                            FIN:   N\NT0000090926403
    Attending: Galvan.Dan MD

                                                             Progress Notes

    DOCUMENT NAME:                                                     Nursing Note-Text
    SERVICE DATE/TIME:                                                 1/19/2016 01:14 CST
    RESULT STATUS:                                                     Auth (Verified)
    PERFORM INFORMATION:                                               Campbell RN.Shelby (1/19/2016 01 :14 CST)
    SIGN INFORMATION:                                                  Campbell RN.Shelby (1/19/2016 01:14 CST)

                                         Nursing Note Entered On: 1/19/20161:15 CST
                                   Perfonned On: 1/19/20161:14 CST by Campbell RN, Shelby




    Nursing Note
    Nursing Note : 1900 Patient in soft cuff restraints for TDC.
                                                                                         Campbell RN, Shelby-1/19/2016 1:14 CST




)




Print Datemme 1/19/2016 11 :26 CST                           Medical Record
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00312
·.
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 107 of 391 PageID 7369



                                                          NWf- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                              Admit: 1/18/2016
     MRN:       Nwr00751578                                               Disch:                Disch Time:
     DOB/Sex:             I Male                                          FIN:   Nwrooooo909264o3
     Attending: Galvan.Dan MD


     r                                                      Progress Notes

     DOCUMENT NAME:                                                   Nursing Note-Text
     SERVICE DATE/TIME:                                               1/18/201619:13 CST
     RESULT STATUS:                                                   Auth (Verified)
     PERFORM INFORMATION:                                             Nations RN,Meagan (1/18/2016 19:13 CST)
     SIGN INFORMATION:                                                Nations RN.Meagan (1/18/2016 19:13 CST)

                                         Nursing Note Entered On: 1/18/2016 19:14 CST
                                   Performed On: 1/18/201619:13 CST by Nations RN, Meagan




     Nursing Note
     Nursing Note : Dr. Santos notified of pt change in condition. New orders received. CP Paullus notified as well.
                                                                                  Nations RN, Meagan - 1/18/2016 19:13 CST




)




    Print Datemme 1/19/2016 11 :26 CST                      Medical Record
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00313
~-   -:                       :- ....     .. .                   .. . . .
              Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19 Page 108 of 391 PageID 7370



                                                                NWT- Northwest Texas Hospital
          Patient: RODGERS, ALTON                                               Admit: 1/18/2016
          MRN:       NWT00751578                                                Disch:                Disch Time:
          DOB/Sex:             I Male                                           FIN:   NWT0000090926403
          Attending: Galvan.Dan MD

                                                                  Progress Notes

          DOCUMENT NAME:                                                    Nursing Note-Text
          SERVICE DATE/TIME:                                                1/18/201611:39 CST
          RESULT STATUS:                                                    Auth (Verified)
          PERFORM INFORMATION:                                              Dillard RN.Alissa A (1/18/201611:39 CST)
          SIGN INFORMATION:                                                 Dillard RN.Alissa A (1/18/2016 11:39 CST)

                                               Nursing Note Entered On: 1/18/201611:39 CST
                                         Performed On: 1/18/201611:39 CST by Dillard RN, Alissa A




          Nursing Note
          Nursing Note : Pt taken upstairs at this time with RT, SICU RNs, Ricardo, RN, TDC staff and security.    .
                                                                                        Dillard RN, Alissa A- 1/18/2016 11 :39 CST




     Print Date/Time 1/19/201611:26 CST                           Medical Record
                 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00314
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 109 of 391 PageID 7371


                                                          NWf- Northwest Texas Hospital
    Patient: RODGERS, ALTON                                               Admit: 1/18/2016
    MRN:       NWf00751578                                                Disch:                Disch Time:
    DOB/Sex:             I Male                                           FIN:   NWf0000090926403
    Attending: Galvan.Dan MD

                                                            Progress Notes

    DOCUMENT NAME:                                                    Nursing Note-Text
    SERVICE DATE/TIME:                                                1/18/201611:33 CST
    RESULT STATUS:                                                    Auth (Verified)
    PERFORM INFORMATION:                                              Dillard RN.Alissa A (1/18/201611:41 CST)
    SIGN INFORMATION:                                                 Dillard RN.Alissa A (1/18/2016 11:41 CST)

                                         Nursing Note Entered On: 1/18/201611:43 CST
                                   Performed On: 1/18/2016 11 :33 CST by Dillard RN, Alissa A




    Nursing Note
    Nursing Note : Level 1 trauma activated at this time after we recieved confirmation from prision that pt had been
    assaulted. Dr. Galvan and Dr. Pallus had already been consulted on case at 1030 both at beside at 1030.
                                                                                   Dillard RN, Alissa A- 1/18/2016 11 :41 CST




)




Print Datemme 1119/2016 11:26 CST                           Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00315
                                     ~    .. .   .. .
                                                   ~    ~
                                                                  '   ..
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                     Page 110 of 391 PageID 7372


                                                            NWT- Northwest Texas Hospital
) Patient: RODGERS, ALTON                                                   Admit 1/18/2016
  MRN:       NWT00751578                                                    Disch:                 Disch Time:
  DOB/Sex:             I Male                                               FIN:   NVVT0000090926403
  Attending: Galvan.Dan MD

                                                             Progress Notes

 DOCUMENT NAME:                                                            Nursing Note-Text
 SERVICE DATE/TIME:                                                        1/18/2016 11 :30 CST
 RESULT STATUS:                                                            Auth {Verified}
 PERFORM INFORMATION:                                                      Granados RN.Ricardo F.(1/18/201611:30 CST}
 SIGN INFORMATION:                                                         Granados RN.Ricardo F.(1/18/2016 11:30 CST}

                                   Nursing Note Entered On: 1/18/201611:31 CST
                            Perfonned On: 1/18/201611:30 CST by Granados RN, Ricardo F.




Nursing Note
Nursing Note : Bedside report given to Meagan RN. Jennifer RN from SICU here to take pt upstairs.
                                                                     Granados RN, Ricardo F. -1/18/201611:30 CST




Print Date/Time 1/19/201611:26 CST                           Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00316
                           .... .
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 111 of 391 PageID 7373


                                                          NWT- Northwest Texas Hospital
    ) Patient: RODGERS, ALTON                                             Admit 1/18/2016
      MRN:       NWT00751578                                              Disch:                 Disch Time:
      DOB/Sex:            I Male                                          FIN:   NVVf0000090926403
     Attending: Galvan.Dan MD




    DOCUMENT NAME:                                                    Nursing Note-Text
    SERVICE DATE/TIME:                                                1/18/201611:23 CST
    RESULT STATUS:                                                    Auth (Verified)
    PERFORM INFORMATION:                                              Granados RN,Ricardo F.( 1/18/2016 11 :23 CST)
    SIGN INFORMATION:                                                 Granados RN.Ricardo F.(1/18/2016 11:23 CST)

                                    .  Nursing Note Entered On: 1/18/201611:23 CST
                                Performed On: 1/18/201611:23 CST by Granados RN, Ricardo F.




    Nursing Note
    Nursing Note : Andrea RN from Lifegift here.
                                                                                   Granados RN, Ricardo F.. - 1/18/2016 11:23 CST




)




Print Date/Time 1/19/201611:26 CST                          Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00317
..   . .. --· ...... .. ..
                     .... ·.             : .
             Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                    Page 112 of 391 PageID 7374



                                                                  Nwr- Northwest Texas Hospital
      Patient: RODGERS, ALTON                                                     Admit 1118/2016
      MRN:       NWf00751578                                                      Disch:                 Disch Time:
      DOB/Sex:             I Male                                                 FIN:   NVVT0000090926403
      Attending: Galvan.Dan MD




      DOCUMENT NAME:                                                          Nursing Note-Text
      SERVICE DATE/TIME:                                                      1/18/2016 10:55 CST
      RESULT STATUS:                                                          Auth (Verified)
      PERFORM INFORMATION:                                                    Granados RN.Ricardo F.(1/18/2016 11:00 CST)
      SIGN INFORMATION:                                                       Granados RN.Ricardo F.(1/18/2016 11 :OD CST)

                                                Nursing Note Entered On: 1/18/201611:01 CST
                                        Performed On: 1/18/201610:55 CST by Granados RN, Ricardo F.




     Nursing Note
     Nursing Note : Dr. Smith orders 50 grams of mannitor IV push.
                                                                                           Granados RN, Ricardo F. - 1/18/2016 11 :00 CST




Print Datemme 1/19/201611:26 CST                                    Medical Record
                   Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                       UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00318
                            ....·
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 113 of 391 PageID 7375


                                                           NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                               Admit: 1/18/2016
     MRN:       NWT00751578                                                Disch:                Disch Time:
     DOB/Sex:             I Male                                           FIN:   NWT0000090926403
     Attending: Galvan.Dan MD
        ------          ------------=------"'.~-:--------""7""'-----------.
                                                            Progress Notes

     DOCUMENT NAME:                                                    Nursing Note-Text
     SERVICE DATE/TIME:                                                1/18/2016 10:34 CST
     RESULT STATUS:                                                    Auth (Verified)
     PERFORM INFORMATION:                                              Granados RN.Ricardo F.(1/18/201610:34 CST)
     SIGN INFORMATION:                                                 Granados RN.Ricardo F.(1/18/2016 10:34 CST)

                                            Nursing Note Entered On: 1/18/201611:00 CST
                                    Perfonned On: 1/18/201610:34 CST by Granados RN, Ricardo F.




    Nursing Note
    Nursing Note: 1015 pt. taken to ct scan with portable monitor and rt at bedside. Pt. HR noted to have decreased to 50's
    and became pulseless for approximately 1 minute. Pt. was then noted to have apical pulse present. CT completed and pt
    transferred back to room #3.
                                                                             Granados RN, Ricardo F. - 1/18/2016 10:34 CST


)




    Print Date/Time 1/19/2016 11:26 CST                      Medical Record
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00319
           Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 114 of 391 PageID 7376


                                                            NWT- Northwest Texas Hospital
 ,    Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  1
      MRN:       NWT00751578                                                Disch:                 Disch Time:
      DOB/Sex:             I Male                                           FIN:   NVVT0000090926403


  ,-  Attending: Galvan.Dan MD


      ._

      DOCUMENT NAME:
                                                              Progress Notes

                                                                        Nursing Note-Text
      SERVICE DATE/TIME:                                                1/18/2016 08:42 CST
      RESULT STATUS:                                                    Modified
      PERFORM INFORMATION:                                              Granados RN.Ricardo F.(1/18/2016 09:33 CST)
      SIGN INFORMATION:                                                 Granados RN.Ricardo F.(1/18/201611 :53 CST); Granados
                                                                        RN.Ricardo F.(1/18/2016 09:33 CST)

                                          Nursing Note Entered On: 1/18/2016 9:55 CST
                                   Performed On: 1/18/2016 8:42 CST by Granados RN, Ricardo F.




   Nursing Note
   Nursing Note : pt. arrived via EMS from Clemets unit He was found unconscious and unresponsive at approximately
   0700 hrs this morning. EMS attempted to intubate pt but was unsucessful and they placed an LMA. An 10 was placed in
   the left tibia by ems. EMS report they administrered ketamine for sedation although pt had only minimal painful response
   according to EMS.
   Dr. Smith at bedside intubating pt. RT at bedside. Prision guards questioned when the was the last time pt. was awake.
) Guards called the prision and were unable to get any information regarding pts. last well known time.
  Pt. appears very cachetic with skeletal bones very apparent thorugh skin. He is cold to touch and his pupils are dried and
  non reactive. Pt. was trauma stripped and warm blakets and warm fluids were initiated. A Bair Hugger was applied to pt
  for warming measures.
  Xray in room. 18 gauge left ac and 18gauge right ac initiated. Dr. Smith orders to administer 3 liters of NS.
  0954 Susan Bailey RN called lifegift. #10225496.
  Pt. is noted to have a hematoma to the mid forehead as well as some swelling and a small laceration to the left side just
  lateral to the left eye. Pt is noted to have what appears to be a pressure ulcer that is approximately 5 inches in
  circumference to the left hip area that appears necrotic and has a foul smelling yellow exudate draining.
                                                                              Granados RN, Ricardo F. - 1/18/2016 11:53 CST
           f&*;-a~Ffl-Glemefs-HRi~AeeASeiet:ls-aAfi-HAFeSfl0ASive-a~W~~is
      moFAIR!'.FEM&-atteFRpted to intubate pt bt:ff-was unsucessful ane-tfl~~A-IG-was place8-in the left tibia-Sy
         ems:-EMS-ref3eFt-they--administrered ketamine-feF sedation-altAe1:1g~t-Aa0-eRly-mffiimal painful-Fespense aocoF9iA§-te
                                                                                                                                eM£.
                                                                                  Dr. Smith at bedside intubating pt. RT at bedside.
      Pt. appears vefY-6QeReti~l-9enes vePJ apparent tl=ISRf§h skin. He is-£0!0-te-te1:1ch and his pupils are dried aAEI
                                                                                                                         non reaetivc.
                    Xray-iA-f00Ffl. 18 gal:l§e-teft ae an8-48§auge right ae-initiated. Dr. Smith orders to adA'!inister 6 liteFS-e~
                                                                                  0954 Susan Bailey RN called lifegift. #10225496.

                                                           previously charted by Granados RN, Ricardo F. at 1/1812016 9:33 CST);




Print Date/Time 1/19/2016 11 :26 CST                          Medical Record
              Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                  UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00320
...                                                    ...·   ...

            Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 115 of 391 PageID 7377


                                                                    NWT- Northwest Texas Hospital
        Patient: RODGERS, ALTON                                                     Admit: 1/18/2016
       MRN:         NWT00751578                                                      Disch:                 Disch Time:
       DOB/Sex:               I Male                                                FIN:    NVVT0000090926403
       Attending:   Galvan.Dan MD

                                                                     Progress Notes

       DOCUMENT NAME:                                                        Progress Note-Physician
       SERVICE DATEfflME:                                                    1/19/201611:17 CST
       RESULT STATUS:                                                        Auth (Verified)
       PERFORM INFORMATION:                                                  Harper PA.David Shane (1/19/201611:20 CST)
       SIGN INFORMATION:                                                     Harper PA.David Shane (1/19/201611:20 CST)

       Subjective
       Overnight events; patient became hypotensive and tachycardic- IV fluid bolus administered with adequate results, patient later became
       hypotensive requiring vasopressor administration. Remains this Am on 2 vasopressors. Neuro exam worsen per nursing.
       No family at bedside
       Correctional facility guards at bedside

       Date of Service 1-19-16 (0830-0900)

       Objective

       Measurements (most recent)
       Height 190.5cm        Granados RN, Ricardo F. - 01/18 09:09
       Weight 54.43kg        Granados RN, Ricardo F. - 01/18 09:09
       Body Mass Index 15kg/m2       Granados RN, Ricardo F. - 01/18 09:09


      Vital Signs (24 hrs} Last Charted                                   Minimum                Maximum
      Temp                 36.7   01/19/201611:00                         L 33.5 01/18/201611:38 37.0  01/19/2016 01:00
      Heart Rate           H114 01/19/201611:00                           L55    01/18/201612:45 H144 01/18/201618:00
      Monitored
      Resp Rate            15     01/19/2016 11 :00                       12      01/18/2016 22:15       18       01/18/2016 15:15
      SBP                  95     01 /18/2016 18:45                       L 86    01/18/2016 17:30       135      01/18/2016 16:30
      DBP                  77     01 /18/2016 18:45                       L 49    01/18/2016 17:30       H 99 01/18/2016 17:15
      MAP                  81     01/18/2016 18:45                        59      01/18/2016 17:30       104      01/18/201617:15
      Sp02                 100    01/19/201611:00                         L 92    01/18/201617:00        100     01/18/201611:38
      02 Therapy                                                                                         Ventilator

      Hemodynamic Measures (Last Within 24hrs)
      Mean Arterial Pressure, Invasive: 69 11:14
      Mean Arterial Pressure, Invasive: 7711:14
      Mean Arterial Pressure, Invasive: 77 11 :14
      Mean Arterial Pressure, Invasive: 7411:14
      Central Venous Pressure.: 4 00:18
      Central Venous Pressure.: 4 00:18
      Central Venous Pressure.: 4 00:18
      Central Venous Pressure.: 4 00:18
      Central Venous Pressure.: 4 00:18

      Ventilator Settings (Last Within 24hrs)
      Ventilator Mode: APV-CMV (Adaptive Pressure Ventilation- Continuous Mandatory Ventilation) 08:29
      Ventilator Frequency, Mandatory: 15 08:29
      Tidal Volume, Delivered: 500 08:29

      Print Date/Time 1/19/201611:26 CST                             Medical Record
               Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                   UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00321
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                      Page 116 of 391 PageID 7378


                                                              NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                                       Admit: 1/18/2016
   MRN:       NWT00751578                                                        Disch:                 Disch lime:
   DOB/Sex:             I Male                                                   FIN:   NVVT0000090926403
   Attending: Galvan.Dan MD

  ..--·-----                                                   Progress Notes

  lnspiratory to Expiratory Ratio: 1:5 08:29
  FI02: 100 08:29
  Positive End Expiratory Pressure: 5 08:29


  l&O 24 Hour Total

                              01/18 11 :23                01/19 07:00                 01/18 07:00                 01/17 07:00
                              01/19 11:18                 01/1911:18                  01/19 06:59                 01/18 06:59
  Intake                      5834                        260                         5574                        0
  Out gut                     3130                        0                           3130                        0
  Net Total                   2704                        260                         2444                        0
     Physical Exam
   General: Adult, African American Male, cachetic, emaciated appearing, intubated, ventilated
   Head: Normocephalic, small contusion noted about forehead-1.5 cm in diameter
   ENT: Pupils 4 mm bilaterally, fixed and nonreactive, ETI/OGT in place, O/P MMM, External ears appear WNl
   Cardiac: S1S2 without m/r/g, PMI within normal limits, central and distal pulses intact
   Pulmonary: CTA bilaterally, equal expansion
   Abdomen: Soft, flat, nondistended, BS x4
   Musculoskeletal: No gross deformities, cachetic extremities x4
)_ Neurologic: No corneal reflex, no pupillary reflex, no cough reflex, no gag reflex, GCS 3T, no withdrawal to pain/stimuli
   Skin: Cool and dry to touch, 4 cm chronic wound noted about lateral aspect of left hip- no purulence present


  Home Medications
  traMADol 50 mg, Oral, qHS, 0 Refill(s)

  Inpatient Medications
  Medjcatjons (11 l)>.ctlv~
  Scheduled: (3)
  chlorhexidine 0.12% Liquid 15 mL 15 ml, Oral-Swish and SPIT, q12H
  pantoprazole 40 mg vial 40 mg, IV Push, Daily
  thiamine +Sodium Chloride 0.9% 50 ml 200 mg 2 ml, IV Piggyback, Daily
  Continuous: (4)
  norepinephrine 16 mg [1 mcg/min] +Sodium Chloride 0.9% 250 ml 250 ml, IV, 0.94 mUhr
  phenylephrine 50 mg [0.5 mcg/kg/min] +Sodium Chloride 0.9% 250 ml 250 ml, IV, 8.16 mUhr
 Sodium Chloride 0.9% 1,000 ml 1,000 ml, IV, 200 mUhr
 Sodium Chloride 3% 500 ml 500 ml, IV
 PRN: (4)
 fentaNYl 50 mcg/ml PF inj 2 ml 50 mcg 1 ml, IV Push, q1H Interval
 'midazolam 1 mg/ml PF inj 2ml 2 mg 2 ml, IV Push, q2H
 Naloxone 0.4 mg/ml inj 1 ml 0.1 mg 0.25 ml, IV Push, q2Min Interval
 ophthalmic lubricant Oint 1 app, OPTH, Daily

 Tube Feedings

 Product:                                          Jevity 1.2
 Route:                                            Orogastric Tube (OGT)
 Start Rate in mUhr:                               20
 Goal Rate mUhr:                                   55
 Last Rate:                                        40 mUhr

 Print Date/Time 1/19/201611:26 CST                            Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00322
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                      Page 117 of 391 PageID 7379



                                                         NWT- Northwest Texas Hospital
i Patient: RODGERS, ALTON                                                Admit 1/18/2016
 MRN:         NWT00751578                                                 Disch:                Disch Time:
 DOB/Sex:               I Male                                            FIN:   NWT0000090926403
 Attending:   Galvan.Dan MD

                                                           Progress Notes

 Results
 Recent Labs
 General Hematology

 WBC                                              23.0 x1 Oe3/mcl (High)                          01/19/2016 03:16
 RBC                                              5.40 x1 Oe6/mcL                                 01/19/2016 03:16
 Hgb                                              14.3 gm/dl (Low)                                01/19/2016 03:16
Hct                                               45%                                             01/19/2016 03:16
MCV                                               83 Femtoliter                                   01/19/2016 03:16
MCH                                               26.5 pg (Low)                                   01/19/2016 03:16
MCHC                                              31.8 gm/dL                                      01/19/2016 03:16
ROW-CV                                            14.8 %                                          01/19/2016 03:16
Pit                                               181 x10e3/mcL                                   01/19/2016 03:16
MPV                                               9.4 Femtoliter                                  01/19/2016 03:16
Neut% Auto                                        78.4 % (High)                                   01/19/2016 03:16
Lymph% Auto                                       17.5 %                                          01/19/2016      03:16
Mono% Auto                                        3.5%                                            01/19/2016      03:16
Eos % Auto                                        0.3%                                            01/19/2016      03:16
Baso % Auto                                       0.3%                                            01/19/2016      03:16
Neut# Auto                                        18.0 x1 Oe3/mcL (High)                          01/19/2016 03:16
Lymph #Auto                                       4.0 x1 Oe3/mcL (High)                           01/19/2016 03:16
Mono#Auto                                         0.80 x10e3/mcl                                  01/19/2016 03:16
Eos#Auto                                          0.1 x1 Oe3/mcL                                  01/19/2016 03:16
Baso#Auto                                         0.1 x1 Oe3/mcl                                  01/19/2016 03:16


General Chemistry

Glucose Level                                     95 mg/dl                                        01/19/2016 03:16
POC Glucose                                       127 mg/dL (High)                                01/18/2016 20:39
Sodium                                            171 mmol/L (Critical)                           01/19/2016 07:57
Potassium                                         3.5 mmol/L (Low)                                01/19/2016 03:16
Chloride                                          143.0 mmol/L (High)                             01/19/2016 03:16
C02                                               20.0 mmol/L (Low)                               01/19/2016 03:16
Anion Gap                                         7 (Low)                                         01/19/2016 03:16
BUN                                               60.0 mg/dL (High)                               01/19/2016 03:16
Creatinine                                        1.60 mg/dL (High)                               01/19/2016 03:16
BUN/Great Ratio                                   37.50 (High)                                    01/19/2016 03:16
Calcium                                           7.6 mg/dL (Low)                                 01/19/2016 03:16
Ionized Calcium                                   1.15 mmol/L                                     01/19/2016 03:16
Mg Lvl                                            3.5 mg/dL (High)                                01/19/2016 03:16
Phosphorus                                        2.6 mg/dL (Low)                                 01/19/2016 03:16

Print Date/Time    1/19/201611:26                           Medical Record
                                        CST1600000656 to Rothstein
        Certified copy of OIG criminal case                        Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                            OIG_00323
                                               ;.-   -.
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 118 of 391 PageID 7380


                                                              NWf- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                      Admit 1/18/2016
 MRN:       NWT00751578                                                       Disch:                Disch Time:
 DOB/Sex:             I Male                                                  FIN:   NWT0000090926403
 Attending: Galvan.Dan MD


 I_.                                                            Progress Notes

 Estimated Creatinine Clearance                           51.50 mUmin                            01/19/2016 03:49
 eGFR Non-African American                                50.67                                  01/19/2016 03:16
 eGFR African American                                    61.41                                  01/19/2016 03:16
 Lactic Acid Lvl                                          1.9 mmol/L                             01/18/2016 12:06
 Cale Osmo                                                352 (High)                             01/19/2016 03:16

 Cardiac

 CKMB                                                     35.60 ng/ml (High)                     01/18/2016 16:58
 Troponin I                                               0.06 ng/ml (High)                      01/18/2016 16:58
 Myoglobin                                                1275.5 ng/ml (High)                    01/18/2016 16:58

 Blood Gases

  pH Arterial                                         7.15 pH units (Critical)                  01/19/2016 08:44
) Art pC02                                            61.4 mmHg (High)                          01/19/2016 08:44
  Art p02                                             123 mmHg (High)                           01/19/2016 08:44
  Art HC03                                            21                                        01/19/2016 08:44
  Art BE                                              -8 mmol/L (Low)                           01/1912016 08:44
  Art s02                                             97%                                       01/19/2016 08:44
  Art Total C02                                       23 mmol/L                                 01/19/2016 08:44
  Allen's Test                                        N/A                                       01 /19/2016 08:44
  Pt Temp                                             37.0                                      01 /19/2016 08:44
  Site                                                A Line                                    01 /19/2016 08:44
  Fi02%                                               60%                                       01/19/2016 08:44
  PEEP                                                5                                         01/19/2016 05:14
  Sample Type                                         ABG                                       01 /19/2016 08:44
  Tidal Volume                                        500                                       01/19/2016 05:14
  Vent Mode                                           APVCMV                                    01/19/2016 05:14
  Vent Rate                                           15                                        01/19/2016 05:14
 Art TempC,PC02                                       61.4 mmHg                                 01/19/2016 08:44
 Art TempC,pH                                         7.15 pH units                             01/19/2016 08:44
 Art TempC,P02                                        123 mmHg                                  01/19/2016 08:44
 Delivery Mode                                        TPiece                                    01/19/2016 08:44
 Reported To.                                         S.HARPER.PA                               01/19/2016 08:44
 TimeRcv-RptTime                                      0840.0844                                 01/19/2016 08:44


CBC. BMP. Coagulation Trend (last 4 resulted)



Print DatefTime 1/19/201611:26 CST                              Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00324
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 119 of 391 PageID 7381


                                                       NWT- Northwest Texas Hospital
; Patient: RODGERS, ALTON                                              Admit 1/18/2016
  MRN:       NWT00751578                                                Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

                                                         Progress Notes

 WBC                         H 23.0                    H28.7
                             (JAN 19)                  (JAN 18)
 Hgb                         L 14.3                    17.0                       15.0
                             (JAN 19)                  (JAN 18)                   (JAN 18)
 Hct                         45                        H55                        44.0
                             (JAN 19)                  (JAN 18)                   (JAN 18)
 Pit                         181                       221
                             (JAN 19)                  (JAN 18)
 Glucose Le                  95                        H 177
                             (JAN 19)                  (JAN 18)
 Na                          c 171                     c 170                      c 169                     c 166
                             (JAN 19)                  (JAN 19)                   (JAN 18)                  (JAN 18)
 K                           L 3.5                     3.7
                             (JAN 19)                  (JAN 18)
 Cl                          H 143.0                   H 128.0
                             (JAN 19)                  (JAN 18)
 C02                         L 20.0                    24.0
                             (J AN 19)                 (JAN 18)
 BUN                         H 60.0                    H77.0
                             (J AN 19)                 (JAN 18)
 Cr                          H 1.60                    H 2.20
                             (JAN 19)                  (JAN 18)
 Mg                          H 3.5                     H 3.5
                             (J AN 19)                 (JAN 18)
 Phos                        L 2.6                     H4.8
                             (JAN 19)                  (JAN 18)
 Ca                          L 7.6                     L 7.1
                             (JAN 19)                  (JAN 18)
 PT                          H 18.7
                             (J AN 18)
 INR                         H 1.66
                             (JAN 18)
 PIT                         30.8
                             (J AN 18)
 IALT/SGPT                   H 77.0
                             (JAN 18)
 Alblvl                      L 2.6
                             (JAN 18)
 IAlk Phosp                  59 .0
                             (JAN 18)

 Print Date/Time 1/19/2016 11:26 CST                       Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00325
..... : :.$
                : .
                ··- ....... . ......·           .. ..... .. ......
                                                               ..  .. .·                                                :~·   .                      . ....
                  Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                   Page 120 of 391 PageID 7382



                                                                      NWT- Northwest Texas Hospital
              Patient: RODGERS, ALTON                                                 Admit: 1/18/2016
              MRN:       NWT00751578                                                  Disch:                Disch Time:
              DOB/Sex:             I Male                                             FIN:   NWT0000090926403
              Attending: Galvan.Dan MD




              lA.ST/SGOT                    H 143.0
              1--~~~~~~~--1
                                            (JAN 18)
              Bili T                        1.3
              1--~~~~~~~--1
                                            (JAN 18)
              Protein                       L 5.4
              '----~~~~~~~~
                                            (JAN 18)


              CBC (Last Within 24hrs)
              WBC: 23.0 High 03:52
              Hgb: 14.3 Low 03:52
              Hct: 45 03:52
              Pit: 181 03:52

          Differential (Last Within 24hrs)
          - Automated -
          Neut % Auto: 78.4 High 03:52
          Lymph% Auto: 17.5 03:52
          Mono % Auto: 3.5 03:52
          Eos % Auto: 0.3 03:52
          Baso % Auto: 0.3 03:52
          Neut# Auto: 18.0 High 03:52
          Lymph # Auto: 4.0 High 03:52
          Mono # Auto: 0.80 03:52
          Eos # Auto: 0.1 03:52
          Basa # Auto: 0.1 03:52

         BMP, Mg, and Phos (Last Within 24hrs)
         Sodium: 171 Critical 08:58
         Potassium: 3.5 Low 03:49
         Chloride: 143.0 High 03:49
         C02: 20.0 Low 03:49
         BUN: 60.0 High 03:49
         Creatinine: 1.60 High 03:49
         Glucose Level: 95 03:49
         Calcium: 7.6 Low 03:49
         Mg Lvl: 3.5 High 03:48
         Phosphorus: 2.6 Low 03:48

         LFT (Last Within 24hrs)
         AST: 143.0 High 11 :42
         ALT: 77.0High11:42
         Alk Phos: 59.0 11 :42
         T Bili: 1.311:42
         TP: 5.4 Low 11:42
         Albumin. Level: 2.6 Low 11 :42

         Microbiology



        Culture Urine                                                        Preliminary

        Print Datemme 1/19/201611:26 CST                                Medical Record
                       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00326
               :.   .. ..                  -   ·~ ~   ... .   ..   ...   '!..              .. ...:   ~   ..                                        ...
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                Page 121 of 391 PageID 7383



                                                               NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                                            Admit: 1/18/2016
     MRN:       NWf00751578                                                             Disch:                 Disch Time:
     DOB/Sex:             I Male                                                        FIN:   NVVT0000090926403
     Attending: Galvan.Dan MD

                                                                    Progress Notes

     Source:                      Urine, Clean Catch                            Body Site:
     Collected Dt!Tm:             01/18/2016 09:22                              Last Updated DVTm:                01/19/2016 08:48
     No growth in 1 day.

     Culture Respiratory                                                        Preliminary
     Source:             Sputum, Induced                                        Body Site:
     Collected Dt!Tm:    01/18/2016 09:22                                       Last Updated Dt/Tm:               01/19/2016 08:25
     Too young to be evaluated


    Blood Gases (Last Within 24hrs)
    pH Arterial: 7.15 Critical 09:03
    Art p02: 123 High 09:03
    Art pC02: 61.4 High 09:03
    Art HC03: 21 09:03
    Art BE: -8 Low 09:03
    Art s02: 97 09:03
I   Procedure(s)
     Procedure Note 01/18/2016 21:06

      Procedure Nole: Texas Tech Surgery Procedure Note 1-18-16· Left IJ            eve placement 01/18/201615:42

    Consult(s)
     Other Consult
      Dr. Wayne Paullus, NeurosurgP.ry
    Assessment/Plan
    Diagnoses
    Acute respiratory failure (J96.00)
    Closed fracture nasal bone (S02.2XXA)
    Closed medial orbital wall fracture (S02.8XXA)
    Coagulopathy (068.9)
    Fracture of inferior orbital wall (S02.3XXA)
    History of starvation (Z86.39)
    Pneumomediastinum (J98.2)
    Pulmonary embolism (126.99)
    Subdural hematoma (162.00)


    Assessment: Nutrition: Jevity tube feeds
    Analgesia: Fentanyl PRN
    Sedation: Versed PRN
    ihromboprophylaxis: SCDs
    HOB >30 degrees
    Ulcer Prophylaxis: Protonix
    Glucose control: BS appropriate at this time

 Acute respiratory failure (J96.00): Secondary to head injury
 Serial ABGs and adjustments as needed


· Print Date/Time 1/19/201611:26 CST                                Medical Record
             Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                 UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00327
                            . . ·- . - .
                         - ........
                                ...
                                                          -·   ...   -·· ·   .   -   ;._   ,•   .
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                        Page 122 of 391 PageID 7384



                                                                NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                                      Admit 1/18/2016
   MRN:       NWT00751578                                                       Disch:                Disch Time:
   DOB/Sex:              I Male                                                 FIN:   NWT0000090926403
   Attending: Galvan.Dan MD

  L_ _ _                                                             Progress Notes

  Closed fracture nasal bone (S02.2XXA): Closed nasal bone fractures per initial facial CT
  No immediate surgical intervention needed at this time

  Closed medial orbital wall fracture (S02.8XXA): Bilateral fractures of the medial wall of the orbits per initial facial CT
  No immediate surgical intervention needed at this time

  Coagulopathy (068.9): Elevated INR on initial labs
  Probably secondary to malnutrition

  Fracture of inferior orbital wall (S02.3XXA): Closed fracture
  Bilateral fractures of the inferior wall of the orbits per initial facial CT
  No immediate surgical intervention needed at this time

  History of starvation (Z86.39): Per report patient had been starving himself in prison

  Pneumomediastinum (J98.2): Per initial chest CT
  Serial exams

  Pulmonary embolism (126.99): Noted on initial chest CT
  Right middle lobe pulmonary artery
) Chemical thromboprophylaxis unable to be performed in setting of ICH

  Subdural hematoma (162.00): Left side
  With midline shift and herniation per CT
  Dr. Paullus, Neurosurgery consulted, no surgical intervention indicated at this time
  Cerebral blood flow done 1-18-16- Flow present
  Cerebral flow repeated on 1-19-16

  Venous Thromboembolism (VTE) Prophylaxis: SCDs
 * VTE Prophylaxis Assessment - Assessment Performed: Low

 Discharge Planning: Discharge planning in place
 Attending: Galvan

 Electronically Signed By: Harper, David PA
 On: 01.19.2016 11:20 CST

 Galvan, Dan




 Print Date/Time 1/19/2016 11 :26 CST                                Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00328
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 123 of 391 PageID 7385


                                                       NWT- Northwest Texas Hospital
) Patient: RODGERS, ALTON                                              Admit: 1/18/2016
  MRN:       NWT00751578                                               Disch:                Disch Time:
  DOB/Sex:             I Male                                          FIN:   NWT0000090926403
  Attending: Galvan.Dan MO

                                                         Progress Notes
    --------
 DOCUMENT NAME:                                                     Progress Note-Physician
 SERVICE DATE/TIME:                                                 1/18/2016 15:33 CST
 RESULT STATUS:                                                     Auth (Verified)
 PERFORM INFORMATION:                                               Paullus MD, Wayne (1/18/2016 15:35 CST)
 SIGN INFORMATION:                                                  Paullus MD.Wayne (1/18/2016 15:35 CST)

 Subjective
 Remains intubated and unresponsive
 Allergies
 (Active and Proposed Allergies Only)
 No Known Allergies (Severity: Unknown severity, Onset Unknown)

 Past Medical History
 No problems documented.

Past Surqjcal History
No surgery history documented.

Social History
No social history documented.

Psychosocial History
Threatened/Physically Hurt in Past Year: Unable to obtain
Abuse and Neglect Types: Physical assault, Unable to obtain details
Smoking History - MU: Unknown if ever smoked
Tobacco Use Screening: Unable to Obtain Due to Cognitive Impairment

Family History
No family history documented.

Objective


Measurements (most recent)
Height 190.Scm         Granados RN, Ricardo F. - 01/18 09:09
Weight 54.43kg        Granados RN, Ricardo F. - 01/18 09:09
Body Mass Index 15kg/m2        Granados RN, Ricardo F. - 01/18 09:09


Vital Signs (24 hrs) Last Charted            Minimum                 Maximum
Temp                 L 34.7 01/18/2016 12:45 L 33.7 01/18/2016 09:16 L 34.1 01/18/2016 12:00
Heart Rate           L 55   01/18/2016 12:45 L 54 01/18/2016 10:30 72       01/18/2016 10:00
Monitored
Resp Rate                  15      01/18/2016 12:45            14        01/18/2016 09:16         15         01/18/2016 09:26
SBP                        104     01/18/2016 12:45            L 82      01/18/2016 10:00         137        01/18/2016 10:30
DBP                        63      01/18/2016 12:45            L 53      01/18/2016 12:15         H 99       01/18/2016 09:30
MAP                        72      01/18/2016 12:45            62        01/18/2016 12:15         103        01/18/2016 10:30
Sp02                       100     01/18/2016 12:45            94        01/18/2016 09:16         100        01/18/201611:38
02 Flow Rate               on 50 I/min
02 Therapy                 Ventilator                         Ventilator                          Ventilator

Print Datemme 1/19/201611:26 CST                         Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00329
.... . ·-. ... - . -
   •,
           ""                          ~~
                                                .
                        ···· "_l . ....... .... - ..
                                                  ~
                                                     .,_.""   ----   ~




                Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 124 of 391 PageID 7386



                                                                          NWT- Northwest Texas Hospital
         Patient: RODGERS, ALTON                                                          Admit 1/18/2016
         MRN:       NWT00751578                                                           Disch:                Disch Time:
         DOB/Sex:             I Male                                                      FIN:   NWT0000090926403
         Attending: Galvan.Dan MD

                                                                           Progress Notes                                                       ]

         l&O 24 Hour Total

                                    01/18 ·11 :2~                        01/18 07:00         01/17 07:00             01/16 07:00
                                    01/18 15:33                          01/18 15:33         01/18 06:59             01/1 7 06:59
         Intake                     1200                                 1200                0                       0
         Output                     0                                    0                   0                       0
         Net Total                  1200                                 1200                0                       0
          Physical Exam


        Inpatient Medications
        Medications (8) Active
        Scheduled: (4)
        chlorhexidine 0.12% Liquid 15 ml 15 ml. Oral-Swish and SPIT, q12H
        mannitol 25% vial 50 ml 50 gm 200 ml, IV Push, Once
        pantoprazole 40 mg vial 40 mg, IV Push, Daily
        thiamine +Sodium Chloride 0.9% 50 ml 200 mg 2 ml, IV Piggyback, Daily
        Continuous: (1)
        Lactated Ringers 1,000 ml 1,000 ml, IV, 125 mUhr
        PRN: (3)
        fentaNYl 50 mcg/mL PF inj 2 ml 50 mcg 1 ml, IV Push, q1 H Interval
        midazolam 1 mg/ml PF inj 2ml 2 mg 2 ml, IV Push, q2H
        Naloxone 0.4 mg/ml inj 1 ml 0.1 mg 0.25 ml, IV Push, q2Min Interval
        Results
        Recent Labs
        General Hematology

        WBC                                                     28. 7 x1 Oe3/mcL (High)                01/18/2016 09:22
        RBC                                                     6.45 x10e6/mcL (High)                  01/18/2016 09:22
        Hgb                                                    17.0 gm/dl                              01/18/2016 09:22
        Hct                                                    55 % (High)                             01/18/2016 09:22
        POC Hgb                                                15.0 gm/dl                              01/18/2016 09:24
        POC Hct                                                44.0 %                                  01/18/2016 09:24
        MCV                                                    86 Femtoliter                           01/18/2016 09:22
        MCH                                                    26.4 pg (Low)                           01/18/2016 09:22
        MCHC                                                   30.8 gm/dL (Low)                        01/18/2016 09:22
        ROW-CV                                                 14.5 %                                  01/18/2016 09:22
        Pit                                                    221 x10e3/mcl                           01/18/2016 09:22
        MPV                                                    9.8 Femtoliter                          01/18/2016 09:22
        Neut% Auto                                             86.2 % (High)                           01/18/2016 09:22
        Lymph% Auto                                            6.5 % (Low)                             01/18/2016 09:22
        Mono% Auto                                             7.0%                                    01/18/2016 09:22
        Eos % Auto                                             0.0%                                    01/18/2016 09:22
        Baso % Auto                                            0.3%                                    01/18/2016 09:22

        Print Date/Time 1/19/2016 11 :26 CST                               Medical Record
                  Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                      UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00330
             __ :~.'...---- :~_,._:_:..
       :·_·_-__. __.... ____,   :                  . ·- . '- ........ . ..    . - . .,. . ..
                                                                                ~,,




     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19 Page 125 of 391 PageID 7387


                                                      NWT- Northwest Texas Hospital
· Patient: RODGERS, ALTON                                             Admit 1/18/2016
  MRN:       NWT00751578                                              Disch:                Disch Time:
  DOB/Sex:             I Male                                          FIN:  NWT0000090926403
  Attending: Galvan.Dan MD

                                                        Progress Notes

Neut# Auto                                      24.7 x10e3/mcL (High)                         01/18/2016 09:22
Lymph# Auto                                     1.9 x1 Oe3/mcL                                01/18/2016 09:22
Mono# Auto                                      2.00 x1 Oe3/mcL (High)                        01/18/2016 09:22
Eos#Auto                                        0.0 x1 Oe3/mcl                                01 /18/2016 09:22
Basa# Auto                                      0.1 x1 Oe3/mcL                                01 /18/2016 09:22
Segs Man                                        89 % (High)                                   01/18/2016 09:22
Band Man                                        1%                                            01/18/2016 09:22
Lymphs Man                                      6 % (Low)                                     01/18/2016 09:22
Mono Man                                        4%                                            01/18/2016 09:22
Segs #Man                                       25.5 x10e3/mcL (High)                         01/18/2016 09:22
Lymphs# Man                                     1. 7 x1 Oe3/mcL                               01/18/2016 09:22
Mono# Man                                       1.15 x10e3/mcl (High)                         01/18/2016 09:22
Aniso                                           1+                                            01/18/2016 09:22
Poik                                            1+                                            01/18/2016 09:22
Hypo                                            1+                                            01/18/2016 09:22
Pit Est                                         Adequate                                      01/18/2016 09:22


General Coagulation

PT                                              18. 7 Seconds (High)                          01/18/2016 09:22
INR                                             1.66 (High)                                   01/18/2016 09:22
PTT                                             30.8 Seconds                                  01 /18/2016 09:22


General Chemistry

  Glucose Level                                 177 mg/dl (High)                              01/18/2016      10:50
  POC Glucose                                   210 mg/dl (High)                              01/18/2016      09:24
  Sodium                                        159 mmol/L (Critical)                         01/18/2016      10:50
  POCNa                                         162 mmol/L (Critical)                         01/18/2016      09:24
  Potassium                                     3.7 mmol/L                                    01/18/2016      10:50
, pQCK                                          3.3 mmol/L (Low)                              01/18/2016      09:24
  Chloride                                      128.0 mmol/L (High)                           01/18/2016      10:50
C02                                             24.0 mmol/L                                   01/18/2016      10:50
Anion Gap                                       7 (Low)                                       01/18/2016      10:50
BUN                                             77.0 mg/dL (High)                             01/18/2016      10:50
Creatinine                                      2.20 mg/dL (High)                             01/18/2016      10:50
BUN/Creat Ratio                                 35.00 (High)                                  01/18/2016      10:50
Calcium                                         7.1 mg/dL (Low)                               01 /18/2016     10:50
POC iCA                                         1.09 mmol/L (Low)                             01/18/2016      09:24
Albumin. Level                                  2.6 gm/dL (Low)                               01/18/2016      10:50

Print Date/Time 1/19/201611:26 CST                        Medical Record                                                            ~~~
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00331
... -··· .. ....·.. ·--·· -.                                            ..   .   .                                               .....
               Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                   Page 126 of 391 PageID 7388


                                                                   NWT- Northwest Texas Hospital
        j Patient: RODGERS, ALTON                                                  Admit 1/18/2016
          MRN:                 NWT00751578                                         Disch:                Disch Time:
          DOB/Sex:                       I Male                                    FIN:   NWT0000090926403
          Attending:           Galvan.Dan MD

                                                                     Progress Notes
          -~·----·-·            - -- - - - - - - - - " " " " " - - - - - - - - - - - - - - - -- ---1
         TP                                                 5.4 gm/dL (Low)                                01/18/2016 10:50
         T Bili                                             1.3 mg/dL                                     01/18/2016 10:50
         Alk Phos                                           59.0 units/L                                  01/18/2016 10:50
         AST                                                143.0 units/L (High)                          01/18/2016 10:50
         ALT                                                77.0 units/L (High)                           01/18/2016 10:50
         Mg Lvl                                             3.5 mg/dl (High)                              01/18/2016 10:50
         Phosphorus                                         4.8 mgldL (High)                              01/18/2016 10:50
         Estimated Creatinine Clearance                     37.45 mUmin                                   01/18/2016      11:42
         eGFR Non-African American                          35.09                                         01/18/2016      10:50
         eGFR African American                              42.52                                         01/18/2016      10:50
         Lactic Acid Lvl                                    1.9 mmol/L                                    01/18/2016      12:06
         Ammonia Level                                      54 mcmol/L (High)                             01/18/2016 09:22
         Cale Osmo                                          342 (High)                                    01/18/2016 10:50

         Thyroid

        T4 Free                                             0.80 ng/dl                                    01/18/2016 10:50
        TSH                                                 1.26 me Intl units/ml                         01/18/2016 10:50


        Other Chemistry

        Procalcitonin                                       3.870 mcg/L                                   01/18/2016 09:22


        Blood Gases

       pH Arterial                                          7.26 pH units (Low)                           01/18/2016 09:24
       Art pC02                                            41.1 mmHg                                      01 /18/2016 09:24
       Art p02                                             67 mmHg (Low)                                  01/18/2016 09:24
       Art HC03                                            19                                             01/18/2016 09:24
       Art BE                                              -9 mmol/L (Low)                                01/18/2016 09:24
       Art s02                                             90 % (Low)                                     01/18/2016 09:24
       Art Total C02                                       20 mmol/L (Low)                                01 /18/2016 09:24
       Allen's Test                                        N/A                                           01/18/2016 09:24
       Pt Temp                                             37.0                                          01 /18/2016 09:24
       Site                                                L Brachia!                                    01 /18/2016 09:24
       Fi02%                                               50%                                           01/18/2016 09:24
       PEEP                                                5                                             01 /18/2016 09:24
       Sample Type                                         ABG                                           01/18/2016 09:24
       Tidal Volume                                        500                                           01/18/2016 09:24
       Vent Mode                                           APVCMV                                        01 /18/2016 09:24

       Print Datemme 1/19/201611:26 CST                              Medical Record
                                                                                                                                              87b
                    Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                                                                                                    OIG_00332
                                                        UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 127 of 391 PageID 7389


                                                       NWf- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                              Admit: 1/18/2016
• MRN:       NWT00751578                                                Disch:                Disch Time:
  DQ_B/Sex:            I Male                                           FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

                                                         Progress Notes

 Vent Rate                                      15                                            01 /18/2016     09:24
 Delivery Mode                                  Vent                                          01/18/2016      09:24
 Tin:ieRcv-RptTime                              0920.0930                                     01 /18/2016     09:24
 Reported To:                                   Smith                                         01 /18/2016     09:24


 Therapeutic Drug Monitoring

 Acetaminophen Lvl                              <10.0 mcg/ml (Low)                            01/18/2016 10:50


 Toxicology

  Salicylate                                    <4.0 mg/dl (Low)                              01/18/2016 10:50
  Ur Amphetamine                                None Detected                                 01/18/2016 09:22
  Ur Barbiturates                               None Detected                                 01 /18/2016 09:22
  Ur Cannabinoids                               None Detected                                 01/18/2016 09:22
  Ur Cocaine                                    None Detected                                 01 /18/2016 09:22
) Ur Opiates                                    None Detected                                 01/18/2016 09:22
  UPCP                                          None Detected                                 01/18/2016 09:22
  U Benzo                                       None Detected                                 01/18/2016 09:22
  Alcohol                                       <10.00 mg/dl                                  01/18/2016 09:22
  % Alcohol                                     <0.010 %                                      01/18/2016 09:22


 Urinalysis

 Ur Color                                       Yellow                                        01 /18/2016 09:22
 Ur Clarity                                     Clear                                         01/18/2016 09:22
 Ur Spec Grav                                   >=1.030                                       01/18/2016 09:22
 Ur pH                                          5.0                                           01/18/2016 09:22
 Ur Leuk Est                                    Negative                                      01/18/2016 09:22
 Ur Nitrite                                     Negative                                      01/18/2016 09:22
 Ur Protein                                     2+                                            01/18/2016 09:22
 UR Glucose                                     Negative                                      01/18/2016 09:22
 Ur Ketones                                     Negative                                      01/18/2016 09:22
 Ur Urobilinogen                                1.0 EU/dl                                     01/18/2016 09:22
 Ur Bili                                        2+                                            01/18/2016 09:22
 Ur Blood                                       3+                                            01 /18/2016 09:22
 UrWBC                                          11-25                                         01/18/2016 09:22
 UrRBC                                          26-50                                         01/18/2016 09:22
 Ur Bacteria                                    None Seen                                     01/18/2016 09:22
 Ur Squam Epithelial                            0-6                                           01/18/2016 09:22

 Print Date/Time 1/19/201611:26 CST                       Medical Record
                                                                                                                                   GJi I
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00333
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 128 of 391 PageID 7390


                                                        NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                     Admit: 1/18/2016
 MRN:       NWT00751578                                                      Disch:                Disch Time:
 DOB/Sex:             I Male                                                 FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                          Progress Notes

 Ur Amorphous                                    2+                                            01/18/2016 09:22


 Coagulation Profile (Last Within 24hrs)
 INR: 1.66 High 09:59
 PT: 18.7 High 09:59
 PTT: 30.8 09:59

LFT (Last Within 24hrs)
AST: 143.0 High 11:42
ALT: 77.0 High 11:42
Alk Phos: 59.0 11 :42
T Bili: 1.3 11 :42
TP: 5.4 Low 11 :42
Albumin. Level: 2.6 Low 11 :42

 Microbiology



Culture Urine                                                   In-Lab
Source:             Urine, Clean Catch                          Body Site:
Collected Dt/Tm:    01/18/2016  09:22                           Last Updated Dt/Tm:                 01/18/2016 09:00
Culture Respiratory                                             In-Lab
Source:             Sputum, Induced                             Body Site:
Collected Dt/Tm:    01/18/2016 09:22                            Last Updated Dt/Tm:                 01/18/2016 09:11


Blood Gases (Last Within 24hrs)
pH Arterial: 7.26Low10:00
Art p02: 67 Low 10:00
Art pC02: 41.1 10:00
Art HC03: 19 10:00
Art BE: -9 Low 10:00
Art s02: 90 Low 10:00
 Assessment/Plan
 Diagnoses
Acute respiratory failure (J96.00)
 Closed fracture nasal bone (S02.2XXA)
Ciosed medial orbital wall fracture (S02.8XXA)
Coagulopathy (068.9)
Fracture of inferior orbital wall (S02.3XXA)
History of starvation (Z86.39)
Pneumomediastinum (J98.2)
Pulmonary embolism (126.99)
Subdural hematoma (Although there is brain flow on the cortical service the significant changes seen on the earlier CT scan encasing
infarction of the midline structures indicated continued severe the poor prognosisFrom a neurosurgical standpoint still no surgical
interventions indicated only supportive carel62.00)



Print Date/Time 1/19/2016 11:26 CST                       Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00334
     ~...   ....       ..   -·   , . · ·-- .
                   Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 129 of 391 PageID 7391


                                                                     Nwr- Northwest Texas Hospital
               Patient: RODGERS, ALTON                                               Admit: 1/18/2016
               MRN:       NWT00751578                                                Disch:              Disch llme:
               DOB/Sex:             I Male                                           FIN: NWT0000090926403
               Attending: Galvan,Dan MD

                                                                       Progress Notes
               Electronically Signed By: Paullus, Wayne MD
               On: 01.18.2016 15:35 CST




       )




_;




             Print Datemme 1/19/2016 11 :26 CST                        Medical Record                                                           ~73
                      Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                          UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00335
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 130 of 391 PageID 7392

                                                         NWT- Northwest Texas Hospital
    Patient: RODGERS, ALTON                                              Admit: 1/18/2016
    MRN:       NWT00751578                                                Disch:                Disch Time:
    DOB/Sex:             I Male                                          FIN:    NWT0000090926403
    Attending: Galvan.Dan MD

                                                           Progress Notes

    DOCUMENT NAME:                                                   Respiratory Therapy Progress Notes
    SERVICE DATE/TIME:                                               1/19/2016 08:35 CST
    RESULT STATUS:                                                   Auth (Verified)
    PERFORM INFORMATION:                                             Diaz CRT.Manuel F (1/19/2016 08:42 CST)
    SIGN INFORMATION:                                                Diaz CRT.Manuel F (1/19/2016 08:42 CST)

                                   Respiratory Therapy Note Entered On: 1/19/2016 8:49 CST
                                   Performed On: 1/19/2016 8:35 CST by Diaz CRT, Manuel F




    Respiratory Therapy Note
    Respiratory Therapy Note : Apnea test strarted HR 106, Spo2 100%, test ended at 0840, HR 111, Spo2 100%. ABG
    drawn at 5 min. patient was place on T-bar at 10L
                                                                               Diaz CRT, Manuel F - 1/19/2016 8:42 CST




)




Print Date/Time 1/19/2016 11 :26 CST                       Medical Record

          Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00336
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 131 of 391 PageID 7393

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD


 r                                                      Progress Notes

 DOCUMENT NAME:                                                   Respiratory Therapy Progress Notes
 SERVICE DATE/TIME:                                               1119/2016 04:06 CST
 RESULT STATUS:                                                   Auth (Verified)
 PERFORM INFORMATION:                                             Johnson Dawson RCP.S,Cindy L (1/19/2016 04:06 CST)
 SIGN INFORMATION:                                                Johnson Dawson RCP.S,Cindy L (1/19/2016 04:06 CST)

                              Respiratory Therapy Note Entered On: 1/19/2016 4:06 CST
                        Performed On: 1/19/2016 4:06 CST by Johnson Dawson RCP.S, Cindy L




 Respiratory Therapy Note
 Respiratory Therapy Note : No cough noted with in-line suctioning.
                                                                  Johnson Dawson RCP.S, Cindy L - 1/19/2016 4:06 CST




Print Date/Time 1/19/2016 11:26 CST                      Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00337
             Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 132 of 391 PageID 7394

                                                               NWT- Northwest Texas Hospital
         Patient: RODGERS, ALTON                                                   Admit: 1/18/2016
(
         MRN:       NWT00751578                                                    Disch:                 Disch Time:
         DOB/Sex:              I Male                                              FIN:   NVVT0000090926403
         Attending: Galvan.Dan MD

         [                                                      Progress Notes

         DOCUMENT NAME:                                                   Respiratory Therapy Progress Notes
         SERVICE DATEfflME:                                               1/18/2016 20:18 CST
         RESULT STATUS:                                                   Auth (Verified}
         PERFORM INFORMATION:                                             Johnson Dawson RCP.S,Cindy L (1/18/2016 20: 18 CST}
         SIGN INFORMATION:                                                Johnson Dawson RCP.S,Cindy L (1/18/2016 20:18 CST)

                                      Respiratory Therapy Note Entered On: 1/18/2016 20:18 CST
                                Performed On: 1/18/2016 20:18 CST by Johnson Dawson RCP.S, Cindy L




         Respiratory Therapy Note
         Respiratory Therapy Note : No cough effort noted.
                                                                               Johnson Dawson RCP.S, Cindy L- 1/18/2016 20:18 CST




    )




        Print Datemme 1119/201611:26 CST                         Medical Record

               Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                   UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00338
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 133 of 391 PageID 7395

                                                           NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                               Admit: 1/18/2016
     MRN:       NWT00751578                                                 Disch:                Disch Time:
     DOB/Sex:             I Male                                           FIN:    NWT0000090926403
     Attending: Galvan.Dan MD


     I                                                       Progress Notes

     DOCUMENT NAME:                                                    Respiratory Therapy Progress Notes
     SERVICE DATE/TIME:                                                1/18/2016 09:30 CST
     RESULT STATUS:                                                    Auth {Verified)
     PERFORM INFORMATION:                                              Walls RRT,Olivia {1/18/2016 09:30 CST)
     SIGN INFORMATION:                                                 Walls RRT,Olivia {1/18/2016 09:30 CST)

                                    Respiratory Therapy Note Entered On: 1/18/2016 9:31 CST
                                     Performed On: 1/18/2016 9:30 CST by Walls RRT, Olivia




     Respiratory Therapy Note
     Respiratory Therapy Note: ETT pushed IN and re-secured at the 26 at the lips. Per DRSMITH verbal order.
                                                                                    Walls RRT, Olivia - 1/18/2016 9:30 CST




)




    Print Date/Time 1/19/2016 11:26 CST                      Medical Record

           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00339
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 134 of 391 PageID 7396

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

IL                                                      Progress Notes

 DOCUMENT NAME:                                                    Respiratory Therapy Progress Notes
 SERVICE DATE/TIME:                                                1/18/2016 09:06 CST
 RESULT STATUS:                                                    Auth (Verified)
 PERFORM INFORMATION:                                              Walls RRT,Olivia (1/18/2016 09:06 CST)
 SIGN INFORMATION:                                                 Walls RRT,Olivia (1/18/2016 09:06 CST)

                                Respiratory Therapy Note Entered On: 1/18/2016 9:09 CST
                                 Performed On: 1/18/2016 9:06 CST by Walls RRT, Olivia




Respiratory Therapy Note
Respiratory Therapy Note : Recieved pt from transport team at 0847 orraly intubated with a #4 King Airway. Pt was
beging bagged via BVM. Pt was then re-intubated with a 7.5 ETT secured at the 23 at the lip, color change and bilateral
breath sounds confirmed. Pt was then placed on the ventilator witht he following settings: APVCMV 500, 15, +5, 50%. See
 charitng for measurements. Resp clture and ABG collected at this time.
                                                                                   Walls RRT, Olivia - 1/18/2016 9:06 CST


                                                      Respiratory Report




Print Date/Time 1/19/2016 11:26 CST                      Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00340
           Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 135 of 391 PageID 7397
Patient Name: RODGERS, ALTON                                                                                                       MRN: NWT00751578
Date of Birth:                                                                                                                FIN: NWT0000090926403


                                                                  * Auth (Verified) *




   )
                                                                                              SUCCESSFUL: D YES D NO
                                                                                    GE CONFIRMED: DYES D NO
                                                                                     BIL B.S. Willi CHEST RISES: D YES 0 NO
                                                                                & MASK WITH 02 TIO PROCEDURE Cl YES 0 NO
                                                                                : DYES D NO~----------




                                                                                              PATJENI' IDEN'fiFICA1lON



                                                                                            -Eliillllllllllffllfllllll1111Ill.
                                                                                                   90926403-751578
                                                                                             RODGERS, AlTON
                                                                                             DOB:             31Y  SX: M EMR
                                                                                             MRN: 751578     ADMml:G OT: 01/18/2016
                                                                                             ~Tun          HNltbc:al'9Sptem
                         Whltecop -Chart       Page;lofl
                         YELLOW COPY -DEPARTMENT




               Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
Facility: NWT Hospital                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00341
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 136 of 391 PageID 7398

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                   Admit: 1/18/2016
 MRN:       NWT00751578                                                    Disch:                Disch Time:
 DOB/Sex:             I Male                                               FIN:   NWT0000090926403
 Attending: Galvan.Dan MD


L                                                             Orders

Order: ED Triage Mobile
Order Date/Time: 1/18/2016 08:45 CST
Signed Date/Time: 1/18/2016 08:45 CST
Order Status: Canceled         Department Status: Canceled Catalog Type: Patient Care    Activity Type: Basic Care
End-state Date/Time: 1/18/2016 08:45 CST                    End-state Reason: Duplicate Order
Ordering Physician: SYSTEM                                  Consulting Physician:
Entered By: SYSTEM on 1/18/2016 08:45 CST
Order Details: 1/18/16 8:45:33 AM CST, Routine, Stop date 1/18/16 8:45:34 AM CST
Order Comment: Ordered By Discern Expert.
Action Type: Cancel                    Action Date/Time: 1/18/2016 08:45 CSTAction Personnel: SYSTEM
Electronically Signed by: SYSTEM       Supervising Provider:                    Communication Type: Discern Expert
Order Details: 01/18/16 8:45:33 CST, Routine, Stop date 01/18/16 8:45:33 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                     Action Date/Time: 1/18/2016 08:45 CST Action Personnel: SYSTEM
Electronically Signed by: SYSTEM       Supervising Provider:                   Communication Type: Discern Expert
Order Details: 01/18/16 8:45:33 CST, Routine, Stop date 01/18/16 8:45:33 CST
Review Information:
Doctor Cosign: Not Required
Order Comment: Ordered By Discern Expert.

Order: Vital Signs Mobile
Order Date/Time: 1/18/2016 08:45 CST
Signed Date/Time: 1/18/2016 08:45 CST
Order Status: Ordered          Department Status: Ordered Catalog Type: Patient Care   Activity Type: Basic Care
Ordering Physician: SYSTEM                                 Consulting Physician:
Entered By: SYSTEM on 1/18/2016 08:45 CST
Order Details: 1/18/16 8:45:33 AM CST, Routine
Order Comment: Ordered by Discern Expert.
Action Type: Order                     Action Date/Time: 1/18/2016 08:45 CST Action Personnel: SYSTEM
Electronically Signed by: SYSTEM       Supervising Provider:                   Communication Type: Discern Expert
Order Details: 01/18/16 8:45:33 CST, Routine
Review Information:
Doctor Cosign: Not Required
Order Comment: Ordered by Discern Expert.




Print Date/Time 1/19/2016 11:26 CST                      Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00342
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 137 of 391 PageID 7399

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                          FIN:    NVVT0000090926403
 Attending: Galvan,Dan MD

                                                              Orders

Order: Bedside Blood Glucose Monitoring
Order Date/Time: 1/18/2016 09:00 CST
Signed Date/Time: 1/18/2016 09:00 CST
Order Status: Completed         Department Status:          Catalog Type: Patient Care  Activity Type: POC
                               Completed                                                Asmt/Tx/Monitoring
End-state Date/Time: 1/19/2016 00:20 CST                    End-state Reason:
Ordering Physician: Smith MD,Thomas E                       Consulting Physician:
Entered By: Smith MD, Thomas Eon 1/18/2016 09:00 CST
Order Details: 1/18/16 9:00:00 AM CST, Stat, Once, Stop date 1/19/16 12:20:09 AM CST
Order Comment:
Action Type: Complete                   Action Date/Time: 1/19/2016 00:20 CSTAction Personnel: Campbell RN,Shelby
Electronically Signed by: Smith MD,     Supervising Provider:                  Communication Type:
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Once, Stop date 01/18/16 9:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,     Supervising Provider:                  Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Once, Stop date 01/18/16 9:00:00 CST
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:

Order: Aspiration Precautions
Order Date/Time: 1/18/2016 09:00 CST
Signed Date/Time: 1/18/2016 09:00 CST
Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                   Activity Type: Communication
                                                                                                    Orders TransMedRec
Ordering Physician: Smith MD, Thomas E                            Consulting Physician:
Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
Order Details: 1/18/16 9:00:00 AM CST, NOW
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,     Supervising Provider:                 Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, NOW
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00343
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 138 of 391 PageID 7400

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: Notify Provider Laboratory Results
 Order Date/Time: 1/18/2016 09:00 CST
 Signed Date/Time: 1/18/2016 09:00 CST
 Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                  Activity Type: Communication
                                                                                                    Orders TransMedRec
 Ordering Physician: Smith MD.Thomas E                       Consulting Physician:
 Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
 Order Details: 1/18/16 9:00:00 AM CST, Pa02 < 92%, Constant Indicator
 Order Comment:
 Action Type: Order                     Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
 Electronically Signed by: Smith MD,     Supervising Provider:                   Communication Type: Written
 Thomas E
 Order Details: 01/18/16 9:00:00 CST, Pa02 < 92%, Constant Indicator
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
 Doctor Cosign: Not Required
 Order Comment:

Order: Pulse Oximetry Continuous
Order Date/Time: 1/18/2016 09:00 CST
Signed Date/Time: 1/18/2016 09:00 CST
Order Status: Ordered          Department Status: Ordered Catalog Type: Respiratory     Activity Type: RT
                                                            Therapy                     Tx/Procedures TransMedRec
Ordering Physician: Smith MD.Thomas E                       Consulting Physician:
Entered By: Smith MD, Thomas Eon 1/18/2016 09:00 CST
Order Details: 1/18/16 9:00:00 AM CST, Routine, Constant Indicator
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,     Supervising Provider:                  Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Routine, Constant Indicator
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11:26 CST                      Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00344
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 139 of 391 PageID 7401

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

 [_                                                           Orders
                                                                                                                                      J
 Order: Cardiac Monitoring
 Order Date/Time: 1/18/2016 09:00 CST
 Signed Date/Time: 1/18/2016 09:00 CST
 Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                  Activity Type:
                                                                                                    Asmt!Tx/Monitoring
                                                                                                    TransMedRec
 Ordering Physician: Smith MD.Thomas E                      Consulting Physician:
 Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
 Order Details: 1/18/16 9:00:00 AM CST, Stat
 Order Comment:
 Action Type: Order                      Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
 Electronically Signed by: Smith MD,     Supervising Provider:                  Communication Type: Written
 Thomas E
 Order Details: 01/18/16 9:00:00 CST, Stat
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
 Doctor Cosign: Not Required
 Order Comment:

Order: Peripheral IV (Saline Lock Insert)
Order Date/Time: 1/18/2016 09:00 CST
Signed Date/Time: 1/18/2016 09:00 CST
Order Status: Ordered         Department Status: Ordered Catalog Type: Patient Care                 Activity Type: Continuous
                                                                                                    Asmt!Tx/Monitoring
Ordering Physician: Smith MD.Thomas E                       Consulting Physician:
Entered By: Smith MD, Thomas E on 1/18/2016 09:00 CST
Order Details: 1/18/16 9:00:00 AM CST, Routine
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,     Supervising Provider:                   Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Routine
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record


                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED
                                                                                                                                  &BJ
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                                                                                       OIG_00345
                                                                                                                                          •
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 140 of 391 PageID 7402

                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

  c-                                                            Orders

  Order: Sodium Chloride 0.9% (Sodium Chloride 0.9% Bolus)
  Order Date!Time: 1/18/2016 09:00 CST
  Signed Dateffime: 1/18/2016 09:00 CST
  Order Status: Completed        Department Status:            Catalog Type: Pharmacy         Activity Type: Pharmacy
                                 Completed
  End-state DatefTime: 1/18/2016 09:22 CST                     End-state Reason:
  Ordering Physician: Smith MD.Thomas E                        Consulting Physician:
  Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
  Order Details: 1,000 ml, Soln-IV, Stop date: 1/18/16 9:22:51 AM CST, IV Piggyback, Once, First Dose: NOW, Start date:
  1/18/16 9:00:00 AM CST, Bolus Rate: 1,000 mUhr, Administer over: 1 hr
  Order Comment:
  Action Type: Complete                   Action Date!Time: 1/18/2016 09:22 CSTAction Personnel: Granados RN,
                                                                                   Ricardo F.
  Electronically Signed by: Smith MD,     Supervising Provider:                    Communication Type:
  Thomas E
  Order Details: 1,000 ml, Soln-IV, Stop date: 01/18/16 9:00:00 CST, IV Piggyback, Once, First Dose: NOW, Start date:
  01/18/16 9:00:00 CST, Bolus Rate: 1,000 mUhr, Administer over: 1 hr
  Review Information:
  Doctor Cosign: Not Required
) Order Comment:
 Action Type: Order                        Action Date!Time: 1/18/2016 09:00 CSTAction Personnel: Smith MD.Thomas E
 Electronically Signed by: Smith MD,       Supervising Provider:                  Communication Type: Written
 Thomas E
 Order Details: 1,000 ml, Sain-IV, Stop date: 01 /18/16 9:00:00 CST, IV Piggyback, Once, First Dose: NOW, Start date:
 01/18/16 9:00:00 CST, Bolus Rate: 1,000 mUhr, Administer over: 1 hr
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
 Pharmacist Verify: Not Reviewed
 Pharmacist Verify: Electronically Signed, SYSTEM on 1/18/2016 09:00 CST
 Doctor Cosign: Not Required
 Order Comment:




 Print DatefTime 1/19/2016 11 :26 CST                      Medical Record

         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00346
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 141 of 391 PageID 7403


                                                          NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                                   Admit: 1/18/2016
     MRN:       NWT00751578                                                    Disch:                Disch Time:
     DOB/Sex:             I Male                                               FIN:   NWT0000090926403
     Attending: Galvan.Dan MD


    l_                                                            Orders

     Order: POC Troponin I Bedside
     Order Date/Time: 1/18/2016 10:30 CST
     Signed Date/Time: 1/18/2016 09:00 CST
     Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                  Activity Type: POC
                                                                                                        Asmt!Tx/Monitoring
     End-state Date/Time: 1/18/2016 10:30 CST                    End-state Reason:
     Ordering Physician: Smith MD.Thomas E                       Consulting Physician:
     Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
     Order Details: 1/18/16 10:30:00 AM CST, Stat, Once, Stop date 1/18/16 10:30:00 AM CST
     Order Comment:
     Action Type: Order                      Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD,Thomas E
     Electronically Signed by: Smith MD,     Supervising Provider:                   Communication Type: Written
     Thomas E
     Order Details: 01/18/16 10:30:00 CST, Stat, Once, Stop date 01/18/16 10:30:00 CST
     Review Information:
     Nurse Review: Electronically Signed, Nations RN,Meagan on 1/18/2016 12:15 CST
     Doctor Cosign: Not Required
     Order Comment:

1   Order: POC Troponin I Bedside
    Order Date/Time: 1/18/2016 09:00 CST
    Signed Date/Time: 1/18/2016 09:00 CST
    Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                   Activity Type: POC
                                                                                                        Asmt!Tx/Monitoring
    End-state Date/Time: 1/18/2016 09:00 CST                    End-state Reason:
    Ordering Physician: Smith MD.Thomas E                       Consulting Physician:
    Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
    Order Details: 1/18/16 9:00:00 AM CST, Stat, Once, Stop date 1/18/16 9:00:00 AM CST
    Order Comment:
    Action Type: Order                      Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
    Electronically Signed by: Smith MD,     Supervising Provider:                   Communication Type: Written
    Thomas E
    Order Details: 01/18/16 9:00:00 CST, Stat, Once, Stop date 01/18/16 9:00:00 CST
    Review Information:
    Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
    Doctor Cosign: Not Required
    Order Comment:




    Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00347
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 142 of 391 PageID 7404

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN :      NWT00751578                                                 Disch:                 Disch Time:
 DOB/Sex:             I Male                                            FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD


 r                                                             Orders

 Order: Diet
 Order Date/Time: 1/18/2016 09:00 CST
 Signed Date/Time: 1/18/2016 09:00 CST
 Order Status: Ordered          Department Status: Ordered Catalog Type: Nutrition       Activity Type: Diets
                                                             Services                    TransMedRec
 Ordering Physician: Smith MD.Thomas E                       Consulting Physician:
 Entered By: Smith MD, Thomas Eon 1/18/2016 09:00 CST
 Order Details: 1/18/16 9:00:00 AM CST, NPO no exceptions
 Order Comment:
 Action Type: Order                      Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
 Electronically Signed by: Smith MD,     Supervising Provider:                   Communication Type: Written
 Thomas E
 Order Details: 01/18/16 9:00:00 CST, NPO no exceptions
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
 Doctor Cosign: Not Required
 Order Comment:

Order: Arterial Blood Gas NWT
Order Date/Time: 1/18/2016 09:00 CST
Signed Date/Time: 1/18/2016 09:00 CST
Order Status: Ordered          Department Status: Collected Catalog Type: Laboratory     Activity Type: General Lab
End-state Date/Time: 1/18/2016 09:00 CST                     End-state Reason:
Ordering Physician: Smith MD.Thomas E                        Consulting Physician:
Entered By: Smith MD, Thomas E on 1/18/2016 09:00 CST
Order Details: Blood, Collected Y/N, Routine, RT - Routine, 1/18/16 9:00:00 AM CST
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 09:00 CSTAction Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,     Suµe1 vi~ing Provider:                   Communication Type: Written
Thomas E
Order Details: Blood, Collected Y/N, Routine, RT - Routine, 01/18/16 9:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00348
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 143 of 391 PageID 7405


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                          FIN:    NVVT0000090926403
 Attending: Galvan,Dan MD

                                                              Orders

 Order: Toxicology Urine Drug Screen I
 Order Date/Time: 1/18/2016 09:22 CST
 Signed Date/Time: 1/18/2016 09:00 CST
 Order Status: Completed        Department Status:               Catalog Type: Laboratory      Activity Type: General Lab
                                Completed
 End-state Date/Time: 1/18/2016 10:28 CST                        End-state Reason:
 Ordering Physician: Smith MD,Thomas E                           Consulting Physician:
 Entered By: Smith MD,Thomas Eon 1/18/2016 09:00 CST
 Order Details: Urine, Nurse collect, Stat collect, 1/18/16 9:22:00 AM CST, Stop date 1/18/16 10:28:59 AM CST, Print
 Label By Order Location
 Order Comment:
Action Type: Complete                      Action Date/Time: 1/18/2016 10:28 CST Action Personnel: SYSTEM
Electronically Signed by: Smith MD,        Supervising Provider:                     Communication Type:
Thomas E
Order Details: Urine, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                 Action Date/Time: 1/18/2016 09:46 CST Action Personnel: Cross,Shelbi
Electronically Signed by: Smith MD,        Supervising Provider:                    Communication Type:
Thomas E
Order Details: Urine, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                 Action Date/Time: 1/18/2016 09:22 CST Action Personnel: Granados RN,
                                                                                    Ricardo F.
Electronically Signed by: Smith MD,        Supervisin~ Provider:                    Communication Type:
Thomas E
Order Details: Urine, Nurse collect, Stat collect, 01 /18/16 9:00:00 CST, Stop date 01 /18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                        Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD, Thomas E
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type: Written
Thomas E
Order Details: Urine, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:


Print Date/Time 1/19/201611:26 CST                       Medical Record
                                                                                                                                  9B7
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00349
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 144 of 391 PageID 7406

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                   Admit: 1/18/2016
 MRN:       NWT00751578                                                    Disch:                Disch nme:
 DOB/Sex:             I Male                                               FIN:   NWT0000090926403
 Attending: Galvan,Dan MD

                                                              Orders

 Order: UA w Microscopic
 Order Date/Time: 1/18/2016 09:22 CST
 Signed Date/Time: 1/18/2016 09:00 CST
 Order Status: Completed         Department Status:              Catalog Type: Laboratory      Activity Type: General Lab
                                Completed
 End-state Date/Time: 1/18/2016 10:28 CST                        End-state Reason:
 Ordering Physician: Smith MD,Thomas E                           Consulting Physician:
 Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
 Order Details: Urine, Catheterized, Nurse collect, Stat collect, 1/18/16 9:22:00 AM CST, Stop date 1/18/16 10:28:18 AM
 CST, Print Label By Order Location
 Order Comment:
 Action Type: Complete                    Action Date/Time: 1/18/2016 10:28 CST Action Personnel: Staetz-Crow,Justina
 Electronically Signed by: Smith MD,     Supervising Provider:                       Communication Type:
 Thomas E
 Order Details: Urine, Catheterized, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST,
 Print Label By Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
Action Type: Status Change               Action Date/Time: 1/18/2016 09:46 CST Action Personnel: Cross.Shelbi
 Electronically Signed by: Smith MD,     Supervising Provider:                      Communication Type:
Thomas E
Order Details: Urine, Catheterized, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST,
Print Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change               Action Date/Time: 1/18/2016 09:22 CST Action Personnel: Granados RN,
                                                                                    Ricardo F.
Electronically Signed by: Smith MD,      Supervising Provider:                      Communication Type:
Thomas E
Order Details: Urine, Catheterized, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST,
Print Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                       Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,      Supervising Provider:                      Communication Type: Written
Thomas E
Order Details: Urine, Catheterized, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST,
Print Label By Order Location
Review Information:
Nurse Review: Electronically Signed, Nations RN,Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:


Print Date/Time 1/19/2016 11:26 CST                      Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00350
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 145 of 391 PageID 7407

                                                       NWf- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD


 L                                                             Orders

 Order: Acetamin Lvl
 Order Date/Time: 1/18/2016 10:50 CST
 Signed Date/Time: 1/18/2016 09:00 CST
 Order Status: Completed       Department Status:               Catalog Type: Laboratory     Activity Type: General Lab
                               Completed
 End-state Date/Time: 1/18/2016 11:42 CST                       End-state Reason:
 Ordering Physician: Smith MD.Thomas E                          Consulting Physician:
 Entered By: Smith MD, Thomas Eon 1/18/2016 09:00 CST
 Order Details: Blood, Nurse collect, Stat collect, 1/18/16 10:50:00 AM CST, Stop date 1/18/1611:42:51 AM CST, Print
 Label By Order Location
 Order Comment:
Action Type: Complete                      Action Date!Time: 1/18/2016 11:42 CST Action Personnel: SYSTEM
Electronically Signed by: Smith MD,        Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date!Time: 1/18/2016 10:55 CST Action Personnel: Staetz-Crow,Justina
Electronically Signed by: Smith MD,        Supervising Provider:                   Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date!Time: 1/18/2016 10:55 CSTAction Personnel: Staetz-Crow,Justina
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date!Time: 1/18/2016 10:05 CST Action Personnel: Bose.Jennifer
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1118/2016 09:46 CSTAction Personnel: Cross.Shelbi
Electronically Signed by: Smith MD,       Supervising Provider:                   Communication Type:
Thomas E
Print Date/Time 1/19/2016 11:26 CST                       Medical Record

        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00351
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 146 of 391 PageID 7408


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

 [                                                             Orders

 Order: Acetamin Lvl
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change                  Action Date/Time: 1/18/2016 09:22 CSTAction Personnel: Granados RN,
                                                                                  Ricardo F.
 Electronically Signed by: Smith MD,         Supervising Provider:                Communication Type:
 Thomas E
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
Action Type: Order                        .Action Date/Time: 1/18/2016 09:00 CSTAction Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,        Supervising Provider:                   Communication Type: Written
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00352
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 147 of 391 PageID 7409


                                                         NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                                    Admit: 1/18/2016
  MRN:       NWT00751578                                                     Disch:                Disch Time:
  DOB/Sex:             I Male                                                FIN:   NWT0000090926403
  Attending: Galvan.Dan MD


  c-                                                            Orders

  Order: Alcohol Diagnostic w Percent (Ethanol Level w Percent)
  Order Date!Time: 1/18/2016 09:22 CST
  Signed Date!Time: 1/18/2016 09:00 CST
  Order Status: Completed      Department Status:                Catalog Type: Laboratory    Activity Type: General Lab
                               Completed
  End-state Date!Time: 1/18/2016 10:19 CST                      End-state Reason:
  Ordering Physician: Smith MD.Thomas E                         Consulting Physician:
  Entered By: Smith MD, Thomas Eon 1/18/2016 09:00 CST
  Order Details: Serum, Nurse collect, Stat collect, 1/18/16 9:22:00 AM CST, Stop date 1/18/16 10:19:02 AM CST, Print
  Label By Order Location
  Order Comment:
  Action Type: Complete                    Action Date!Time: 1/18/2016 10:19 CST.Action Personnel: SYSTEM
  Electronically Signed by: Smith MD,      Supervising Provider:                   Communication Type:
  Thomas E
  Order Details: Serum, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
  Order Location
  Review Information:
  Doctor Cosign: Not Required
\ Order Comment:
y
  Action Type: Status Change              Action DateiTime: 1/18/2016 09:46 CST Action Personnel: Cross.Shelbi
  Electronically Signed by: Smith MD,     Supervising Provider:                    Communication Type:
  Thomas E
  Order Details: Serum, Nurse coiled, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
  Order Location
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:
 Action Type: Status Change                  .Action Date/Time: 1/18/2016 09:22 CST Action Personnel: Granados RN,
                                                                                     Ricardo F.
 Electronically Signed by: Smith MD,         Supervising Provider:                  .Communication Type:
 Thomas E
 Order Details: Serum, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Order                       Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
 Electronically Signed by: Smith MD,      Supervising Provider:                   Communication Type: Written
 Thomas E
 Order Details: Serum, Nurse collect, Stat coilect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
 Doctor Cosign: Not Required
 Order Comment:


 Print Date/Time 1/19/201611:26 CST                      .,Medical Record

         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00353
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 148 of 391 PageID 7410


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                               Orders

 Order: Salicylate Level
 Order Date/Time: 1/18/2016 10:50 CST
Signed Date/Time: 1/18/2016 09:00 CST
Order Status: Completed        Department Status:               Catalog Type: Laboratory     Activity Type: General Lab
                               Completed
End-state Date/Time: 1/18/2016 11 :42 CST                      End-state Reason:
Ordering Physician: Smith MD.Thomas E                          Consulting Physician:
Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
Order Details: Blood, Nurse collect, Stat collect, 1/18/16 10:50:00 AM CST, Stop date 1/18/16 11:42:52 AM CST, Print
Label By Order Location
Order Comment:
Action Type: Complete                     Action Date/Time: 1/18/2016 11 :42 CST Action Personnel: SYSTEM
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 10:55 CST Action Personnel: Staetz-Crow,Justina
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 10:55 CSTAction Personnel: Staetz-Crow,Justina
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                .Action Date/Time: 1/18/2016 10:05 CSTAction Personnel: Bose.Jennifer
Electronically Signed by: Smith MD,        Supervising Provider:                  Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 09:46 CSTAction Personnel: Cross.Shelbi
Electronically Signed by: Smith MD,       Supervising Provider:                   Communication Type:
Thomas E
Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00354
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 149 of 391 PageID 7411

                                                       NWf- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWf00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                               Orders

 Order: Salicylate Level
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change                 Action Date/Time: 1/18/2016 09:22 CSTAction Personnel: Granados RN,
                                                                                 Ricardo F.
Electronically Signed by: Smith MD,         Supervising Provider:                Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                        Action Date/Time: 1118/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type: Written
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:

Order: Comprehensive Metabolic Panel
Order Date/Time: 1/18/2016 10:50 CST
Signed Date/Time: 1/18/2016 09:00 CST
Order Status: Completed        Department Status:               Catalog Type: Laboratory      Activity Type: General Lab
                               Completed
End-state Date!Time: 1/18/2016 11 :42 CST                       End-state Reason:
Ordering Physician: Smith MD.Thomas E                           Consulting Physician:
Entered By: Smith MD, Thomas Eon 1/18/2016 09:00 CST
Order Details: Blood, Nurse collect, Stat collect, 1/18/16 10:50:00 AM CST, Stop date 1/18/1611:42:52 AM CST, Print
Label By Order Location
Order Comment: qns notified Alyssa rn/er
Action Type: Complete                     Action Date/Time: 1/18/201611:42 CST Action Personnel: SYSTEM
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01 /18/16 9:00:00 CST, Stop date 01 /18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change               Action Date/Time: 1/18/2016 10:55 CSTAction Personnel: Staetz-Crow,Justina


Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
                                                                                                                                8.<=t J
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00355
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 150 of 391 PageID 7412

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

 c-                                                            Orders

 Order: Comprehensive Metabolic Panel
 Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
 Thomas E
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change                Action Date/Time: 1/18/2016 10:55 CST Action Personnel: Staetz-Crow,Justina
 Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
 Thomas E
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 10:05 CST Action Personnel: Bose.Jennifer
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 09:46 CST Action Personnel: Cross.Shelbi
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 U:OO:OO CST, Print Label [)y
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                  Action Date/Time: 1/18/2016 09:22 CST Action Personnel: Granados RN,
                                                                                  Ricardo F.
Electronically Signed by: Smith MD,         Supervising Provider:                 Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                        Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,       Supervising Provider:                    .Communication Type: Written
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01 /18/16 9:00:00 CST, Stop date 01 /18/16 9:00:00 CST, Print Label By
Order Location

Print Date/Time 1/19/2016 11 :26 CST                      Medical Record

        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00356
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 151 of 391 PageID 7413

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                  Disch Time:
 DOB/Sex:             I Male                                          FIN:   Nl/Vf0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: Comprehensive Metabolic Panel
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
 Doctor Cosign: Not Required
 Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00357
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 152 of 391 PageID 7414

                                                        NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                              Admit: 1/18/2016
   MRN:       NWT00751578                                               Disch:                Disch Time:
   DOB/Sex:             I Male                                          FIN:   NWT0000090926403
   Attending: Galvan.Dan MD




  '-
   Order: PTT
   Order Date/Time: 1/18/2016 09:22 CST
                                                                Orders



   Signed Date/Time: 1/18/2016 09:00 CST
  Order Status: Completed        Department Status:               Catalog Type: Laboratory     Activity Type: General Lab
                                 Completed
  End-state Date/Time: 1/18/2016 09:59 CST                        End-state Reason:
  Ordering Physician: Smith MD.Thomas E                          Consulting Physician:
  Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
  Order Details: Blood, Nurse collect, Stat collect, 1/18/16 9:22:00 AM CST, Stop date 1/18/16 9:59:13 AM CST, Print Label •
  By Order Location
  Order Comment:
  Action Type: Complete                      Action Date/Time: 1/18/2016 09:59 CST Action Personnel: SYSTEM
  Electronically Signed by: Smith MD,        Supervising Provider:                  Communication Type:
  Thomas E
  Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
  Order Location
  Review Information:
  Doctor Cosign: Not Required
) Order Comment:
  Action Type: Status Change                .Action Date/Time: 1/18/2016 09:46 CSTAction Personnel: Cross.Shelbi
  Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
  Thomas E
  Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
  Order Location
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:
  Action Type: Status Change                 Action Date/Time: 1/18/2016 09:22 CST Action Personnel: Granados RN,
                                                                                   Ricardo F.
 Electronically Signed by: Smith MD,         Supervising Provider:                Communication Type:
 Thomas E
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Order                        Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD, Thomas E
 Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type: Written
 Thomas E
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
 Doctor Cosign: Not Required
 Order Comment:


 Print Date/Time 1/19/2016 11 :26 CST                      Medical Record

         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00358
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 153 of 391 PageID 7415


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: Ammonia Level
 Order Date/Time: 1/18/2016 09:22 CST
 Signed Date/Time: 1/18/2016 09:00 CST
 Order Status: Completed       Department Status:               Catalog Type: Laboratory     Activity Type: General Lab
                               Completed
 End-state Date/Time: 1/18/2016 10:30 CST                       End-state Reason:
 Ordering Physician: Smith MD, Thomas E                         Consulting Physician:
 Entered By: Smith MD, Thomas Eon 1/18/2016 09:00 CST
 Order Details: Blood, Nurse collect, Stat collect, 1/18/16 9:22:00 AM CST, Stop date 1/18/16 10:30:36 AM CST, Print
 Label By Order Location
 Order Comment:
 Action Type: Complete                     Action Date/Time: 1/18/2016 10:30 CST Action Personnel: SYSTEM
 Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
 Thomas E
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change                Action Date/Time: 1/18/2016 10:05 CST Action Personnel: Cross.Shelbi
 Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
 Thomas E
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                 Action Date/Time: 1/18/2016 09:22 CST Action Personnel: Granados RN,
                                                                                   Ricardo F.
Electronically Signed by: Smith MD,        Supervising Provider:                   Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                        Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD,Thomas E
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type: Written
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:


Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00359
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 154 of 391 PageID 7416

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

  Order: T4 Free
 Order Date/Time: 1/18/2016 10:50 CST
  Signed Date/Time: 1/18/2016 09:00 CST
  Order Status: Completed       Department Status:               Catalog Type: Laboratory     Activity Type: General Lab
                                Completed
 End-state Date/Time: 1/18/2016 11:27 CST                       End-state Reason:
 Ordering Physician: Smith MD.Thomas E                          Consulting Physician:
 Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
 Order Details: Blood, Nurse collect, Stat collect, 1/18/16 10:50:00 AM CST, Stop date 1/18/1611:27:18 AM CST, Print
 Label By Order Location
 Order Comment:
 Action Type: Complete                     Action Date/Time: 1/18/2016 11 :27 CST Action Personnel: Bose.Jennifer
 Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
 Thomas E
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change                Action Date/Time: 1/18/2016 10:55 CST Action Personnel: Staetz-Crow,Justina
 Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
 Thomas E
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
Action Type: Status Change                 Action Date/Time: 1/18/2016 10:55 CST Action Personnel: Staetz-Crow,Justina
 Electronically Signed by: Smith MD,       Supervising Provider:                   Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 10:05 CSTAction Personnel: Bose.Jennifer
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 09:46 CSTAction Personnel: Cross.Shelbi
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00360
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 155 of 391 PageID 7417


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: T4 Free
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change                 Action Date/Time: 1/18/2016 09:22 CSTAction Personnel: Granados RN,
                                                                                 Ricardo F.
 Electronically Signed by: Smith MD,        Supervising Provider:                Communication Type:
 Thomas E
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Order                        Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
 Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type: Written
 Thomas E
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
 Doctor Cosign: Not Required
 Order Comment:

Order: TSH
Order Date/Time: 1/18/201610:50 CST
Signed Date/Time: 1/18/2016 09:00 CST
Order Status: Completed        Department Status:              Catalog Type: Laboratory      Activity Type: General Lab
                               Completed
End-state Date/Time: 1/18/201611:27 CST                        End-state Reason:
Ordering Physician: Smith MD.Thomas E                          Consulting Physician:
Entered By: Smith MD, Thomas Eon 1/18/2016 09:00 CST
Order Details: Blood, Nurse collect, Stat collect, 1/18/16 10:50:00 AM CST, Stop date 1/18/16 11:27:18 AM CST, Print
Label By Order Location
Order Comment:
Action Type: Complete                     Action Date/Time: 1/18/2016 11:27 CST Action Personnel: Bose.Jennifer
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                 Action Date/Time: 1/18/2016 10:55 CSTAction Personnel: Staetz-Crow,Justina


Print Date/Time 1/19/2016 11:26 CST                      Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00361
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 156 of 391 PageID 7418

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

 [                                                             Orders                                                                 1
 Order: TSH
 Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
 Thomas E
 Order Details: Blood, Nurse collect, Stat collect, 01118/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change                Action Date/Time: 1/18/2016 10:55 CST Action Personnel: Staetz-Crow,Justina
 Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
 Thomas E
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 10:05 CST Action Personnel: Bose,Jennifer
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
 Action Type: Status Change                Action Date/Time: 1/18/2016 09:46 CSTAction Personnel: Cross.Shelbi
 Electronically Signed by: Smith MD,       Supervising Provider:                   Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 09:22 CST Action Personnel: Granados RN,
                                                                                   Ricardo F.
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                        Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,       Supervising Provider:                   Communication Type: Written
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
                                                                                                                                  fJ /DD
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm. I
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00362
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 157 of 391 PageID 7419


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:    NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: TSH
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
 Doctor Cosign: Not Required
 Order Comment:




Print Date/Time 1/19/2016 11:26 CST                      Medical Record
                                                                                                                                ~)DI
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00363
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 158 of 391 PageID 7420


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD


 L-                  Orders
              --------   ---------!
 Order: CBC with Diff
 Order Date/Time: 1/18/2016 09:22 CST
Signed Date/Time: 1/18/2016 09:00 CST
Order Status: Completed        Department Status:               Catalog Type: Laboratory     Activity Type: General Lab
                               Completed
End-state Date/Time: 1/18/2016 10:13 CST                       End-state Reason:
Ordering Physician: Smith MD, Thomas E                         Consulting Physician:
Entered By: Smith MD, Thomas E on 1/18/2016 09:00 CST
Order Details: Blood, Nurse collect, Stat collect, 1/18/16 9:22:00 AM CST, Stop date 1/18/16 10:13:58 AM CST, Print
Label By Order Location
Order Comment:
Action Type: Complete                     Action Date/Time: 1/18/2016 10:13 CST Action Personnel: SYSTEM
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 09:46 CSTAction Personnel: Cross.Shelbi
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                 Action Date/Time: 1/18/2016 09:22 CST Action Personnel: Granados RN,
                                                                                 Ricardo F.
Electronically Signed by: Smith MD,        Supervising Provider:                 Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                        Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type: Written
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:


Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00364
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 159 of 391 PageID 7421

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD




 Order: PT INR
 Order Date!Time: 1/18/2016 09:22 CST
 Signed Date!Time: 1/18/2016 09:00 CST
 Order Status: Completed        Department Status:              Catalog Type: Laboratory      Activity Type: General Lab
                                Completed
 End-state Date!Time: 1/18/2016 09:59 CST                       End-state Reason:
 Ordering Physician: Smith MD.Thomas E                          Consulting Physician:
 Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
 Order Details: Blood, Nurse collect, Stat collect, 1/18/16 9:22:00 AM CST, Stop date 1/18/16 9:59:13 AM CST, Print Label
 By Order Location
 Order Comment:
 Action Type: Complete                     Action Datertime: 1/18/2016 09:59 CST Action Personnel: SYSTEM
 Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
 Thomas E
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
 Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
Action Type: Status Change                Action Date!Time: 1/18/2016 09:46 CST Action Personnel: Cross.Shelbi
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                  Action Date!Time: 1/18/2016 09:22 CST Action Personnel: Granados RN,
                                                                                  Ricardo F.
Electronically Signed by: Smith MD,         Supervising Provider:                 Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                        Action Date!Time: 1/18/2016 09:00 CSTAction Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,       Supervising Provider:                   .Communication Type: Written
Thomas E
Order Details: Blood, Nurse collect, Stat coliect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:


Print Date/Time 1/19/2016 11:26 CST                      Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00365
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 160 of 391 PageID 7422


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: CT Head or Brain w/o Contrast
 Order Date/Time: 1/18/2016 09:00 CST
 Signed Date/Time: 1/18/2016 09:00 CST
 Order Status: Completed        Department Status:             Catalog Type: Radiology      Activity Type: Radiology
                                Completed
 End-state Date/Time: 1/18/2016 11 :01 CST                     End-state Reason:
 Ordering Physician: Smith MD.Thomas E                         Consulting Physician:
 Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
 Order Details: 1/18/16 9:00:00 AM CST, Stat, Altered level of Consciousness, Transport Mode: Patient Bed
 Order Comment:
 Action Type: Complete                   Action Date/Time: 1/18/201611:01 CST Action Personnel: Murray MD.Richard
 Electronically Signed by: Smith MD,     Supervising Provider:                     Communication Type: Written
 Thomas E
 Order Details: 01/18/16 9:00:00 CST, Stat, Altered level of Consciousness, Transport Mode: Patient Bed
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change                 Action Date/Time: 1/18/2016 10:41 CST Action Personnel: Wrestley MRT,Lea
                                                                                  Anne
Electronically Signed by: Smith MD,         Supervising Provider:                 Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Altered level of Consciousness, Transport Mode: Patient Bed
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                  Action Date/Time: 1/18/2016 09:40 CST Action Personnel: Wrestley MRT,Lea
                                                                                  Anne
Electronically Signed by: Smith MD,         Supervising Provider:                 Communication Type: Written
Thomas [
Order Details: 01/18/16 9:00:00 CST, Stat, Altered level of Consciousness, Transport Mode: Patient Bed
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,     Supervising Provider:                    Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Altered level of Consciousness, Transport Mode: Patient Bed
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Datemme 1/19/2016 11:26 CST                        Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00366
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 161 of 391 PageID 7423

                                                      NWf- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN :      NWf00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:    NWf0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: Culture Urine
 Order Date/Time: 1/18/2016 09:22 CST
 Signed Date/Time: 1/18/2016 09:00 CST
 Order Status: lnProcess       Department Status:               Catalog Type: Laboratory     Activity Type: Micro
                               Preliminary
 End-state Date/Time: 1/18/2016 09:22 CST                       End-state Reason:
 Ordering Physician: Smith MD.Thomas E                          Consulting Physician:
 Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
 Order Details: Urine, Clean Catch, Nurse collect, Stat collect, 1/18/16 9:22:00 AM CST, Stop date 1118/16 9:22:00 AM
 CST, Print Label By Order Location
 Order Comment:
Action Type: Status Change              Action Date/Time: 1/19/2016 08:48 CST Action Personnel: Hawkins MT.Cindy
Electronically Signed by: Smith MD,     Supervising Provider:                      Communication Type:
Thomas E
Order Details: Urine, Clean Catch, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST,
Print Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change              Action Dateffime: 1/18/2016 12:43 CSTAction Personnel: Graves MT.Dortha M
Electronically Signed by: Smith MD,     Supervising Provider:                      Communication Type:
Thomas E
Order Details: Urine, Clean Catch, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST,
Print Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                 Action Date/Time: 1/18/2016 09:22 CST .Action Personnel: Granados RN,
                                                                                  Ricardo F.
Electronically Signed by: Smith MD,        Supervising Provider:                  Communication Type:
Thomas E
Order Details: Urine, Clean Catch, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST,
Print Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,     Supervising Provider:                     Communication Type: Written
Thomas E
Order Details: Urine, Clean Catch, Nurse coiiect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST,
Print Label By Order Location
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:


Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
                                                                                                                                   g1os
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00367
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 162 of 391 PageID 7424


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

  Order: EC EKG
  Order Date/Time: 1/18/2016 09:00 CST
  Signed Date/Time: 1/18/2016 09:00 CST
  Order Status: Completed       Department Status:           Catalog Type: Radiology         Activity Type: Radiology
                                Completed
 End-state Date/Time: 1/18/2016 10:26 CST                    End-state Reason:
 Ordering Physician: Smith MD.Thomas E                       Consulting Physician:
 Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
 Order Details: 1/18/16 9:00:00 AM CST, Stat, Other (Please Specify}, Altered Mental Status, Transport Mode: Walked
 Independently, 1/18/16 10:26:48 AM CST
 Order Comment:
 Action Type: Complete                   Action Date/Time: 1/18/2016 10:26 CST .Action Personnel: SYSTEM
 Electronically Signed by: Smith MD,     Supervising Provider:                    Communication Type: ESI Default
 Thomas E
 Order Details: 01/18/16 9:00:00 CST, Stat, Other (Please Specify}, Altered Mental Status, Transport Mode: Walked
 Independently, 01/18/16 9:00:00 CST
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
Action Type: Status Change               Action Date/Time: 1/18/2016 09:10 CST Action Personnel: SYSTEM
 Electronically Signed by: Smith MD,     Supervising Provider:                    Communication Type: ESI Default
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Other (Please Specify}, Altered Mental Status, Transport Mode: Walked
Independently, 01/18/16 9:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,     Supervising Provider:                    .communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Other (Please Specify}, Altered Mental Status, Transport Mode: Walked
Independently, 01/18/16 9:00:00 CST
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00368
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 163 of 391 PageID 7425


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: XR Chest 1 View Frontal
 Order Datefrime: 1/18/2016 09:00 CST
 Signed DatefTime: 1/18/2016 09:00 CST
 Order Status: Completed         Department Status:                Catalog Type: Radiology          Activity Type: Radiology
                                 Completed
 End-state DatefTime: 1/18/2016 10:53 CST                          End-state Reason:
 Ordering Physician: Smith MD.Thomas E                             Consulting Physician:
 Entered By: Smith MD, Thomas Eon 1/18/2016 09:00 CST
 Order Detai.ls: 1/18/16 9:00:00 AM CST, Stat, other (Please      Specify), Altered Mental Status, Transport Mode: Portable,
 1/18/16 10:53:52 AM CST
 Order Comment:
Action Type: Complete                   Action DatefTime: 1/18/2016 10:53 CSTAction Personnel: Bauer MD.Andrew
Electronically Signed by: Smith MD,     Supervising Provider:                    Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, other (Please Specify), Altered Mental Status, Transport Mode: Portable,
01/18/16 9:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change              Action DatefTime: 1/18/2016 09:01 CSTAction Personnel: Flowers MRT,Tiffee R
Electronically Signed by: Smith MD,     Supervising Provider:                    Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, other (Please Specify), Altered Mental Status, Transport Mode: Portable,
01/18/16 9:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,     Supervising Provider:                   Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Other (Please Specify), Altered Mental Status, Transport Mode: Portable,
01/18/16 9:00:00 CST
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00369
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 164 of 391 PageID 7426

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:    NWT0000090926403
 Attending: Galvan.Dan MD

 c-                                                            Orders

 Order: CT Spine Cervical w/o Contrast
 Order Date/Time: 1/18/2016 09:00 CST
 Signed Date/Time: 1/18/2016 09:00 CST
 Order Status: Completed        Department Status:                 Catalog Type: Radiology           Activity Type: Radiology
                                Completed
 End-state Date/Time: 1/18/2016 11 :03 CST                         End-state Reason:
 Ordering Physician: Smith MD,Thomas E                             Consulting Physician:
 Entered By: Smith MD,Thomas Eon 1/18/2016 09:00 CST
 Order Details: 1/18/16 9:00:00 AM CST, Stat, Other (Please       Specify), Head Trauma, Transport Mode: Patient Bed
 Order Comment:
 Action Type: Complete                   Action Date/Time: 1/18/2016 11:03 CSTAction Personnel: Murray MD,Richard
 Electronically Signed by: Smith MD,     Supervising Provider:                   Communication Type: Written
 Thomas E
 Order Details: 01/18/16 9:00:00 CST, Stat, Other (Please Specify), Head Trauma, Transport Mode: Patient Bed
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change                 Action Date/Time: 1/18/2016 10:48 CST Action Personnel: Wrestley MRT,Lea
                                                                                  Anne
Electronically Signed by: Smith MD,         Supervising Provider:                 Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Other (Please Specify), Head Trauma, Transport Mode: Patient Bed
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                  Action Date/Time: 1/18/2016 09:40 CST Action Personnel: Wrestley MRT,Lea
                                                                                  Anne
Electronically Signed by: Smith MD,         Supervising Provider:                 Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Other (Please Specify), Head Trauma, Transport Mode: Patient Bed
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,     Supervising Provider:                   Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Other (Please Specify), Head Trauma, Transport Mode: Patient Bed
Review Information:
Nurse Review: Electronically Signed, Nations RN,Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00370
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 165 of 391 PageID 7427


                                                           NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                               Admit: 1/18/2016
     MRN:       NWT00751578                                                Disch:                Disch Time:
     DOB/Sex:             I Male                                           FIN:   NWT0000090926403
     Attending: Galvan.Dan MD

     c-                                                           Orders

     Order: Cardiac MonitOring Daily Maintenance (Non-Telemetry)
     Order Date/Time: 1/18/2016 09:00 CST
     Signed Dateirime: 1/18/2016 09:00 CST
     Order Status: Ordered          Department Status: Ordered Catalog Type: Patient Care   Activity Type: Patient Care
     Ordering Physician: SYSTEM                                 Consulting Physician:
     Entered By: SYSTEM on 1/18/2016 09:00 CST
     Order Details: 1/18/16 9:00:38 AM CST, Routine, Daily
     Order Comment:
     Action Type: Order                     Action Date/Time: 1/18/2016 09:00 CSTAction Personnel: SYSTEM
     Electronically Signed by: SYSTEM       Supervising Provider:                  'Communication Type: Discern Expert
     Order Details: 01/18/16 9:00:38 CST, Routine, Daily
     Review Information:
     Doctor Cosign: Not Required
     Order Comment:




)




    Print Date/Time 1/19/2016 11:26 CST                      Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00371
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 166 of 391 PageID 7428


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

 i-                                                           Orders

 Order: Lactic Acid Lvl
 Order Date/Time: 1/18/2016 09:22 CST
 Signed Date/Time: 1/18/2016 09:00 CST
 Order Status: Completed        Department Status:               Catalog Type: Laboratory      Activity Type: General Lab
                                Completed
 End-state Date/Time: 1/18/2016 10:54 CST                       End-state Reason:
 Ordering Physician: Smith MD.Thomas E                          Consulting Physician:
 Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
 Order Details: Blood, Nurse collect, Stat collect, 1/18/16 9:22:00 AM CST, Stop date 1/18/16 10:54:40 AM CST, Print
 Label By Order Location
 Order Comment:
Action Type: Complete                      Action Date/Time: 1/18/2016 10:54 CST.Action Personnel: SYSTEM
 Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:                                 .. .    .                   ..
Action Type: Status Change                Action Date/Time: 1/18/2016 10:05 CSTAction Personnel: Cross.Shelbi
Electronically Signed by: Smith MD,        Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 09:22 CST.Action Personnel: Granados RN,
                                                                                    Ricardo F.
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E                                                                           .
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                        Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type: Written
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:


Print Date/Time 1/19/2016 11:26 CST                      Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00372
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 167 of 391 PageID 7429

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

r
L_-
  _ _ __ _ _ _ Orders
               _______                                                                                                            ---1



 Order: Procalcitonin
 Order Date/Time: 1/18/2016 09:22 CST
 Signed Date/Time: 1/18/2016 09:00 CST
 Order Status: Completed        Department Status:              Catalog Type: Laboratory       Activity Type: General Lab
                                Completed
 End-state Date/Time: 1/18/2016 10:25 CST                       End-state Reason:
 Ordering Physician: Smith MD.Thomas E                          Consulting Physician:
 Entered By: Smith MD.Thomas Eon 1/18/2016 09:00 CST
 Order Details: Blood, Nurse collect, Stat collect, 1/18/16 9:22:00 AM CST, Stop date 1/18/16 10:25:44 AM CST, Print
 Label By Order Location
Order Comment:
Action Type: Complete                      Action Date/Time: 1/18/2016 10:25 CST Action Personnel: Bose.Jennifer
Electronically Signed by: Smith MD,        Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 09:46 CST Action Personnel: Cross.Shelbi
Electronically Signed by: Smith  MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 09:22 CST Action Personnel: Granados RN,
                                                                                    Ricardo F.
Electronically Signed by: Smith MD,       Supervising Provider:                    .Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                        Action Date/Time: 1/18/2016 09:00 CST Action Personnel: Smith MD.Thomas E
Electronically Signed by: Smith MD,       Supervising Provider:                   .Communication Type: Written
Thomas E
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 9:00:00 CST, Stop date 01/18/16 9:00:00 CST, Print Label By
Order Location
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:


Print Date/Time 1/19/2016 11:26 CST                      Medical Record
                                                                                                                                i./' I
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00373
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 168 of 391 PageID 7430


                                                       NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                                   Admit: 1/18/2016
  MRN:       NWT00751578                                                    Disch:                Disch Time:
  DOB/Sex:             I Male                                               FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

                                                               Orders

  Order: ED Reassessment
  Order Date/Time: 1/18/2016 09:09 CST
  Signed Datefrime: 1/18/2016 09:09 CST
  Order Status: Ordered          Department Status: Ordered Catalog Type: Patient Care   Activity Type: Patient Care
  Ordering Physician: SYSTEM                                 Consulting Physician:
  Entered By: SYSTEM on 1/18/2016 09:09 CST
  Order Details: 1/18/16 9:09:24 AM CST, Routine
  Order Comment: Order Placed by Discern Rule
  Action Type: Order                     Action Date/Time: 1/18/2016 09:09 CST Action Personnel: SYSTEM
  Electronically Signed by: SYSTEM       Supervising Provider:                   Communication Type: Discern Expert
  Order Details: 01/18/16 9:09:24 CST, Routine
  Review Information:
  Doctor Cosign: Not Required
  Order Comment: Order Placed by Discern Rule

  Order: ED Nursing Exam
  Order Date/Time: 1/18/2016 09:09 CST
  Signed Date/Time: 1/18/2016 09:09 CST
) Order Status: Ordered          Department Status: Ordered Catalog Type: Patient Care               Activity Type: Patient Care
  End-state Date/Time: 1/18/2016 09:09 CST                  End-state Reason:
  Ordering Physician: SYSTEM                                Consulting Physician:
  Entered By: SYSTEM on 1/18/2016 09:09 CST
  Order Details: 1/18/16 9:09:24 AM CST, NOW, Once, Stop date 1/18/16 9:09:24 AM CST
  Order Comment: Order Placed by Discern Rule
 Action Type: Order                     Action Date/Time: 1/18/2016 09:09 CST Action Personnel: SYSTEM
 Electronically Signed by: SYSTEM       Supervising Provider:                 Communication Type: Discern Expert
 Order Details: 01/18/16 9:09:24 CST, NOW, Once, Stop date 01/18/16 9:09:24 CST
 Review Information:
 Doctor Cosign: Not Required
 Order Comment: Order Placed by Discern Rule




 Print Date/Time 1/19/2016 11:26 CST                      Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00374
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 169 of 391 PageID 7431

                                                           NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                               Admit: 1/18/2016
     MRN:       NWT00751578                                                Disch:                 Disch Time:
     DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
     Attending: Galvan.Dan MD


    c                                                             Orders

    Order: Blood Gas (ABG)
    Order Date!Time: 1/18/2016 09:09 CST
    Signed Date/Time: 1/18/2016 09:10 CST
    Order Status: Completed          Department Status:            Catalog Type: Patient Care   Activity Type:
                                     Completed                                                  Asmt!Tx/Monitoring
    End-state Date/Time: 1/18/2016 09:11 CST                       End-state Reason:
    Ordering Physician: Smith MD.Thomas E                          Consulting Physician:
    Entered By: Walls RRT,Olivia on 1/18/2016 09:10 CST
    Order Details: Arterial, Stat, 1/18/16 9:11 :40 AM CST
    Order Comment:
    Action Type: Complete                      Action Date/Time: 1/18/2016 09:11 CST Action Personnel: Walls RRT,Olivia
    Electronically Signed by: Smith MD,        Supervising Provider:                   Communication Type:
    Thomas E
    Order Details: Arterial, Stat, 01/18/16 9:09:00 CST
    Review Information:
    Doctor Cosign: Not Required
    Order Comment:
    Action Type: Order                         Action Date/Time: 1/18/2016 09:11 CSTAction Personnel: Walls RRT,Olivia
    Electronically Signed by: Smith MD,        Supervising Provider:                  Communication Type: Verbal w/
I   Thomas E                                                                          Read back
    Order Details: Arterial, Stat, 01/18/16 9:09:00 CST
    Review Information:
    Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
    Doctor Cosign: Electronically Signed, Smith MD.Thomas Eon 1/18/2016 17:10 CST
    Order Comment:




    Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

                                                                                                                                      ~. JJ'3
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00375
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 170 of 391 PageID 7432


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: Culture Respiratory (Respiratory Culture)
 Order Date/Time: 1/18/2016 09:22 CST
 Signed Date/Time: 1/1B/2016 09:10 CST
 Order Status: lnProcess       Department Status:              Catalog Type: Laboratory     Activity Type: Micro
                               Preliminary
 End-state Date/Time: 1/18/2016 09:22 CST                      End-state Reason:
 Ordering Physician: Smith MD.Thomas E                         Consulting Physician:
 Entered By: Walls RRT,Olivia on 1/18/2016 09:10 CST
 Order Details: Sputum, Induced, Nurse collect, Stat collect, 1/18/16 9:22:00 AM CST, Stop date 1/18/16 9:22:00 AM CST,
 Print Label By Order Location
 Order Comment:
 Action Type: Status Change            Action Date/Time: 1/19/2016 08:25 CSTAction Personnel: Hawkins MT.Cindy
 Electronically Signed by: Smith MD,   Supervising Provider:                      Communication Type:
Thomas E
Order Details: Sputum, Induced, Nurse colleCt, Stat collect, 01/18/16 9:09:00 CST, Stop date 01/18/16 9:11:00 CST, Print
Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change             Action Date/Time: 1/18/2016 10:06 CSTAction Personnel: Graves MT.Dortha M
Electronically Signed by: Smith MD,    Supervising Provider:                      Communication Type:
Thomas E
Order Details: Sputum, Induced, Nurse collect, Stat collect, 01/18/16 9:09:00 CST, Stop date 01/18/16 9:11 :00 CST, Print
Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change             Action Date/Time: 1/18/2016 09:22 CST Action Personnel: Granados RN,
                                                                                 Ricardo F.
Electronically Signed by: Smith MD,    Supervising Provider:                     Communication Type:
Thomas E
Order Details: Sputum, Induced, Nurse collect, Stat collect, 01/18/16 9:09:00 CST, Stop date 01/18/16 9:11:00 CST, Print
Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 09:11 CSTAction Personnel: Walls RRT,Olivia
Electronically Signed by: Smith MD,     Supervising Provider:                    Communication Type: Verbal w/
Thomas E                                                                         Headback
Order Details: Sputum, Induced, Nurse collect, Stat collect, 01/18/16 9:09:00 CST, Stop date 01/18/16 9:11:00 CST, Print
Label By Order Location
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Electronically Signed, Smith MD, Thomas Eon 1/18/2016 17:10 CST
Order Comment:


Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
                                                                                                                                ~,I t<f
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00376
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 171 of 391 PageID 7433


                                                         NWT- Northwest Texas Hospital
    Patient: RODGERS, ALTON                                              Admit: 1/18/2016
    MRN:       NWT00751578                                               Disch:                 Disch Time:
    DOB/Sex:             I Male                                          FIN:   NVVT0000090926403
    Attending: Galvan.Dan MD


    r                                                            Orders

    Order: Invasive Ventilation (Ventilation Invasive)
    Order Date/Time: 1/18/2016 09:09 CST
    Signed Date/Time: 1/18/2016 09:10 CST
    Order Status: Ordered          Department Status: Ordered Catalog Type: Respiratory      Activity Type: RT
                                                              Therapy                        Tx/Procedures TransMedRec
    Ordering Physician: Smith MD, Thomas E                    Consulting Physician:
    Entered By: Walls RRT,Olivia on 1/18/2016 09:10 CST
    Order Details: 1/18/16 9:09:00 AM CST, Mode: Airway Pressure Release Ventilation, Fi02: 50
    Order Comment:
    Action Type: Order                      Action Date/Time: 1/18/2016 09:11 CSTAction Personnel: Walls RRT,Olivia
    Electronically Signed by: Smith Mb,     Supervising Provider:                  Communication Type: Verbal w/
    Thomas E                                                                       Readback
    Order Details: 01/18/16 9:09:00 CST, Mode: Airway Pressure Release Ventilation, Fi02: 50
    Review Information:
    Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
    Doctor Cosign: Electronically Signed, Smith MD.Thomas Eon 1/18/2016 17:10 CST
    Order Comment:


)




Print Date/Time 1/19/2016 11 :26 CST                        Medical Record
          Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00377
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 172 of 391 PageID 7434


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: Auto Diff
 Order Date/Time: 1/18/2016 09:22 CST
 Signed Date/Time: 1/18/2016 09:46 CST
 Order Status: Completed       Department Status:               Catalog Type: Laboratory     Activity Type: General Lab
                               Completed
End-state Date/Time: 1/18/2016 10:13 CST                        End-state Reason:
Ordering Physician: Smith MD.Thomas E                           Consulting Physician:
Entered By: SYSTEM on 1/18/2016 09:46 CST
Order Details: Blood, Nurse collect, Collected, Stat collect, 1/18/16 9:22:00 AM CST, Stop date 1/18/16 10:13:58 AM CST,
Print Label By Order Location
Order Comment:
Action Type: Complete                     Action Date/Time: 1118/2016 10:13 CSTAction Personnel: SYSTEM
Electronically Signed by: Smith MD,       Supervising Provider:                     Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Collected, Stat collect, 01/18/16 9:22:00 CST, Stop date 01/18/16 9:22:00 CST, Print
Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 09:46 CST A tion Personnel: SYSTEM
Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
Thomas E
Order Details: Blood, Nurse collect, Collected, Stat collect, 01/18/16 9:22:00 CST, Stop date 01/18/16 9:22:00 CST, Print
Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                        Action Date/Time: 1/18/2016 09:46 CSTAction Personnel: SYSTEM
Electronically Signed by: Smith MD,       Supervising Pruviuer.                    .Communication Type: Discern Expert
Thomas E
Order Details: Blood, Nurse collect, Collected, Stat collect, 01/18/16 9:22:00 CST, Stop date 01/18/16 9:22:00 CST, Print
Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00378
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 173 of 391 PageID 7435


                                                         NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                               Admit: 1/18/2016
   MRN:       NWT00751578                                                Disch:                Disch Time:
   DOB/Sex:             I Male                                           FIN:   NWT0000090926403
   Attending: Galvan.Dan MD

                                                                Orders

   Order: Arterial Blood Gas w Na,K,iCa,Glu and Hct
   Order DatefTime: 1/18/2016 09:24 CST
   Signed DatefTime: 1/18/2016 10:00 CST
   Order Status: Completed        Department Status:            Catalog Type: Laboratory               Activity Type: General Lab
                                  Completed
   End-state DatefTime: 1/18/2016 10:00 CST                     End-state Reason:
   Ordering Physician: Ed staff.Physician MD                    Consulting Physician:
   Entered By: SYSTEM on 1/18/2016 10:00 CST
   Order Details: Blood, Collected Y/N, RT, RT - Routine, 1/18/16 9:24:00 AM CST
   Order Comment:
  Action Type: Complete                    Action DatefTime: 1/18/2016 10:00 CST Action Personnel: SYSTEM
  Electronically Signed by: Ed staff,      Supervising Provider:                 Communication Type:
  Physician MD
  Order Details: Blood, Collected YIN, RT, RT - Routine, 01/18/16 9:24:00 CST
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:
  Action Type: Order                       Action DatefTime: 1/18/2016 10:00 CSTAction Personnel: SYSTEM
) Electronically Signed by: Ed staff,      Supervising Provider:                .Communication Type: Written
  Physician MD
  Order Details: Blood, Collected Y/N, RT, RT - Routine, 01/18/16 9:24:00 CST
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:




 Print DatefTime 1/19/201611:26 CST                        Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00379
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 174 of 391 PageID 7436


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                 Disch Time:
  DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
  Attending: Galvan.Dan MD

                                                                Orders

   Order: Manual Differential
   Order DatefTime: 1/18/2016 09:22 CST
   Signed DatefTime: 1/18/2016 10:14 CST
   Order Status: Completed       Department Status:               Catalog Type: Laboratory     Activity Type: General Lab
                                 Completed
   End-state DatefTime: 1/18/2016 10:44 CST                       End-state Reason:
  Ordering Physician: Smith MD, Thomas E                          Consulting Physician:
  Entered By: SYSTEM on 1/18/2016 10:14 CST
  Order Details: Blood, Nurse collect, Collected, Stat collect, 1/18/16 9:22:00 AM CST, Stop date 1/18/16 10:44:49 AM CST,
  Print Label By Order Location
  Order Comment:
  Action Type: Complete                     Action DatefTime: 1/18/2016 10:44 CSTAction Personnel: Petterbog,Stephanie
  Electronically Signed by: Smith MD,       Supervising Provider:                     Communication Type:
  Thomas E
  Order Details: Blood, Nurse collect, Collected, Stat collect, 01/18/16 9:22:00 CST, Stop date 01/18/16 9:22:00 CST, Print
  Label By Order Location
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:
J Action Type: Status Change                Action DatefTime: 1/18/2016 10:14 CST Action Personnel: SYSTEM
  Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type:
  Thomas E
  Order Details: Blood, Nurse collect, Collected, Stat collect, 01/18/16 9:22:00 CST, Stop date 01/18/16 9:22:00 CST, Print
  Label By Order Location
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:
 Action Type: Order                        Action Date/Time: 1/18/2016 10:14 CSTAction Personnel: SYSTEM
 Electronically Signed by: Smith MD,       Supervising Provider:                    Communication Type: Discern Expert
 Thomas E
 Order Details: Blood, Nurse collect, Collected, Stat collect, 01/18/16 9:22:00 CST, Stop date 01/18/16 9:22:00 CST, Print
 Label By Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:




 Print DatefTime 1/19/2016 11 :26 CST                     Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00380
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 175 of 391 PageID 7437

                                                         NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                               Admit: 1/18/2016
   MRN:       NWT00751578                                                Disch:                 Disch Time:
   DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
   Attending: Galvan.Dan MD

                                                                Orders

   Order: Sepsis Quality Measures
   Order Date/Time: 1/18/2016 10:20 CST
   Signed Date/Time: 1/18/2016 10:20 CST
   Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                  Activity Type: General
                                                                                                      Assessments
     End-state Date!Time: 1/18/2016 10:20 CST                      End-state Reason:
    Ordering Physician: SYSTEM                                     Consulting Physician:
    Entered By: SYSTEM on 1/18/2016 10:20 CST
    Order Details: 1/18/16 10:20:59 AM CST
    Order Comment: SIRS Criteria: 01/18/2016 09:16 CST Temp== 33.7 DegC [Less than 36]01/18/2016 09:22 CST WBC ==
    28.7 x10e3/mcL [Greater than or equal to 12.1] Organ Dysfunction:01/18/2016 09:16 CST Sys BP== 88 mmHg [Less than
    90]Sepsis Alert: The following information suggests that this patient may have sepsis. Please ensure the patient is on the
    appropriate medication therapy. Early goal directed therapy is essential for the treatment of sepsis. Time dependent
    intervention may impact patient outcome.
   Action Type: Order                        Action Date/Time: 1/18/2016 10:20 CST .Action Personnel: SYSTEM
    Electronically Signed by: SYSTEM         Supervising Provider:                      Communication Type: Discern Expert
   Order Details: 01/18/16 10:20:59 CST
   Review Information:
 1
   Doctor  Cosign: Not Required
f Order Comment: SIRS Criteria: 01/18/2016 09:16 CST Temp::: 33.7 DegC [Less than 36]01/18/2016 09:22 CST WBC:::
   28.7 x10e3/mcL [Greater than or equal to 12.1] Organ Dysfunction:01/18/2016 09:16 CST Sys BP= 88 mmHg [Less than
   90]Sepsis Alert: The following information suggests that this patient may have sepsis. Please ensure the patient is on the
   appropriate medication therapy. Early goal directed therapy is essential for the treatment of sepsis. Time dependent
   intervention m<:ly impact patient outcome.




 Print Date/Time 1/19/201611:26 CST                        Medical Record

         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00381
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 176 of 391 PageID 7438


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                 Disch Time:
  DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
  Attending: Galvan.Dan MD




  Order: Notify Provider of SEVERE Sepsis Risk
  Order Date/Time: 1/18/2016 10:20 CST
  Signed Date/Time: 1/18/2016 10:20 CST
  Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                   Activity Type: Communication
                                                                                                      Orders
   End-state Date/Time: 1/18/2016 10:20 CST                       End-state Reason:
   Ordering Physician: SYSTEM                                    Consulting Physician:
   Entered By: SYSTEM on 1/18/2016 10:20 CST
   Order Details: 1/18/16 10:20:59 AM CST, Stat
   Order Comment: SIRS Criteria: 01/18/2016 09:16 CST Temp= 33.7 DegC [Less than 36]01/18/2016 09:22 CST WBC =
   28.7 x10e3/mcL [Greater than or equal to 12.1] Organ Dysfunction:01/18/2016 09:16 CST Sys BP= 88 mmHg [Less than
   90]Sepsis Alert: The following information suggests that this patient may have sepsis. Please ensure the patient is on the
   appropriate medication therapy. Early goal directed therapy is essential for the treatment of sepsis. Time dependent
   intervention may impact patient outcome.
  Action Type: Order                        Action Date/Time: 1/18/2016 10:20 CSTAction Personnel: SYSTEM
   Electronically Signed by: SYSTEM         Supervising Provider:                      Communication Type: Discern Expert
  Order Details: 01/18/16 10:20:59 CST, Stat
  Review Information:
  Doctor Cosign: Not Required
I Order Comment: SIRS Criteria: 01/18/2016 09:16 CST Temp= 33.7 DegC [Less than 36]01/18/2016 09:22 CST WBC =
  28.7 x10e3/mcL [Greater than or equal to 12.1) Organ Dysfunction:01/18/2016 09:16 CST Sys BP= 88 mmHg [Less than
  90]Sepsis Alert: The following information suggests that this patient may have sepsis. Please ensure the patient is on the
  appropriate medication therapy. Early goal directed therapy is essential for the treatment of sepsis. Time dependent
  intervention may impact patient outcome.




Print Date/Time 1/19/2016 11 :26 CST                      Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00382
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 177 of 391 PageID 7439


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                 Disch Time:
 DOB/Sex:             I Male                                          FIN:   N\NT0000090926403
 Attending: Galvan.Dan MD




 Order: CT Maxillofacial w/o Contrast
 Order Date/Time: 1/18/2016 09:00 CST
 Signed Date/Time: 1/18/2016 10:41 CST
 Order Status: Completed        Department Status:             Catalog Type: Radiology     Activity Type: Radiology
                                Completed
 End-state Date/Time: 1/18/2016 11 :21 CST                     End-state Reason:
 Ordering Physician: Smith MD.Thomas E                         Consulting Physician:
 Entered By: Wrestley MRT,Lea Anne on 1/18/2016 10:41 CST
 Order Details: 1/18/16 9:00:00 AM CST, Stat, Altered level of Consciousness, Transport Mode: Patient Bed
 Order Comment:
 Action Type: Complete                   Action Date/Time: 1/18/2016 11:21 CSTAction Personnel: Bauer MD.Andrew
 Electronically Signed by: Smith MD,     Supervising Provider:                     Communication Type: Written
 Thomas E
 Order Details: 01/18/16 9:00:00 CST, Stat, Altered level of Consciousness, Transport Mode: Patient Bed
 Review Information:
 Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change               Action Date/Time: 1/18/2016 10:48 CST Action Personnel: Wrestley MRT,Lea
                                                                                  Anne
Electronically Signed by: Smith MD,      Supervising Provider:                    Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Altered level of Consciousness, Transport Mode: Patient Bed
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change              Action Date/Time: 1/18/2016 10:41 CSTAction Personnel: Wrestley MRT,Lea
                                                                                  Anne
Electronically Signed by: Smith MD,     Supervising Provider:                     Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Altered level of Consciousness, Transport Mode: Patient Bed
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 10:41 CST Action Personnel: Wrestley MRT,Lea
                                                                                  Anne
Electronically Signed by: Smith MD,     Supervising Provider:                     Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Altered level of Consciousness, Transport Mode: Patient Bed
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00383
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 178 of 391 PageID 7440


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD


 L                                                            Orders

  Order: CT Chest/Abdomen/Pelvis w/Contrast
  Order Date/Time: 1/18/2016 09:00 CST
  Signed Date/Time: 1/18/2016 10:41 CST
  Order Status: Completed       Department Status:           Catalog Type: Radiology       Activity Type: Radiology
                                Completed
 End-state Date/Time: 1/18/201611:36 CST                     End-state Reason:
 Ordering Physician: Smith MD.Thomas E                       Consulting Physician:
 Entered By: Wrestley MRT,Lea Anne on 1/18/2016 10:41 CST
 Order Details: 1/18/16 9:00:00 AM CST, Stat, Other (Please Specify), Head Trauma, Transport Mode: Patient Bed
 Order Comment:
Action Type: Complete                    Action Date/Time: 1118/2016 11:36 CST Action Personnel: Murray MD.Richard
 Electronically Signed by: Smith MD,     Supervising Provider:                   Communication Type: Written
 Thomas E
 Order Details: 01/18/16 9:00:00 CST, Stat, Other (Please Specify), Head Trauma, Transport Mode: Patient Bed
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
Action Type: Status Change               Action Date/Time: 1/18/2016 10:48 CST Action Personnel: Wrestley MRT,Lea
                                                                                 Anne
Electronically Signed by: Smith MD,      Supervising Provider:                  .Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Other (Please Specify), Head Trauma, Transport Mode: Patient Bed
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change              Action Date/Time: 1/18/2016 10:41 CSTAction Personnel: Wrestley MRT,Lea
                                                                                Anne
Electronically Signed by: Smith MD,     Supervising Provider:                   Communication Type: Written
 I homas l::
Order Details: 01/18/16 9:00:00 CST, Stat, Other (Please Specify), Head Trauma, Transport Mode: Patient Bed
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 10:41 CST Action Personnel: Wrestley MRT,Lea
                                                                                Anne
Electronically Signed by: Smith MD,     Supervising Provider:                   Communication Type: Written
Thomas E
Order Details: 01/18/16 9:00:00 CST, Stat, Other (Please Specify), Head Trauma, Transport Mode: Patient Bed
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00384
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 179 of 391 PageID 7441

                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

                                                               Orders

  Order: mannitol (mannitol 25% intravenous solution)
  Order Date/Time: 1/18/2016 11 :DO CST
  Signed Date/Time: 1/18/2016 10:46 CST
  Order Status: Completed      Department Status:            Catalog Type: Pharmacy         Activity Type: Pharmacy
                               Completed
  End-state Date/Time: 1/18/2016 11 :04 CST                  End-state Reason:
  Ordering Physician: Smith MD.Thomas E                      Consulting Physician:
  Entered By: Smith MD.Thomas Eon 1/18/2016 10:46 CST
  Order Details: 50 gm= 200 ml, Vial, IV Piggyback, Once, First Dose: Routine, Start date: 1/18/16 11 :00:00 AM CST,
  Stop date: 1/18/16 11:04:13 AM CST, 200 mUhr, Administer over: 1 hr
  Order Comment: Administer using filtered IV set
  Action Type: Complete                      Action Date/Time: 1/18/2016 11 :04 CST Action Personnel: Granados RN,
                                                                                    Ricardo F.
  Electronically Signed by: Smith MD,        Supervising Provider:                  Communication Type:
  Thomas E
  Order Details: 50 gm= 200 ml, Vial, IV Piggyback, Once, First Dose: Routine, Start date: 01/18/16 11:00:00 CST, Stop
  date: 01/18/16 11:00:00 CST, 200 mUhr, Administer over: 1 hr
  Review Information:
  Doctor Cosign: Not Required
) Order Comment:
  Action Type: Modify                    .Action Date/Time: 1/18/2016 10:55 CST Action Personnel: Rodgers PHRMCS,
                                                                                 Bobby G
  Electronically Signed by: Smith MD,     Supervising Provider:                  Communication Type: Written
  Thomas E
  Order Details: 50 gm= 200 ml, Vial, IV Piggyback, Once, First Dose: Routine, Start date: 01/18/16 11:00:00 CST, Stop
  date: 01/18/16 11 :00:00 CST, 200 mUhr, Administer over: 1 hr
  Review Information:
  Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
  Doctor Cosign: Not Required
  Order Comment: Administer using filtered IV set
 Action Type: Order                        Action Date/Time: 1/18/2016 10:46 CST Action Personnel: Smith MD.Thomas E
 Electronically Signed by: Smith MD,       Supervising Provider:                   Communication Type: Written
 Thomas E
 Order Details: 50 gm, Vial, IV Piggyback, Once, First Dose: Routine, Start date: 01/18/16 11 :00:00 CST, Stop date:
 01/18/16 11:00:00 CST
 Review Information:
 Nurse Review: Electronically Signed, Nations RN,Meagan on 1/18/2016 12:15 CST
 Pharmacist Verify: Not Reviewed
 Pharmacist Verify: Electronically Signed, Rodgers PHRMCS,Bobby G on 1/18/2016 10:55 CST
 Doctor Cosign: Not Required
 Order Comment: Administer using filtered IV set




 Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00385
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 180 of 391 PageID 7442


                                                          NWT- Northwest Texas Hospital
    Patient: RODGERS, ALTON                                               Admit: 1/18/2016
    MRN:       NWT00751578                                                 Disch:                Disch Time:
    DOB/Sex:             I Male                                           FIN:    NWT0000090926403
    Attending: Galvan.Dan MD

                                                                  Orders

    Order: iopamidol
    Order Date/Time: 1118/2016 10:47 CST
    Signed Date/Time: 1/18/2016 10:47 CST
    Order Status: Completed         Department Status:            Catalog Type: Pharmacy        Activity Type: Pharmacy
                                    Completed
    End-state Date/Time: 1/18/2016 10:47 CST                      End-state Reason:
    Ordering Physician: Murray MD,Richard                         Consulting Physician:
    Entered BY:  Wrestley MRT,Lea Anne on 1/18/2016 10:47 CST
    Order Details: 100 ml, Vial, IV, Once, Start date: 1/18/16 10:47:16 AM CST, Stop date: 1/18/16 10:47:16 AM CST
    Order Comment:
    Action Type: Order                       Action Date/Time: 1/18/2016 10:47 CST Action Personnel: Wrestley MRT,Lea
                                                                                     Anne
    Electronically Signed by: Murray MD,     Supervising Provider:                   Communication Type:
    Richard
    Order Details: 100 ml, Vial, IV, Once, Start date: 01/18/16 10:47:16 CST, Stop date: 01/18/16 10:47:16 CST
    Review Information:
    Doctor Cosign: Not Required
    Order Comment:

J




Print Date/Time 1/19/2016 11:26 CST                         Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00386
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 181 of 391 PageID 7443


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWf0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: Lactic Acid Lvl
 Order Date/Time: 1/18/2016 12:06 CST
 Signed Date/Time: 1/18/2016 10:54 CST
 Order Status: Completed        Department Status:             Catalog Type: Laboratory    Activity Type: General Lab
                                Completed
 End-state Date/Time: 1/18/2016 13:21 CST                      End-state Reason:
 Ordering Physician: SYSTEM                                    Consulting Physician:
 Entered By: SYSTEM on 1/18/2016 10:54 CST
 Order Details: Blood, Lab Collect, TS collect, 1/18/16 12:06:00 PM CST, Stop date 1/18/161:21:08 PM CST
Order Comment: Added by Discern Rule GL_ADD_LACTIC_ACID
Action Type: Complete                      Action Date/Time: 1/18/2016 13:21 CST Action Personnel: SYSTEM
Electronically Signed by: SYSTEM           Supervising Provider:                   Communication Type:
Order Details: Blood, Lab Collect, TS collect, 01/18/16 12:00:00 CST, Stop date 01/18/16 12:00:00 CST
Review Information:
Order Comment:
Action Type: Status Change                .Action Date/Time: 1/18/2016 13:10 CST Action Personnel: Bose.Jennifer
Electronically Signed by: SYSTEM           Supervising Provider:                  Communication Type:
Order Details: Blood, Lab Collect, TS collect, 01/18/16 12:00:00 CST, Stop date 01/18/16 12:00:00 CST
Review Information:
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 12:06 CST Action Personnel: Thompson.Crystal
Electronically Signed by: SYSTEM           Supervising Provider:                  Communication Type:
Order Details: Blood, Lab Collect, TS collect, 01/18/16 12:00:00 CST, Stop date 01/18/16 12:00:00 CST
Review Information:
Order Comment:
Action Type: Order                       Action Date/Time: 1/18/2016 10:54 CST Action Personnel: SYSTEM
Electronically Signed by: SYSTEM         Supervising Provider:                    Communication Type:
Order Details: Blood, Lab Collect, TS collect, 01/18/16 12:00:00 CST, Stop date 01/18/16 12:00:00 CST
Review Information:
Doctor Cosign: Not Reviewed
Order Comment: Added by Discern Rule GL_ADD_LACTIC__ACID




Print Date/Time 1/19/2016 11:26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00387
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 182 of 391 PageID 7444

                                                         NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                                Admit: 1/18/2016
  MRN:       NWT00751578                                                 Disch:                 Disch Time:
  DOB/Sex:             I Male                                            FIN:   NVVT0000090926403
  Attending: Galvan.Dan MD

                                                                Orders

  Order: mannitol (mannitol 25% intravenous solution)
  Order Date/Time: 1/18/2016 12:00 CST
  Signed Date/Time: 1/18/2016 11 :02 CST
  Order Status: Completed      Department Status:            Catalog Type: Pharmacy         Activity Type: Pharmacy
                               Completed
  End-state Date/Time: 1/18/2016 15:52 CST                   End-state Reason:
  Ordering Physician: Smith MD.Thomas E                      Consulting Physician:
  Entered By: Granados RN.Ricardo F.on 1/18/2016 11 :02 CST
  Order Details: 50 gm= 200 ml, Vial, IV Push, Once, First Dose: Routine, Start date: 1/18/16 12:00:00 PM CST, Stop
  date: 1/18/16 3:52:44 PM CST
  Order Comment: Administer using filtered IV set
  Action Type: Complete                  Action Date/Time: 1/18/2016 15:52 CST Action Personnel: Nations RN.Meagan
  Electronically Signed by: Smith MD,    Supervising Provider:                    Communication Type:
  Thomas E
  Order Details: 50 gm= 200 ml, Vial, IV Push, Once, First Dose: Routine, Start date: 01/18/16 12:00:00 CST, Stop date:
  01/18/16 12:00:00 CST
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:
' Action Type: Modify                      Action Date/Time: 1/18/201611:43 CSTAction Personnel: Tate PharmD,Matt E
  Electronically Signed by: Smith MD,      Supervising Provider:                  Communication Type: Verbal w/
  Thomas E                                                                        Readback
  Order Details: 50 gm= 200 ml, Vial, IV Push, Once, First Dose: Routine, Start date: 01/18/16 12:00:00 CST, Stop date:
  01/18/16 12:00:00 CST
  Review Information:
  Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
  Doctor Cosign: Electronically Signed, Smith MD.Thomas Eon 1/18/2016 17:10 CST
  Order C:nmrmmt: Administer using filtered IV set
 Action Type: Order                        Action lJate/ I ime: 1/18/2016 11 :03 CST Action Personnel: Granados RN,
                                                                                     Ricardo F.
 Electronically Signed by: Smith MD,       Supervising Provider:                     Communication Type: Verbal w/
 Thomas E                                                                            Readback
 Order Details: 50 gm, Vial, IV Piggyback, Once, First Dose: Routine, Start date: 01/18/16 12:00:00 CST, Stop date:
 01/18/16 12:00:00 CST
 Review Information:
 Pharmacist Verify: Not Reviewed
 Doctor Cosign: Electronically Signed, Smith MD.Thomas Eon 1/18/2016 17:10 CST
 Pharmacist Verify: Electronically Signed, Tate PharmD,Matt Eon 1/18/2016 11 :43 CST
 Order Comment: Administer using filtered IV set




 Print Date/Time 1/19/2016 11 :26 CST                      Medical Record

         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00388
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 183 of 391 PageID 7445


                                                         NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                               Admit: 1/18/2016
   MRN:       NWT00751578                                                Disch:                 DischTrme:
   DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
   Attending: Galvan.Dan MD

  f_                                                            Orders

  Order: VTE Risk Category Identified
  Order Date/Time: 1/18/201611:25 CST
  Signed Date/Time: 1/18/201611:24 CST
  Order Status: Completed        Department Status:           Catalog Type: Patient Care   Activity Type: General
                                 Completed                                                 Assessments
  End-state Date/Time: 11181201611:25 CST                     End-state Reason:
  Ordering Physician: Harper PA.David Shane                   Consulting Physician:
  Entered By: Harper PA, David Shane on 1/18/2016 11 :24 CST
  Order Details: Low
  Order Comment:
  Action Type: Complete                   Action Date/Time: 1/18/2016 11 :25 CST Action Personnel: SYSTEM
  Electronically Signed by: Harper PA,    Supervising Provider:                   Communication Type:
  David Shane
  Order Details: Low
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:                          .      .. . .

  Action Type: Order                      Action Date/Time: 1/18/2016 11:25 CST Action Personnel: Harper PA.David
                                                                                 Shane
) Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type: Written
  David Shane
  Order Details: Low
  Review Information:
  Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
  Doctor Cosign: Not Required
  Order Comment:




 Print Date/Time 1/19/2016 11 :26 CST                      Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00389
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 184 of 391 PageID 7446


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                   Admit: 1/18/2016
 MRN:       NWT00751578                                                    Disch:                Disch Time:
 DOB/Sex:             I Male                                               FIN:   NWT0000090926403
 Attending: Galvan.Dan MD


 ~--------------~~------------~-o-~_d_e_r._s__________~---------------------------'
 Order: Sodium Chloride 0.9% 1,000 ml
 Order Date/Time: 1/18/2016 11 :25 CST
 Signed Date/Time: 1/18/2016 11 :25 CST
 Order Status: Discontinued     Department Status:            Catalog Type: Pharmacy        Activity Type: Pharmacy
                                Discontinued
 End-state Date/Time: 1/18/2016 12:19 CST                     End-state Reason:
 Ordering Physician: Harper PA.David Shane                    Consulting Physician:
 Entered By: Harper PA.David Shane on 1/18/2016 11:25 CST
 Order Details: 1,000 ml, Sain-IV, IV, 125 mUhr, Duration: 30 Days, Start date: 1/18/16 11:25:00 AM CST, Priority:
 Routine, Stop date 1/18/1612:19:00 PM CST, Total volume (ml): 1,000
 Order Comment:
Action Type: Discontinue                  Action Date/Time: 1/18/2016 12:19 CST Action Personnel: Nations RN.Meagan
Electronically Signed by: Harper PA,      Supervising Provider:                   Communication Type: Verbal w/
David Shane                                                                       Readback
Order Details: 1,000 ml, Sain-IV, IV, 125 mUhr, Duration: 30 Days, Start date: 01/18/16 11 :25:00 CST, Priority: Routine,
Stop date 02/17/16 11 :24:00 CST, Total volume (ml): 1,000
Review Information:
Pharmacist Verify: Not Reviewed
Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/18/2016 12:32 CST
Pharmacist Verify: Electronically Signed, Tate PharmD,Matt Eon 1/18/2016 12:20 CST
Order Comment:
Action Type: Modify                       Action Date/Time: 1/18/2016 12:16 CSTAction Personnel: Nations RN.Meagan
Electronically Signed by: Harper PA,      Supervising Provider:                   Communication Type: Verbal w/
David Shane                                                                       Readback
Order Details: 1,000 ml, Sain-IV, IV, 125 mUhr, Duration: 30 Days, Start date: 01/18/16 11:25:00 CST, Priority: Routine,
Stop date 02/17/16 11 :24:00 CST, Total volume (ml): 1,000
Review Information:
Pharmacist Verify: Not Reviewed
Pharmacist Verify: Electronically Signed, Tate PharmD,Matt Eon 1/18/2016 12:17 CST
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                         Action Date/Time: 1/18/2016 11 :25 CST Action Personnel: Harper PA, David
                                                                                  Shane
Electronically Signed by: Harper PA,       Supervising Provider:                  Communication Type: Written
David Shane
Order Details: 1,000 ml, Sain-IV, IV, 125 mUhr, Duration: 30 Days, Start date: 01/18/16 11:25:00 CST, Priority: Routine,
Stop date 02/17/16 11 :24:00 CST, Total volume (ml): 1,000
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1118/2016 12:15 CST
Pharmacist Verify: Not Reviewed
Pharmacist Verify: Electronically Signed, Olsen Pharm,Samantha on 1/18/2016 11 :38 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11:26 CST                      Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00390
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 185 of 391 PageID 7447


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: Peripheral IV
 Order Date/Time: 1/18/2016 11 :25 CST
 Signed Date/Time: 1/18/2016 11 :25 CST
 Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                  Activity Type: Continuous
                                                                                                    Asmt!Tx/Monitoring
 Ordering Physician: Harper PA.David Shane                   Consulting Physician:
 Entered By: Harper PA.David Shane on 1/18/2016 11 :25 CST
 Order Details: 1/18/16 11 :25:00 AM CST, Routine
 Order Comment:
 Action Type: Order                      Action Date/Time: 1/18/2016 11:25 CST Action Personnel: Harper PA,David
                                                                                 Shane
 Electronically Signed by: Harper PA,    Supervising Provider:                   Communication Type: Written
 David Shane
 Order Details: 01/18/16 11 :25:00 CST, Routine
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
 Doctor Cosign: Not Required
 Order Comment:

Order: Vital Signs
Order Date/Time: 1/18/2016 11 :25 CST
Signed Date/Time: 1/18/2016 11 :25 CST
Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                   Activity Type: Basic Care
                                                                                                    TransMedRec
Ordering Physician: Harper PA,David Shane                   Consulting Physician:
Entered By: Harper PA.David Shane on 1/18/2016 11:25 CST
Order Details: 1/18/16 11 :25:00 AM CST, Routine, q1 H
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/201611:25 CST Action Personnel: Harper PA.David
                                                                                Shane
Electronically Signed by: Harper PA,    Supervising Provider:                   Communication Type: Written
David Shane
Order Details: 01/18/16 11 :25:00 CST, Routine, q1 H
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11:26 CST                      Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00391
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 186 of 391 PageID 7448


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                 Disch Time:
  DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
  Attending: Galvan.Dan MD

  [                                                             Orders

  Order: Admission/Observation/Transfer
  Order Date/Time: 1/18/2016 11:23 CST
  Signed Date/Time: 1/18/2016 11:25 CST
  Order Status: Ordered         Department Status: Ordered Catalog Type:                     Activity Type:
                                                               Admit/Transfer/Observation Admit/Transfer/Observation
  End-state Date/Time: 1/18/2016 11 :23 CST                    End-state Reason:
  Ordering Physician: Galvan,Dan MD                            Consulting Physician:
  Entered By: Harper PA, David Shane on 1/18/2016 11 :25 CST
  Order Details: 1/18/16 11:23:00 AM CST, Suggested Placement: Critical Care Unit, Admit as Inpatient Estimated LOS:
  Less than 2 Midnights, Level of Care Critical Care, ICH, Admitting: Galvan, Dan MD, Attending: Galvan, Dan MD
  Order Comment:
  Action Type: Order                         Action Date/Time: 1/18/201611:25 CSTAction Personnel: Harper PA.David
                                                                                     Shane
   Electronically Signed by: Galvan,Dan      Supervising Provider:                   Communication Type: Verbal w/
   MD                                                                               Readback
   Order Details: 01/18/16 11 :23:00 CST, Suggested Placement: Critical Care Unit, Admit as Inpatient Estimated LOS: Less
   than 2 Midnights, Level of Care Critical Care, ICH, Admitting: Galvan, Dan MD, Attending: Galvan, Dan MD
   Review Information:
 . Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
) Doctor Cosign: Electronically Signed, Galvan,Dan MD on 1/18/2016 11:41 CST
   Order Comment:

 Order: Notify Provider Vital Signs
 Order Date/Time: 1/18/2016 11 :25 CST
 Signed Date/Time: 1/18/2016 11:25 CST
 Order Status: Ordered         Department Status: Ordered Catalog Type: Patient Care                  Activity Type: Communication
                                                                                                      Orders TransMedRec
 Ordering Physician: Harper PA,David Shane                      Consulting Physician:
 Entered By: Harper PA, David Shane on 1/18/2016 11 :25 CST
 Order Details: 1/18/16 11:25:00 AM CST, T > 101.5 For 38.5 C, HR> 120, HR< 60, SBP > 180, SBP < 90, 02 sat< 90
 Order Comment:
 Action Type: Order                        Action Date/Time: 1/18/2016 11 :25 CST Action Personnel: Harper PA, David
                                                                                    Shane
 Electronically Signed by: Harper PA,      Supervising Provider:                   Communication Type: Written
 David Shane
 Order Details: 01 /18/16 11 :25:00 CST, T > 101.5 F or 38.5 C, HR > 120, HR < 60, SBP > 180, SBP < 90, 02 sat< 90
 Review Information:
 Nurse Review: Electronically Signed, Nations RN,Meagan on 1/18/2016 12:15 CST
 Doctor Cosign: Not Required
 Order Comment:




 Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00392
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 187 of 391 PageID 7449


                                                           NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                               Admit: 1/18/2016
     MRN:       NWT00751578                                                 Disch:                 Disch Time:
     DOB/Sex:             I Male                                           FIN:    NVVT0000090926403
     Attending: Galvan.Dan MD

                                                                  Orders

     Order: Elevate Head of Bed
     Order Date/Time: 1/18/2016 11 :25 CST
     Signed Date/Time: 1/18/2016 11 :25 CST
     Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                  Activity Type: Patient Activity
                                                                                                        TransMedRec
     End-state Date/Time: 1/18/2016 11:25 CST                    End-state Reason:
     Ordering Physician: Harper PA.David Shane                   Consulting Physician:
     Entered By: Harper PA.David Shane on 1/18/2016 11:25 CST
     Order Details: 1/18/16 11 :25:00 AM CST, 1/18/16 11 :25:00 AM CST, 30 Degrees
     Order Comment:
     Action Type: Order                         Action Datefrime: 1/18/2016 1 f25 CST Action Personnel: Harper PA, David
                                                                                      Shane
     Electronically Signed by: Harper PA,       Supervising Provider:                 Communication Type: Written
     David Shane
     Order Details: 01/18/16 11 :25:00 CST, 01/18/16 11 :25:00 CST, 30 Degrees
     Review Information:
     Nurse Review: Electronically Signed, Nations RN,Meagan on 1/18/2016 12:15 CST
     Doctor Cosign: Not Required
I    Order Comment:

    Order: Enteral Tube
    Order Date/Time: 1/18/2016 11:25 CST
    Signed Date/Time: 1/18/2016 11 :25 CST
    Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                   Activity Type: Continuous
                                                                                                        Asmt!Tx/Monitoring
    Ordering Physician: Harper PA,David Shane                 Consulting Physician:
    Entered By: Harper PA, David Shane on 1118/2016 11 :25 CST
    Order Details: 1/18/16 11 :25:00 AM CST, Low Continuous Suction, Nasogastric
    Order Comment:
    Action Type: Order                         Action Date/Time: 1/18/2016 11 :25 CST Action Personnel: Harper PA, David
                                                                                      Shane
    Electronically Signed by: Harper PA,       Supervising Provider:                  Communication Type: Written
    David Shane
    Order Details: 01/18/1611:25:00 CST, Low Continuous Suction, Nasogastric
    Review Information:
    Nurse Review: Electronically Signed, Nations RN,Meagan on 1/18/2016 12:15 CST
    Doctor Cosign: Not Required
    Order Comment:




    Print Date/Time 1/19/2016 11:26 CST                      Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00393
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 188 of 391 PageID 7450


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Ttme:
 DOB/Sex:             I Male                                           FIN:  NWT0000090926403
 Attending: Galvan.Dan MD

 L-                                                           Orders

 Order: Weight
 Order Date/Time: 1/19/2016 05:00 CST
 Signed bate/Time: 1/18/2016 11 :25 CST
 Order Status: Ordered          Department Status: Ordered Catalog Type: Patient Care    Activity Type: Basic Care
 Ordering Physician: Harper PA.David Shane                   Consulting Physician:
 Entered By: Harper PA.David Shane on 1/18/2016 11 :25 CST
 Order Details: 1/19/16 5:00:00 AM CST, Routine, Daily
 Order Comment:
 Action Type: Order                      Action Date/Time: 1/18/201611:25 CST Action Personnel: Harper PA.David
                                                                                Shane
 Electronically Signed by: Harper PA,    Supervising Provider:                   Communication Type: Written
 David Shane
 Order Details: 01/19/16 5:00:00 CST, Routine, Daily
 Review Information:
 Nurse Review: Electronically Signed, Nations RN,Meagan on 1/18/2016 12:15 CST
 Doctor Cosign: Not Required
 Order Comment:

Order: Intake and Output
Order Date/Time: 1/18/2016 11 :25 CST
Signed Date/Time: 1/18/2016 11 :25 CST
Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                   Activity Type: Intake and
                                                                                                    Output
Ordering Physician: Harper PA.David Shane                    Consulting Physician:
Entered By: Harper PA.David Shane on 1/18/2016 11 :25 CST
Order Details: 1/18/16 11 :25:00 AM CST, Per Unit Protocol, Constant Indicator
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/201611:25 CSTAction Personnel: Harper PA.David
                                                                                 Shane
Electronically Signed by: Harper PA,    Supervising Provider:                    Communication Type: Written
David Shane
Order Details: 01/18/16 11 :25:00 CST, Per Unit Protocol, Constant Indicator
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/201611:26 CST                       Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00394
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 189 of 391 PageID 7451


                                                        NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                Disch Time:
 DOB/Sex:             I Male                                            FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                               Orders

 Order: Urinary Catheter
 Order Date/Time: 1/18/201611:25 CST
 Signed Date/Time: 1/18/201611:25 CST
 Order Status: Ordered      Department Status: Ordered              Catalog Type: Patient Care       Activity Type:
                                                                                                     Asmt!Tx/Monitoring
                                                                                                     TransMedRec
 Ordering Physician: Harper PA, David Shane                  Consulting Physician:
 Entered By: Harper PA, David Shane on 1/18/2016 11 :25 CST
 Order Details: 1/18/16 11 :25:00 AM CST, Indwelling/Continuous, Routine, Remove on Post Op Day #1
 Order Comment:
 Action Type: Order                          Action Date/Time: 1/18/201611:25 CSTAction Personnel: Harper PA.David
                                                                                 Shane
 Electronically Signed by: Harper PA,        Supervising Provider:               Communication Type: Written
 David Shane
 Order Details: 01/18/16 11 :25:00 CST, Indwelling/Continuous, Routine, Remove on Post Op Day #1
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
 Doctor Cosign: Not Required
 Order Comment:

Order: Activity
Order Date/Time: 1/18/2016 11 :24 CST
Signed Date/Time: 1/18/2016 11 :25 CST
Order Status: Ordered                Department Status: Ordered Catalog Type: Patient Care      Activity Type: Patient Activity
Ordering Physician: Harper PA.David Shane                            Consulting Physician:
Entered By: Harper PA.David Shane on 1/18/2016 11:25 CST
Order Detalls: -1t1l:ltl6 ·1 ·1 :L4:UU AM C~ I, ~edrest, 1-<out1ne, Cunsla11l urllt::r
01 l11::r Comment:
Action Type: Order                            Action Date/Time: 1/18/2016 11 :25 CST Action Personnel: Harper PA, David
                                                                                         Shane
Electronically Signed by: Harper PA,          Supervising Provider:                     Communication Type: Written
David Shane
Order Details: 01/18/16 11 :24:00 CST, Bedrest, Routine, Constant order
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                      Medical Record                                                        <i,.133
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00395
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 190 of 391 PageID 7452


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

r_
 - .
                                                               Orders

Order: naloxone (Narcan)
Order Date/Time: 1/18/201611:25 CST
Signed Date/Time: 1/18/2016 11:25 CST
Order Status: Ordered           Department Status: Ordered Catalog Type: Pharmacy          Activity Type: Pharmacy
End-state Date/Time: 2/17/2016 11 :24 CST                     End-state Reason:
Ordering Physician: Harper PA.David Shane                     Consulting Physician:
Entered By: Harper PA.David Shane on 1/18/2016 11 :25 CST
Order Details: 0.1 mg = 0.25 ml, Injection, IV Push, q2Min Interval PRN Opiate reversal, Duration: 30 Days, First Oose:
Routine, Start date: 1/18/16 11:25:00 AM CST, Stop date: 2/17/16 11:24:00 AM CST
Order Comment: May repeat 3 times. Notify Physician if administered.
Action Type: Order                        Action Date/Time: 1/18/2016 11:25 CSTAction Personnel: Harper PA.David
                                                                                  Shane
Electronically Signed by: Harper PA,      Supervising Provider:                   Communication Type: Written
David Shane
Order Details: 0.1 mg = 0.25 ml, Injection, IV Push, q2Min Interval PRN Opiate reversal, Duration: 30 Days, First Dose:
Routine, Start date: 01/18/16 11:25:00 CST, Stop date: 02/17/16 11:24:00 CST
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Pharmacist Verify: Not Reviewed
Pharmacist Verify: Electronically Signed, Olsen Pharm,Samantha on 1/18/2016 11:38 CST
Doctor Cosign: Not Required
Order Comment: May repeat 3 times. Notify Physician if administered.

Order: VTE Prophylaxis Guidelines
Order Date/Time: 1/18/2016 11:25 CST
Signed Date/Time: 1/18/2016 11:25 CST
Order Status: Completed         Department Status:            Catalog Type: Patient Care  Activity Type: Patient Care
                                Completed
End-state Date/Time: 1/18/2016 11 :25 CST                     End-state Reason:
Ordering Physician: Harper PA.David Shane                     Consulting Physician:
Entered By: Harper PA,David Shane on 1/18/2016 11:25 CST
Order Details: 1/18/16 11:25:00 AM CST, Routine, Stop date 1/18/16 11:25:00 AM CST
Order Comment:
Action Type: Order                       Action Date/Time: 1/18/2016 11:25 CSTAction Personnel: Harper PA.David
                                                                                  Shane
Electronically Signed by: Harper PA,     Supervising Provider:                    Communication Type: Written
David Shane
Order Details: 01 /18/16 11 :25:00 CST, Routine, Stop date 01/18/16 11 :25:00 CST
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                      Medical Record

        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00396
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 191 of 391 PageID 7453

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan,Dan MD

!-~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~---'
                                                              Orders

 Order: CBC with Diff
 Order Date/Time: 1/19/2016 03:16 CST
 Signed Date/Time: 1/18/2016 11 :25 CST
 Order Status: Completed        Department Status:            Catalog Type: Laboratory     Activity Type: General Lab
                                Completed
 End-state Date/Time: 1/19/2016 03:51 CST                     End-state Reason:
 Ordering Physician: Harper PA,David Shane                    Consulting Physician:
 Entered By: Harper PA.David Shane on 1/18/2016 11:25 CST
 Order Details: Blood, Nurse collect, AM Draw collect, 1/19/16 3:16:00 AM CST, Once, Stop date 1/19/16 3:51:59 AM CST,
 Print Label By Order Location
 Order Comment:
 Action Type: Complete                   .Action Date/Time: 1/19/2016 03:51 CST Action Personnel: SYSTEM
 Electronically Signed by: Harper PA,     Supervising Provider:                   Communication Type:
 David Shane
 Order Details: Blood, Nurse collect, AM Draw collect, 01/19/16 4:00:00 CST, Once, Stop date 01/19/16 4:00:00 CST, Print
 Label By Order Location
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
Action Type: Status Change               Action Date/Time: 1/19/2016 03:26 CSTAction Personnel: Brown
                                                                                 MLT(ASCP)CM,Richard
 Electronically Signed by: Harper PA,    Supervising Provider:                   .Communication Type:
 David Shane
Order Details: Blood, Nurse collect, AM Draw collect, 01/19/16 4:00:00 CST, Once, Stop date 01/19/16 4:00:00 CST, Print
Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change               Action Date/Time: 1/19/2016 03:16 CST Action Personnel: Campbell RN.Shelby
Electronically Signed by: Harper PA,     Supervising Provider:                   Communication Type:
David Shane
Order Details: Blood, Nurse collect, AM Draw collect, 01/19/16 4:00:00 CST, Once, Stop date 01/19/16 4:00:00 CST, Print
Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                       Action Date/Time: 1/18/2016 11:25 CST Action Personnel: Harper PA.David
                                                                                 Shane
Electronically Signed by: Harper PA,     Supervising Provider:                   Communication Type: Written
David Shane
Order Details: Blood, Nurse collect, AM Draw collect, 01/19/16 4:00:00 CST, Once, Stop date 01/19/16 4:00:00 CST, Print
Label By Order Location
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00397
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 192 of 391 PageID 7454


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan,Dan MD

[                  Orders
    - - -- - - - - -   ---------1
 Order: Basic Metabolic Panel
 Order Date/Time: 1/19/2016 03:16 CST
 Signed Date/Time: 1/18/201611:25 CST
 Order Status: Completed        Department Status:             Catalog Type: Laboratory     Activity Type: General Lab
                               Completed
 End-state Date/Time: 1/19/2016 03:49CST                       End-state Reason:
 Ordering Physician: Harper PA,David Shane                     Consulting Physician:
 Entered By: Harper PA, David Shane on 1/18/2016 11 :25 CST
 Order Details: Blood, Nurse collect, AM Draw collect, 1/19/16 3:16:00 AM CST, Once, Stop date 1/19/16 3:49:50 AM CST, •
 Print Label By Order Location
 Order Comment:
 Action Type: Complete                     Action Date/Time: 1/19/2016 03:49 CST Action Personnel: SYSTEM
 Electronically Signed by: Harper PA,      Supervising Provider:                    Communication Type:
 David Shane
 Order Details: Blood, Nurse collect, AM Draw collect, 01/19/16 4:00:00 CST, Once, Stop date 01/19/16 4:00:00 CST, Print
 Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                 Action Date/Time: 1/19/2016 03:26 CST Action Personnel: Brown
                                                                                    MLT(ASCP)CM,Richard
Electronically Signed by: Harper PA,       Supervising Provider:                    Communication Type:
David Shane
Order Details: Blood, Nurse collect, AM Draw collect, 01/19/16 4:00:00 CST, Once, Stop date 01119/16 4:00:00 CST, Print
Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/19/2016 03:16 CST Action Personnel: Campbell RN,Shelby
Electronically Signed by: Harper PA,      Supervising Provider:                    .Communication Type:
David Shane
Order Details: Blood, Nurse collect, AM Draw collect, 01/19/16 4:00:00 CST, Once, Stop date 01/19/16 4:00:00 CST, Print
Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                       Action Date/Time: 1/18/2016 11:25 CST Action Personnel: Harper PA.David
                                         ·                                        'Shane
Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type: Written
David Shane
Order Details: Blood, Nurse collect, AM Draw collect, 01/19/16 4:00:00 CST, Once, Stop date 01/19/16 4:00:00 CST, Print
Label By Order Location
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:

Print Date/Time 1/19/201611:26 CST                       Medical Record                                                          .g 13 I-
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00398
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 193 of 391 PageID 7455


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                               ·Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD



 '-
 Order: Enteral Tube Insertion
 Order Date/Time: 1/18/2016 11:25 CST
                                                              Orders



 Signed Date/Time: 1/18/2016 11 :25 CST
 Order Status: Ordered        Department Status: Ordered Catalog Type: Patient Care                 Activity Type: Continuous
                                                                                                    Asmt/Tx/Monitoring
 End-state Date/Time: 1/18/2016 11 :25 CST                End-state Reason:
 Ordering Physician: SYSTEM                               Consulting Physician:
 Entered By: SYSTEM on 1/18/201611:25 CST
 Order Details: 1/18/16 11:25:44 AM CST, Low Continuous Suction, Stop date 1/18/16 11:25:44 AM CST
 Order Comment: Ordered by Discern Expert secondary to order for Enteral Tube Insertion. Ordering Physician: Harper
 PA, David Shane
 Action Type: Order                      Action DatefTime: 1/18/2016 11 :25 CST Action Personnel: SYSTEM
 Electronically Signed by: SYSTEM        Supervising Provider:                  Communication Type: Discern Expert
 Order Details: 01/18/16 11 :25:44 CST, Low Continuous Suction, Stop date 01/18/16 11 :25:44 CST
 Review Information:
 Doctor Cosign: Not Required
 Order Comment: Ordered by Discern Expert secondary to order for Enteral Tube Insertion. Ordering Physician: Harper
 PA, David Shane

Order: PEG Tube Care {Enteral Tube Care)
Order Date/Time: 1/18/2016 11 :25 CST
Signed Date/Time: 1/18/2016 11 :25 CST
Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                   Activity Type:
                                                                                                    Asmt/Tx/Monitoring
Ordering Physician: SYSTEM                                 Consulting Physician:
Entered By: SYSTEM on 1/18/2016 11 :25 CST
Order Details: 1/18/16 11 :25:44 AM CST, Routine, Constant order
Order Comment Ordered by Discern Expert secondary to order for Enteral Tube Care. Ordering Physician: Harper PA,
David Shane
Action Type: Order                     Action DatefTime: 1/18/2016 11 :25 CST Action Personnel: SYSTEM
Electronically Signed by: SYSTEM       Supervising Provider:                  Communication Type: Discern Expert
Order Details: 01/18/16 11:25:44 CST, Routine, Constant order
Review Information:
Doctor Cosign: Not Required
Order Comment Ordered by Discern Expert secondary to order for Enteral Tube Care. Ordering Physician: Harper PA,
David Shane




Print Date/Time 1/19/2016 11 :26 CST                    Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00399
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 194 of 391 PageID 7456


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWf00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

Order: Urinary Catheter Insertion
Order Date/Time: 1/18/2016 11:25 CST
Signed Date/Time: 1/18/2016 11 :25 CST
Order Status: Completed         Department Status:            Catalog Type: Patient Care  Activity Type:
                                Completed                                                 Asmt/Tx/Monitoring
End-state Date/Time: 1/19/2016 00:20 CST                      End-state Reason:
Ordering Physician: SYSTEM                                    Consulting Physician:
Entered By: SYSTEM on 1/18/2016 11:25 CST
Order Details: 1/18/16 11 :25:45 AM CST, 1/19/16 12:20:37 AM CST
Order Comment: Urinary Catheter Type: Indwelling/Continuous . Ordered by Discern Expert secondary to order for
Urinary Catheter. Ordering Physician: Harper PA, David Shane                                     .           .
Action Type: Complete                     Action Daterfime: 1/19/2016 00:20 CST Action Personnel: Campbell RN.Shelby
Electronically Signed by: SYSTEM          Supervising Provider:                   Communication Type:
Order Details: 01 /18/16 11 :25:45 CST, 01 /18/16 11 :25:45 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                       Action Date/Time: 1/18/2016 11 :25 CST Action Personnel: SYSTEM
Electronically Signed by: SYSTEM         Supervising Provider:                   Communication Type: Discern Expert
Order Details: 01/18/16 11 :25:45 CST, 01/18/16 11 :25:45 CST
Review Information:
Doctor Cosign: Not Required
Order Comment: Urinary Catheter Type: Indwelling/Continuous . Ordered by Discern Expert secondary to order for
Urinary Catheter. Ordering Physician: Harper PA, David Shane

Order: Intermittent Pneumatic Compression (SCD)
Order Date/Time: 1/18/2016 11 :25 CST
Signed Date/Time: 1/18/2016 11 :25 CST
Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                   Activity Type: Continuous
                                                                                                    Asmt/Tx/Monitoring
Ordering Physician: Harper PA.David Shane                   Consulting Physician:
Entered By: Harper PA,David Shane on 1/18/2016 11 :25 CST
Order Details: 1/18/16 11 :25:00 AM CST, Below the Knee, Routine, Constant order
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 11:25 CSTAction Personnel: Harper PA, David
                                                                                Shane
Electronically Signed by: Harper PA,    Supervising Provider:                   Communication Type: Written
David Shane
Order Details: 01/18/16 11 :25:00 CST, Below the Knee, Routine, Constant order
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00400
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 195 of 391 PageID 7457

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

 r-                                                           Orders
' - - -- - - - - - - - - - - - - - - - '
 Order: Basic Admission Information Adult
 Order Date/Time: 1/18/2016 11:37 CST
 Signed Date/Time: 1/18/2016 11 :37 CST
 Order Status: Ordered          Department Status: Ordered Catalog Type: Patient Care    Activity Type: Basic Care
 End-state Date/Time: 1/18/201611:37 CST                     End-state Reason:
 Ordering Physician: SYSTEM                                  Consulting Physician:
 Entered By: SYSTEM on 1/18/2016 11 :37 CST
 Order Details: 1/18/16 11 :37:03 AM CST, Routine, Stop date 1/18/16 11 :37:03 AM CST
 Order Comment: Order entered secondary to inpatient admission.
 Action Type: Order                     Action Date/Time: 1/18/201611:37 CST Action Personnel: SYSTEM
 Electronically Signed by: SYSTEM       Supervising Provider:                    Communication Type: Discern Expert
 Order Details: 01/18/1611:37:03 CST, Routine, Stop date 01/18/1611:37:03 CST
 Review Information:
 Doctor Cosign: Not Required
 Order Comment: Order entered secondary to inpatient admission.

 Order: Admission History Adult
 Order Date/Time: 1/18/2016 11 :37 CST
 Signed Date/Time: 1/18/2016 11 :37 CST
 Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                  Activity Type: General
                                                                                                    Assessments
End-state Date/Time: 1/18/2016 11:37 CST                      End-state Reason:
Ordering Physician: SYSTEM                                    Consulting Physician:
Entered By: SYSTEM on 1/18/2016 11 :37 CST
Order Details: 1/18/16 11 :37:03 AM CST, Once, Stop date 1/18/16 11 :37:03 AM CST
Order Comment: Order entered secondary to inpatient admission.
Action Type: Order                     Adiurt Dalt!!Ti111e: 1/18/2016 11 :37 CST Action Personnel: SYSTCM
Electronically Signed by: SYSTEM       Supervising Provider:                      Communication Type: Discern Expert
Order Details: 01/18/16 11:37:03 CST, Once, Stop date 01/18/16 11:37:03 CST
Review Information:
Doctor Cosign: Not Required
Order Comment: Order entered secondary to inpatient admission.




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00401
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 196 of 391 PageID 7458

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

[_                                                            Orders

Order: Safe Patient Handling
Order Date/Time: 1/18/2016 11 :37 CST
Signed Date/Time: 1/18/2016 11 :37 CST
Order Status: Completed         Department Status:           Catalog Type: Patient Care  Activity Type:
                               Completed                                                 Asmt/Tx/Monitoring
End-state Date/Time: 1/19/2016 00:20 CST                     End-state Reason:
Ordering Physician: SYSTEM                                   Consulting Physician:
Entered By: SYSTEM on 1/18/2016 1 U~7 CST
Order Details: 1/18/16 11:37:04 AM CST, Routine, Stop date 1/19/16 12:20:39 AM CST
Order Comment: Ordered by Discern Expert.
Action Type: Complete                   Action Date/Time: 1/19/2016 00:20 CSTAction Personnel: Campbell RN.Shelby
Electronically Signed by: SYSTEM        Supervising Provider:                    Communication Type:
Order Details: 01/18/16 11 :37:04 CST, Routine, Stop date 01/18/16 11 :37:04 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 11:37 CST Action Personnel: SYSTEM
Electronically Signed by: SYSTEM        Supervising Provider:                   Communication Type: Discern Expert
Order Details: 01/18/16 11 :37:04 CST, Routine, Stop date 01/18/16 11 :37:04 CST
Review Information:
Doctor Cosign: Not Required
Order Comment: Ordered by Discern Expert.

 Order: Order Entry Details
 Order Date/Time: 1/18/2016 00:00 CST
 Signed Date/Time: 1/18/201611:37 CST
.Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                  Activity Type: Order Entry
                                                                                                    De Lail
OrdP.ring Physician: SYSTEM                                Consulting Physician:
Entered By: SYSTEM on 1/18/201611:37 CST
Order Details: 1/18/16 12:00:00 AM CST, Daily
Order Comment:
Action Type: Order                     Action Date/Time: 1/18/2016 11:37 CST Action Personnel: SYSTEM
Electronically Signed by: SYSTEM       Supervising Provider:                   Communication Type: Discern Expert
Order Details: 01/18/16 0:00:00 CST, Daily
Review Information:
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00402
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 197 of 391 PageID 7459


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD


 L                                                            Orders

 Order: Nursing Handoff of Care
 Order Date/Time: 1/18/2016 11:37 CST
 Signed Date/Time: 1/18/2016 11 :37 CST
 Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                   Activity Type:
                                                                                                     Asmt/Tx/Monitoring
 Ordering Physician: SYSTEM                                 Consulting Physician:
 Entered By: SYSTEM on 1/18/2016 11 :37 CST
 Order Details: 1/18/16 11 :37:04 AM CST, Routine
 Order Comment: Order entered secondary to inpatient admission.
 Action Type: Order                     Action Date/Time: 1/18/2016 11:37 CSTAction Personnel: SYSTEM
 Electronically Signed by: SYSTEM       Supervising Provider:                   Communication Type: Discern Expert
 Order Details: 01/18/16 11:37:04 CST, Routine
 Review Information:
 Doctor Cosign: Not Required
 Order Comment: Order entered secondary to inpatient admission.

 Order: Unit Transfer Documentation
 Order Date/Time: 1/18/2016 11 :37 CST
 Signed Date/Time: 1/18/2016 11 :37 CST
 Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                  Activity Type:
                                                                                                    Asmt/Tx/Monitoring
Ordering Physician: SYSTEM                               Consulting Physician:
Entered By: SYSTEM
                . .
                      on   1/18/201611:37
                              .
                                          CST
Order Details: 1/18/16 11 :37:04 AM CST, Routine
Order Comment: Order entered secondary to inpatient admission.
Action Type: Order                      Action Date/Time: 1/18/201611:37 CST Action Personnel: SYSTEM
Electronically Signed by: SYSTEM        Supervising Provider:                Communication Type: Discern Expert
Order Details: 01/18/16 11 :37:04 CST, Routine
Review Information:
Doctor Cosign: Not Required
Order Comment: Order entered secondary to inpatient admission.




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
                                                                                                                              £_141
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00403
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 198 of 391 PageID 7460


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                                    Admit: 1/18/2016
  MRN:       NWT00751578                                                     Disch:                Disch Time:
  DOB/Sex:             I Male                                                FIN:   NWT0000090926403
  Attending: Galvan,Dan MD

                                                                Orders

  Order: Readmission Risk Assessment
  Order Date/Time: 1/18/2016 11 :37 CST
  Signed Date/Time: 1/18/2016 11 :37 CST
  Order Status: Ordered        Department Status: Ordered Catalog Type: Patient Care                  Activity Type: General
                                                                                                      Assessments
  End-state Date/Time: 1/18/2016 11 :37 CST                  End-state Reason:
  Ordering Physician: SYSTEM                                 Consulting Physician:
  Entered By: SYSTEM on 1/18/2016 11:37 CST
  Order Details: 1/18/16 11 :37:04 AM CST, Once, Stop date 1/18/16 11 :37:04 AM CST
  Order Comment: Order entered secondary to inpatient a~mission.
  Action Type: Order                     Action Date/Time: 1/18/2016 11:37 CST Action Personnel: SYSTEM
  Electronically Signed by: SYSTEM       Supervising Provider:                   Communication Type: Discern Expert
  Order Details: 01/18/16 11:37:04 CST, Once, Stop date 01/18/16 11:37:04 CST
  Review Information:
  Doctor Cosign: Not Required
  Order Comment: Order entered secondary to inpatient admission.

  Order: Immunizations Quality Measures
) Order Date/Time: 1/18/2016 11 :37 CST
  Signed Date/Time: 1/18/2016 11 :37 CST
  Order Status: Ordered       Department Status: Ordered Catalog Type: Patient Care                   Activity Type: General
                                                                                                      Assessments
 End-state Date/Time: 1/18/201611:37 CST                      End-state Reason:
 Ordering Physician: SYSTEM                                   Consulting Physician:
 Entered By: SYSTEM on 1/18/2016 11 :37 CST
 Order Details: 1/18/16 11:37:05 AM CST, Routine, Stop date 1/18/16 11:37:05 AM CST
 Order Comment: Order placed by Discern Expert
 Action Type: Order                      Action Date/Time: 1/18/2016 11:37 CST Action Personnel: SYSTEM
 Electronically Signed by: SYSTEM        Supervising Provider:                    Communication Type: Discern Expert
 Order Details: 01/18/16 11 :37:05 CST, Routine, Stop date 01/18/16 11 :37:05 CST
 Review Information:
 Doctor Cosign: Not Required
 Order Comment: Order placed by Discern Expert




 Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00404
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 199 of 391 PageID 7461


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan,Dan MD

                                                              Orders

 Order: VTE Quality Measures
 Order Date/Time: 1/18/2016 11 :37 CST
 Signed Date/Time: 1/18/2016 11 :37 CST
 Order Status: Ordered       Department Status: Ordered            Catalog Type: Patient Care       Activity Type: Communication
                                                                                                    Orders
 End-state Date/Time: 1/18/2016 11 :37 CST                  End-state Reason:
 Ordering Physician: SYSTEM                                 Consulting Physician:
 Entered By: SYSTEM on 1/18/201611:37 CST
 Order Details: 1/18/16 11:37:05 AM CST
 Order Comment: Order placed by Discern Expert
 Action Type: Order                     Action Date/Time: 1/18/201611:37 CST Action Personnel: SYSTEM
 Electronically Signed by: SYSTEM       Supervising Provider:                  Communication Type: Discern Expert
 Order Details: 01/18/16 11:37:05 CST
 Review Information:
 Doctor Cosign: Not Required
 Order Comment: Order placed by Discern Expert

 Order: NM Brain Imaging Vascular Flow Only (NM Brain Death)
 Order Date/Time: 1/18/2016 11 :37 CST
 Signed Date/Time: 1/18/2016 11 :37 CST
 Order Status: Canceled         Department Status: Exam      Catalog Type: Radiology     Activity Type: Radiology
                                Replaced
 End-state Date/Time: 1/18/2016 11 :50 CST                   End-state Reason: Exam Replaced
Ordering Physician: Harper PA, David Shane                   Consulting Physician:
Entered By: Harper PA.David Shane on 1/18/2016 11:37 CST
Order Details: 1/18/16 11 :37:00 AM CST, Urgent, Reason: Other (Please Specify), Reason: SDH
Order Comment:
Action Type: Cancel                      Action Date/Time: 1/18/201611:50 CSTAction Personnel: Palma MRT,Edwardo
Electronically Signed by: Harper PA,     Supervising Provider:                   Communication Type: Written
David Shane
Order Details: 01/18/16 11 :37:00 CST, Urgent, Reason: Other (Please Specify}, Reason: SDH
Review Information:
Nurse Review: Electronically Signed, Nations RN,Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                       Action Date/Time: 1/18/2016 11:37 CST Action Personnel: Harper PA,David
                                                                                Shane
Electronically Signed by: Harper PA,     Supervising Provider:                  Communication Type: Written
David Shane
Order Details: 01/18/16 11 :37:00 CST, Urgent, Reason: Other (Please Specify), Reason: SDH
Review Information:
Nurse Review: Electronically Signed, Nations RN,Meagan on 1/18/2016 12:15 CST
Doctor Cosign: Not Required
Order Comment:



Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00405
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 200 of 391 PageID 7462

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

  Order: NM Brain Imaging Comp wNascular Flow
  Order Date/Time: 1/18/201611:37 CST
  Signed Date/Time: 1/18/2016 11 :37 CST
  Order Status: Completed           Department Status:            Catalog Type: Radiology      Activity Type: Radiology
                                    Completed
  End-state Date/Time: 1/18/2016 14:28 CST                        End-state Reason:
  Ordering Physician: Harper PA, David Shane                      Consulting Physician:
  Entered By: Palma MRT,Edwardo on 1/18/2016 11 :37 CST
  Order Details: 1/18/16 11 :37:00 AM CST, Urgent, Reason: Other (Please Specify), Reason: SDH, Transport Mode:
  Walked Independently
  Order Comment:
 Action Type: Complete                       Action Date/Time'. 1/18/2016 14:28 CST Action Personnel: Byrd MD.Bill
  Electronically Signed by: Harper PA,       Supervising Provider:                     Communication Type: Written
  David Shane
 Order Details: 01 /18/16 11 :37:00 CST, Urgent, Reason: Other (Please Specify), Reason: SDH, Transport Mode: Walked
 Independently
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change                 Action Date/Time: 1/18/2016 14:13 CSTAction Personnel: Palma MRT,Edwardo
 Electronically Signed by: Harper PA,       Supervising Provider:                      Communication Type: Written
 David Shane
 Order Details: 01/18/16 11 :37:00 CST, Urgent, Reason: Other (Please Specify), Reason: SDH, Transport Mode: Walked
 Independently
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change                 Action Date/Time: 1/18/2016 14:11 CST Action Personnel: Palma MRT,Edwardo
 Elt::dr unically Signed by: I larper PA,   Supervising Provider:                     Communication lypc: Written
 David Shane
Order Details: 01/18/16 11 :37:00 CST, Urgent, Reason: Other (Please Specify), Reason: SDH, Transport Mode: Walked
Independently
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Modify                         Action Date/Time: 1/18/2016 11:50 CST Action Personnel: Palma MRT,Edwardo
Electronically Signed by: Harper PA,        Supervising Provider:                     Communication Type: Written
David Shane
Order Details: 01/18/16 11 :37:00 CST, Urgent, Reason: Other (Please Specify), Reason: SDH, Transport Mode: Walked
Independently
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                          Action Date/Time: 1/18/2016 11 :50 CST Action Personnel: Palma MRT, Edwardo
Electronically Signed by: Harper PA,        Supervising Provider:                    .communication Type: Written
David Shane
Print Date/Time 1/19/2016 11:26 CST                      Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00406
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 201 of 391 PageID 7463

                                                      NVVT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NVVT00751578                                               Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: NM Brain Imaging Comp wNascular Flow
 Order Details: 01/18/16 11:37:00 CST, Urgent, Reason: Other (Please Specify), Reason: SOH, Transport Mode:
 18072000
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 12:15 CST
 Doctor Cosign: Not Required
 Order Comment:

Order: Phosphorus Level
Order Date/Time: 1/18/2016 14:00 CST
Signed
     .
        Date/Time: 1/18/2016 12:10.
                                      CST
Order Status: Canceled         Department Status: Canceled Catalog Type: Laboratory        Activity Type: General Lab
End-state Date/Time: 1/18/2016 12:14 CST                      End-state Reason: Add to prior specimen
Ordering Physician: Harper PA,David Shane                     Consulting Physician:
Entered By: Nations RN,Meagan on 1/18/2016 12:10 CST
Order Details: Blood, Routine collect, 1/18/16 2:00:00 PM CST, Stop date 1/18/16 12:14:47 PM CST
Order Comment:
Action Type: Cancel                       Action Date/Time: 1/18/2016 12:14 CST Action Personnel: Bose.Jennifer
Electronically Signed by: Harper PA,      Supervising Provider:                   Communication Type:
David Shane
Order Details: Blood, Routine collect, 01/18/16 12:11:00 CST, Stop date 01/18/16 14:00:00 CST
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 16:04 CST
Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/18/2016 12:32 CST
Order Comment:
Action Type: Order                        Action Date/Time: 1/18/2016 12:11 CST .Action Personnel: Nations RN.Meagan
Electronically Signed by: Harper PA,      Supervising Provider:                  Communication Type: Phone w/
David Shane                                                                      Readback
Order Details: Blood, Routine collect, 01/18/16 12:11:00 CST, Stop date 01/18/16 14:00:00 CST
Review Information:
Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/18/2016 12:32 CST
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00407
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 202 of 391 PageID 7464

                                                       NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                              Admit: 1/18/2016
  MRN:       NWT00751578                                               Disch:                Disch Time:
  DOB/Sex:             I Male                                          FIN:   NWT0000090926403
  Attending: Galvan.Dan MD


 I_                                                            Orders

 Order: Magnesium Level
 Order Date/Time: 1/18/2016 14:00 CST
 Signed Date/Time: 1/18/2016 12:10 CST
 Order Status: Canceled         Department Status: Canceled Catalog Type: Laboratory        Activity Type: General Lab
 End-state Date/Time: 1/18/2016 12:14 CST                      End-state Reason: Add to prior specimen
 Ordering Physician: Harper PA.David Shane                     Consulting Physician:
 Entered By: Nations RN.Meagan on 1/18/2016 12:10 CST
 Order Details: Blood, Routine collect, 1/18/16 2:00:00 PM CST, Stop date 1/18/16 12:14:56 PM CST
 Order Comment:
 Action Type: Cancel                       Action Date/Time: 1/18/2016 12:14 CST Action Personnel: Bose.Jennifer
 Electronically Signed by: Harper PA,      Supervising Provider:                  Communication Type:
 David Shane
 Order Details: Blood, Routine collect, 01/18/16 12:11:00 CST, Stop date 01/18/16 14:00:00 CST
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 16:04 CST
 Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/18/2016 12:32 CST
 Order Comment:
  Action Type: Order                        Action Date/Time: 1/18/2016 12:11 CST Action Personnel: Nations RN.Meagan
) Electronically Signed by: Harper PA,      Supervising Provider:                 Communication Type: Phone w/
  David Shane                                                                     Readback
  Order Details: Blood, Routine collect, 01/18/16 12:11:00 CST, Stop date 01/18/16 14:00:00 CST
  Review Information:
  Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/18/2016 12:32 CST
  Order Comment:




Print Date/Time 1/19/2016 11:26 CST                      Medical Record

        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00408
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 203 of 391 PageID 7465


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

Order: Calcium Ionized
Order Date/Time: 1/18/2016 16:58 CST
Signed Date/Time: 1/18/2016 12:10 CST
Order Status: Completed        Department Status:             Catalog Type: Laboratory     Activity Type: General Lab
                               Completed
End-state Date/Time: 1/18/2016 17:56 CST                      End-state Reason:
Ordering Physician: Harper PA.David Shane                     Consulting Physician:
Entered By: Nations RN.Meagan on 1/18/2016 12:10 CST
Order Details: Blood, Routine collect, 1/18/16 4:58:00 PM CST, Stop date 1/18/16 5:56:36 PM CST
Order Comment:
Action Type: Complete                     Action Date/Time: 1/18/2016 17:56 CST .Action Personnel: Anguiano.Maria D
Electronically Signed by: Harper PA,      Supervising Provider:                   Communication Type:
David Shane
Order Details: Blood, Routine collect, 01/18/1612:11:00 CST, Stop date 01/18/1614:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 17:16 CST Action Personnel: Gregory ASCP/REG,
                                                                                 Darla
Electronically Signed by: Harper PA,      Supervising Provider:                  Communication Type:
David Shane
Order Details: Blood, Routine collect, 01/18/16 12:11:00 CST, Stop date 01/18/16 14:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 16:58 CST Action Personnel: Nations RN.Meagan
Electronically Signed by: Harper PA,      Supervising Provider:                 Communication Type:
David Shane
Order Details: Blood, Routine collect, 01/18/16 12:11:00 CST, Stop date 01/18/16 14:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 13:55 CST Action Personnel: SYSTEM
Electronically Signed by: Harper PA,      Supervising Provider:                 Communication Type:
David Shane
Order Details: Blood, Routine collect, 01/18/16 12:11:00 CST, Stop date 01/18/16 14:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                        Action Date/Time: 1/18/201612:11 CSTAction Personnel: Nations RN.Meagan
Electronically Signed by: Harper PA,      Supervising Provider:                 Communication Type: Phone w/
David Shane                                                                     Readback
Order Details: Blood, Routine collect, 01/18116 12:11:00 CST, Stop date 01/18/16 14:00:00 CST
Review Information:
Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/18/2016 12:32 CST
Order Comment:
Print Date/Time 1/19/2016 11 :26 CST                    Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00409
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 204 of 391 PageID 7466


                                                         NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                                Admit: 1/18/2016
  MRN:       NWT00751578                                                 Disch:                 Disch lime:
  DOB/Sex:             I Male                                            FIN:   NVVT0000090926403
  Attending: Galvan.Dan MD

                                                                Orders

  Order: Magnesium Level
  Order Date!Time: 1/18/2016 10:50 CST
  Signed Date/Time: 1/18/2016 12:14 CST
  Order Status: Completed       Department Status:                Catalog Type: Laboratory    Activity Type: General Lab
                                Completed
  End-state Date/Time: 1/18/2016 12:21 CST                        End-state Reason:
  Ordering Physician: Harper PA.David Shane                       Consulting Physician:
  Entered By: Bose.Jennifer on 1/18/2016 12:14 CST
  Order Details: Blood, Nurse collect, Collected, Stat collect, 1/18/16 10:50:00 AM CST, Stop date 1/18/16 12:21:24 PM
  CST, -INHERIT, Print Label By Order Location
  Order Comment:
  Action Type: Complete                     Action Date!Time: 1/18/2016 12:21 CSTAction Personnel: SYSTEM
   Electronically Signed by: Harper PA,     Supervising Provider:                    Communication Type:
   David Shane
  Order Details: Blood, Nurse collect, Collected, Stat collect, 01/18/16 10:50:00 CST, Stop date 01/18/16 10:50:00 CST,
  -INHERIT, Print Label By Order Location
  Review Information:
  Doctor Cosign: Not Required
) Order Comment:
  Action Type: Status Change                Action Date/Time: 1/18/2016 12:14 CST Action Personnel: SYSTEM
  Electronically Signed by: Harper PA,      Supervising Provider:                    Communication Type:
  David Shane
  Order Details: Blood, Nurse collect, Collected, Stat collect, 01/18/16 10:50:00 CST, Stop date 01/18/16 10:50:00 CST,
  -INHERIT, Print Label By Order Location
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:
 Action Type: Order                        Action Date/Time: 1/18/2016 12:14 CST Action Personnel: Bose.Jennifer
 Electronically Signed by: Harper PA,      Supervising Provider:                    Communication Type: Written
 David Shane
 Order Details: Blood, Nurse collect, Collected, Stat collect, 01/18/16 10:50:00 CST, Stop date 01/18/16 10:50:00 CST,
 -INHERIT, Print Label By Order Location
 Review Information:
 Nurse Review: Electronically Signed, Campbell RN.Shelby on 1/18/2016 19:52 CST
 Doctor Cosign: Not Required
 Order Comment:




 Print Date/Time 1/19/2016 11:26 CST                       Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00410
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 205 of 391 PageID 7467

                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                                    Admit: 1/18/2016
  MRN:       NWT00751578                                                     Disch:                Disch Time:
  DOB/Sex:             I Male                                                FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

                                                                Orders

    Order: Phosphorus Level
    Order Date/Time: 1/18/2016 10:50 CST
    Signed Date/Time: 1/18/2016 12:14 CST
    Order Status: Completed       Department Status:               Catalog Type: Laboratory     Activity Type: General Lab
                                 Completed
   End-state Date/Time: 1/18/2016 12:21 CST                        End-state Reason:
   Ordering Physician: Harper PA, David Shane                      Consulting Physician:
   Entered By: Bose.Jennifer on 1/18/2016 12:14 CST
   Order Details: Blood, Nurse collect, Collected, Stat collect, 1/18/16 10:50:00 AM CST, Stop date 1/18/16 12:21:24 PM
   CST, -INHERIT, Print Label By Order Location
   Order Comment:
   Action Type: Complete                     Action Date/Time: 1/18/2016 12:21 CST Action Personnel: SYSTEM
   Electronically Signed by: Harper PA,      Supervising Provider:                     Communication Type:
   David Shane
   Order Details: Blood, Nurse collect, Collected, Stat collect, 01/18/16 10:50:00 CST, Stop date 01/18/16 10:50:00 CST,
   -INHERIT, Print Label By Order Location
   Review Information:
   Doctor Cosign: Not Required
) Order Comment:
  Action Type: Status Change                 Action Date/Time: 1/18/2016 12:14 CST Action Personnel: SYSTEM
   Electronically Signed by: Harper PA,      Supervising Provider:                    Communication Type:
  David Shane
  Order Details: Blood, Nurse collect, Collected, Stat collect, 01/18/16 10:50:00 CST, Stop date 01/18/16 10:50:00 CST,
  -INHERIT, Print Label By Order Location
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:
  Action Type: Order                        Action Date/Time: 1/18/2016 12:14 CST Action Personnel: Bose.Jennifer
  Electronically Signed by: Harper PA,      Supervising Provider:                     Communication Type: Written
  David Shane
  Order Details: Blood, Nurse collect, Collected, Stat collect, 01/18/16 10:50:00 CST, Stop date 01/18/16 10:50:00 CST,
  -INHERIT, Print Label By Order Location
  Review Information:
  Nurse Review: Electronically Signed, Campbell RN.Shelby on 1/18/2016 19:52 CST
  Doctor Cosign: Not Required
  Order Comment:




 Print Date/Time 1/19/2016 11 :26 CST                      Medical Record                                                      g_I~
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00411
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 206 of 391 PageID 7468


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: LR 1,000 ml
 Order Date/Time: 1/18/2016 12:17 CST
 Signed Date/Time: 1/18/2016 12:16 CST
 Order Status: Discontinued     Department Status:            Catalog Type: Pharmacy         Activity Type: Pharmacy
                                Discontinued
 End-state Date/Time: 1/18/2016 20:26 CST                     End-state Reason:
 Ordering Physician: Sbar MD.Alan                             Consulting Physician:
 Entered By: Nations RN.Meagan on 1/18/2016 12:16 CST
Order Details: 1,000 ml, Soln-IV, IV, 125 ml/hr, Duration: 30 Days, Start date: 1/18/16 12:17:00 PM CST, Priority:
Routine, Stop date 1/18/16 8:26:00 PM CST, Total volume (ml): 1,000
Order Comment:
Action Type: Discontinue                  Action Date/Time: 1/18/2016 20:26 CST Action Personnel: Campbell RN.Shelby
Electronically Signed by: Sbar MD.Alan Supervising Provider:                       Communication Type: Phone w/
                                                                                   Read back
Order Details: 1,000 ml, Soln-IV, IV, 125 ml/hr, Duration: 30 Days, Start date: 01/18/16 12:17:00 CST, Priority: Routine,
Stop date 02/17/16 12:16:00 CST, Total volume (ml): 1,000
Review Information:
Pharmacist Verify: Not Reviewed
Doctor Cosign: Electronically Signed, Sbar MD.Alan on 1/19/2016 06:44 CST
Pharmacist Verify: Electronically Signed, Cearley PHRMCS,Steve Don 1/18/2016 20:28 CST
Order Comment:
Action Type: Order                        Action Date/Time: 1/18/2016 12:17 CSTAction Personnel: Nations RN.Meagan
Electronically Signed by: Harper PA,      Supervising Provider:                    Communication Type: Verbal w/
David Shane                                                                        Readback
Order Details: 1,000 ml, Sain-IV, IV, 125 ml/hr, Duration: 30 Days, Start date: 01/18/16 12:17:00 CST, Priority: Routine,
Stop date 02/17/16 12:16:00 CST, Total volume (ml): 1,000
Review Information:
Pharmacist Verify: Not Reviewed
Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/18/2016 12:32 CST
Pharmacist Verify: Electronically Signed, Tate PharmD,Matt Eon 1/18/2016 12:18 CST
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00412
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 207 of 391 PageID 7469


                                                      Nwr- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWf00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWf0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

  Order: Notify Provider of Pressure Ulcer
  Order Date/Time: 1/18/2016 12:45 CST
 .Signed Date/Time: 1/18/2016 12:45 CST
  Order Status: Completed        Department Status:                Catalog Type: Patient Care       Activity Type: Communication
                                Completed                                                           Orders
  End-state Date/Time: 1/19/2016 00:20 CST                        End-state Reason:
  Ordering Physician: SYSTEM                                      Consulting Physician:
  Entered By: SYSTEM on 1/18/2016 12:45 CST
 ·order Details: 1/18/16 12:45:21 PM CST, Routine
  Order Comment: This order was placed by Discern Expert.
 Action Type: Complete                  Action Date/Time: 1/19/2016 00:20 CST Action Personnel: Campbell RN.Shelby
 Electronically Signed by: SYSTEM       Supervising Provider:                 Communication Type:
 Order Details: 01/18/16 12:45:21 CST, Routine
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Order                     Action Date/Time: 1/18/2016 12:45 CST Action Personnel: SYSTEM
 Electronically Signed by: SYSTEM       Supervising Provider:                 Communication Type: Discern Expert
 Order Details: 01/18/16 12:45:21 CST, Routine
 Review Information:
 Doctor Cosign: Not Required
 Order Comment: This o~der was placed by Discern Expert.

Order: midazolam (midazolam 1 mg/ml preservative-free injectable solution)
Order Date/Time: 1/18/2016 14:20 CST
Signed Date/Time: 1/18/2016 14:21 CST
Order Status: Ordered          Department Status: Ordered Catalog Type: Pharmacy          Activity Type: Pharmacy
End-state Date/Time: 2/17/2016 14:10 CST                   End-state Reason:
Ordering 1-'hys1c1an: Harper PA.David Shane                Consulting Physician:
Entered By: Tate PharmD,Matt Eon 1/18/2016 14:21 CST
Order Details: 2 mg= 2 ml, Injection, IV Push, q2H PRN Agitation, Duration: 30 Days, Start date: 1/18/16 2:20:00 PM
CST, Stop date: 2/17/16 2:19:00 PM CST
Order Comment:
Action Type: Order                        Action Date/Time: 1/18/2016 14:21 CST Action Personnel: Tate PharmD,Matt E
Electronically Signed by: Harper PA,      Supervising Provider:                 Communication Type: Verbal w/
David Shane                                                                     Readback
Order Details: 2 mg= 2 ml, Injection, IV Push, q2H PRN Agitation, Duration: 30 Days, Start date: 01/18/16 14:20:00 CST,
Stop date: 02/17/16 14:19:00 CST
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 16:04 CST
Pharmacist Verify: Electronically Signed, Tate PharmD,Matt Eon 1/18/2016 14:21 CST
Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/18/2016 15:14 CST
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record                                                       j/Sf ·
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00413
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 208 of 391 PageID 7470

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                   Admit: 1/18/2016
 MRN:       NWT00751578                                                    Disch:                 Disch Time:
 DOB/Sex:             I Male                                               FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: fentaNYL (Sublimaze)
 Order Date/Time: 1/18/2016 14:20 CST
 Signed Date/Time: 1/18/2016 14:21 CST
 Order Status: Ordered          Department Status: Ordered Catalog Type: Pharmacy            Activity Type: Pharmacy
 End-state Datemme: 1/25/2016 14:19 CST                        End-state Reason:
 Ordering Physician: Harper PA, David Shane                    Consulting Physician:
 Entered By: Tate PharmD,Matt Eon 1/18/2016 14:21 CST
 Order Details: 50 mcg = 1 ml, Injection, IV Push, q1H Interval PRN Pain 7 - 10 (Severe), Duration: 7 Days, Start date:
 1/18/16 2:20:00 PM CST, Stop date: 1/25/16 2:19:00 PM CST
 Order Comment:
 Action Type: Order                       Action Date/Time: 1/18/2016 14:21 CST Action Personnel: Tate PharmD,Matt E
 Electronically Signed by: Harper PA,      Supervising Provider:                   Communication Type: Verbal w/
 David Shane                                                                       Readback
 Order Details: 50 mcg = 1 ml, Injection, IV Push, q1 H Interval PRN Pain 7 - 10 (Severe), Duration: 7 Days, Start date:
 01/18[16 14:20:00 CST, Stop date: 01/25/16 14:19:00 CST
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 16:04 CST
 Pharmacist Verify: Electronically Signed, Tate PharmD,Matt Eon 1/18/2016 14:21 CST
 Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/18/2016 15:14 CST
 Order Comment:

 Order: chlorhexidine topical (Peridex 0.12% mucous membrane liquid)
Order Date/Time: 1/18/2016 20:00 CST
Signed Date/Time: 1/18/2016 14:21 CST
Order Status: Ordered           Department Status: Ordered Catalog Type: Pharmacy          Activity Type: Pharmacy
End-state Datemme: 2/17/2016 08:00 CST                        End-state Reason:
Ordering Physician: Harper PA, David Shane                    Consulting Physician:
Entered By: Tate PharmD,Matt Eon 1/18/2016 14:21 CST
Order Details: 15 ml, Liquid, Oral-Swish and SPIT, q12H, Duration: 30 Days, Start date: 1/18/16 8:00:00 PM CST, Stop
date: 2/17/16 8:00:00 AM CST
Order Comment: PER VAP PREVENTION PROTOCOL. schedule at 0800/2000 CHlORHEXIDINE IS IN ORAL CARE
KIT. **DO NOT SEND**
Action Type: Order                        Action Date/Time: 1/18/2016 14:21 CST Action Personnel: Tate PharmD,Matt E
Electronically Signed by: Harper PA,      Supervising Provider:                  Communication Type: Protocol Order
David Shane
Order Details: 15 ml, Liquid, Oral-Swish and SPIT, q12H, Duration: 30 Days, Start date: 01/18/16 20:00:00 CST, Stop
date: 02/17/16 8:00:00 CST
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 16:04 CST
Pharmacist Verify: Electronically Signed, Tate PharmD,Matt Eon 1/18/2016 14:21 CST
Doctor Cosign: Not Required
Order Comment: PER VAP PREVENTION PROTOCOL. schedule at 0800/2000 CHlORHEXIDINE IS IN ORAL CARE
KIT. **DO NOT SEND**




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00414
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 209 of 391 PageID 7471

                                                       NWT- Northwest Texas Hospital
 Patient RODGERS, ALTON                                                Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

  Order: pantoprazole (Protonix IV 40 mg intravenous injection)
  Order Date/Time: 1/19/2016 09:00 CST
  Signed Date/Time: 1/18/2016 14:25 CST
  Order Status: Ordered          Department Status: Ordered Catalog Type: Pharmacy             Activity Type: Pharmacy
  End-state Date/Time: 2/17/2016 09:00 CST                      End-state Reason:
  Ordering Physician: Harper PA.David Shane                     Consulting Physician:
  Entered By: Tate PharmD,Matt Eon 1/18/2016 14:25 CST
  Order Details: 40 mg, Vial, IV Push, Daily, Duration: 30 Days, Start date: 1/19/16 9:00:00 AM CST, Stop date: 2/17/16
 -g:OO:OO AM CST
 Order Comment:
 Action Type: Order                        Action Date/Time: 1/18/2016 14:25 CSTAction Personnel: Tate PharmD,Matt E
 Electronically Signed by: Harper PA,     Supervising Provider:                     Communication Type: Verbal w/
 David Shane                                                                        Readback
 Order Details: 40 mg, Vial, IV Push, Daily, Duration: 30 Days, Start date: 01/19/16 9:00:00 CST, Stop date: 02/17/16
 9:00:00 CST
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 16:04 CST
 Pharmacist Verify: Electronically Signed, Tate PharmD,Matt Eon 1/18/2016 14:25 CST
 Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/18/2016 15:14 CST
 Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00415
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 210 of 391 PageID 7472

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN :      NWT00751578                                               Disch:                 Disch Time:
 DOB/Sex:             I Male                                          FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: Myoglobin
 Order Date/Time: 1/18/2016 16:58 CST
 Signed Date/Time: 1/18/2016 14:27 CST
 Order Status: Completed         Department Status:            Catalog Type: Laboratory    Activity Type: General Lab
                                 Completed
 End-state Date/Time: 1/18/2016 17:51 CST                      End-state Reason:
 Ordering Physician: Harper PA, David Shane                    Consulting Physician:
 Entered By: Harper PA.David Shane on 1/18/2016 14:27 CST
 Order Details: Blood, Stat collect, 1/18/16 4:58:00 PM CST, Stop date 1/18/16 5:51:52 PM CST
 Order Comment:
 Action Type: Complete                     Action Date/Time: 1/18/2016 17:51 CSTAction Personnel: SYSTEM
 Electronically Signed by: Harper PA,      Supervising Provider:                  .communication Type:
 David Shane
 Order Details: Blood, Stat collect, 01/18/16 14:27:00 CST, Stop date 01/18/16 14:27:00 CST
 Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                 Action Date/Time: 1/18/2016 17:16 CST Action Personnel: Gregory ASCP/REG,
                                                                                   Darla
Electronically Signed by: Harper PA,       Supervising Provider:                  Communication Type:
David Shane
Order Details: Blood, Stat collect, 01/18/16 14:27:00 CST, Stop date 01/18/16 14:27:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                 Action Date/Time: 1/18/2016 16:58 CST Action Personnel: Nations RN.Meagan
Electronically Signed by: Harper PA,       Supervising Provider:                  Communication Type:
David Shane
Order Details: Blood, Stat collect, 01/18/16 14:27:00 CST, Stop date 01/18/16 14:27:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                         Action Date/Time: 1/18/2016 14:27 CST Action Personnel: Harper PA.David
                                                                                  Shane
Electronically Signed by: Harper PA,      Supervising Provider:                   Communication Type: Written
David Shane
Order Details: Blood, Stat collect, 01/18/16 14:27:00 CST, Stop date 01/18/16 14:27:00 CST
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 16:04 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11:26 CST                      Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00416
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 211 of 391 PageID 7473


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                 Disch Time:
 DOB/Sex:             I Male                                          FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: Troponin I
 Order Date/Time: 1/18/201616:58 CST
 Signed Date/Time: 1/18/2016 14:27 CST
 Order Status: Completed         Department Status:             Catalog Type: Laboratory   Activity Type: General Lab
                                 Completed
 End-state Date/Time: 1/18/2016 17:45 CST                      End-state Reason:
 Ordering Physician: Harper PA.David Shane                     Consulting Physician:
 Entered By: Harper PA.David Shane on 1/18/2016 14:27 CST
 Order Details: Blood, Stat collect, 1/18/16 4:58:00 PM CST, Stop date 1/18/16 5:45:14 PM CST
 Order Comment:
 Action Type: Complete                     Action Date/Time: 1/18/2016 17:45 CST Action Personnel: SYSTEM
 Electronically Signed by: Harper PA,      Supervising Provider:                   Communication Type:
 David Shane
Order Details: Blood, Stat collect, 01/18/16 14:27:00 CST, Stop date 01/18/16 14:27:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Typ,·l: Status Change               Action Date/Time: 1/18/2016 17:16 CST Action Personnel: Gregory ASCP/REG,
                                                                                   Darla
Electronically Signed by: Harper PA,       Supervising Provider:                   Communication Type:
David Shane
Order Details: Blood, Stat collect, 01/18/16 14:27:00 CST, Stop date 01/18/16 14:27:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                 Action Date/Time: 1/18/201616:58 CST Action Personnel: Nations RN.Meagan
Electronically Signed by: Harper PA,       Supervising Provider:                   Communication Type:
David Shane
Order Details: Blood, Stat collect, 01/18/16 14:27:00 CST, Stop date 01/18/16 14:27:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                         Action Date/Time: 1/18/2016 14:27 CST Action Personnel: Harper PA,David
                                                                                  Shane
Electronically Signed by: Harper PA,       Supervising Provider:                  Communication Type: Written
David Shane
Order Details: Blood, Stat collect, 01/18/16 14:27:00 CST, Stop date 01/18/16 14:27:00 CST
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 16:04 CST
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
                                                                                                                                  g1.s->
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00417
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 212 of 391 PageID 7474


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                 Disch Time:
 DOB/Sex:             I Male                                          FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: CK-MB
 Order Date/Time: 1/18/2016 16:58 CST
Signed Date/Time: 1/18/2016 14:27 CST
Order Status: Completed         Department Status:             Catalog Type: Laboratory    Activity Type: General Lab
                                Completed
End-state Date/Time: 1/18/2016 17:51 CST                       End-state Reason:
Ordering Physician: Harper PA.David Shane                      Consulting Physician:
Entered By: Harper PA.David Shane on 1/18/2016 14:27 CST
Order Details: Blood, Stat collect, 1/18/16 4:58:00 PM CST, Stop date 1/18/16 5:51:52 PM CST
Order Comment:
Action Type: Complete                      Action Date/Time: 1/18/2016 17:51 CSTAction Personnel: SYSTEM
Electronically Signed by: Harper PA,       Supervising Provider:                   Communication Type:
David Shane
Order Details: Blood, Stat collect, 01/18/16 14:27:00 CST, Stop date 01/18/16 14:27:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
AC:ion Type: Status Change                 Action Date/Time: 1/18/2016 17:16 CST Action Personnel: Gregory ASCP/REG,
                                                                                   Darla
Electronically Signed by: Harper PA,       Supervising Provider:                  Communication Type:
David Shane
Order Details: Blood, Stat collect, 01/18/16 14:27:00 CST, Stop date 01/18/16 14:27:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 16:58 CST Action Personnel: Nations RN.Meagan
Electronically Signed by: Harper PA,      Supervising Provider:                   Communication Type:
David Shane
Order Details: Blood, Stat collect, 01/18/16 14:27:00 CST, Stop date 01/18/16 14:27:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                         Action Date/Time: 1/18/2016 14:27 CSTAction Personnel: Harper PA.David
                                                                                Shane
Electronically Signed by: Harper PA,       Supervising Provider:                Communication Type: Written
David Shane
Order Details: Blood, Stat collect, 01/18/16 14:27:00 CST, Stop date 01/18/16 14:27:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:




                                                                                                                               &!~
Print Date/Time 1/19/201611:26 CST                       Medical Record
                                                                                                                                       r
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00418
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 213 of 391 PageID 7475


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: Enteral Tube Feeding
 Order DatefTime: 1/18/2016 15:18 CST
 Signed DatefTime: 1/18/2016 15:18 CST
 Order Status: Ordered       Department Status: Ordered       Catalog Type: Nutrition      Activity Type: Tube Feeding
                                                              Services
 Ordering Physician: Harper PA.David Shane                    Consulting Physician:
 Entered By: Harper PA.David Shane on 1/18/2016 15:18 CST
 Order Details: 1/18/16 3: 18:00 PM CST, Formula: Jevity 1.2, Route: Orogastric Tube (OGT), Start Rate in mUhr- 20,
 Goal Rate mUhr 55
 Order Comment:
 Action Type: Order                      Action DatefTime: 1/18/2016 15:18 CST Action Personnel: Harper PA.David
                                                                                   Shane
 Electronically Signed by: Harper PA,    Supervising Provider:                    Communication Type: Written
 David Shane
 Order Details: 01/18/16 15:18:00 CST, Formula: Jevity 1.2, Route: Orogastric Tube {OGT), Start Rate in mUhr- 20, Goal
 Rate ml/hr 55
 Review Information:
 Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 16:04 CST
 Doctor Cosign: Not Required
 Order Comment:

Order: Dietitian Referral
Order DatefTime: 1/18/2016 15:18 CST
Signed DatefTime: 1/18/2016 15:18 CST
Order Status: Ordered         Department Status: Ordered Catalog Type: Consults                     Activity Type: Consults
End-state DatefTime: 1/18/2016 15:18 CST                 End-state Reason:
Ordering Physician: SYSTEM                               Consulting Physician:
Entered By: SYSTEM on 1/18/2016 15:18 CST
Order Details: 1/18/16 3:18:39 PM CST, Routine
Order Comment: Ordered by Discern Expert secondary to Enteral Tube Feeding.
Action Type: Order                     Action Date/Time: 1/18/2016 15:18 CSTAction Personnel: SYSTEM
Electronically Signed by: SYSTEM       Supervising Provider:                Communication Type: Discern Expert
Order Details: 01/18/16 15:18:39 CST, Routine
Review Information:
Doctor Cosign: Not Required
Order Comment: Ordered by Discern Expert secondary to Enteral Tube Feeding.




Print DatefTime 1/19/201611:26 CST                       Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00419
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 214 of 391 PageID 7476


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: thiamine+ Sodium Chloride 0.9% 50 ml (Vitamin 81100 mg/ml injectable solution+ Sodium Chloride O.
 9% 50 ml)
 Order Date/Time: 1/18/2016 17:00 CST
 Signed Date/Time: 1/18/2016 15:25 CST
 Order Status: Completed      Department Status:             Catalog Type: Pharmacy       Activity Type: Pharmacy
                              Completed
 End-state Date/Time: 1/18/2016 16:51 CST                    End-state Reason:
 Ordering Physician: Harper PA.David Shane                   Consulting Physician:
 Entered By: Tate PharmD,Matt Eon 1/18/2016 15:25 CST
 Order Details: 200 mg= 2 ml, Vial, IV Piggyback, Start date: 1/18/16 5:00:00 PM CST, Stop date: 1/18/16 4:51:50 PM
 CST, 104 mUhr, Administer over: 30 Minutes
 Order Comment:

Order: Vitamin 81100 mg/ml injectable solution+ Sodium Chloride 0.9% 50 ml
Order Date/Time: 1/18/2016 17:00 CST
Signed Date/Time: 1/18/2016 15:25 CST
Order Status: Ordered        Department Status: Ordered Catalog Type: Pharmacy              Activity Type: Pharmacy
End-state Date/Time: 1/20/2016 17:00 CST                    End-state Reason:
Ordering Physician: Harper PA.David Shane                   Consulting Physician:
Entered By: Tate PharmD,Matt Eon 1/18/2016 15:25 CST
Order Details: 200 mg= 2 ml, Vial, IV Piggyback, Daily, Duration: 3 Days, Start date: 1/18/16 5:00:00 PM CST, Stop
date: 1/20/16 5:00:00 PM CST, 104 mUhr, Administer over: 30 Minutes
Order Comment:
Action Type: Order                        Action Date/Time: 1/18/2016 15:25 CST Action Personnel: Tate PharmD,Matt E
Electronically Signed by: Harper PA,      Supervising Provider:                  Communication Type: Verbal w/
David Shane                                                                      Readback
Order Details: 200 mg= 2 ml, Vial, IV Piggyback, Daily, Duration: 3 Days, Start date: 01/18/16 17:00:00 CST, Stop date:
01/20/16 17:00:00 CST, 104 ml/hr, Administer over: 30 Minutes
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/18/2016 16:04 CST
Pharmacist Verify: Electronically Signed, Tate PharmD,Matt Eon 1/18/2016 15:25 CST
Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/18/2016 15:42 CST
Order Comment:




Print Date/Time 1/19/2016 11:26 CST                      Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00420
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 215 of 391 PageID 7477

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                   Admit: 1/18/2016
 MRN:       NWT00751578                                                    Disch:                . Disch Time:
 DOB/Sex:             I Male                                               FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: XR Chest 1 View Frontal (CXR 1 View)
 Order DatefTime: 1/18/2016 15:37 CST
 Signed Datemme: 1/18/2016 15:37 CST
 Order Status: Completed        Department Status:           Catalog Type: Radiology      Activity Type: Radiology
                               Completed
 End-state DatefTime: 1/18/2016 16:22 CST                    End-state Reason:
 Ordering Physician: Harper PA.David Shane                   Consulting Physician:
 Entered By: Nations RN.Meagan on 1/18/2016 15:37 CST
 Order Details: 1/18/16 3:37:00 PM CST, Stat, Once, 1, Days, Line Placement, 1/18/16 4:22:12 PM CST
 Order Comment:
 Action Type: Complete                  Action Date/Time: 1/18/2016 16:22 CST Action Personnel: Bauer MD.Andrew
 Electronically Signed by: Harper PA,   Supervising Provider:                   Communication Type: Verbal w/
 David Shane                                                                    Readback
 Order Details: 01/18/16 15:37:00 CST, Stat, Once, 1, Days, Line Placement, 01/18/16 15:37:00 CST
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change            Action Date/Time: 1/18/2016 15:47 CSTAction Personnel: Cortez MRT,
                                                                                Stephanie
Electronically Signed by: Harper PA,   Supervising Provider:                   Communication Type: Verbal w/
David Shane                                                                    Readback
Order Details: 01/18/16 15:37:00 CST, Stat, Once, 1, Days, Line Placement, 01/18/16 15:37:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: OrrlP.r                       Action Date/Time: 1/18/2016 15:38 CSTAction Personnel: Nations RN,Meagan
Electronically Signed by: Harper PA,       Supervising Provider:                      Communication Type: Verbal w/
David Shane                                                                           Headback
Order Details: 01/18/16 1S : ~7:00 l.ST, Str'.!t, Onr.e, 1, Days, Line Placement, 01/18/16 15:37:00 CST
Review Information:
Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/18/2016 15:42 CST
Order Comment:




Print DatefTime 1/19/2016 11:26 CST                      Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00421
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 216 of 391 PageID 7478

                                                        NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                 Disch Time:
 DOB/Sex:             I Male                                            FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

r~-
                                                                Orders
 ...__   ----
Order: Blood Gas (ABG)
Order Datemme: 1/19/2016 04:00 CST
Signed Date/Time: 1/18/2016 16:33 CST
Order Status: Completed          Department Status:           Catalog Type: Patient Care    Activity Type:
                                Completed                                                   Asmt/Tx/Monitoring
End-state Date/Time: 1/19/2016 05:40 CST                      End-state Reason:
Ordering Physician: Harper PA.David Shane                     Consulting Physician:
Entered By: Tate Pharrrib,Matt Eon 1/18/2016 16:33 CST
Order Details: Arterial, Routine, 1 Times, 1/19/16 5:40:33 AM CST
Order Comment:
Action Type: Complete                     Action Date/Time: 1/19/2016 05:40 CST Action Personnel: Johnson Dawson
                                                                                  RCP.S,Cindy L
Electronically Signed by: Harper PA,      Supervising Provider:                   Communication Type:
David Shane
Order Details: Arterial, Routine, 1 Times, 01/19/16 4:00:00 CST
Review Information:
Doctor Cosign : Not Required
Order Comment:
Action Type: Order                        Action Date/Time: 1/18/2016 16:36 CST Action Personnel: Tate PharmD,Matt E
Electronically Signed by: Harper PA,      Supervising Provider:                  Communication Type: Phone w/
David Shane                                                                       Read back
Order Details: Arterial, Routine, 1 Times, 01/19/16 4:00:00 CST
Review Information:
Nurse Review: Electronically Signed, Campbell RN.Shelby on 1/18/2016 19:52 CST
Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/19/2016 06:56 CST
Order Comment:




Print Date/Time 1/19/201611:26 CST                         Medical Record

         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00422
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 217 of 391 PageID 7479

                                                       NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                              Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                Disch Time:
  DOB/Sex:             I Male                                          FIN:    NWT0000090926403
  Attending: Galvan.Dan MD

                                                               Orders

  Order: Phosphorus Level
  Order Date/Time: 1/19/2016 03:16 CST
  Signed Date/Time: 1/18/2016 16:33 CST
  Order Status: Completed      Department Status:            Catalog Type: Laboratory      Activity Type: General Lab
                               Completed
  End-state Date/Time: 1/19/2016 03:48 CST                   End-state Reason:
  Ordering Physician: Harper PA, David Shane                 Consulting Physician:
  Entered By: Tate PharmD,Matt Eon 1/18/2016 16:33 CST
  Order Details: Blood, AM Draw collect, 1/19/16 3:16:00 AM CST, Stop date 1/19/16 3:48:14 AM CST
  Order Comment:
  Action Type: Complete                   Action Date/Time: 1/19/2016 03:48 CST Action Personnel: SYSTEM
  Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type:
  David Shane
  Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:
  Action Type: Status Change              Action Date/Time: 1/19/2016 03:26 CSTAction Personnel: Brown
                                                                                 MLT(ASCP)CM,Richard
) Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type:
  David Shane
  Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:
 Action Type: Status Change              Action Date/Time: 1/19/2016 03:16 CST Action Personnel: Campbell RN.Shelby
 Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type:
 David Shane
 Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change              Action Date/Time: 1/19/2016 00:39 CST Action Personnel: SYSTEM
 Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type:
 David Shane
 Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Order                      Action Date/Time: 1/18/2016 16:36 CST Action Personnel: Tate PharmD,Matt E
 Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type: Phone w/
 David Shane                                                                    Readback
 Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
 Review Information:
 Nurse Review: Electronically Signed, Campbell RN.Shelby on 1/18/2016 19:52 CST
 Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/19/2016 06:56 CST
 Print Date/Time 1/19/2016 11:26 CST                     Medical Record

        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00423
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 218 of 391 PageID 7480

                                                          NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                              Admit: 1/18/2016
     MRN:       NWT00751578                                               Disch:                Disch Time:
     DOB/Sex:             I Male                                          FIN:   NWT0000090926403
     Attending: Galvan.Dan MD

                                                                  Orders

     Order: Phosphorus Level
     Order Comment:




)




    Print DatefTime 1/19/2016 11 :26 CST                     Medical Record

           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00424
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 219 of 391 PageID 7481

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:              I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: Magnesium Level
Order Date/Time: 1/19/2016 03:16 CST
Signed Date/Time: 1/18/2016 16:33 CST
Order Status: Completed       Department Status:            Catalog Type: Laboratory     Activity Type: General Lab
                              Completed
End-state Date/Time: 1/19/2016 03:48 CST                    End-state Reason:
Ordering Physician: Harper PA.David Shane                   Consulting Physician:
Entered By: Tate PharmD,Matt Eon 1/18/2016 16:33 CST
Order Details: Blood, AM Draw collect, 1/19/16 3:16:00 AM CST, Stop date 1/19/16 3:48:14 AM CST
Order Comment:
Action Type: Complete                   Action Date/Time: 1/19/2016 03:48 CSTAction Personnel: SYSTEM
Electronically Signed by: Harper PA,    Supervising Provider:                   Communication Type:
David Shane
Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change              Action Date/Time: 1/19/2016 03:26 CST Action Personnel: Brown
                                                                               MLT(ASCP)CM,Richard
Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type:
David Shane
Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change              Action Date/Time: 1/19/2016 03:16 CSTAction Personnel: Campbell RN.Shelby
Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type:
David Shane
Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change              Action Date/Time: 1/19/2016 00:39 CST Action Personnel: SYSTEM
Electronically Signed by: Harper PA,    Supervising Provider:                  .Communication Type:
David Shane
Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 16:36 CSTAction Personnel: Tate PharmD,Matt E
Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type: Phone w/
David Shane                                                                    Readback
Order Details: Blood, AM Draw collect, 01/19116 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Nurse Review: Electronically Signed, Campbell RN,Shelby on 1/18/2016 19:52 CST
Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/19/2016 06:56 CST
Print Date/Time 1/19/201611:26 CST                       Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00425
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 220 of 391 PageID 7482

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

 Order: Magnesium Level
 Order Comment:

 Order: CBC with Diff
 Order Date/Time: 1/19/2016 04:00 CST
 Signed Date/Time: 1/18/2016 16:33 CST
 Order Status: Deleted         Department Status: Deleted Catalog Type: Laboratory        Activity Type: General Lab
 End-state Date/Time: 1/18/2016 16:38 CST                    End-state Reason:
 Ordering Physician: Harper PA.David Shane                   Consulting Physician:
 Entered By: Tate PharmD,Matt Eon 1/18/2016 16:33 CST
 Order Details: Blood, AM Draw collect, 1/19/16 4:00:00 AM CST, Stop date 1/18/16 4:38:03 PM CST
 Order Comment:
 Action Type: Void                       Action Date/Time: 1/18/2016 16:38 CSTAction Personnel: Tate PharmD,Matt E
 Electronically Signed by: Harper PA,    Supervising Provider:                   Communication Type:
 David Shane
 Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
 Review Information:
 Nurse Review: Electronically Signed, Campbell RN.Shelby on 1/18/2016 19:52 CST
 Doctor Cosign: Not Required
 Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 16:36 CSTAction Personnel: Tate PharmD,Matt E
Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type: Phone w/
David Shane                                                                    Readback
Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Nurse Review: No Longer Needing Review, 1/18/2016 16:38 CST
Doctor Cosign: No Longer Needing Review, 1/18/2016 16:38 CST
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00426
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 221 of 391 PageID 7483

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                   Admit: 1/18/2016
 MRN:       NWT00751578                                                    Disch:                 Disch Time:
 DOB/Sex:             I Male                                               FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD




  Order: Comprehensive Metabolic Panel (CMP)
 .Order Date/Time: 1/19/2016 04:00 CST
 Signed Date/Time: 1/18/2016 16:33 CST
 Order Status: Deleted        Department Status: Deleted Catalog Type: Laboratory         Activity Type: General Lab
 End-state Date/Time: 1/18/2016 16:38 CST                   End-state Reason:
 Ordering Physician: Harper PA.David Shane                  Consulting Physician:
 Entered By: Tate PharmD,Matt Eon 1/18/2016 16:33 CST
 Order Details: Blood, AM Draw collect, 1/19/16 4:00:00 AM CST, Stop date 1/18/16 4:38:03 PM CST
 Order Comment:
Action Type: Void                       Action Date/Time: 1/18/2016 16:38 CST Action Personnel: Tate PharmD,Matt E
Electronically Signed by: Harper PA,    Supervising Provider:                   Communication Type:
David Shane
Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Nurse Review: Electronically Signed, Campbell RN.Shelby on 1/18/2016 19:52 CST
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 16:36 CST Action Personnel: Tate PharmD,Matt E
Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type: Phone w/
David Shane                                                                    Readback
Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Nurse Review: No Longer Needing Review, 1/18/2016 16:38 CST
Doctor Cosign: No Longer Needing Review, 1/18/2016 16:38 CST
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                    Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00427
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 222 of 391 PageID 7484

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                   Admit: 1/18/2016
 MRN:       NWT00751578                                                    Disch:                Disch Time:
 DOB/Sex:             I Male                                               FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

Order: Calcium Ionized
Order Date/Time: 1/19/2016 03:16 CST
Signed Date/Time: 1/18/2016 16:37 CST
Order Status: Completed        Department Status:           Catalog Type: Laboratory     Activity Type: General Lab
                               Completed
End-state Date/Time: 1/19/2016 03:38 CST                    End-state Reason:
Ordering Physician: Harper PA.David Shane                   Consulting Physician:
Entered By: Tate PharmD,Matt Eon 1/18/2016 16:37 CST
Order Details: Blood, AM Draw collect, 1/19/16 3:16:00 AM CST, Stop date 1/19/16 3:38:39 AM CST
Order Comment:
Action Type: Complete                   Action Date/Time: 1/19/2016 03:38 CSTAction Personnel: Solis.Aaron
Electronically Signed by: Harper PA,    Supervising Provider:                   Communication Type:
David Shane
Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change              Action Date/Time: 1/19/2016 03:26 CSTAction Personnel: Brown
                                                                               MLT(ASCP)CM,Richard
Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type:
David Shane
Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change              Action Date/Time: 1/19/2016 03:16 CST Action Personnel: Campbell RN.Shelby
Electronically Signed by: Harper PA,    Supervising Provider:                  .Communication Type:
David Shane
Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change              Action Date/Time: 1/19/2016 00:39 CSTAction Personnel: SYSTEM
Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type:
David Shane
Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                      Action Date/Time: 1/18/2016 16:38 CSTAction Personnel: Tate PharmD,Matt E
Electronically Signed by: Harper PA,    Supervising Provider:                  .Communication Type: Phone w/
David Shane                                                                    Readback
Order Details: Blood, AM Draw collect, 01/19/16 4:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Nurse Review: Electronically Signed, Campbell RN.Shelby on 1/18/2016 19:52 CST
Doctor Cosign: Electronically Signed, Harper PA.David Shane on 1/19/2016 06:56 CST
Print Date/Time 1/19/2016 11 :26 CST                    Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00428
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 223 of 391 PageID 7485

                                                        NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                              Admit: 1/18/2016
   MRN:       NWT00751578                                                Disch:                Disch Time:
   DOB/Sex:             I Male                                          FIN:    NWT0000090926403
   Attending: Galvan.Dan MD

           o~~
  [ ---~-------------J
   Order: Calcium Ionized
   Order Comment:

  Order: norepinephrine 16 mg+ Dextrose 5% in Water 250 ml
  Order Date/Time: 1/18/2016 18:50 CST
  Signed Date/Time: 1/18/2016 17:05 CST
  Order Status: Discontinued     Department Status:            Catalog Type: Pharmacy        Activity Type: Pharmacy
                                 Discontinued
  End-state Date/Time: 1/18/2016 18:53 CST                     End-state Reason:
  Ordering Physician: Santos MD.Ariel                          Consulting Physician:
  Entered By: Nations RN,Meagan on 1/18/2016 17:05 CST
  Order Details: 250 ml, IV, 2.55 ml/hr, Duration: 30 Days, Start date: 1/18/16 6:50:00 PM CST, Priority: Routine, Stop
  date 1/18/16 6:53:00 PM CST, Total volume (ml): 250
  Order Comment: Change rate: 0.2 mcg/min every 10 minutes. Max: 47 mcg/min To keep MAP>= 65 with HR< 125
  Action Type: Discontinue                 Action Date/Time: 1/18/2016 18:53 CST Action Personnel: Nations RN.Meagan
  Electronically Signed by: Santos MD,      Supervising Provider:                  Communication Type: Phone w/
  Ariel                                                                            Read back
  Order Details: 250 ml, IV, 2.55 mUhr, Duration: 30 Days, Start date: 01/18/16 18:50:00 CST, Priority: Routine, Stop date
  02/17/16 18:49:00 CST, Total volume (ml): 250
) Review Information:
  Pharmacist Verify: Not Reviewed
  Doctor Cosign: Electronically Signed, Santos MD.Ariel on 1/18/2016 21:12 CST
  Pharmacist Verify: Electronically Signed, Rodgers PHRMCS,Bobby G on 1/18/201 .6 18:57 CST
  Order Comment:
  Action Type: Order                       Action Date/Time: 1/18/2016 18:50 CSTAction Personnel: Nations RN.Meagan
  Electronically Signed by: Harper PA,     Supervising Provider:                  .Communication Type: Phone w/
  David Shane                                                                      Readback
  Order Details: 250 ml, IV, 2.55 mUhr, Duration: 30 Days, Start date: 01/18/16 18:50:00 CST, Priority: Routine, Stop date
  02/17/16 18:49:00 CST, Total volume (ml): 250
  Review Information:
  Pharmacist Verify: Not Reviewed
  Doctor Cosign: Electronically Signed, Santos MD.Ariel on 1/18/2016 21:12 CST
  Pharmacist Verify: Reviewed, Rodgers PHRMCS,Bobby G on 1/18/2016 18:57 CST
  Order Comment: Change rate: 0.2 mcg/min every 10 minutes. Max: 47 mcg/min To keep MAP>= 65 with HR< 125




 Print Date/Time 1/19/201611:26 CST                       Medical Record
                                                                                                                                 811. 7
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                                                                                          ..,.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00429
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 224 of 391 PageID 7486


                                                           NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                               Admit: 1/18/2016
     MRN:       NWT00751578                                                Disch:                 Disch Time:
     DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
     Attending: Galvan.Dan MD


     L_                                                           Orders

     Order: Sodium Chloride 3% 500 ml
     Order Date/Time: 1/18/2016 17:36 CST
     Signed Date/Time: 1/18/2016 17:37 CST
     Order Status: Ordered         Department Status: Ordered Catalog Type: Pharmacy              Activity Type: Pharmacy
     End-state Date/Time: 1/19/2016 17:35 CST                      End-state Reason:
     Ordering Physician: Santos MD.Ariel                           Consulting Physician:
     Entered By: Rodgers PHRMCS,Bobby G on 1/18/2016 17:37 CST
     Order Details: 500 ml, Soln-IV, IV, Not to exceed 50 ml/hr, Duration: 1 Doses, Start date: 1/18/16 5:36:00 PM CST, Stop
     date 1/19/16 5:35:00 PM CST, Total volume (ml): 500
     Order Comment: Phone Order: Michael/B.Rodgers, R.Ph. Infuse to maintain sodium of 145-155
     Action Type: Modify                       Action Date/Time: 1/18/2016 18:56 CSTAction Personnel: Ferguson RN.Kale A
     Electronically Signed by: Santos MD,      Supervising Provider:                   Communication Type: Verbal w/
     Ariel                                                                             Read back
     Order Details: 500 ml, Sain-IV, IV, Not to exceed 50 ml/hr, Duration: 1 Doses, Start date: 01/18/16 17:36:00 CST, Stop
     date 01/19/16 17:35:00 CST. Total volume (ml): 500
     Review Information:
     Pharmacist Verify: Not Reviewed
     Doctor Cosign: Electronically Signed, Santos MD.Ariel on 1/18/2016 21:12 CST
     Pharmacist Verify: Electronically Signed, Rodgers PHRMCS,Bobby G on 1/18/2016 18:58 CST
)    Order Comment: Phone Order: Michael/B.Rodgers, R.Ph. Infuse to maintain sodium of 145-155
     Action Type: Order                       Action Date/Time: 1/18/2016 17:37 CST Action Personnel: Rodgers PHRMCS,
                                                                                      BobbyG
    Electronically Signed by: Santos MD,      Supervising Provider:                   Communication Type: Phone w/
    Ariel                                                                             Read back
    Order Details: 500 ml, Sain-IV, IV, Not to exceed 50 ml/hr, Duration: 1 Doses, Start date: 01/18/16 17:36:00 CST, Stop
    date 01/19/16 17:35:00 CST, Total volume (ml): 500
    Review Information:
    Nurse Review: Electronically Signed, Campbell RN.Shelby on 1/18/2016 19:52 CST
    Pharmacist Verify: Electronically Signed, Rodgers PHRMCS,Bobby G on 1118/2016 17:37 CST
    Doctor Cosign: Electronically Signed, Santos MD.Ariel on 1/18/2016 18:22 CST
    Order Comment: Phone Order: Michael/B.Rodgers, R.Ph.




    Print Date/Time 1/19/2016 11:26 CST                      Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00430
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 225 of 391 PageID 7487


                                                        NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                 Disch Time:
 DOB/Sex:              I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD


 I_                                                            Orders

 Order: norepinephrine 1 mg/ml intravenous solution 16 mg [1 mcg/min]+ Sodium Chloride 0.9% 250 ml
 Order Date/Time: 1/18/2016 17:37 CST
 Signed Date/Time: 1/18/2016 17:38 CST
 Order Status: Ordered           Department Status: Ordered Catalog Type: Pharmacy           Activity Type: Pharmacy
 End-state Date/Time: 2/17/2016 17:36 CST                      End-state Reason:
 Ordering Physician: Santos MD.Ariel                           Consulting Physician:
 Entered By: Rodgers PHRMCS,Bobby G on 1/18/2016 17:38 CST
 Order Details: 250 ml, IV, 0.94 mUhr, Duration: 30 Days, Start date: 1/18/16 5:37:00 PM CST, Stop date 2/17/16 5:36:00
 PM CST, Total volume (ml): 250
 Order Comment: Phone Order: Michael, RN/B Rodgers, R.Ph.
 Action Type: Order                        Action Date/Time: 1/18/2016 17:38 CST Action Personnel: Rodgers PHRMCS,
                                                                                   Bobby G
 Electronically Signed by: Santos MD,      Supervising Provider:                   Communication Type: Phone w/
 Ariel                                                                             Read back
 Order Details: 250 ml, IV, 0.94 mUhr, Duration: 30 Days, Start date: 01/18/16 17:37:00 CST, Stop date 02/17/16
 17:36:00 CST, Total volume (ml}: 250
 Review Information:
 Nurse Review: Electronically Signed, Campbell RN.Shelby on 1/18/2016 19:52 CST
 Pharmacist Verify: Electronically Signed, Rodgers PHRMCS,Bobby G on 1/18/2016 17:38 CST
 Doctor Cosign: Electronically Signed, Santos MD.Ariel on 1/18/2016 18:22 CST
 Order Comment: Phone Order: Michael, RN/B Rodgers, R.Ph.




Print Date/Time 1/19/2016 11 :26 CST                      Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00431
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 226 of 391 PageID 7488


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan,Dan MD

 [                                                            Orders

 Order: Sodium Level
 Order Date/Time: 1/18/2016 23:15 CST
 Signed Date/Time: 1/18/2016 18:57 CST
 Order Status: Completed        Department Status:             Catalog Type: Laboratory     Activity Type: General Lab
                                Completed
 End-state Date/Time: 1/18/2016 23:59 CST                      End-state Reason:
 Ordering Physician: Santos MD,Ariel                           Consulting Physician:
 Entered By: Ferguson RN,Kale A on 1/18/201618:57 CST
 Order Details: Blood, Nurse collect, Timed Study collect, 1/18/16 11:15:00 PM CST, Stop date 1/18/16 11:59:20 PM CST
 Order Comment:
 Action Type: Complete                    Action Date/Time: 1/18/2016 23:59 CST Action Personnel: SYSTEM
 Electronically Signed by: Santos MD,     Supervising Provider:                    Communication Type:
 Ariel
 Order Details: Blood, Nurse collect, Timed Study collect, 01/18/16 23:00:00 CST, Stop date 01/18/16 23:00:00 CST
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change               Action Date/Time: 1/18/2016 23:26 CSTAction Personnel: Young.Kristen
 Electronically Signed by: Santos MD,     Supervising Provider:                   Communication Type:
 Ariel
 Order Details: Blood, Nurse collect, Timed Study collect, 01/18/16 23:00:00 CST, Stop date 01/18/16 23:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/18/2016 23:15 CSTAction Personnel: Campbell RN.Shelby
Electronically Signed by: Santos MD,      Supervising Provider:                   Communication Type:
Ariel
Order Details: Blood, Nurse collect, Timed Study collect, 01/18/16 23:00:00 CST, Stop date 01/18/16 23:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change               Action Date/Time: 1/18/2016 21 :55 CST Action Personnel: SYSTEM
Electronically Signed by: Santos MD,     Supervising Provider:                    Communication Type:
Ariel
Order Details: Blood, Nurse collect, Timed Study collect, 01/18/16 23:00:00 CST, Stop date 01/18/16 23:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                       Action Date/Time: 1/18/2016 18:57 CST Action Personnel: Ferguson RN,Kale A
Electronically Signed by: Santos MD,     Supervising Provider:                    Communication Type: Verbal w/
Ariel                                                                             Readback
Order Details: Blood, Nurse collect, Timed Study collect, 01/18/16 23:00:00 CST, Stop date 01/18/16 23:00:00 CST
Review Information:
Doctor Cosign: Electronically Signed, Santos MD,Ariel on 1/18/2016 21:12 CST
Order Comment:

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00432
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 227 of 391 PageID 7489


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                Disch Time:
 DOB/Sex:             I Male                                            FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                               Orders

 Order: Sodium Level
 Order Date/Time: 1/18/2016 19:17 CST
 Signed Date/Time: 1/18/2016 18:57 CST
 Order Status: Completed        Department Status:               Catalog Type: Laboratory    Activity Type: General Lab
                                Completed
 End-state Date/Time: 1/18/2016 19:45 CST                       End-state Reason:
 Ordering Physician: Santos MD.Ariel                            Consulting Physician:
 Entered By: Ferguson RN.Kale A on 1/18/2016 18:57 CST
 Order Details: Blood, Nurse collect, Stat collect, 1/18/16 7:17:00 PM CST, Stop date 1/18/16 7:45:13 PM CST
 Order Comment:
 Action Type: Complete                     Action Date/Time: 1/18/2016 19:45 CST .Action Personnel: SYSTEM
 Electronically Signed by: Santos MD,      Supervising Provider:                    Communication Type:
 Ariel
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 18:57:00 CST, Stop date 01/18/16 18:57:00 CST
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change                Action Date/Time: 1/18/2016 19:22 CST Action Personnel: Frame.Kelsey
 Electronically Signed by: Santos MD,      Supervising Provider:                   .Communication Type:
Ariel
 Order Details: Blood, Nurse collect, Stat collect, 01/18/16 18:57:00 CST, Stop date 01/18/1618:57:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                 Action Date/Time: 1/18/2016 19:17 CSTAction Personnel: Campbell RN.Shelby
Electronically Signed by: Santos MLJ,      Suµrn vh;ing Provider:                  Communication Type:
Ariel
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 18:57:00 CST, Stop date 01/18/16 18:57:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                         Action Datemme: 1/18/2016 18:57 CSTAction Personnel: Ferguson RN.Kale A
Electronically Signed by: Santos MD,       Supervising Provider:                   Communication Type: Verbal w/
Ariel                                                                              Readback
Order Details: Blood, Nurse collect, Stat collect, 01/18/16 18:57:00 CST, Stop date 01/18/16 18:57:00 CST
Review Information:
Doctor Cosign: Electronically Signed, Santos MD.Ariel on 1/18/2016 21:12 CST
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                      Medical Record
                                                                                                                                g1>/
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.t
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00433
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 228 of 391 PageID 7490


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD


 L                                                            Orders

 Order: Morse Fall Risk Scale
 Order Date/Time: 1/18/2016 19:06 CST
 Signed Date/Time: 1/18/2016 19:06 CST
 Order Status: Ordered        Department Status: Ordered Catalog Type: Patient Care                 Activity Type: General
                                                                                                    Assessments
 Ordering Physician: SYSTEM                                Consulting Physician:
 Entered By: SYSTEM on 1/18/2016 19:06 CST
 Order Details: 1/18/16 7:06:20 PM CST, Routine, Daily
 Order Comment: This order was placed by Discern Expert.
 Action Type: Order                     Action Date/Time: 1/18/2016 19:06 CST Action Personnel: SYSTEM
 Electronically Signed by: SYSTEM       Supervising Provider:                  Communication Type: Discern Expert
 Order Details: 01/18/16 19:06:20 CST, Routine, Daily
 Review Information:
 Doctor Cosign: Not Required
 Order Comment: This order was placed by Discern Expert.




Print Date/Time 1/19/201611:26 CST                      Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00434
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 229 of 391 PageID 7491


                                                         NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                               Admit: 1/18/2016
   MRN:       NWT00751578                                                Disch:                Disch Time:
   DOB/Sex:             I Male                                           FIN:   NWT0000090926403
   Attending: Galvan.Dan MD


  L                                                             Orders

   Order: phenylephrine 10 mg [100 mcg/min]+ Premix NS 250 ml
   Order Date/Time: 1/18/2016 19:14 CST
   Signed Date/Time: 1/18/2016 19:14 CST
   Order Status: Discontinued      Department Status:             Catalog Type: Pharmacy        Activity Type: Pharmacy
                                   Discontinued
   End-state Date/Time: 1/18/2016 21:09 CST                       End-state Reason:
   Ordering Physician: Sbar MD,Alan                               Consulting Physician:
   Entered By: Ferguson RN.Kale A on 1/18/2016 19:14 CST
   Order Details: Titrate, 250 ml, Soln-IV, IV, 150 mUhr, Duration: 30 Days, Start date: 1/18/16 7:14:00 PM CST, Priority:
   Routine, Stop date 1/18/16 9:09:00 PM CST, Total volume (ml): 250
   Order Comment: Change rate: 0.4 mcg//kg/min every 15 minutes Max rate 9.1 mcg/kg/min Titrate to keep MAP >/= 65,
   HR< 125
   Action Type: Discontinue                   Action DatefTime: 1/18/2016 21:10 CST Action Personnel: Campbell RN.Shelby
   Electronically Signed by: Sbar MD,Alan Supervising Provider:                       Communication Type: Electronic
   Order Details: Titrate, 250 ml, Soln-IV, IV, 150 mUhr, Duration: 30 Days, Start date: 01/18/16 19:14:00 CST, Priority:
   Routine, Stop date 02/17/16 19:13:00 CST, Total volume (ml): 250
   Review Information:
   Pharmacist Verify: Not Reviewed
) Pharmacist Verify: Electronically Signed, Cearley PHRMCS,Steve Don 1/18/2016 21:12 CST
  Doctor Cosign: Not Required
  Order Comment:
  Action Type: Modify                        Action Date/Time: 1/18/2016 19:17 CST Action Personnel: Cearley PHRMCS,
                                                                                     Steve D
  Electronically Signed by: Santos MD,       Supervising Provider:                   Communication Type: Verbal w/
  Ariel                                                                              Read back
  Order Details: Titrate, 250 ml, Soln-IV, JV, 150 mUhr, Duration: 30 Days, Start date: 01/18/16 19:14:00 CST, Priority:
  Routine, Stop date 02/17/16 19:13:00 CST, Total volume (ml): 250
  Review Information:
  Nurse Review: Electronically Signed, Campbell RN.Shelby on 1/18/2016 19:52 CST
  Doctor Cosign: Electronically Signed, Santos MD,Ariel on 1/18/2016 21:12 CST
  Order Comment: Change rate: 0.4 mcg//kg/min every 15 minutes Max rate 9.1 mcg/kg/min Titrate to keep MAP>/= 65,
  HR< 125
  Action Type: Order                         Action Date/Time: 1/18/2016 19:15 CST Action Personnel: Ferguson RN.Kale A
  Electronically Signed by: Santos MD,       Supervising Provider:                   Communication Type: Verbal w/
  Ariel                                                                              Readback
  Order Details: Titrate, 250 ml, Sain-IV, IV, 150 mUhr, Duration: 3o Days, Start date: 01/18/16 19:14:00 CST, Priority:
  Routine, Stop date 02/17/16 19:13:00 CST, Total volume (ml): 250
  Review Information:
  Pharmacist Verify: Not Reviewed
  Doctor Cosign: Electronically Signed, Santos MD.Ariel on 1/18/2016 21:12 CST
  Pharmacist Verify: Electronically Signed, Cearley PHRMCS,Steve Don 1/18/2016 19:17 CST
  Order Comment: Change rate: 0.4 mcg//kg/min every 15 minutes Max rate 9.1 mcg/kg/min Titrate to keep MAP >/= 65,
  HR< 125




 Print Date/Time 1/19/2016 11 :26 CST                      Medical Record
                                                                                                                                &_173
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00435
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 230 of 391 PageID 7492


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:   NWT0000090926403
  Attending: Galvan,Dan MD




   Order: Sodium Chloride 0.9% (NS Bolus)
   Order Date/Time: 1/18/2016 20:00 CST
   Signed Date/Time: 1/18/2016 20:00 CST
   Order Status: Completed        Department Status:             Catalog Type: Pharmacy       Activity Type: Pharmacy
                                  Completed
   End-state Date/Time: 1/18/2016 22:40 CST                      End-state Reason:
  Ordering Physician: Sbar MD,Alan                               Consulting Physician:
  Entered By: Campbell RN.Shelby on 1/18/2016 20:00 CST
  Order Details: 500 ml, Soln-IV, Stop date: 1/18/16 10:40:31 PM CST, IV Piggyback, Once, First Dose: STAT, Start date:
  1/18/16 8:00:00 PM CST, Bolus Rate: 500 mUhr, Administer over: 1 hr
  Order Comment:                                               .    .  ..

  Action Type: Complete                     Action Date/Time: 1/18/2016 22:40 CST Action Personnel: Campbell RN.Shelby
  Electronically Signed by: Sbar MD.Alan Supervising Provider:                       Communication Type:
  Order Details: 500 ml, Soln-IV, Stop date: 01/18/16 20:00:00 CST, IV Piggyback, Once, First Dose: STAT, Start date:
  01/18/16 20:00:00 CST, Bolus Rate: 500 mUhr, Administer over: 1 hr
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:
) Action Type: Order                        Action Date/Time: 1/18/2016 20:00 CST Action Personnel: Campbell RN.Shelby
  Electronically Signed by: Sbar MD.Alan Supervising Provider:                      Communication Type: Verbal w/
                                                                                    Read back
  Order Details: 500 ml, Soln-IV, Stop date: 01/18/16 20:00:00 CST, IV Piggyback, Once, First Dose: STAT, Start date:
  01/18/16 20:00:00 CST, Bolus Rate: 500 mUhr, Administer over: 1 hr
  Review Information:
  Pharmacist Verify: Not Reviewed
  Doctor Cosign: Electronically Signed, Sbar MD,Alan on 1/19/2016 06:44 CST
  Pharmacist Verify: Electronically Signed, Cearley PHRMCS,Steve Don 1/18/2016 20:03 CST
  Order Comment:




 Print Date/Time 1/19/2016 11:26 CST                       Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00436
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 231 of 391 PageID 7493


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWrD0751578                                                 Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:    NWT0000090926403
 Attending: Galvan.Dan MD

                                                               Orders

 Order: NS 1,000 ml
 Order Date!Time: 1/18/2016 20:25 CST
 Signed Date/Time: 1/18/2016 20:25 CST
 Order Status: Ordered           Department Status: Ordered Catalog Type: Pharmacy           Activity Type: Pharmacy
 End-state Date/Time: 2/17/2016 20:24 CST                      End-state Reason:
 Ordering Physician: Sbar MD.Alan                              Consulting Physician:
 Entered By: Campbell RN.Shelby on 1/1B/201620:25 CST
 Order Details: 1,000 ml, Sain-IV, IV, 200 mUhr, Duration: 30 Days, Start date: 1/18/16 8:25:00 PM CST, Priority: Routine, .
 Stop date 2/17/16 8:24:00 PM CST, Total volume (ml): 1,000
 Order Comment:
 Action Type: Order                        Action Date/Time: 1/18/2016 20:25 CST Action Personnel: Campbell RN.Shelby
 Electronically Signed by: Sbar MD.Alan Supervising Provider:                      Communication Type: Phone w/
                                                                                   Read back
 Order Details: 1,000 ml, Sain-IV, IV, 200 mUhr, Duration: 30 Days, Start date: 01/18/16 20:25:00 CST, Priority: Routine,
 Stop date 02/17/16 20:24:00 CST, Total volume (ml): 1,000
 Review Information:
 Pharmacist Verify: Not Reviewed
 Doctor Cosign: Electronically Signed, Sbar MD.Alan on 1/19/2016 06:44 CST
 Pharmacist Verify: Electronically Signed, Cearley PHRMCS,Steve Don 1/18/2016 20:28 CST
 Order Comment:




Print Date/Time 1/19/2016 11:26 CST                       Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00437
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 232 of 391 PageID 7494


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                 Disch Time:




  ,-
  DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
  Attending: Galvan.Dan MD

                                                                Orders

    Order: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
   Order Date/Time: 1/18/2016 21:10 CST
   Signed Date/Time: 1/18/20~6 21:10 CST
   Order Status: Ordered          Department Status: Ordered Catalog Type: Pharmacy          Activity Type: Pharmacy
   End-state Date/Time: 2/17/2016 21:09 CST                    End-state Reason:
   Ordering Physician: Sbar MD.Alan                            Consulting Physician:
   Entered By: Campbell RN.Shelby on 1/18/2016 21:10 CST
   Order Details: 250 ml, IV, 8.16 mUhr, Duration: 30 Days, Start date: 1/18/16 9:10:00 PM CST, Priority: Routine, Stop
   date 2/17/16 9:09:00 PM CST, Total volume (ml): 250
   Order Comment: Change rate: 0.4 mcg/lkg/min every 15 minutes Max rate 9.1 mcg/kg/min Titrate to keep MAP >/= 65,
   HR< 125
   Action Type: Modify                    Action Date/Time: 1/18/2016 21:12 CSTAction Personnel: Cearley PHRMCS,
                                                                                    Steve D
   Electronically Signed by: Sbar MD.Alan Supervising Provider:                     Communication Type: Electronic
   Order Details: 250 ml, IV, 8.16 mUhr, Duration: 30 Days, Start date: 01/18/16 21:10:00 CST, Priority: Routine, Stop date
   02/17/16 21 :09:00 CST, Total volume (ml): 250
   Review Information:
   Nurse Review: Electronically Signed, Campbell RN.Shelby on 1/18/2016 21:45 CST
   Doctor Cosign: Not Required
}'
   Order Comment: Change rate: 0.4 mcg/lkg/min every 15 minutes Max rate 9.1 mcg/kg/min Titrate to keep MAP >/= 65,
   HR< 125
 Action Type: Order                       Action Date/Time: 1/18/2016 21:10 CST Action Personnel: Campbell RN.Shelby
 Electronically Signed by: Sbar MD.Alan Supervising Provider:                      Communication Type: Electronic
 Order Details: 250 ml, IV, 8.16 mUhr, Duration: 30 Days, Start date: 01/18/16 21 :10:00 CST, Priority: Routine, Stop date
 02/17/16 21:09:00 CST, Total volume (ml): 250
 Review Information:
 Pharmacist Verify: Not Reviewed
 Pharmacist Verify: Electronically Signed, Cearley PHRMCS,Steve Don 1/18/2016 21:12 CST
 Doctor Cosign: Not Required
 Order Comment: Change rate: 0.4 mcg//kg/min every 15 minutes Max rate 9.1 mcg/kg/min Titrate to keep MAP >/= 65,
 HR< 125




 Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
                                                                                                                                 8.'7~
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00438
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 233 of 391 PageID 7495


                                                      NWf- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:    NWf0000090926403
 Attending: Galvan.Dan MD


 L                                                            Orders

 Order: Specialty Support Surface Evaluation
 Order Date/Time: 1/18/2016 22:13 CST
 Signed Date/Time: 1/18/2016 22:13 CST
 Order Status: Completed       Department Status:                  Catalog Type: Patient Care       Activity Type:
                               Completed                                                            Asmt/Tx/Monitoring
 End-state Date/Time: 1/19/2016 00:20 CST                         End-state Reason:
 Ordering Physician: SYSTEM                                       Consulting Physician:
 Entered By: SYSTEM on 1/18/2016 22: 13 CST
 Order Details: 1/18/16 10:13:57 PM CST, Routine, Stop date        1/19/16 12:20:53 AM CST
 Order Comment: This order was placed by Discern Expert.
Action Type: Complete                  Action Date/Time: 1/19/2016 00:20 CSTAction Personnel: Campbell RN.Shelby
Electronically Signed by: SYSTEM       Supervising Provider:                   Communication Type:
Order Details: 01/18/16 22:13:57 CST, Routine, Stop date 01/18/16 22:13:57 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:                                       .      .              ...

Action Type: Order                     Action Date/Time: 1/18/2016 22:13 CST Action Personnel: SYSTEM
Electronically Signed by: SYSTEM       Supervising Provider:                   Communication Type: Discern Expert
Order Details: 01/18/16 22:13:57 CST, Routine, Stop date 01/18/16 22:13:57 CST
Review Information:
Doctor Cosign: Not Required
Order Comment: This order was placed by Discern Expert.

Order: Sodium Level
Order Date/Time: 1/19/2016 04:00 CST
Signed Date/Time: 1/19/2016 02:58 CST
Order Stntus: Canceled        Department Status: Canceled Catalog Type: Laboratory         Activity Type: General I ab
End-state Date/Time: 1/19/2016 03:01 CST                       End-state Reason: Improper Collection
Ordering Physician: Sbar MD.Alan                               Consulting Physician:
Entered By: Campbell RN.Shelby on 1/19/2016 02:58 CST
Order Details: Blood, Nurse collect, Routine collect, 1/19/16 4:00:00 AM CST, Stop date 1/19/16 3:01:05 AM CST
Order Comment:
Action Type: Cancel                      Action Date/Time: 1/19/2016 03:01 CSTAction Personnel: Campbell RN.Shelby
Electronically Signed by: Sbar MD.Alan Supervising Provider:                      Communication Type: Electronic
Order Details: Blood, Nurse collect, Routine collect, 01/19/16 2:58:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                       Action Date{fime: 1/19/2016 02:58 CST Action Personnel: Campbell RN.Shelby
Electronically Signed by: Sbar MD.Alan Supervising Provider:                      Communication Type: Standing Order
Order Details: Blood, Nurse collect, Routine collect, 01/19/16 2:58:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Doctor Cosign: Electronically Signed, Sbar MD.Alan on 1/19/2016 06:44 CST
Order Comment:


Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
                                                                                                                               rt_J77
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00439
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 234 of 391 PageID 7496


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD




 Order: Sodium Level
 Order Date/Time: 1/19/2016 04:00 CST
 Signed Date/Time: 1/19/2016 03:00 CST
 Order Status: Canceled        Department Status: Canceled Catalog Type: Laboratory         Activity Type: General Lab
 End-state Date/Time: 1/19/2016 03:02 CST                       End-state Reason: Improper Collection
 Ordering Physician: Sbar MD.Alan                               Consulting Physician:
 Entered By: Campbell RN.Shelby on 1/19/2016 03:00 CST
 Order Details: Blood, Nurse collect, Routine collect, 1/19/16 4:00:00 AM CST, Stop date 1/19/16 3:02:30 AM CST
 Order Comment:
Action Type: Cancel                      Action Date/Time: 1/19/2016 03:02 CSTAction Personnel: Campbell RN.Shelby
Electronically Signed by: Sbar MD.Alan Supervising Provider:                      Communication Type: Electronic
Order Details: Blood, Nurse collect, Routine collect, 01/19/16 3:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                       Action Date/Time: 1/19/2016 03:01 CSTAction Personnel: Campbell RN.Shelby
Electronically Signed by: Sbar MD.Alan Supervising Provider:                      Communication Type: Electronic
Order Details: Blood, Nurse collect, Routine collect, 01/19/16 3:00:00 CST, Stop date 01/19/16 4:00:00 CST
Review Information:
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/201611:26 CST                       Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00440
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 235 of 391 PageID 7497


                                                         NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                                Admit: 1/18/2016
  MRN:       NWT00751578                                                  Disch:                Disch Time:
  DOB/Sex:             I Male                                            FIN:    NWT0000090926403
  Attending: Galvan.Dan MD


  L                                                             Orders

   Order: Sodium Level
   Order Date/Time: 1/19/2016 03:16 CST
   Signed Date/Time: 1/19/2016 03:02 CST
   Order Status: Canceled        Department Status: Canceled Catalog Type: Laboratory        Activity Type: General Lab
   End-state Date/Time: 1/19/2016 03:33 CST                     End-state Reason: Duplicate Order
   Ordering Physician: Sbar MD.Alan                             Consulting Physician:
  Entered By: Campbell RN.Shelby on 1/19/2016 03:02 CST
  Order Details: Blood, Nurse collect, Timed Study collect, 1/19/16 3:16:00 AM CST, Stop date 1119/16 3:33:00 AM CST
  Order Comment:
  Action Type: Cancel                      Action Date/Time: 1/19/2016 03:33 CSTAction Personnel: Solis.Aaron
  Electronically Signed by: Sbar MD.Alan Supervising Provider:                      Communication Type:
  Order Details: Blood, Nurse collect, Timed Study collect, 01/19/16 3:02:00 CST, Stop date 01/19/16 3:02:00 CST
  Review Information:
  Nurse Review: Electronically Signed, Campbell RN.Shelby on 1/19/2016 04:14 CST
  Doctor Cosign: Not Reviewed
  Order Comment:
  Action Type: Status Change               Action Date/Time: 1/19/2016 03:26 CSTAction Personnel: Brown
                                                                                    MLT(ASCP)CM,Richard
) Electronically Signed by: Sbar MD.Alan Supervising Provider:                     Communication Type:
  Order Details: Blood, Nurse collect, Timed Study collect, 01/19/16 3:02:00 CST, Stop date 01/19/16 3:02:00 CST
  Review Information:
  Order Comment:
  Action Type: Status Change               Action Date/Time: 1119/2016 03:16 CST Action Personnel: Campbell RN.Shelby
  Electronically Signed by: Sbar MD.Alan Supervising Provider:                     Communication Type:
  Order Details: Blood, Nurse collect, Timed Study collect, 01/19/16 3:02:00 CST, Stop date 01/19/16 3:02:00 CST
  Review Information:
  Order Comment:
  Action Type: Order                       Action Date/Time: 1/19/2016 03:02 CST Action Personnel: Campbell RN.Shelby
  Electronically Signed by: Sbar MD,Alan Supervising Provider:                     Communication Type: Electronic
  Order Details: Blood, Nurse collect, Timed Study collect, 01/19/16 3:02:00 CST, Stop date 01/19/16 3:02:00 CST
  Review Information:
  Order Comment:




 Print Date/Time 1/19/201611:26 CST                        Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00441
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 236 of 391 PageID 7498


                                                      NWf- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWf00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWf0000090926403
 Attending: Galvan.Dan MD

c_                                                            Orders

 Order: Auto Diff
 Order Date/Time: 1/19/2016 03:16 CST
Signed Date/Time: 1/19/2016 03:26 CST
 Order Status: Completed        Department Status:             Catalog Type: Laboratory    Activity Type: General Lab
                               Completed
 End-state Date/Time: 1/19/2016 03:51 CST                      End-state Reason:
 Ordering Physician: Harper PA.David Shane                     Consulting Physician:
 Entered By: SYSTEM on 1/19/2016 03:26 CST
 Order Details: Blood, Nurse collect, Collected, AM Draw collect, 1/19/16 3:16:00 AM CST, Once, Stop date 1/19/16
 3:51 :59 AM CST, Print Label By Order Location
 Order Comment:
Action Type: Complete                      Action Date/Time: 1/19/2016 03:51 CST Action Personnel: SYSTEM
Electronically Signed by: Harper PA,       Supervising Provider:                   Communication Type:
David Shane
Order Details: Blood, Nurse collect, Collected, AM Draw collect, 01/19/16 3:16:00 CST, Once, Stop date 01/19/16 3:16:00
CST, Print Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Status Change                Action Date/Time: 1/19/2016 03:26 CST Action Personnel: SYSTEM
Electronically Signed by: Harper PA,      Supervising Provider:                   Communication Type:
David Shane
Order Details: Blood, Nurse collect, Collected, AM Draw collect, 01/19/16 3:16:00 CST, Once, Stop date 01/19/16 3:16:00
CST, Print Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                        Action Date/Time: 1119/2016 03:26 CST Action Personnel: SYSTEM
Electronically Signed by: Harper PA,      Supervising Provider:                   Communication Type: Discern Expert
David Shane
Order betails: Blood, Nurse collect, Collected, AM Draw collect, 01/19/16 3:16:00 CST, Once, Stop date 01/19/16 3:16:00
CST, Print Label By Order Location
Review Information:
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00442
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 237 of 391 PageID 7499


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                 Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:    NWT0000090926403
  Attending: Galvan,Dan MD

  l_-______________O_Ti_de_r._s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                                                         ---J



  Order: Specialty Support Surface Evaluation
  Order Date!Time: 1/19/2016 03:28 CST
  Signed Date/Time: 1/19/2016 03:28 CST
  Order Status: Ordered       Department Status: Ordered             Catalog Type: Patient Care       Activity Type:
                                                                                                      Asmt/Tx/Monitoring
  End-state Date/Time: 1/19/2016 03:28 CST                    End-state Reason:
  Ordering Physician: SYSTEM                                  Consulting Physician:
  Entered By: SYSTEM cin 1/19/2016 03:28 CST
  Order Details: 1/19/16 3:28:00 AM CST, Routine, Stop date 1/19/16 3:28:00 AM CST
  Order Comment: This order was placed by Discern Expert.
  Action Type: Order                     Action Date!Time: 1/19/2016 03:28 CST Action Personnel: SYSTEM
  Electronically Signed by: SYSTEM       Supervising Provider:                   .Communication Type: Discern Expert
  Order Details: 01/19/16 3:28:00 CST, Routine, Stop date 01/19/16 3:28:00 CST
  Review Information:
  Doctor Cosign: Not Required
  Order Comment: This order was placed by Discern Expert.

  Order: Sodium Level
) Order Date/Time: 1/19/2016 07:00 CST
  Signed Date/Time: 1/19/2016 04:39 CST
  Order Status: Ordered          Department Status: Ordered Catalog Type: Laboratory          Activity Type: General Lab
  Ordering Physician: Santos MD,Ariel                           Consulting Physician:
  Entered By: Campbell RN,Shelby on 1/19/2016 04:39 CST
  Order Details: Blood, Nurse collect, Timed Study collect, 1/19/16 7:00:00 AM CST, q4H Interval
  Order Comment:
  Action Type: Order                       Action Date/Time: 1/19/2016 04:40 CST Action Personnel: Campbell RN,Shelby
  Electronically Signed by: Santos MD,     Supervising Provider:                    Communication Type: Verbal w/
  Ariel                                                                             Read back
  Order Details: Blood, Nurse collect, Timed Study collect, 01/19/16 7:00:00 CST, q4H Interval
  Review Information:
  Doctor Cosign: Electronically Signed, Santos MD.Ariel on 1/19/2016 06:59 CST
  Order Comment:




 Print Date/Time 1/19/2016 11 :26 CST                      Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00443
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 238 of 391 PageID 7500


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                                Admit: 1/18/2016
  MRN:       NWT00751578                                                 Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:    NWT0000090926403
  Attending: Galvan.Dan MD

                                                                Orders

  Order: Arterial Blood Gas NWT
  Order Date/Time: 1/19/2016 05:14 CST
  Signed Date/Time: 1/19/2016 06:01 CST
  Order Status: Completed        Department Status:            Catalog Type: Laboratory    Activity Type: General Lab
                                 Completed
  End-state Date/Time: 1/19/2016 06:01 CST                     End-state Reason:
  Ordering Physician: Galvan.Dan MD                            Consulting Physician:
  Entered By: SYSTEM on 1/19/2016 06:01 CST
  Order Details: Blood, Collected YIN, RT, RT - Routine, 1/19/16 5:14:00 AM CST
  Order Comment:
  Action Type: Complete                    Action Date/Time: 1/19/2016 06:01 CSTAction Personnel: SYSTEM
  Electronically Signed by: Galvan.Dan     Supervising Provider:                   Communication Type:
  MD
  Order Details: Blood, Collected YIN, RT, RT - Routine, 01/19/16 5:14:00 CST
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:
  Action Type: Order                       Action Date/Time: 1/19/2016 06:01 CSTAction Personnel: SYSTEM
} Electronically Signed by: Galvan, Dan    Supervising Provider:                  .Communication Type: Written
  MD
  Order Details: Blood, Collected Y/N, RT, RT - Routine, 01/19/16 5:14:00 CST
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:




 Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00444
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 239 of 391 PageID 7501


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                               Orders

 Order: potassium phosphate + Sodium Chloride 0.9% 250 ml
 Order Date/Time: 1/19/2016 08:00 CST
 Signed Date!Time: 1/19/2016 06:42 CST
 Order Status: Completed      Department Status:           Catalog Type: Pharmacy       Activity Type: Pharmacy
                              Completed
 End-state Date/Time: 1/19/2016 08:31 CST                  End-state Reason:
 Ordering Physician: Harper PA.David Shane                 Consulting Physician:
 Entered By: Tate PharmD,Matt Eon 1/19/2016 06:42 CST
                          =
 Order Details: 30 mmol 10 ml, IV, Once, Start date: 1/19/16 8:00:00 AM CST, Stop date: 1/19/16 8:31:31 AM CST,
 43.33 mUhr, Administer over: 6 hr
 Order Comment: **Each 3mmol phosphate provides 4.4meq potassium**
Action Type: Complete                     Action Date/Time: 1/19/2016 08:31 CST Action Personnel: Nations RN.Meagan
Electronically Signed by: Harper PA,      Supervising Provider:                 Communication Type:
David Shane
                          =
Order Details: 30 mmol 10 ml, IV, Once, Start date: 01/19/16 8:00:00 CST, Stop date: 01/19/16 8:00:00 CST, 43.33
mUhr, Administer over: 6 hr
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                        Action Date/Time: 1/19/2016 06:42 CST Action Personnel: Tate PharmD,Matt E
Electronically Signed by: Harper PA,      Supervising Provider:                 Communication Type: Written
David Shane
Order Details: 30 mmol = 10 ml, IV, Once, Start date: 01/19/16 8:00:00 CST, Stop date: 01/19/16 8:00:00 CST, 43.33
mUhr, Administer over: 6 hr
Review Information:
Nurse Review: Electronically Sigm:icf, Nations RN.Meagan on 1/19/2016 08:31 CST
Pharmacist Verify: Electronically Signed, Tate PharmD,Matt Eon 1/19/2016 06:42 CST
Doctor Cosign: Nol Required
Order Comment: **Each 3mmol phosphate provides 4.4meq potassium**




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
                                                                                                                                ,
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00445
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 240 of 391 PageID 7502


                                                       NVVT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                Admit 1/18/2016
 MRN:       NVVT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                            FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                              Orders

Order: NM Brain Imaging Vascular Flow Only (NM Brain Death)
Order Date/Time: 1/19/2016 08:51 CST
Signed Date/Time: 1/19/2016 08:51 CST
Order Status: Canceled         Department Status: Exam      Catalog Type: Radiology      Activity Type: Radiology
                               Replaced
End-state Date/Time: 1/19/2016 09:48 CST                    End-state Reason: Exam Replaced
Ordering Physician: Harper PA.David Shane                   Consulting Physician:
Entered By: Harper PA.David Shane on 1/19/2016 08:51 CST
Order Details: 1/19/16 8:51:00 AM CST, Routine, Reason: Other (Please Specify), Reason: ICH
Order Comment:
Action Type: Cancel                     Action Date/Time: 1/19/2016 09:48 CST Action Personnel: Palma MRT,Edwardo
Electronically Signed by: Harper PA,    Supervising Provider:                   Communication Type: Written
David Shane
Order Details: 01/19/16 8:51:00 CST, Routine, Reason: Other (Please Specify), Reason: ICH
Review Information:
Nurse Review: Not Reviewed
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                      Action Date/Time: 1/19/2016 08:52 CST Action Personnel: Harper PA.David
                                                                               Shane
Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type: Written
David Shane
Order Details: 01/19/16 8:51:00 CST, Routine, Reason: Other (Please Specify), Reason: ICH
Review Information:
Nurse Review: Electronically Signed, Nations RN.Meagan on 1/19/2016 08:59 CST
Doctor Cnsion· Nnt RAri11irArl
Order Comment:

 Order: NM Brain Imaging Comp wNascular Flow
 Order Date/Time: 1/19/2016 08:51 CST
 Signed Date/Time: 1/19/2016 08:51 CST
 Order Status: Ordered         Department Status: Exam     Catalog Type: Radiology      Activity Type: Radiology
                               Completed
 End-state Date/Time: 1/19/2016 08:51 CST                  End-state Reason:
Ordering Physician: Harper PA.David Shane                  Consulting Physician:
Entered By: Palma MRT,Edwardo on 1/19/2016 08:51 CST
Order Details: 1/19/16 8:51:00 AM CST, Routine, Reason: Other (Please Specify), Reason: ICH, Transport Mode: Walked
Independently
Order Comment:
Action Type: Status Change             Action Date/Time: 1/19/2016 11 :01 CST Action Personnel: Palma MRT,Edwardo
Electronically Signed by: Harper PA,   Supervising Provider:                   Communication Type: Written
David Shane
Order Details: 01/19/16 8:51:00 CST, Routine, Reason: Other (Please Specify), Reason: ICH, Transport Mode: Walked
Independently
Review Information:
Doctor Cosign: Not Required

Print Date/Time 1/19/2016 11:26 CST                      Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00446
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 241 of 391 PageID 7503


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan,Dan MD

                                                              Orders

  Order: NM Brain Imaging Comp wNascular Flow
  Order Comment:
 Action Type: Status Change               Action Date/Time: 1119/2016 11:00 CST Action Personnel: Palma MRT,Edwardo
  Electronically Signed by: Harper PA,    Supervising Provider:                  Communication Type: Written
 David Shane
 Order Details: 01/19/16 8:51 :00 CST, Routine, Reason: Other {Please Specify), Reason: ICH, Transport Mode: Walked
 Independently
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
 Action Type: Status Change              Action Date/Time: 1/19/2016 11 :00 CST Action Personnel: Palma MRT,Edwardo
 Electronically Signed by: Harper PA,     Supervising Provider:                  Communication Type: Written
 David Shane
 Order Details: 01/19/16 8:51 :00 CST, Routine, Reason: Other {Please Specify), Reason: ICH, Transport Mode: Walked
 Independently
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:
Action Type: Status Change               Action Date/Time: 1/19/201611:00 CSTAction Personnel: Palma MRT,Edwardo
 Electronically Signed by: Harper PA,    Supervising Provider:                   Communication Type: Written
David Shane
Order Details: 01/19/16 8:51:00 CST, Routine, Reason: Other {Please Specify), Reason: ICH, Transport Mode: Walked
Independently
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Modify                      Action Date/Time: 1/19/2016 09:48 CST Action Personnel: Palma MRT,Edwardo
Electronically Signed by: Harper PA,     Supervising Provider:                   Communication Type: Written
David Shane
Order Details: 01/19/16 8:51:00 CST, Routine, Reason: Other {Please Specify), Reason: ICH, Transport Mode: Walked
Independently
Review Information:
Doctor Cosign: Not Required
Order Comment:
Action Type: Order                       Action Date/Time: 1/19/2016 09:48 CST Action Personnel: Palma MRT,Edwardo
Electronically Signed by: Harper PA,     Supervising Provider:                  Communication Type: Written
David Shane
Order Details: 01/19/16 8:51:00 CST, Routine, Reason: Other {Please Specify), Reason: ICH, Transport Mode: 18072000
Review Information:
Nurse Review: Not Reviewed
Doctor Cosign: Not Required
Order Comment:




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00447
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 242 of 391 PageID 7504


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

                                                                Orders

  Order: POC Glucose
  Order Date/Time: 1/18/2016 20:39 CST
  Signed Date/Time: 1/19/2016 09:00 CST
  Order Status: Completed        Department Status:            Catalog Type: Laboratory    Activity Type: General Lab
                                 Completed
  End-state Date/Time: 1/19/2016 09:00 CST                     End-state Reason:
  Ordering Physician: Galvan.Dan MD                            Consulting Physician:
  Entered By: SYSTEM on 1/19/2016 09:00 CST
  Order Details: Blood, Collected Y/N, RT, RT - Routine, 1/18/16 8:39:00 PM CST
  Order Comment:
  Action Type: Complete                    Action Date/Time: 1i19/2016 09:00 CSTAction Personnel: SYSTEM
  Electronically Signed by: Galvan, Dan    Supervising Provider:                   Communication Type:
  MD
  Order Details: Blood, Collected Y/N, RT, RT - Routine, 01/18/16 20:39:39 CST
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:
  Action Type: Order                       Action Date/Time: 1/19/2016 09:00 CST Action Personnel: SYSTEM
) Electronically Signed by: Galvan.Dan     Supervising Provider:                  Communication Type: Written
  MD
  Order Details: Blood, Collected Y/N, RT, RT - Routine, 01/18/16 20:39:39 CST
  Review Information:
  Doctor Cosign: Not Required
  Order Comment:




 Print Date/Time 1/19/2016 11 :26 CST                      Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00448
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 243 of 391 PageID 7505


                                                          NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                              Admit: 1/18/2016
     MRN:       NWT00751578                                               Disch:                 Disch Time:
     DOB/Sex:             I Male                                          FIN:   NVVT0000090926403
     Attending: Galvan.Dan MD




    Order: Arterial Blood Gas NWT
    Order Date/Time: 1/19/2016 08:44 CST
    Signed Date/Time: 1/19/2016 09:03 CST
    Order Status: Completed        Department Status:            Catalog Type: Laboratory    Activity Type: General Lab
                                   Completed
    End-state Date/Time: 1/19/2016 09:03 CST                     End-state Reason:
    Ordering Physician: Galvan.Dan MD                            Consulting Physician:
    Entered By: SYSTEM on 1/19/2016 09:03 CST
    Order Details: Blood, Collected Y/N, RT, RT - Routine, 1/19/16 8:44:00 AM CST
    Order Comment:
    Action Type: Complete                    Action Date/Time: 1/19/2016 09:03 CSTAction Personnel: SYSTEM
    Electronically Signed by: Galvan,Dan     Supervising Provider:                  .Communication Type:
    MD
    Order Details: Blood, Collected YIN, RT, RT - Routine, 01/19/16 8:44:00 CST
    Review Information:
    Doctor Cosign: Not Required
    Order Comment:
    Action Type: Order                       Action Date/Time: 1/19/2016 09:03 CSTAction Personnel: SYSTEM
1   Electronically Signed by: Galvan.Dan     Supervising Provider:                  Communication Type: Written
    MD
    Order Details: Blood, Collected Y/N, RT, RT - Routine, 01/19/16 8:44:00 CST
    Review Information:
    Doctor Cosign: Not Required
    Order Comment:

    Order: ocular lubricant (Lacri-Lube S.O.P.)
    Order Date/Time: 1/19/2016 11 :03 CST
    Signed Date/Time: 1/19/2016 11 :02 CST
    Order Status: Ordered           Department Status: Ordered Catalog Type: Pharmacy         Activity Type: Pharmacy
    End-state Date/Time: 2/18/2016 11 :02 CST                     End-state Reason:
    Ordering Physician: Harper PA.David Shane                     Consulting Physician:
    Entered By: Nations RN.Meagan on 1/19/201611:02 CST
    Order Details: 1 app, Oint-Opth, OPTH, Daily PRN Dry eyes, Duration: 30 Days, First Dose: Routine, Start date: 1/19/16
    11 :03:00 AM CST, Stop date: 2/18/16 11 :02:00 AM CST
    Order Comment:
    Action Type: Order                       Action Date/Time: 1/19/2016 11:03 CSTAction Personnel: Nations RN.Meagan
    Electronically Signed by: Harper PA,      Supervising Provider:                  .Communication Type: Phone w/
    David Shane                                                                      Readback
    Order Details: 1 app, Oint-Opth, OPTH, Daily PRN Dry eyes, Duration: 30 Days, First Dose: Routine, Start date: 01/19/16
    11 :03:00 CST, Stop date: 02/18/16 11 :02:00 CST
    Review Information:
    Pharmacist Verify: Not Reviewed
    Doctor Cosign: Not Reviewed
    Pharmacist Verify: Electronically Signed, Tate PharmD,Matt Eon 1/19/2016 11:07 CST
    Order Comment:


    Print Date/Time 1/19/2016 11 :26 CST                    Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00449
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 244 of 391 PageID 7506


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:    NVVT0000090926403
 Attending: Galvan.Dan MD

                                                      Medication Orders                                                               t
                                                     Documented medications

 Order: traMADol
 Order DatefTime: 1/18/2016 12:46 CST
 Signed DatefTime: 1/18/2016 12:46 CST
 Order Status: Documented                Clinical Category: Medications           Medication Type: Documented
 Ordering Physician:                                         Consultin~1 Physician:
 Entered By: Nations RN.Meagan on 1/18/2016 12:46 CST
 Order Details: 50 mg=, Oral, qHS, 0 Refill(s), Maintenance
 Order Comment:
 Action Type: Document                  Action DatefTime: 1/18/2016 12:46 CST Action Personnel: Nations RN.Meagan
 Electronically Signed by:              Supen1ising Provider:                     Communication Type:
 Order Details: 50 mg=, Oral, qHS, 0 Refill(s}, Maintenance
 Review Information:
 Doctor Cosign: Not Required
 Order Comment:


                                            Medication Administration Record

                                                           Medications

Administration Date/Time: 1/19/2016 08:31 CST
Medication Name: potassium phosphate + Sodium Chloride 0.9% 250 ml
Ingredients: NS250 250 ml; pota5m1Sol 30 mmol 10 ml
Admin Details: (Auth) IV, Left Intern Jugular
Action Details: Order: I larper PA.David Shane 1/10/2016 06:42 CST; Perform: Nations RN.Meagan 1/19/2016 08:31
CST; VERIFY: Nations RN.Meagan 1/19/2016 08:31 CST

Administration Date/Time: 1/19/2016 08:31 CST
Medication Name: chlorhexidine topical (Peridex 0.12% mucous membrane liquid)
Ingredients: chlo0.12Liq 15 ml
Admin Details: (AuthfOral-Swish and SPIT
Action Details: Order: Harper PA.David Shane 1/18/2016 14:21 CST; Perform: Nations RN.Meagan 1/19/2016 08:31
CST; VERIFY: Nations RN.Meagan 1/19/2016 08:31 CST

Administration Date/Time: 1/18/2016 20:30 CST
Medication Name: Sodium Chloride 0.9% (NS Bolus)
Ingredients: NS500m1Bolus 500 ml
Admin Details: (Auth) IV Piggyback, Left Intern Jugular
Action Details: Order: Sbar Mb.Alan 111812016 20:00 cst; Perform: Campbell RN,Sheiby 1/18/2016 22:39 est;
VERIFY: Campbell RN,Shelby 1/18/2016 22:39 CST




Print DatefTime 1/19/201611:26 CST                       Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00450
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 245 of 391 PageID 7507


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                 Disch:                 Disch Time:
  DOB/Sex:             I Male                                           FIN:    NVVT0000090926403
  Attending: Galvan.Dan MD

                                              Medication Administration Record

                                                              Medications

  Administration Date/Time: 1/18/2016 19:33 CST
  Medication Name: chlorhexidine topical (Peridex 0.12% mucous membrane liquid)
  Ingredients: chlo0.12Liq 15 ml
  Admin Details: (Auth) Oral-Swish and SPIT
  Action Details: Order: Harper PA.David Shane 1/18/2016 14:21 CST; Perform: Campbell RN.Shelby 1/18/2016 19:33
  CST; VERIFY: Campbell RN.Shelby 1/18/201619:33 CST

  Administration Date/Time: 1/18/2016 17:06 CST
  Medication Name: midazolam (midazolam 1 mg/ml preservative-free injectable solution)
  Admin Details: Auth (Verified)
  Medication Effective: Yes
  Action Details: Order: Harper PA.David Shane 1/18/2016 14:21 CST; Perform: Nations RN.Meagan 1/18/2016 18:49
  CST; VERIFY: Nations RN.Meagan 1/18/201618:49 CST

  Administration Date/Time: 1/18/2016 17:06 CST
  Medication Name: fentaNYl (Sublimaze)
  Admin Details: Auth (Verified)
) Medication Effective: Yes
  Action Details: Order: Harper PA.David Shane 1/18/2016 14:21 CST; Perform: Nations RN.Meagan 1/18/2016 18:49
  CST; VERIFY: Nations RN.Meagan 1/18/2016 18:49 CST

  Administration Date/Time: 1/18/2016 16:51 CST
  Medication Name: midazolam (midazolam 1 mg/ml preservative-free injectable solution)
  Ingredients: mida2mg/2mLPF 2 mg 2 ml
  Admin Details: (Auth) IV Push, Left Intern Jugular
  Action Details: Order: Harper PA.David Shane 1/18/2016 14:21 CST; Perform: Nations RN.Meagan 1/18/2016 16:50
  CST; VERIFY: Nations RN.Meagan 1/18/2016 16:50 CST

 Administration Date/Time: 1/18/2016 16:51 CST
 Medication Name: fentaNYl (Sublimaze)
 Ingredients: fentaNYL 5o mcg/ml PF inj 2 ml 5o mcg 2 rriL
 Admin Details: (Auth) IV Push, Left Intern Jugular
 MAR Pain Score: 8; Pain Assessment Tool Utilized: Faces; Respiratory Rate: 15 br/min
 Action Details: Order: Harper PA.David Shane 1/18/2016 14:21 CST; Perform: Nations RN.Meagan 1/18/2016 16:50
 CST; VERIFY: Nations RN.Meagan 1/18/2016 16:50 CST

 Administration Date/Time: 1/18/2016 16:51 CST
 Medication Name: Vitamin 81100 mg/ml injectable solution+ Sodium Chloride 0.9% 50 ml
 Ingredients: NS50 50 ml; thia200Sol 200 mg 2 ml
 Admin Details: (Auth)    1v
                          Piggyback, Lett Intern Jugular
 Action Details: Order: Harper PA.David Shane 1/18/2016 15:25 CST; Perform: Nations RN.Meagan 1/18/2016 16:49
 CST; VERIFY: Nations RN.Meagan 1/18/2016 16:49 CST




 Print Date/Time 1/19/2016 11:26 CST                       Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00451
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 246 of 391 PageID 7508


                                                        NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                              Admit: 1/18/2016
   MRN:       NWT00751578                                               Disch:                 Disch Time:
   DOB/Sex:              I Male                                         FIN:   NVVT0000090926403
   Attending: Galvan.Dan MD

                                              Medication Administration Record

                                                             Medications

  Administration Date/Time: 1/18/2016 12:00 CST
  Medication Name: mannitol (mannitol 25% intravenous solution)
  Admin Details: (Not Done) To be completed in ER
  mannitol
  Action Details: Perform: Nations RN.Meagan 1/18/2016 12:00 CST

  Administration Date/Time: 1/18/2016 11 :04 CST
  Medication Name: mannitol (mannitol 25% intravenous solution)
  Ingredients: mannSol 50 gm 200 ml
  Admin Details: (Auth) IV Piggyback, Left Antecubital Foss
  Action Details: Order: Smith MD.Thomas E 1/18/2016 10:46 CST; Perform: Granados RN.Ricardo F.1/18/2016 11:04
  CST; VERIFY: Granados RN.Ricardo F.1/18/201611:04 CST

   Administration Date/Time: 1/18/2016 10:47 CST
   Medication Name: iopamidol
   Ingredients: iopamidol-300 61% 150 ml btl lsovue-300 100 ml 100 ml
·) Admin Details: (Auth) IV
   Action Details: Order: Murray MD.Richard 1118/2016 10:47 CST; Perform: Wrestley MRT,Lea Anne 1/18/2016 10:47
   CST; VERIFY: Wrestley MRT,Lea Anne 1/18/201610:47 CST

   Administration Date/Time: 1/18/2016 09:22 CST
   Medication Name: Sodium Chloride 0.9% (Sodium Chloride 0.9% Bolus)
   Ingredients: NS1000m1Bolus 1000 ml
  _A dmin Details: (Auth) IV Piggyback, Right Antecubital Foss
  Action Details: Order: Srnilh MD,Tl101ms E 1/18/2016 09:00 CST; Perform: Granados KN,Ricardo l-'.1/18/2016 09:22
   CST; VERIFY: Granados RN.Ricardo F.1/18/2016 09:22 CST

                                            Continuous Infusions
                                    - - -----
  Administration Date/Time: 1/19/2016 09:50 CST
  Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
  Ingredients: phen10vial 200 mcg/min
  Admin Details: (Rate Change) (Auth) 60 mUhr, Left Intern Jugular
  Action Details: Order: Sbar MD.Alan 1/18/2016 21:10 CST; Perform: Nations RN.Meagan 1/19/201611:15 CST;
  VERIFY: Nations RN.Meagan 1/19/2016 11:15 CST

 Administration Date/Time: 1/19/2016 08:00 CST
 Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
 Ingredients: phen10vial 100 mcg/min
 Admin Details: (Rate Change) (Auth) 30 mUhr, Left Intern Jugular
 Action Details: Order: Sbar MD.Afan 1/1Bi2016 21:10 CST; Perform: Nations RN.Meagan 1/19/2016 11:15 CST;
 VERIFY: Nations RN.Meagan 1/19/2016 11:15 CST




 Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00452
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 247 of 391 PageID 7509


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

 [                                          Medication Administration Record

L.                                                    Continuous Infusions

 Administration Date/Time: 1/19/2016 07:58 CST
 Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
 Ingredients: phen10vial 50 mg 5 ml 130 mcg/min; NS250 250 ml
 Admin Details: (Begin Bag) (Auth) 250 ml, 39 mUhr, Left Intern Jugular, 54.43 kg
 Action Details: Order: Sbar MD.Alan 1/18/2016 21 :10 CST; Perform: Nations RN.Meagan 1119/2016 07:58 CST;
 VERIFY: Nations RN.Meagan 1/19/2016 07:58 CST

 Administration Date/Time: 1/19/2016 07:58 CST
 Medication Name: norepinephrine 1 mg/ml intravenous solution 16 mg [1 mcg/min] +Sodium Chloride 0.9% 250
 ml
 Ingredients: nore4vial 16 mg 16 ml 46 mcg/min; NS250 250 ml
 Admin Details: (Begin Bag) (Auth) 250 ml, 43.13 mUhr, Left Intern Jugular, 54.43 kg
 Action Details: Order: Santos MD.Ariel 1/18/2016 17:38 CST; Perform: Nations RN.Meagan 1/19/2016 07:58 CST;
 VERIFY: Nations RN.Meagan 1/19/2016 07:58 CST

Administration Date/Time: 1/19/2016 07:18 CST
Medication Name: NS 1,000 ml
Ingredients: NS1000 1000 ml
Admin Details: (Begin Bag) (Auth) 1000 ml, 200 mUhr, Left Antecubital Foss, 54.43 kg
Action Details: Order: Sbar MD.Alan 1/18/2016 20:25 CST; Perform: Nations RN.Meagan 1/19/2016 07:16 CST;
VERIFY: Nations RN.Meagan 1/19/2016 07:16 CST

Administration Date/Time: 1/19/2016 06:15 CST
Medication Name: phellylephrine 50 mg + Sodium Chloride 0.9% 250 ml
Ingredients: phen1 Ovial 130 mcg/min
Admin Details: (Rate Change) (Auth) 39 mUhr, Left Intern Jugular
Action Details: Order: Sbar MD.Alan 1/18/2016 21:10 CST; Perform: Campbell RN.Shelby 1119/2016 06:18 CST;
VERIFY: Campbell RN.Shelby 1/19/2016 06:18 CST

Administration Date/Time: 1/19/2016 05:00 CST to 1/19/2016 05:59 CST
Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
Ingredients: phen10vial 130.2 mg; NS250 651 ml
Admin Details: (Infuse) (Auth) 651 ml, 37.5 mUhr, Left Intern Jugular
Action Details: Order: Sbar MD.Alan 1/18/2016 21:10 CST; Perform: Campbell RN,Shelby 1/19/2016 05:08 CST;
VERIFY: Campbell RN.Shelby 1/19/2016 05:08 CST

Administration Date/Time: 1/19/2016 05:00 CST to 1/19/2016 05:59 CST
Medication Name: norepinephrine 1 mg/ml intravenous solution 16 mg [1 mcg/min] +Sodium Chloride 0.9% 250
ml
Ingredients: nore4vial 26.624 mg; NS250 416 ml
Admin Details: (Infuse) (Auth)416 ml, 43.13 miJhr, Left intern Jugular
Action Details: Order: Santos MD.Ariel 1/18/2016 17:38 CST; Perform: Campbell RN.Shelby 1/19/2016 05:08 CST;
VERIFY: Campbell RN.Shelby 1/19/2016 05:08 CST



Print Date/Time 1/19/201611:26 CST                      Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00453
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 248 of 391 PageID 7510


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:   NWT0000090926403
  Attending: Galvan.Dan MD


  l   ~~~~~~~~~~~~~~~~~~~~~~~---J
                                              Medication Administration Record

                                                         Continuous Infusions

  Administration Date/Time: 1/19/2016 05:00 CST to 1/19/2016 05:59 CST
  Medication Name: NS 1,000 ml
  Ingredients: NS1000 2055 ml
  Admin Details: (Infuse) (Auth) 2055 ml, 200 mUhr, Left Antecubital Foss
  Action Details: Order: Sbar MD.Alan 1/18/2016 20:25 CST; Perform: Campbell RN.Shelby 1/19/2016 05:08 CST;
  VERIFY: Campbell RN.Shelby 1/19/2016 05:08 CST

  Administration Date/Time: 1/19/2016 05:00 CST
  Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
  Ingredients: phen10vial 125 mcg/min
  Admin Details: (Rate Change) (Auth) 37.5 mUhr, Left Intern Jugular
  Action Details: Order: Sbar MD.Alan 1/18/2016 21:10 CST; Perform: Campbell RN.Shelby 1/19/2016 05:06 CST;
  VERIFY: Campbell RN.Shelby 1/19/2016 05:06 CST

  Administration Date/Time: 1/19/2016 04:30 CST
  Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
  Ingredients: phen10vial 135 mcg/min
)
  Admin Details: (Rate Change) (Auth) 40.5 mUhr, Left Intern Jugular
  Action Details: Order: Sbar MD.Alan 1/18/2016 21 :10 CST; Perform: Campbell RN.Shelby 1/19/2016 05:06 CST;
  VERIFY: Campbell RN.Shelby 1/19/2016 05:06 CST

 Administration Date/Time: 1/19/2016 04:00 CST
 Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
 Ingredients: phen10vial 145 mcg/min
 Admin Details: (Rate Change) (Auth) 43.5 mUhr, Left Intern Jugular
 Action Details: Order: Sbar MD.Alan 1/18/2016 21:10 CST; Perform: Campbell RN.Shelby 1/19/2016 05:06 CST;
 VERIFY: Campbell RN.Shelby 1/19/2016 05:06 CST

 Administration Date/Time: 1/19/2016 03: 15 CST
 Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
 Ingredients: phen10vial 155 mcg/min
 Admin Details: (Rate Change) (Auth) 46.5 mUhr, Left Intern Jugular
 Action Details: Order: Sbar MD.Alan 1/18/2016 21:10 CST; Perform: Campbell RN.Shelby 1/19/2016 03:22 CST;
 VERIFY: Campbell RN.Shelby 1/19/2016 03:22 CST

 Administration Date/Time: 1/19/2016 02:57 CST
 Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
 Ingredients: NS250 250 ml; phen10vial 50 mg 5 ml 165 mcg/min
 Admin Details: (Begin Bag) (Modified) 250 ml, 49.5 mUhr, Left Intern Jugular, 54.43 kg
 Action Details: Order: Sbar MD.Alan 1/18/2016 21:10 CST; Perform: Campbell RN.Shelby 1/19/2016 02:56 CST; Modify:
 Campbell RN.Shelby 1/19/2016 03:22 CST; VERIFY: Campbell RN.Shelby 1/19/2016 03:22 CST




 Print Date/Time 1/19/2016 11:26 CST                      Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00454
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 249 of 391 PageID 7511


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                 Disch Time:
 DOB/Sex:             I Male                                          FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                            Medication Administration Record

                                                       Continuous Infusions

 Administration Date/Time: 1/19/2016 02:57 CST
 Medication Name: norepinephrine 1 mg/ml intravenous solution 16 mg [1 mcg/min] +Sodium Chloride 0.9% 250
 ml
 Ingredients: nore4vial 16 mg 16 ml 46 mcg/min; NS250 250 ml
 Admin Details: (Begin Bag) (Auth) 250 ml, 43.13 mUhr, Left Intern Jugular, 54.43 kg
 Action Details: Order: Santos MD.Ariel 1/18/2016 17:38 CST; Perform: Campbell RN,Shelby 1/19/2016 02:56 CST;
 VERIFY: Campbell RN.Shelby 1/19/2016 02:56 CST

Administration Date!Time: 1/19/2016 02:57 CST
Medication Name: NS 1,000 ml
Ingredients: NS1000 1000 ml
Admin Details: (Begin Bag) (Auth) 1000 ml, 200 mUhr, Left Antecubital Foss, 54.43 kg
Action Details: Order: Sbar MD,Alan 1/18/2016 20:25 CST; Perform: Campbell RN.Shelby 1/19/2016 02:56 CST;
VERIFY: Campbell RN,Shelby 1/19/2016 02:56 CST

Administration Date!Time: 1/19/2016 00:45 CST
Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
Ingredients: phen10vial 175 mcg/min
Admin Details: (Rate Change) (Auth) 52.5 mUhr, Left Intern Jugular
Action Details: Order: Sbar MD,Alan 1/18/2016 21:10 CST; Perform: Campbell RN.Shelby 1/19/2016 01:13 CST;
VERIFY: Campbell RN,Shelby 1/19/2016 01:13 CST

Administration Date!Time: 1/18/2016 23:15 CST
Medication Name: phenylephrine 50 mg + Socfium Chloride 0.9% 250 ml
Ingredients: µhe1110vial 180 mcg/min
Admin Details: (Rate Change) (Auth) 54 ml/hr, Left Intern Jugular
Action Details: Order: Sbar MD.Alan 1/18/2016 21:10 CST; Perform: Campbell RN.Shelby 1/19/2016 00:18 CST;
VERIFY: Campbell RN.Shelby 1/19/2016 00:18 CST

Administration Date/Time: 1/18/2016 22:45 CST
Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
Ingredients: phen10vial 170 mcg/min
Admin Details: (Rate Change) (Auth) 51 ml/hr, Left Intern Jugular
Action Details: Order: Sbar MD,Alan 1/18/2016 21:10 CST; Perform: Campbell RN.Shelby 1118/2016 23:05 CST;
VERIFY: Campbell RN.Shelby 1/18/2016 23:05 CST

Administration Date/Time: 1/18/2016 22:00 CST
Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
Ingredients: phen10vial 150 mcg/min
Admin Details: (Rate Change) (Auth) 45 mUhr, Left Intern Jugular
Action Details: Order: Sbar MD,Alan 1/18/2016 21:10 CST; Perform: Campbell RN.Shelby 1/18/2016 22:45 CST;
VERIFY: Campbell RN.Shelby 1/18/2016 22:45 CST




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00455
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 250 of 391 PageID 7512


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1118/2016
 MRN:       NWT00751578                                               Disch:                Disch nme:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                            Medication Administration Record

                                                       Continuous Infusions

 Administration Date/Time: 1/18/2016 21:45 CST
 Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
 Ingredients: phen10vial 120 mcg/min
 Admin Details: (Rate Change) (Auth) 36 mUhr, Left Intern Jugular
 Action Details: Order: Sbar MD.Alan 1/18/2016 21:10 CST; Perform: Campbell RN.Shelby 1/18/2016 22:44 CST;
 VERIFY: Campbell RN.Shelby 1/18/2016 22:44 CST

 Administration Date/Time: 1/18/2016 21 :30 CST
 Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
 Ingredients: phen10vial 80 mcg/min
 Admin Details: (Rate Change) (Auth) 24 mUhr, Left Intern Jugular
 Action Details: Order: Sbar MD.Alan 1/18/2016 21:10 CST; Perform: Campbell RN.Shelby 1/18/2016 22:44 CST;
 VERIFY: Campbell RN.Shelby 1/18/2016 22:44 CST

Administration Date/Time: 1/18/2016 21:15 CST
Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
Ingredients: phen10vial 70 mcg/min
Admin Details: (Rate Change) (Auth) 21 mUhr, Left Intern Jugular
Action Details: Order: Sbar MD.Alan 1/18/2016 21:10 CST; Perform: Campbell RN.Shelby 1/18/2016 22:44 CST;
VERIFY: Campbell RN.Shelby 1/18/2016 22:44 CST

Administration Date/Time: 1/18/2016 21 :00 CST
Medication Name: NS 1,000 ml
Ingredients: NS1000 1000 ml
Admin Details: (Begin Bag) (Auth) 1000 ml, 200 rriLJhr, Left Antecubital Foss, 54.43 kg
Action Details: Order: Sbar MD.Alan 1/18/2016 20:25 CST; Perform: Campbell RN.Shelby 1/18/2016 22:39 CST;
VERIFY: Campbell RN.Shelby 1/18/2016 22:39 CST

Administration Date/Time: 1/18/2016 20:45 CST
Medication Name: phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml
Ingredients: phen10vial 50 mg 5 ml 50 mcg/min; NS250 250 ml
Admin Details: (Begin Bag) (Auth) 250 ml, 15 mUhr, Left Intern Jugular, 54.43 kg
Action Details: Order: Sbar MD.Alan 1/18/2016 21:10 CST; Perform: Campbell RN.Shelby 1/18/2016 22:40 CST;
VERIFY: Campbell RN.Shelby 1/18/2016 22:40 CST

Administration Date/Time: 1/18/2016 20:30 CST
Medication Name: norepinephrine 1 mg/ml intravenous solution 16 mg [1 mcg/min] + Sodium Chloride 0.9% 250
ml
Ingredients: nore4vial 46 mcg/min
Admin Details: (Rate Change) (Auth) 43.13 mUhr, Left Intern Jugular
Action Details: Order: Santos MD.Ariel 1/18/2016 17:38 CST; Perform: Campbell RN.Shelby 1/18/2016 22:44 CST;
VERIFY: Campbell RN.Shelby 1/18/2016 22:44 CST




Print Date/Time 1/19/2016 11 :26 CST                    Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00456
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 251 of 391 PageID 7513


                                                        NWT- Northwest Texas Hospital
 -, Patient: RODGERS, ALTON                                             Admit 1/18/2016
  1 MRN:       NWT00751578                                              Disch:                Disch Time:
    DOB/Sex:             I Male                                         FIN:   NWT0000090926403
    Attending: Galvan.Dan MD


  c                                           Medication Administration Record

                                                         Continuous Infusions

  Administration Date/Time: 1/18/2016 20:00 CST
  Medication Name: norepinephrine 1 mg/ml intravenous solution 16 mg [1 mcg/min] +Sodium Chloride 0.9% _250
  ml
  Ingredients: nore4vial 40 mcg/min
  Admin Details: (Rate Change) (Auth) 37.5 mUhr, Left Intern Jugular
  Action Details: Order: Santos MD.Ariel 1/18/2016 17:38 CST; Perform: Campbell RN.Shelby 1/18/2016 22:43 CST;
  VERIFY: Campbell RN.Shelby 1/18/2016 22:43 CST

  Administration Date/Time: 1/18/2016 19:00 CST
  Medication Name: norepinephrine 1 mg/ml intravenous solution 16 mg [1 mcg/min] +Sodium Chloride 0.9% 250
  ml
  Ingredients: nore4vial 16 mg 16 ml 30 mcg/min; NS250 250 ml
  Admin Details: (Begin Bag) {Auth) 250 ml, 28.13 mUhr, Left Intern Jugular, 54.43 kg
  Action Details: Order: Santos MD.Ariel 1/18/2016 17:38 CST; Perform: Campbell RN.Shelby 1/18/2016 22:40 CST;
  VERIFY: Campbell RN.Shelby 1/18/2016 22:40 CST

  Administration Date/Time: 1/18/2016 16:51 CST
) Medication Name: LR 1,000 ml
  Ingredients: LR1000 1000 ml
  Admin Details: (Begin Bag) (Auth) 1000 ml, 125 mUhr, Left Arm, 54.43 kg
  Action Details: Order: Harper PA.David Shane 1/18/2016 12:16 CST; Perform: Nations RN.Meagan 1/18/2016 16:51
  CST; VERIFY: Nations RN.Meagan 1/18/2016 16:51 CST

  Administration Date/Time: 1/18/201616:00 CST to 1/18/2016 16:59 CST
  Medication Name: LR 1,000 ml
  Ingredients: LR1000 570 ml
  Admin Details: (Infuse) (Auth) 570 ml, 125 mUhr, Left Arm
  Action Details: Order: Harper PA.David Shane 1/18/2016 12:16 CST; Perform: Nations RN.Meagan 1/18/2016 19:08
  CST; VERIFY: Nations RN.Meagan 1/18/201619:08 CST


                                                      Assessment Forms

 DOCUMENT TYPE:                                                    Medication Administration Follow Up-Text
 SERVICE DATE/TIME:                                                1/18/2016 17:06 CST
 RESULT STATUS:                                                    Auth (Verified)
 PERFORMED INFORMATION:                                            Nations RN.Meagan (1/18/2016 18:49 CST)
 SIGNED INFORMATION:                                               Nations RN.Meagan (1/18/2016 18:49 CST)

                         Medication Administration Follow Up Entered On: 1/18/201618:49 CST
                              Performed On: 1/18/201617:06 CST by Nations RN, Meagan

 Intervention Information:
 midazolam
 Performed by Nations RN, Meagan on 01/18/1616:51:00 CST

 Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00457
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 252 of 391 PageID 7514


                                                          NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                              Admit 1/18/2016
 1
     MRN:       NWT00751578                                               Disch:                 Disch Time:
     DOB/Sex:             I Male                                          FIN:   NVVT0000090926403
     Attending: Galvan,Dan MD

                                                         Assessment Forms



     midazolam,2mg
     IV Push.Left Intern Jugular,Agitation
     Medication Effectiveness Evaluation
     Medication Effective : Yes
                                                                                        Nations RN, Meagan - 1/18/2016 18:49 CST


     DOCUMENT TYPE:                                                   Medication Administration Follow Up-Text
     SERVICE DATE/TIME:                                               1/18/2016 17:06 CST
     RESULT STATUS:                                                   Auth (Verified)
     PERFORMED INFORMATION:                                           Nations RN.Meagan (1/18/2016 18:49 CST)
     SIGNED INFORMATION:                                              Nations RN.Meagan (1/18/2016 18:49 CST)

                            Medication Administration Follow Up Entered On: 1/18/2016 18:49 CST
                                 Performed On: 1/18/201617:06 CST by Nations RN, Meagan

  Intervention Information:
  fentaNYL
) Performed by Nations RN, Meagan on 01/18/1616:51:00 CST


  fentaNYL,50mcg
  IV Push.Left Intern Jugular.Pain 7 - 10 (Severe)
  Medication Effectiveness Evaluation
  Medication Effective : Yes
                                                                                        Nations RN, Meagan - 1/18/2016 18:49 CST


                                                          Education Forms

  DOCUMENT TYPE:                                                     Notification Form-Text
  SERVICE DATE/TIME:                                                 1/19/2016 05:40 CST
  RESULT STATUS:                                                     Auth (Verified)
  PERFORMED INFORMATION:                                             Johnson Dawson RCP.S,Cindy L (1/19/2016 05:40 CST)
  SIGNED INFORMATION:                                                Johnson Dawson RCP.S,Cindy L (1/19/2016 05:40 CST)

                                    Notification Form Entered On: 1/19/2016 5:42 CST
                           Performed On: 1/19/2016 5:40 CST by Johnson Dawson RCP.S, Cindy L




 Provider Notify
 Time Received Result Notification: 1119/2016 05:14 CST
 Was Provider Notified : Yes
 MDIMLP Notify Reason : Critical Result
 Critical Result : Lab

 Print Date/Time 1/19/2016 11:26 CST                        Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00458
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 253 of 391 PageID 7515


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                       Education Forms

 Orders Received : Yes
 MD/MLPRadiology Report Note : FI02 to 60% from 100%
 Result Reported: ABG 7.282, 40.0m P02 344, BE-8, HC03 18.9, s02 100
 MDIMLP Verify Radiology Readback : Read back results and verified with reporter
 MD/MLP Provider Notified : Sbar MD, Alan
 MDIMLP Date/Time of Notification: 1/19/2016 05:35 CST
                                                              Johnson Dawson RCP.S, Cindy L - 1/19/2016 5:40 CST




Print Date/Time 1/19/2016 11:26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00459
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 254 of 391 PageID 7516


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN :      NWT00751578                                                 Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:    NWT0000090926403
 Attending: Galvan.Dan MD

                                                       Education Forms

 DOCUMENT TYPE:                                                    Notification Form-Text
 SERVICE DATE/TIME:                                                1/19/2016 04:01 CST
 RESULT STATUS:                                                    Auth (Verified)
 PERFORMED INFORMATION:                                            Campbell RN.Shelby (1/19/2016 04:01 CST)
 SIGNED INFORMATION:                                               Campbell RN.Shelby (1/19/2016 04:01 CST)

                                   Notification Form Entered On: 1/19/2016 4:05 CST
                               Performed On: 1/19/2016 4:01 CST by Campbell RN, Shelby




Provider Notify
Time Received Result Notification : 1/19/2016 03:50 CST
Was Provider Notified : Yes
MDIMLP Notify Reason : Critical Result
Critical Result : Lab
Orders Received : No
MD/MLPRadiology Report Note : No new orders given
Result Reported : Sodium 170
MDIMLP Verify Radiology Readback : Read back results and verified with reporter
MDIMLP Provider Notified: Sbar MD, Alan
MDIMLP DatefTime of Notification : 1/19/2016 03:59 CST
                                                                          Campbell RN, Shelby- 1/19/2016 4:01 CST




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00460
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 255 of 391 PageID 7517


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:    NWT0000090926403
 Attending: Galvan.Dan MD

                                                       Education Forms

 DOCUMENT TYPE:                                                   Notification Form-Text
 SERVICE DATEfflME:                                               1/19/2016 00:08 CST
 RESULT STATUS:                                                   Auth (Verified)
 PERFORMED INFORMATION:                                           Campbell RN.Shelby (1/19/2016 00:08 CST)
 SIGNED INFORMATION:                                              Campbell RN.Shelby (1/19/2016 00:08 CST)

                                    Notification Form Entered On: 1/19/2016 0:09 CST
                               Performed On: 1/19/2016 0:08 CST by Campbell RN, Shelby




Provider Notify
Time Received Result Notification: 1/19/2016 23:58 CST
Was Provider Notified : Yes
MDIMLP Notify Reason : Critical Result
Critical Result : Lab
Orders Received : No
Result Reported: Sodium 169
MDIMLP Verify Radiology Readback : Read back results and verified with reporter
MDIMLP Provider Notified : Sbar MD, Alan
MDIMLP Date/Time of Notification : 1/1912016 00:08 CST
                                                                          Campbell RN, Shelby-1/19/2016 0:08 CST




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00461
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 256 of 391 PageID 7518


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                .Disch Time:
 DOB/Sex:             I Male                                          FIN:    NVVT0000090926403
 Attending: Galvan.Dan MD


 ,----~~~~~~~~~~~~---J
 '---      Education Forms

 DOCUMENT TYPE:                                                   Notification Form-Text
 SERVICE DATE/TIME:                                               1/18/2016 23:00 CST
 RESULT STATUS:                                                   Auth {Verified)
 PERFORMED INFORMATION:                                           Campbell RN.Shelby (1/18/2016 23:00 CST)
 SIGNED INFORMATION:                                              Campbell RN.Shelby (1/18/2016 23:00 CST)

                                   Notification Form Entered On: 1/18/2016 23:02 CST
                              Performed On: 1/18/2016 23:00 CST by Campbell RN, Shelby




Provider Notify
Was Provider Notified : Yes
MDIMLP Notify Reason : Change in patient condition
Orders Received : Yes                                                .
MDIMLPRadiology Report Note : Ordered to change fluid rates from LR at 125 to NS at 200.
MDIMLP Notify Note : Patient responded well to NS bolus, but SBP dropped when fluids not infusing.
MDIMLP Provider Notified: Sbar MD, Alan
MDIMLP Date/Time of Notification: 1/18/2016 20:10 CST
                                                                        Campbell RN, Shelby-1/18/2016 23:00 CST




Print Date/Time 1/19/2016 11:26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00462
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 257 of 391 PageID 7519

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:              I Male                                          FIN:   N\NT0000090926403
 Attending: Galvan.Dan MD

 [                                                      Education Forms

 DOCUMENT TYPE:                                                    Notification Form-Text
 SERVICE DATE/TIME:                                                1/18/2016 21:00 CST
 RESULT STATUS:                                                    Auth (Verified)
 PERFORMED INFORMATION:                                            Campbell RN.Shelby (1/18/2016 23:02 CST)
 SIGNED INFORMATION:                                               Campbell RN,Shelby (1/18/2016 23:02 CST)

                                    Notification Form Entered On: 1/18/2016 23:04 CST
                               Performed On: 1/18/2016 21:00 CST by Campbell RN, Shelby




Provider Notify
 Was Provider Notified : Yes
MDIMLP Notify Reason : Change in patient condition
Orders Received : No
MDIMLPRadio/ogy Report Note : No changes made. Neurosurgery is aware and said to just keep checking the sodium
level every four hours.
MD/MLP Notify Note : Notifying neurosurgery of critically high sodium of 166 and that IVF have been changed from LR to
 NS.
MD/MLP Provider Notified : Sappington NP, Amy
MDIMLP DatefTime of Notification : 1/18/2016 21 :00 CST
                                                                           Campbell RN, Shelby-1/18/2016 23:02 CST




Print Date/Time 1/19/2016 11:26 CST                      Medical Record
                                                                                                                                g.:;of
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00463
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 258 of 391 PageID 7520


                                                        NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                              Admit: 1/18/2016
   MRN:       NWT00751578                                               Disch:                Disch Time:
   DOB/Sex:             I Male                                          FIN:   NWT0000090926403
   Attending: Galvan.Dan MD

                                                         Education Forms

   DOCUMENT TYPE:                                                   Notification Form-Text
   SERVICE DATE/TIME:                                               1/18/2016 19:50 CST
   RESULT STATUS:                                                   Auth (Verified)
   PERFORMED INFORMATION:                                           Campbell RN.Shelby (1/18/2016 22:56 CST)
   SIGNED INFORMATION:                                              Campbell RN.Shelby (1/18/2016 22:56 CST)

                                    Notification Form Entered On: 1/18/2016 23:00 CST
                                Performed On: 1/18/201619:50 CST by Campbell RN, Shelby




  Provider Notify
  Time Received Result Notification: 1/18/2016 19:44 CST
  Was Provider Notified : Yes
  MD/MLP Notify Reason : Critical Result
  Critical Result : Lab
  Orders Received : Yes
  MD/MLPRadiology Report Note : Ordered 500mL bolus NS.
  Result Reported : Sodium 166
)
  MDIMLP Verify Radiology Readback : Read back results and verified with reporter
  MD/MLP Notify Note : Patient's SBP is low in the 70's and 80's. Patient is on two vasopressor, levophed and
  neosynephrine, both at high doses. Patient's SVV is 20 and CVP is 1.
  MD/MLP Provider Notified: Sbar MD, Alan
  MD/MLP Date/Time of Notification : 1/18/2016 19:50 CST
                                                                               Campbell RN, Shelby-1/1812016 22:56 CST




 Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00464
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 259 of 391 PageID 7521

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                               Treatments_Procedures Forms

 DOCUMENT TYPE:                                                    Diagnostic Imaging Time Out - Text
 SERVICE DATE/TIME:                                                1/18/2016 13:00 CST
 RESULT STATUS:                                                    Auth {Verified)
 PERFORMED INFORMATION:                                            Palma MRT,Edwardo (1/18/2016 14:14 CST)
 SIGNED INFORMATION:                                               Palma MRT,Edwardo (1/18/2016 14:14 CST)

                              Diagnostic Imaging Time Out Entered On: 1/18/201614:14 CST
                               Performed On: 1/18/201613:00 CST by Palma MRT, Edwardo




 Time Out
 Correct Patient Site Side Procedure : Verified
 Verification of Correct Imaging : Verified
 Verification of Co"ect Patient Positioning : Verified
 Type of Imaging Procedure : Nuclear Medicine
                                                                                    Palma MRT, Edwardo-1/18/2016 14:14 CST




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00465
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 260 of 391 PageID 7522


                                                         NWT- Northwest Texas Hospital
    Patient: RODGERS, ALTON                                              Admit: 1/18/2016
    MRN:       NWT00751578                                               Disch:                Disch Time:
    DOB/Sex:             I Male                                          FIN:   NWT0000090926403
    Attending: Galvan.Dan MD

[                                                Treatments_ Procedures Forms

    DOCUMENT TYPE:                                                   Diagnostic Imaging Time Out- Text
    SERVICE DATEfTIME:                                               1/18/2016 10:48 CST
    RESULT STATUS:                                                   Auth (Verified)
    PERFORMED INFORMATION:                                           Wrestley MRT,Lea Anne (1/18/2016 10:48 CST)
    SIGNED INFORMATION:                                              Wrestley MRT,Lea Anne (1/18/2016 10:48 CST)

                               Diagnostic Imaging Time Out Entered On: 1/18/201610:48 CST
                               Performed On: 1/18/201610:48 CST by Wrestley MRT, Lea Anne




Time Out
Correct Patient Site Side Procedure : Verified
Verification of Correct Imaging : Verified
Verification of Correct Patient Positioning : Verified
Type of Imaging Procedure : CT
Verification of Correct Imaging : Verified
Verification of Correct Scanner Parameters : Verified
                                                                                   Wrestley MRT, Lea Anne - 1/18/2016 10:48 CST


j - PLAN OF CARE - Outcome and goal reporting is not patient specific and is not a measure of any                                       :
I standard of care. Quality measure goals are guidelines that are not patient specific or a substitute for I
I                                           nursing or medical clinical judgment.                                                       1
                                                                Medical

Plan: SURG Trauma Admission
Phase Status: Initiated
History: Initiated at 1/18/2016 11 :25 CST electronically signed by Harper PA, David Shane

[                                                               Nursing

Plan: IPOC Falls Prevention and Management
Phase Status: Initiated
History: Initiated at 1/18/2016 16:10 CST electronically signed by Lindengren RN.Virginia A
 Outcome: Absence of falls                                    Expectation: Met
   Result: Met (Charted at 1/19/2016 04:47 CST by Campbell RN.Shelby)
   Result: Met (Charted at 1/18/2016 19:11 CST by Nations RN.Meagan)
 Outcome: Absence of physical injury                          Expectation: Met
   Result: Met (Charted at 1/19/2016 04:47 CST by Campbell RN.Shelby)
   Result: Met (Charted at 1/18/2016 19:11 CST by Nations RN.Meagan)
 Outcome: Knowledge of fall prevention                        Expectation: Met
   Result: Met (Charted at 1/19/2016 04:47 CST by Campbell RN,Shelby)
   Result: Met (Charted at 1/18/201619:11 CST by Nations RN.Meagan}

Print Date/Time 1/19/2016 11:26 CST                        Medical Record
          Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00466
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 261 of 391 PageID 7523


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan,Dan MD

    PLAN OF CARE - Outcome and goal reporting is not patient specific and is not a measure of any
I standard of care. Quality measure goals are guidelines that are not patient specific or a substitute for
                                 nursing or medical clinical judgment.
                                                                                                                                       •
                                                               Nursing

   Outcome: Fall Risk Assessment                                Expectation: Less Than 100
     Result: 95 (Charted at 1/19/2016 03:15 CST by Campbell RN,Shelby)
     Result: 95 (Charted at 1/18/2016 23:30 CST by Campbell RN.Shelby)
     Result: 95 (Charted at 1/18/2016 19:15 CST by Campbell RN,Shelby)
   Outcome: Environmental Safety Implemented                    Expectation: Adequate room lighting or Bed in low position
                                                                or Bathroom call light or Call device within reach or
                                                                Encourage handrail/safety bar use or Encourage personal
                                                                mobility support item use or Encourage senso
     Result: Bed in low position, Side rails up, Wheels locked when available (Charted at 1/19/2016 03:15 CST by
     Campbell RN,Shelby)
     Result: Bed in low position, Side rails up, Wheels locked when available (Charted at 1/18/2016 23:30 CST by
     Campbell RN,Shelby)
     Result: Bed in low position, Side rails up, Wheels locked when available (Charted at 1/18/2016 19:15 CST by
     Campbell RN,Shelby)
   Outcome: Balance Assessment                                 Expectation: Good or Fair
   Outcome: Gait Evaluation                                    Expectation: Steady
     Result: Steady (Charted at 1/19/2016 04:47 CST by Campbell RN.Shelby)
   Outcome: Ambulation Level                                   Expectation: Complete independence or Modified
                                                               independence or Distant supervision or Close supervision
   Outcome: Activity Assistance                                Expectation: Independent or Standby assistance or
                                                               Minimum assistance or Moderate assistance or Maximum
                                                               assistance or One person nssistance or Two person
                                                               assistance or Total assistance
     Result: Total Assistance. (Charted at 1/18/201619:11 CST by Nations RN,Meagan)
   Outcome: Fall Risk Intervention                             Expectation: Yellow arm band placed on patient or External
                                                               door notification in place or Slipper socks and/or gown
  Outcome: Fall Risk Interventions Patient Education           Expectation: Demonstration or Explanation or Printed
                                                               materials or Video/educational TV or Web-Based
  Outcome: Post Fall Assessment                               Expectation: Unwitnessed or Witnessed
  Outcome: Provider Notification of Fall                       Expectation: Patient Fall
  Intervention: Interventions if Altered Mental State or       Expectation: Ambulate as frequently as possible or
  Unable to Participate                                       Bed/Chair/Exit alarm on or Family with patient or Hour1y or
                                                              more frequent monitoring or Low height bed or Minimize
                                                              distractions during ambulation or Move close to
  Intervention: Interventions for Elimination Risk            Expectation: None or Bedside commode if urgency or
                                                              unable to ambulate or Increase toileting after diuretic,
                                                              urinary frequency or diarrhea or Offer toileting with every
                                                              interaction or Toileting at regular intervals
  Intervention: Interventions for Mobility/Gait               Expectation: Minimize distractions during ambulation or
                                                              Collaborate with PT or Use gait belt or Ambulate as
                                                              frequently as possible

Print Date/Time 1/19/2016 11:26 CST                       Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00467
           Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 262 of 391 PageID 7524

                                                             NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                                 Admit: 1/18/2016
     MRN:       NWT00751578                                                  Disch:                Disch Time:
     DOB/Sex:              I Male                                            FIN:   NWT0000090926403
     Attending: Galvan.Dan MD

     ,     PLAN OF CARE - Outcome and goal reporting is not patient specific and is not a measure of any
         standard of care. Quality measure goals are guidelines that are not patient specific or a substitute for
                                        nursing or medical clinical judgment.

                                                                    Nursing

         Intervention: Participative in Fall Prevention        Expectation: Yes
           Result: Yes (Charted at 1/19/2016 04:47 CST by Campbell RN.Shelby)

     Plan: IPOC CLABSI
     Phase Status: Initiated
     History: Initiated at 1/18/2016 19:10 CST electronically signed by Nations RN.Meagan
       Outcome: Absence of central venous catheter-associated Expectation: Met
       bloodstream infection
         Result: Met (Charted at 1/19/2016 04:47 CST by Campbell RN.Shelby)
         Result: Met (Charted at 1/18/2016 19:11 CST by Nations RN.Meagan)
       Outcome: Central Venous Catheter Insertion Review           Expectation: Acknowledged
       Outcome: Central Line/PICC Insert Checklist                 Expectation: New Insertion or Replace Manlfunctioning
                                                                   Central Line or Suspected Central Line Associated Infection
       Outcome: Central Venous Catheter Assessment Review Expectation: Reviewed and interventions taken or
)                                                                  Reviewed and no interventions required at this time
       Outcome: Personal Care Provided - Infection Prevention Expectation: Chlorhexidine bath
         Result: Chlorhexidine bath (Charted at 1/19/2016 04:47 CST by Campbell RN.Shelby)
         Result: Bed bath, Electrodes replaced, Oral care, Partial linen change (Charted at 1/19/2016 03:15 CST by Campbell
         RN.Shelby)
        Result: Ornl care (Charted at 1/18/2016 23:30 CST by Campbell RN.Shelby)
        Result: Oral care (Charted at 1/18/2016 19:15 CST by Campbell RN.Shelby)
        Result: Chlorhexidine bath (Charted at 1/18/2016 19:11 CST by Nations RN.Meagan)
       Outcome: Central Line Needs Assessment                      Expectation: Administration of sclerosing agents or
                                                                   Alternative to repetitive venous cannulations or Central
                                                                   venous pressure measurement or Performance of
                                                                   hemodialysis or plasmapheresis or Placement of pulmonary
                                                                   w
      Outcome: Central Venous Catheter Discontinuation             Expectation: Acknowledged
      Review
      Intervention: Central Venous Catheter Management -           Expectation: Done
      Maintain catheter patency
        Result: Done (Charted at 1/19/2016 04:47 CST by Campbell RN.Shelby)
        Result: Done (Charted at 1/18/2016 19:11 CST by Nations RN.Meagan)
      Intervention: Central Venous Catheter Administration Set Expectation: Done
      Management
        Result: Done (Charted at 1/19/2016 04:47 CST by Campbell RN.Shelby)
        Result: Done (Charted at 1/18/2016 19:11 CST by Nations RN.Meagan)
     Intervention: Education, central venous catheter care        Expectation: Understanding evaluated or Validated using
                                                                  teach back
     Intervention: Education, infection prevention                Expectation: Understanding evaluated or Validated using
                                                                  teach back
    Print Date/Time 1/19/2016 11:26 CST                        Medical Record

              Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                  UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00468
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 263 of 391 PageID 7525


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

    PLAN OF CARE - Outcome and goal reporting is not patient specific and is not a measure of any
  standard of care. Quality measure goals are guidelines that are not patient specific or a substitute for
                                 nursing or medical clinical judgment.

                                                               Nursing

   Intervention: Central Venous Catheter Removal Site Care Expectation: Done
     Result: Done (Charted at 1/19/2016 04:47 CST by Campbell RN.Shelby)
   Intervention: Education, central venous catheter removal Expectation: Understanding evaluated or Validated using
                                                            teach back

 Plan: IPOC CAUTI
 Phase Status: Initiated
 History: Initiated at 1/18/2016 19:10 CST electronically signed by Nations RN.Meagan
   Outcome: Absence of urinary tract infection signs and       Expectation: Met
   symptoms
     Result: Met (Charted at 1/19/2016 04:47 CST by Campbell RN.Shelby)
     Result: Met (Charted at 1/18/2016 19:10 CST by Nations RN.Meagan)
   Outcome: Urinary Catheter Needs Assessment                  Expectation: Reviewed and patient meets criteria to
                                                               discontinue catheter
     Result: Reviewed and patient meets criteria for continued use of a catheter (Charted at 1/1812016 19:10 CST by
     Nations RN.Meagan)
  Outcome: Urinary Catheter Management Review                  Expectation: Reviewed and interventions taken or
                                                               Reviewed and no interventions required at this time
  Outcome: LJocumented 1-<eason for Indwelling Catheter        Expectation: Bladder therapy or Hemodynamic monitoring
  Continuation                                                or Retention or Specimen collection or Pre-op/Intra-op or
                                                              Measure residual urine volume or Strict 1&0 or Receiving
                                                              diuretics or Skin integrity or Deliver radi
  Outcome: Post Removal Retention Monitoring                  Expectation: Reviewed and interventions taken or
                                                              Reviewed and no interventions required at this time
  Outcome: Bladder Scan                                       Expectation: Between 30 ml and 200 ml
  Intervention: Education, urinary catheter care              Expectation: Understanding evaluated or Validated using
                                                              teach back
    Result: Needs further teaching (Charted at 1/18/2016 19:11 CST by Nations RN.Meagan)
  Intervention: Education, urinary tract infection signs and Expectation: Understanding evaluated or Validated using
  symptoms                                                    teachback
    Result: Needs further teaching (Charted at 1/18/2016 19:11 CST by Nations RN.Meagan)

Plan: IPOC Ineffective Airway Clearance
Phase Status: Initiated
History: Initiated at 1/18/2016 19:10 CST electronically signed by Nations RN.Meagan
 Outcome: Maintain/achieve clear and patent airway            Expectation: Met
   Result: Met (Charted at 1/19/2016 04:47 CST by Campbell RN.Shelby)
   Result: Met (Charted at 1/18/2016 19:11 CST by Nations RN.Meagan)
 Outcome: Airway Assessment Review                            Expectation: Reviewed and interventions taken or
                                                             Reviewed and no interventions required at this time


Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00469
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 264 of 391 PageID 7526


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

    PLAN OF CARE - Outcome and goal reporting is not patient specific and is not a measure of any
  standard of care. Quality measure goals are guidelines that are not patient specific or a substitute for
                                 nursing or medical clinical judgment.

                                                              Nursing

   Intervention: Education, Optimal Breathing Technique     Expectation: Understanding evaluated or Validated using
                                                            teach back
     Result: Needs further teaching (Charted at 1/18/2016 19:11 CST by Nations RN.Meagan)
   Intervention: Education, aspiration prevention           Expectation: Understanding evaluated or Validated using
                                                            teach back
     Result: Needs further teaching (Charted at 1/18/2016 19:11 CST by Nations RN.Meagan)

 Plan: IPOC VAP Prevention
 Phase Status: Initiated
 History: Initiated at 1/19/2016 07:16 CST electronically signed by Sabbe RN.Jennifer M
   Outcome: Absence of pulmonary infection                     Expectation: Met
   Outcome: Infection surveillance                             Expectation: Sputum culture ordered and specimen
                                                               collected
   Outcome: VAP VTE Prophylaxis                                Expectation: Mechanical or Pharmacological
   Outcome: VAP Peptic Ulcer Prophylaxis                       Expectation: Yes
   Outcome: VAP Oral Care                                      Expectation: Mouth swab or Chlorihexidine mouth swab or
                                                               Brushed teeth or Alcohol Free Mouthwash
   Outcome: VAP Daily Sedation Interruption                    Expectation: Performed
   Outcome: Degrees Head of Bed Elevated                       Expectation: Greater Than or Equal 30 degrees
   Outcome: Sputum Assessment                                  Expectation: Clear or White or Cream or Light
   Outcome: Mechanical Ventilator Weaning Readiness            Expectation: Yes
  Assessment
  Outcome: Weaning Trial                                       Expectation: Meets criteria for extubation
  Outcome: Communication to Physician                          Expectation: Nursing or Pharmacy or Respiratory or Case
                                                               Management or Dietary or Occupational Therapy or Physical
                                                              Therapy or Social Services or Speech Therapy
  Intervention: Education, mechanical ventilation weaning Expectation: Understanding evaluated or Validated using
                                                              teach back
  Intervention: Education, Aspiration                          Expectation: Understanding evaluated or Validated using
                                                              teach back
  Intervention: Cough Promotion                               Expectation: Understanding evaluated or Validated using
                                                              teach back
  Intervention: Incentive spirometry promotion                Expectation: Understanding evaluated or Validated using
                                                              teachback

                                                           Emergency

Plan: ED Altered Mental Status
Phase Status: Initiated ·
History: Initiated at 1/18/2016 09:00 CST electronically signed by Smith MD.Thomas E
 Sub-phase: Troponins {STAT, then 90 mins); Phase Status: Initiated

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00470
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 265 of 391 PageID 7527


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

    PLAN OF CARE - Outcome and goal reporting is not patient specific and is not a measure of any
  standard of care. Quality measure goals are guidelines that are not patient specific or a substitute for
                                 nursing or medical clinical judgment.

                                                            Emergency

 History: Initiated at 1/18/2016 09:00 CST electronically signed.by Smith MD.Thomas E


                                                            Problems

 Problem Name: At risk for falls (Ouaiifier: )
 Last Updated: 1/18/2016 22:19 CST; SYSTEM                        Classification: Nursing; Confinnation: Confirmed; Code:
                                                                  208683018 (SNOMED CT); Course:; Onset Date:; Status
                                                                  Date: 1118/2016; Prognosis:; Persistence:
 Last Reviewed: 1/18/2016 22:19 CST; SYSTEM                       Recorder: SYSTEM; Responsible Provider:
 Life Cycle Date: 1/18/2016                                       Life Cycle Status: Active
C: 1/18/2016 22:19 CST; SYSTEM; This problem was added by Discern Expert.

 Problem Name: At risk of pressure sore (Qualifier: )
 Last Updated: 1/18/2016 22:13 CST; SYSTEM                        Classification: Nursing; Confirmation: Confirmed; Code:
                                                                  424268015 (SNOMED CT); Course:; Onset Date:; Status
                                                                  Date: 1/18/2016; Prognosis:; Persistence:
Last Reviewed: 1/18/2016 22:13 CST; SYSTEM                        Recorder: SYSTEM; Responsible Provider:
Life Cycle Date: 1/18/2016                                        Life Cycle Status: Active
C: 1/18/2016 22:13 CST; SYSTEM; This problem was added by Discern Expert.

Problem Name: Bowel dysfunction (Qualifier: )
Last Updated: 1/18/2016 12:45 CST; SYSTEM                        Classification: Nursing; Confirmation: tC>llfirnied; Code:
                                                                 353134013 (SNOMED CT); Course:; Onset Date:; Status
                                                                 Date: 1118/2016; Prognosis:; Persistence:
Last Reviewed: 1/18/2016 12:45 CST; SYSTEM                       Recorder: SYSTEM; Responsible Provider:
Life Cycle Date: 1/18/2016                                       Ufe Cycle Status: Active
C: 1/18/2016 12:45 CST; SYSTEM; Problem added automatically by system based on documentation of abnormal bowel
sounds, abnormal GI symptoms, or passing flatus =no.

Problem Name: Pressure ulcer stage 4 (Qualifier: )
Last Updated: 1/18/2016 12:45 CST; SYSTEM                        Classification: Nursing; Confirmation: Confirmed; Code:
                                                                 2617505011 (SNOMED CT); Course: ; Onset Date: ;
                                                                 Status Date: 1/18/2016; Prognosis:; Persistence:
Last Reviewed: 1/18/201612:45 CST; SYSTEM                        Recorder: SYSTEM; Responsible Provider:
Life Cycle Date: 1/18/2016                                       Life Cycle Status: Active
C: 1/18/2016 12:45 CST; SYSTEM; This problem was added by Discern Expert.




Print Date/Time 1/19/2016 11 :26 CST                    Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00471
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 266 of 391 PageID 7528


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:    NVVT0000090926403
 Attending: Galvan.Dan MD

                                                            Diagnoses

 Diagnosis: Coagulopathy (Qualifier:}
 Secondary Description:
 last Reviewed Date: 1/18/2016 11:55 CST; Harper PA,         Responsible Provider: Harper PA.David Shane
 David Shane
 Diagnosis Date: 1/18/2016                                   Status: Active
 Clinical Service: ; Classification: Medical; Confirmation: Confirmed; .Code: D68.9 (ICD-10-CM}; Ranking:; Severity:
 ; Severity Class: ; Certainty: ; Probability: O; Type: Working; Priority:

 Diagnosis: Closed fracture nasal bone (Qualifier: }
 Secondary Description:
 Last Reviewed Date: 1/18/2016 11 :54 CST; Harper PA,         Responsible Provider: Harper PA,bavid shane
 David Shane
 Diagnosis Date: 1/18/2016                                    Status: Active
 Clinical Service:; Classification: Medical; Confirmation: Confirmed; Code: S02.2XXA (ICD-10-CM); Ranking:;
 Severity: ; Severity Class: ; Certainty: ; Probability: O; Type: Working; Priority:

 Diagnosis: Fracture of inferior orbital wall (Qualifier: }
 Secondary Description:
 last Reviewed Date: 1/18/2016 11:53 CST; Harper PA,          Responsible Provider: Harper PA.David Shane
 David Shane
 Diagnosis Date: 1/18/2016                                    Status: Active
 Clinical Service:; Classification: Medical; Confirmation: Confirmed; Code: S02.3XXA (ICD-10-CM); Ranking:;
 Severity: ; Severity Class: ; Certainty: ; Probability: O; Type: Working; Priority:

Diagnosis: Closed medial orbital wall fracture (Qualifier: )
Secondary Description:
last Reviewed Date: 1/18/2016 11:52 CST; Harper PA,          Responsible Provider: Harper PA.David Shane
David Shane
Diagnosis Date: 1/18/2016                                    Status: Active
Clinical Service:; Classification: Medical; Confirmation: Confirmed; Code: S02.8XXA (ICD-10-CM); Ranking:;
Severity: ; Severity Class: ; Certainty: ; Probability: O; Type: Working; Priority:

Diagnosis: Pneumomediastinum (Qualifier: )
Secondary Description:
last Reviewed Date: 1/18/2016 11:51 CST; Harper PA,        Responsible Provider: Harper PA.David Shane
David Shane
Diagnosis Date: 1/18/2016                                  Status: Active
Clinical Service:; Classification: Medical; Confirmation: Confirmed; Code: J98.2 (ICD-10-CM); Ranking:; Severity:;
Severity Class: ; Certainty: ; Probability: O; Type: Working; Priority:

Diagnosis: Pulmonary embolism (Qualifier: )
Secondary Description:
last Reviewed Date: 1/18/2016 11:50 CST; Harper PA,         Responsible Provider: Harper PA,6avid Shane
David Shane
Diagnosis Date: 1/18/2016                                   Status: Active
Clinical Service:; Classification: Medical; Confirmation: Confirmed; Code: 126.99 (ICD-10-CM}; Ranking:; Severity:
; Severity Class: ; Certainty: ; Probability: O; Type: Working; Priority:
Print Date/Time 1/19/2016 11 :26 CST                     Medical Record                                                       9 ;;10
                                                                                                                                 (.
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00472
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 267 of 391 PageID 7529


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan,Dan MD

                                                            Diagnoses

 Diagnosis: History of starvation (Qualifier: )
 Secondary De~cription:
 Last Reviewed Date: 1/18/2016 11 :41 CST; Harper PA,        R:esponsible Provider: Harper PA.David Shane
 David Shane
 Diagnosis Date: 1/18/2016                                   Status: Active
 Clinical Service:; Classification: Medical; Confirmation: Confirmed; Code: Z86.39 (ICD-10-CM); Ranking:; Severity:
 ; Severity Class: ; Certainty: ; Probability: O; Type: Working; Priority:

 Diagnosis: Acute respiratory failure (Qualifier: )
 Secondary Description:
 Last Reviewed Date: 1/18/2016 11 :38 CST; Harper PA,        R.esponsibfo Provider: Harper PA,David Shane
 David Shane
 Diagnosis Date: 1/18/2016                                   Status: Active
 Clinical Service:; Classification: Medical; Confirmation: Confirmed; Code: J96.00 (ICD-10-CM); Ranking:; Severity:
 ; Severity Class: ; Certainty: ; Probability: O; Type: Working; Priority:

Diagnosis: Subdural hematoma (Qualifier: )
Secondary Description:
Last Reviewed Date: 1h8/2016 11 :38 CST; Harper PA,         Responsible Provider: Harper PA, David Shane
David Shane
Diagnosis Date: 1/18/2016                                   Status: Active
Clinical Service: ; Classification: Medical; Confirmation: Confirmed; Code: 162.00 (ICD-10-CM); Ranking: ; Severity:
; Severity Class: ; Certainty: ; Probability: O; Type: Working; Priority:

Diagnosis: lntracranial bleed (Qualifier: )
Secondary Description:
Last Reviewed Date: 1/18/2016 11 :26 CST; Harper PA,       Responsible Provider: Harper PA, David Shane
David Shane
Diagnosis Date: 1/18/2016                                  Status: Inactive
Clinical Service:; Classification: Medical; Confirmation: Confirmed; Code: 162.9 (ICD-10-CM); Ranking:; Severity:;
Severity Class: ; Certainty: ; Probability: O; Type: Working; Priority:




INTAKE                                                                                            1/18/2016 - 1/19/2016
All time in CST                                                                         7a.m. -     3p.m.- 11p.m. -      Total
                                                                                        3p.m.       11p.m.     7a.m.
LR 1,000 ml(1000 ml Lactated Ringers)                                             ml              570                  570
norepinephrine 1 mg/ml intravenous solution 16 mg [1 mcg/min] +                   mL                         416       416
Sodium Chloride 0.9% 250 ml(250 ml Sodium Chloride 0.9% + 16 mg
norepinephrine)
NS 1,000 ml(1000 ml Sodium Chloride 0.9%)                                         mL                          2055        2055
phenylephrine 50 mg + Sodium Chloride 0.9% 250 ml(250 ml Sodium                   mL                          651         651
Chloride 0.9% + 50 mg phenylephrine)
mannitol                                                                          mL200                                   200
Sodium Chloride 0.9%                                                              mL1QOO          500                     1500
Print Date/Time 1/19/2016 11 :26 CST                     Medical Record                                                          $]:Lii
                                                                                                                                    (
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00473
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 268 of 391 PageID 7530


                                                        NWf- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                              Admit: 1/18/2016
   MRN:       NWT00751578                                                Disch:                Disch Time:
   DOB/Sex:             I Male                                          FIN:    NWT0000090926403
   Attending: Galvan.Dan MD


  c                                                     Intake and Output

   INTAKE                                                                                           1/18/2016- 1/19/2016
   All time in CST                                                                        7a.m.-      3p.m.- 11p.m. -      Total
                                                                                          3p.m.       11p.m.     7a.m.
  thiamine + Sodium Chloride 0.9%                                                   ml              52                  52
  EnteraJ/Gastric Tube Feed : Orogastric Oral                                       ml                        130       130
  Flush/Free Water : Orogastric Oral                                                ml                        0         0
  8 Hour Total                                                                      ml     1200        1122      3252
  24 Hour Total                                                                     ml                      5574

  OUTPUT                                                                                       1/18/2016- 1/19/2016
  All time in CST                                                                       7a.m.-   3p.m. - 11p.m. -    Total
                                                                                        3p.m.    11p.m.     7a.m.
  Indwelling Urine Catheter : Urethral 16 French                                    ml350      1455      1325      3130
  8 Hour Total                                                                      ml   350      1455      1325
  24 Hour Total                                                                     mL                 3130


  JN TAKE                                                                                          1/19/2016- 1/20/2016
) All time in CST                                                                       7a.m.-       3p.m. - 11 p.m. -   Total
                                                                                        3p.m.        11p.m.    7a.m.
  potassium phosphate + Sodium Chloride 0.9%                                        ml259.98                           259.98
  8 Hour Total                                                                      mL 259.98
  24 Hour Total                                                                     ml                     259.98

  OUTPUT                                                                                           1119/2016 -1/20/2016
  All time in CST                                                                       7a.m.-       3p.m. - 11p.m. -    Total
                                                                                        3p.m.        11p.m.     7a.m.
  Indwelling Urine Catheter : Urethral 16 French                                    ml775                              775
  8 Hour Total                                                                      mL   775
  24 Hour Total                                                                     ml                       775

 Clinical Range Total from 1/18/2016 to 1/20/2016
 Total Intake (ml)                  Total Output (ml)                   Fluid Balance (ml)
 5833.98                            3905                                1928.98




 Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00474
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 269 of 391 PageID 7531

                                                        NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                Disch Time:
 DOB/Sex:             I Male                                            FIN:   NWT0000090926403
 Attending: Galvan,Dan MD

                                                           Hematology
    LEGEND:      c =Corrected     * =Abnormal       C   =Critical       H =High      f = Footnotes   i ::::: lnterp Data   R = Ref Lab

                                                        General Hematology

     Collected Date 1/18/2016        1/18/2016      1/19/2016
     Collected Time 09:22 CST        09:24 CST      03:16 CST
      Procedure                                                     Units         Reference Range
 WBC                   28.7H                            23.0H       x10e3/mcL     [4.0-10.6]
 RBC                   6_45H                             5.40       x10e6/mcL     [4.60-6.00J
 Hgb                    17.0                            14.3L       gm/dL         [14.5-17.7]
 Hct                    55H                               45        %             [42-53]
 POC Hgb                                15.0                        gm/dL         [12.0-17.0]
 POC Hct                                44.0                        %             [38.0-51.0J
 MCV                     86                               83        Femtoliter    [81-98]
 MCH                   26_4L                            26.5L       pg            [28.0-32.0]
 MCHC                  30.8L                             31.8       gm/dL         [31.2-35.2}
 RDW-CV                 14.5                             14.8       %
 Pit                    221                              181        x10e3/mcL       [150-400]
MPV                     9.8                              9.4        Femtoliter      [7.2-11.1]
Neut% Auto            86.2H                             78.4H       %               [40.0-76.0]
Lymph% Auto            6.5L                              17.5       %              [16.0-47.0J
Mono% Auto              7.0                              3.5        %              [3.0-13.0]
Eos % Auto              0.0                              0.3        %              [0.0-5.0]
Baso % Auto             0.3                              0.3        %              [0.0-2.0]
Neut# Auto            24.7H                             18.0H       x10e3/mcL      [1.8-7.0)
Lymph #Auto             1.9                             4.0H        x10e3/mcl      [1.0-3.4]
Mono #Auto            2.00H                             0.80        x10e3/mcL      [0.20-0.80]
Eos #Auto               0.0                              0.1        x10e3/mcL      lU.U-0.3)
Basa# Auto              0.1                              0.1        x10e3/mcL     [0.0-0.1J
Segs Man               89H                                          %             [40-76]
Band Man                 1                                          %             [0-12]
Lymphs Man              6L                                          %             [16-47]
Mono Man                 4                                          %             [0-13]
Segs #Man             25.5H                                         x10e3/mcL     [1.8-7.0]
Lymphs# Man             1.7                                         x10e3/mcL     [1.0-3.4)
Mono# Man             1.15H                                         x10e3/mcl     [0.20-0.BOJ
Anisa                   1+
Poik                    1+
Hypo                    1+
Pit Est             Adequate                                                      [Adequate}




Print Date/Time 1/19/201611:26 CST                       Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00475
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 270 of 391 PageID 7532


                                                           NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                                Admit: 1/18/2016
     MRN:       NWT00751578                                                 Disch:                Disch Time:
     DOB/Sex:             I Male                                           ·FIN:   NWT0000090926403
     Attending: Galvan.Dan MD

     i-                                                        Coagulation
     L
         LEGEND:      c = Corrected    *=Abnormal        C =Critical       H =High        f = Footnotes    i = lnterp Data   R =Ref Lab

     [                                                      General Coagulation

         Collected Date 1/18/2016
         Collected Time 09:22 CST
         Procedure                Units              Reference Range
     PT                   18.7H   Seconds            [9.3-13.7]
     INR                  1.66H                      [0.80-1. 19]
     PTI                   30.8   Seconds            [22.0-37.2]


    c_                                                          Chemistry
         LEGEND:      c = Corrected    *=Abnormal        C =Critical       H =High        f = Footnotes    i = lnterp Data   R =Ref Lab

                                                            General Chemistry

                         Collected Date 1/18/2016            1/18/2016        1/18/2016
)                        Collected Time 09:22 CST            09:24 CST        10:50 CST
                  Procedure                                                                 Units           Reference Range
     Glucose Level                                                             177H01       mg/dL           [70-114]
     POC Glucose                                                210H                        mg/dL           [70-114]
     Sodium                                                                    159cr101     mmol/L          [132-140]
     POC Na                                                     162C                        mmol/L          [138-146]
     Potassium                                                                  3_701       mmol/L          [3.6-5.0]
     POCK                                                       3.3L                        mmol/L         [3.5-4.9)
     Chloride                                                                128.0Hf601     mmol/L         [98.0-111 .0]
     C02                                                                       24.0° 1      mmol/L         [22.0-32.0J
    Anion Gap                                                                   7L01                       [9-18]
    BUN                                                                       77.0 H01      mg/dL          [7.0-21.0)
    Creatinine                                                                2.20H01       mg/dL          [0.50-1.40)
    BUN/Great Ratio                                                          35.00H01                      [12.00-20.00]
    Calcium                                                                    7.1L01       mg/dL          [8.4-10.3]
    POC iCA                                                    1.09L                        mmol/L         [1.12-1.32]
    Albumin. Level                                                             2.6L01       gm/dL          [3.7-5.1)
    TP                                                                         5_4L01       gm/dL          [6.3-8.2]
    TBili                                                                       1_301       mg/dl.        [0.4-2.0]
    Alk Phos                                                                   59.0°1       units/L       [43.0-122.0]
    AST                                                                       143.0H01      units/L       [15.0-41.0]
    ALT                                                                       77.0H01       units/L       [17.0-63.0]
    Mg Lvl                                                                      3.5H        mg/dL         [1.8-2.5]
    Phosphorus                                                                  4.8H        mg/dL         [2.7-4.5]
    eGFR Non-African American                                                 35.09°1                     [>=60)
    eGFR African American                                                     42.52°1                     [>=60]
    Lactic Acid Lvl                      4_2Cf7                                             mmol/L        [0.5-2.2)

    Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
                                                                                                                                   8~"1
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00476
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                    Page 271 of 391 PageID 7533


                                                           NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                               Admit: 1/18/2016
     MRN:       NWT00751578                                                Disch:                 Disch Time:
     DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
     Attending: Galvan.Dan MD

                                                                Chemistry
        LEGEND:       c = Corrected    * = Abnormal      C =Critical       H =High        f   = Footnotes     i = lnterp Data   R = Ref Lab

                                                             General Chemistry

                      Collected Date 1/18/2016               1/18/2016        1/18/2016
                      Collected Time 09:22 CST               09:24 CST        10:50 CST
               Procedure                                                                       Units          Reference Range
     Ammonia Level                                                                             mcmol/L        [11-35)
     CalcOsmo                                                                   342H01                        [265-285]
    Footnotes
    f1:    Sodium
           Called to and Read back by: J. MOORE RN on 01/18/201611:51:32 by: SOLIS
    f6:    Chloride
           Verified by Rerunning
    f7:    Lactic Acid Lvl
           Called to and Read back by: A. DILLARD RN on 01/18/2016 11:03:29 by: SOLIS

                         Collected Date 1/18/2016            1/18/2016      1/18/2016
                        Collected Time 11:42 CST             12:06 CST      16:58 CST
)                Procedure                                                                Units             Reference Range
    Ionized Calcium                                                            1.10L      mmol/L            [1.12-1.32)
    Estimated Creatinine Clearance        37.45                                           mUmin
    Lactic Acid Lvl                                             1_902                     mmol/L            [0.5-2.2)

                     Collected Date 1/18/2016                1/18/2016      1/18/2016
                     Collected Time 19:17 CST                20:39 CST      23:15 CST
              Procedure                                                                   Units             Reference Range
    POC Glucose                                                 127H                      mg/dL             [70-114)
    Sodium                            166Ct2                                  169Cf3      mmol/L            [132-140)
    Footnotes
    f2:    Sodium
           Called to and Read back by: S.CAMPBELL(RN) on 01/18/2016 19:53:50 by: MDA
    f3:    Sodium
           Called to and Read back by: S.CAMPBELURN on 01/19/2016 00:08:08 by: SOLIS

                       Collected Date 1/19/2016             1/19/2016       1/19/2016
                       Collected Time 03:16 CST             03:49 CST       07:57 CST
                Procedure                                                                Units           Reference Range
    Glucose Level                         95                                             mg/dl           [70-114]
    Sodium                              170C14                                171Cf5     mrnol/L         [132-140)
    Potassium                            3.5L                                            mmol/L          [3.6-5.0]
    Chloride                           143.0HIG                                          mmol/L          [98.0-111.0)
    C02                                 20.0L                                            mmol/L          [22.0-32.0)
    Anion Gap                             7L                                                             [9-18)
    BUN                                 60.0'"'                                          mg/dL           [7.0-21.0)
    Creatinine                          1.60H                                            mg/dL           [0.50-1.40)

    Print Date!Time 1/19/2016 11 :26 CST                     Medical Record
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00477
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 272 of 391 PageID 7534

                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                 Disch Time:
  DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
  Attending: Galvan.Dan MD

 r__                                                         Chemistry
      LEGEND:      c   =Corrected   * = Abnormal      C =Critical        H =High       f = Footnotes     i = lnterp Data   R = Ref Lab

                                                          General Chemistry

                      Collected Date 1/19/2016            1/19/2016       1/19/2016
                      Collected Time 03:16 CST            03:49 CST       07:57 CST
              Procedure                                                                Units           Reference Range
 BUN/Great Ratio                       37.50H                                                          [12.00-20.00]
 Calcium                                 7.6L                                          mg/dl           (8.4-10.3]
 Ionized Calcium                         1.15                                          mmol/L          [1.12- 1.32]
 Mglvl                                  3.5H                                           mg/dl           [1 .8-2.5]
 Phosphorus                             2.6L                                           mg/dL           (2.7-4.5]
 Estimated Creatinine Clearance                              51.50                     mUmin
 eGFR Non-African American             50.67                                                           [>=60]
 eGFR African American                 61.41                                                           (>=60]
 CalcOsmo                               352H                                                           [265-285]
Footnotes
f4:    Sodium
       Called to and Read back by: S.CAMPBELURN on 01/19/2016 03:58:33 by: SOLIS
f5 :   Sodium
       Called to and Read back by: M. NATIONS RN on 01/19/2016 09:07:03 by: JAM
f6:    Chloride
       Verified by Rerunning
Order Comments
01:    Comprehensive Metabolic Panel
       qns notified Alyssa rn/er
02:    Lactic Acid Lvl
       Added by Discern Rule GL_ADD_LACTIC_ ACID

                                                               Cardiac

    Collected Date 1/18/2016
    Collected Time 16:58 CST
    Procedure                       Units     Reference Range
CKMB                35.60 Hi 1      ng/mL     [0.00-4.00]
Troponin I          0.Q6Hi2         ng/ml     [0~00~0.04]
Myoglobin           1275.5H         ng/ml     [17.4-105.7]
lnterp Data
i1:     CKMB
        If isoenzymes are required, call lab within 24 hrs. Specimens will be sent to reference lab
        with results in 3-4 days.
i2:     Troponin I
        Values of 0.5 ng/ml or greater are indicative of AM. Values between 0.03 and 0.49 ng/ml may
        be associated with other conditions resulting in cardiac muscle injury




Print Date/Time 1/19/2016 11 :26 CST                      Medical Record

         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00478
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                     Page 273 of 391 PageID 7535


                                                        NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                 Disch Time:
 DOB/Sex:             I Male                                            FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

 [                                                            Chemistry
     LEGEND:       c = Corrected    * = Abnormal       C =Critical        H = High       - f = Footnotes    i = lnterp Data   R = Ref Lab

                                                                Thyroid

     Collected Date 1/18/2016
    Collected Time 10:50 CST
     Procedure                Units                        Reference Range
 T4 Free               0.80   ng/dl                        [0.60-2.00)
 rsH                   1.26   me Intl units/ml             [0.34-5.60)


L                                                          Other Chemistry

     Collected Date 1/18/2016
    Collected Time 09:22 CST
     Procedure                Units            Reference Range
 Procalcitonin       3.870 ;3 mcg/L
lnterp Data
i3:     Procalcitonin
         Healthy Individual: Less than 0 . 075 mcg/L, Determination of normal values with a high
         sensitive assay revealed normal values to be below 0.075 mcg/L.

         Less than 0.5 mcg/L: Systemic infection(sepsis) is not likely local bacterial infection is
         possible.

         Greater than or equal to 0.5 - 2.0 mcg/L: Systemic infection(sepsis) is possible, but various
          conditions are known to induce procalcitonin as well.

         Greater than or equal 2.0 - 10.0 mcg/L: Systemic infection(sepsis)is likely, unless other
         causes are known.

         Greater than equal to 10.0 mcg/L: Important systemis inflammatory response, almost
         exclusively due to severe bacterial sepsis or spetic shock.



                                                           Blood Gases
     LEGEND:      c = Corrected    * = Abnormal       C =Critical        H =High          f = Footnotes    i = lnterp Data    R = Ref Lab

        Collected Date 1/18/2016            1/19/2016                1/19/2016
        Collected Time 09:24 CST            05:14 CST                08:44 CST
       Procedure                                                                     Units        Reference Range
pH Arterial              7.26L                 7_28L                   7.15C         pH units     [7.35-7.45)
Art pC02                  41.1                 40.0                    61_4H         mmHg         [35.0-45.0)
Art p02                   67L                  344H                    123H          mmHg         [80-105)
Art HC03                   19                    19                     21
Art BE                    _gt                   -8L                     -8L          mmol/L      [-2-3)
Art s02                   90L                  1QOH                     97           %           [95-98J
Art Total C02             20L                   20L                     23           mmol/L      [22-30)
Allen's Test              N/A                   N/A                     N/A
Print Date!Time 1/19/2016 11 :26 CST                       Medical Record
                                                                                                                                            9tlf7
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00479
          Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                   Page 274 of 391 PageID 7536


                                                              NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                                  Admit: 1/18/2016
     MRN:       NWT00751578                                                   Disch:                Disch Time:
     DOB/Sex:             I Male                                              FIN:   NWT0000090926403
     Attending: Galvan.Dan MD

     [                                                             Blood Gases
          LEGEND:      c = Corrected      *=Abnormal        C =Critical       H =High        f = Footnotes    i = lnterp Data    R= Ref Lab

            Collected Date     1/18/2016          1/19/2016               1/19/2016
            Collected Time     09:24 CST          05:14 CST               08:44 CST
           Procedure                                                                    Units        Reference Range
     Pt Temp                      37.0              37.0                    37.0
     Site                      L Brachia!          A Line                  A Line
     Fi02%                         50                100                     60         %
     PEEP                           5                 5
     Sample Type                 ABG                ABG                     ABG
     Tidal Volume                 500               500
     Vent Mode                 APVCMV            APVCMV
     Vent Rate                     15                15
     Art TempC,PC02                                 40.0                   61.4   mm Hg
     Art TempC,pH                                   7.28                   7.15   pH units
     Art TempC,P02                                  344                    123    mm Hg
     Delivery Mode                Vent              Vent                 TPiece
     Reported To.                              SCAMPBELLRN            S.HARPER.PA
     TimeRcv-RptTime          0920.0930          0510.0525              0840.0844
)    Reported To:               Smith


    [_                                                  Therapeutic Drug Monitoring
         LEGEND:      c = Corrected      * = Abnormal      C =Critical       H =High        f = Footnotes    i = lnterp Data    R = Ref Lab

           Collected Date 1/18/2016
           Collected Time 10:50 CST
         Procedure                  Units                   Reference Range
    Acetaminophen Lvl      <10.0Li4 mcg/mL                  [10.0-30.0]
    lnterp Data
    i4:     Acetaminophen Lvl
             Peaks levels occur 1 hour after therapy dose and 4 hours after overdose. At 4 hours post
             ingestion levels <120 mcg/ml usually do not develop hepatic insufficiency. Levels >300
             mcg/ml are associated with hepatic necrosis.


                                                                   Toxicology
         LEGEND:      c = Corrected      * = Abnormal      C =Critical       H =High        f = Footnotes    i = lnterp Data    R = Ref Lab

          Collected Date        1/18/2016           1/18/2016
         Collected Time         09:22 CST           10:50 CST
         Procedure                                                 Units     Reference Range
    Salicylate                                          <4.0Li5    mg/dL     [4.0-29.0]
    Ur Amphetamine          None Detected i6                                 [None Detected]

    Print DatefTime 1/19/2016 11 :26 CST                          Medical Record
             Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                 UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00480
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 275 of 391 PageID 7537

                                                          NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                                Admit: 1/18/2016
   MRN:       NWT00751578                                                  Disch:                Disch Time:
   DOB/Sex:             I Male                                            FIN:    NWT0000090926403
   Attending: Galvan.Dan MD

                                                                Toxicology

        LEGEND:      c = Corrected     * = Abnormal      C =Critical       H =High       f = Footnotes    i = lnterp Data   R = Ref Lab

        Collected Date         1/18/2016           1/18/2016
        Collected Time         09:22 CST           10:50 CST
        Procedure                                                  Units   Reference Range
   Ur Barbiturates          None Detected ;s                               [None Detected]
   Ur Cannabinoids          None Detected ;s                               [None Detected]
   Ur Cocaine               None Detected ;s                               [None Detected]
   Ur Opiates               None Detected ;s                               [None Detected]
   U PCP                    None Detected ;s                               [None Detected]
   U Benzo                  None Detected                                  [None Detected]
   Alcohol                     <10.00                              mg/dl   [0.00-10.00]
   % Alcohol                   <0.010                              %       [0.000-0.01 O]
  lnterp Data
  i5:     Salicylate
            Sensitivity limit is 4.0mg/dl
            PEAK levels are reached 2-4 hrs after oral dose. TROUGH levels shuld be drawn prior to next dose. If
            TOXICITY is suspected, then draw ASAP and at least 6 hrs post ingestion
) i6:       U PCP, Ur Amphetamine, Ur Barbiturates, Ur Cannabinoids, Ur Cocaine, Ur Opiates
            Contact laboratory within 24 hours if confirmation required.


 L
        LEGEND:      c = Corrected    * = Abnormal      C =Critical        H =High      f = Footnotes    i = lnterp Data    R = Ref Lab

            Collected Date 1/18/2016
            Collected Time 09:22 CST
         Procedure                    Units           Reference Range
 Ur Color                     Yellow
 Ur Clarity                    Clear
 Ur Spec Grav                >=1.030
 Ur pH                          5.0
 Ur Leuk Est                 Negative
 Ur Nitrite                  Negative
 Ur Protein                     2+
 UR Glucose                 Negative
 Ur Ketones                 Negative
 Ur Urobilinogen            1.0 EU/dl
 Ur Bili                        2+
 Ur Blood                       3+                    [Negative]
 UrWBC                        11-25
 UrRBC                        26-50
 Ur Bacteria               None Seen
 Ur Squam Epithelial           0-6
 Ur Amorphous                   2+

 Print Date/Time 1/19/2016 11:26 CST                         Medical Record

           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00481
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 276 of 391 PageID 7538


                                                        NWT- Northwest Texas Hospital
' Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                 Disch Time:
  DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
  Attending: Galvan.Dan MD


 l- - - - -- - -
               Microbiology
                  ----------:
 PROCEDURE:                       Culture Respiratory               ACCESSION:                        30-16-018-0520
 SOURCE:                          Sputum, Induced
 BODY SITE:
 COLLECTED DATE/TIME:             1/18/2016 09:22 CST

                                 -----PRELIMINARY REPORTS--                           - - -- -- - - - - - - - -
 Preliminary Report                                                                     Verified Date/Time: 1/19/2016 08:25 CST
 Too young to be evaluated


 PROCEDURE:                       Culture Urine                     ACCESSION:                        30- 16-018-0508
 SOURCE:                          U CleanCatch
 BODY SITE:
 COLLECTED DATE/TIME:             1/18/2016 09:22 CST

 - - - · - - - - - -- -- - -PRELIMINARY REPORTS,-----·
 Preliminary Report                              Verified Datelfime: 1/19/2016 08:48 CST
 No growth in 1 day.


Jr
 L..___ _ _                                                   Imaging

 PROCEDURE                                                          EXAM DATE/TIME
 CT Head or Brain w/o Contrast                                      1/18/2016 10:10 CST

 REASON FOR EXAM
 (CT Head or Brain w/o Contrast) Altered level of Consciousness

 Report
 Exam:  CT Head or Brain w/o Contrast
 Accession#:  30-CT-16-001327

 HISTORY altered consciousness

 COMPARISON: None Available

 FINDINGS: A noncontrast CT scan of the brain was performed.

There is a large left subdural hematoma overlying the entire left convexity and
measuring up to 1.4 cm in thickness .
A small amount of subdural blood also extends along the falx and tentorium

There is severe mass effect with effacement of the left sulci, effacement of the left
lateral ventricle and severe subfalcine herniation with midline shift to the right. The
septum is shifted x 1.56 cm to the right
Basal cisterns are obliterated and the midbrain is distorted and compressed and there is
severe herniation of the left uncus transtentorially with associated severe compression
of the midbrain.


Print Date/Time 1/19/201611:26 CST                        Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00482
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 277 of 391 PageID 7539

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                             Imaging

 PROCEDURE                                                        EXAM DATE/TIME
 CT Head or Brain w/o Contrast                                    1/18/2016 10:10 CST

 Report
 Hypodensity of the midbrain pons and also of the anterior aspect of the left temporal ,
 medial aspect of the left temporal lobe, inferior aspect of the left frontal lobe aspect
 and inferior aspect of the right frontal lobe is present likely due to infarction due to
 compromised blood flow secondary to severe transtentorial and severe subfalcine
 herniation.

 There is mild dilatation of the posterior horn and temporal horn of right lateral
 ventricle secondary to compression of the right foramina of Monroe/ trapped ventricle

There is fracture the nasal bones
There may be fractures of the orbital floors .
Cannot exclude fractures of the lamina papyracea bilaterally
There is blood in the maxillary sinuses and ethmoid air cells.
There is soft tissue swelling of the right cheek

The mastoid air cells and middle ear cavities are well aerated.

IMPRESSION:
There is a large left subdural hematoma overlying the entire left convexity and
measuring up to 1.4 cm in thickness .
A small amount of subdural blood also extends along the falx and tentorium

There is severe mass effect with effacement of the left sulci, effacement of the left
lateral ventricle and severe subfalcine herniation with midline shift to the right. The
septum is shifted x 1.56 cm to the right
Basal cisterns are obliterated and the midbrain is distorted and compressed and there is
severe herniation of the left uncus transtentorially with associated severe compression
of the midbrain.

Hypodensity of the midbrain pons and also of the anterior aspect of the left temporal ,
medial aspect of the left temporal lobe, inferior aspect of the left frontal lobe aspect
and inferior aspect of the right frontal lobe is present likely due to infarction due to
compromised blood flow secondary to severe transtentorial and severe subfalcine
herniation.

There is mild dilatation of the posterior horn and temporal horn of right lateral
ventricle secondary to compression of the right foramina of Monroe/ trapped ventricle

There is fracture the nasal bones
There may be fractures of the orbital floors .
Cannot exclude fractures of the lamina papyracea bilaterally
There is blood in the maxillary sinuses and ethmoid air cells.
There is soft tissue swelling of the right cheek



Print Date/Time 1/19/201611:26 CST                      Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.&~r
                                                                                                                                          ,
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00483
           Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 278 of 391 PageID 7540


                                                             NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                                 Admit: 1/18/2016
     MRN:       NWf00751578                                                  Disch:                Disch Time:
     DOB/Sex:             I Male                                             FIN:   NWf0000090926403
     Attending: Galvan.Dan MD

                                                                    Imaging

     PROCEDURE                                                           EXAM DATE/TIME
     CT Head or Brain w/o Contrast                                       1/18/2016 10:10 CST

     Report
     The above emergent findings discussed with Dr. Smith at approximately 10:40 a.m. On
     1/18/16




     CC:
     31096// OT: 01/18/2016 11:00:56CST I TT: 01/18/2016 10:44:24CST I Job#: 13476788/ Doc#:
     14504908/ Rev: 01/18/2016 11:44:24 / Dictated by:   RICHARD MURRAY, MD



     This document was electronically signed by RICHARD MURRAY, MD on
     01/18/2016 11:01:06CST .
)    ***** Final *****

    Dictated by:          Murray MD, Richard                Dictated OT/TM:    0111812016 11:00 am
    Transcribed by:        RM                           Transcribed OT/TM: 01118116 10:44:00
    Electronically Signed by: Murray MD, Richard                 Signed OT/TM:     0111812016 11:01 am



    PROCEDURE                                                           EXAM DATE/TIME
    CT ChestJAbdomen/PAlvis w/ Contrast                                 1/18/2016 10:10 CST

    REASON FOR EXAM
    (CT ChestJAbdomen/Pelvis w/ Contrast) Head Trauma;Other (Please Specify)

    Report
    Exam:  CT Chest/Abdomen/Pelvis w/ Con
    Accession#:  30-CT-16-001334

    HISTORY: acute trauma

    COMPARISON: None Available

    FINDINGS: post contrast CT scan of the chest abdomen and pelvis was performed with
    reformatting in sagittal and coronal planes
    The patient is intubated
    Trace pericardia! effusion is present
    There is no evidence of mediastinal hematoma or mediastinal vascular injury
    There is pneumomediastinum
    There is atelectasis/infiltrate of the posterior aspect of the left lower lobe and fluid
    is seen filling the bronchus supplying this segment suggesting aspiration
    There is a small peripheral area of infiltrate in the right lower lobe

    Print Date/Time 1/19/201611:26 CST                         Medical Record
              Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                  UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00484
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 279 of 391 PageID 7541


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan,Dan MD


 r                                                           Imaging

 PROCEDURE                                                        EXAM DATE/TIME
 CT ChesUAbdomen/Pelvis w/ Contrast                               1/18/2016 10:10 CST

 Report
There is some tree in bud-like opacity in the posterior aspect of the right upper lobe
suggesting aspiration
There is a large pulmonary embolus in the right interlobar pulmonary artery and
extending also into the right lower lobe pulmonary arteries . There is also some
pulmonary embolus in the right middle lobe pulmonary artery
A few bubbles of air anterior to the liver are probably in the extrapleural tissues of
the anterior abdominal wall more likely than intra-abdominal and appear to be contiguous
with the pneumomediastinum
The stomach is distended with air preesumably with air insufflated during intubation.
The liver, spleen, pancreas, gallbladder, and adrenal glands are normal. The kidneys are
normal. There is no free intraabdominal air or fluid. The bowel pattern is
nonobstructive. I do not see any gross bowel abnormalities. The bladder is unremarkable
and contains a Foley catheter.
There is a subacute healing fracture of the left eleventh rib posteriorly.
No other fractures evident

IMPRESSION:
Trace pericardial effusion is present

There is pneumomediastinum
There is atelectasis/infiltrate of the posterior aspect of the left lower lobe and fluid
is seen filling the bronchus supplying this segment suggesting aspiration
There is a small peripheral area of infiltrate in the right lower lobe
There is some tree in bud-like opacity in the posterior aspect of the right upper lobe
suggesting aspiration

There is a large pulmonary embolus in the right interlobar pulmonary artery and
extending also .into the right lower lobe pulmonary arteries. There is also some
pulmonary embolus in the right middle lobe pulmonary artery

A few bubbles of air anterior to the liver are probably in the extrapleural tissues of
the anterior abdominal wall more likely than intra-abdominal and appear to be contiguous
with the pneumomediastinum

The stomach is distended with air preesumably with air insufflated during intubation.

No acute intra-abdominal organ injury identified

There is a subacute healing fracture of the left eleventh rib posteriorly.
No other fractures evident
Called to Dr. Smith at approximately 11:30 a.m. on 1/18/16




Print DatefTime 1/19/201611:26 CST                      Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00485
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 280 of 391 PageID 7542


                                                          NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                                Admit: 1/18/2016
 . MRN:       NWf00751578                                                  Disch:                Disch Time:
   DOB/Sex:             I Male                                            FIN:    NWT0000090926403
   Attending: Galvan,Dan MD

                                                                 Imaging

  PROCEDURE                                                           EXAM DATE/TIME
  CT Chest/Abdomen/Pelvis w/ Contrast                                 1/18/2016 10:10 CST

  Report

  CC:
  31096// DT: 01/18/2016 11:35:42CST I TT: 01/18/2016 11:07:53CST I Job#: 13476949/ Doc#:
  14505015/ Rev: 01/18/2016 12:07:53 / Dictated by:   RICHARD MURRAY, MD



  This document was electronically signed by RICHARD MURRAY, MD on
  01/18/2016 11:35:45CST .
  ••••• Final *****

  Dictated by:          Murray MD, Richard                Dictated OT/TM:    0111812016 11:35 am
  Transcribed by:        RM                           Transcribed OT/TM: 01118116 11:07:00
  Electronically Signed by: Murray MD, Richard                 Signed DTITM:     011181201611:35 am


) PROCEDURE                                                           EXAM DATE/TIME
  CT Spine Cervical w/o Contrast                                      1/18/2016 10:10 CST

  REASON FOR EXAM
  (CT Spine Cervical w/o Contrast) Head Trauma;Other (Please Specify)

 Report
 Exam: CT Spine Cervical w/o Contrast
 Accession#: 30-CT-16-001328

 HISTORY: Head trauma

 COMPARISON: None Available


 FINDINGS: A noncontrast CT scan of the cervical spine was performed. There is no
 evidence of fracture or dislocation. I do not see any significant degenerative change.
 Alignment is satisfactory. Prevertebral soft tissues are normal.

 IMPRESSION: No evidence of fracture, dislocation, or significant degenerative change of
 the cervical spine.




 CC:
 31096// DT: 01/18/2016 11:03:06CST /TT: 01/18/2016 11:01:37CST I Job#: 13476796/ Doc# :
 14504987/ Rev: 01/18/2016 12:01:37 /Dictated by:   RICHARD MURRAY, MD

 Print Date/Time 1/19/2016 11 :26 CST                       Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00486
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                   Page 281 of 391 PageID 7543


                                                           NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                                 Admit: 1/18/2016
   MRN:       NWT00751578                                                   Disch:                Disch Time:
   DOB/Sex:             I Male                                              FIN:   NWT0000090926403
   Attending: Galvan.Dan MD

                                                                  Imaging

   PROCEDURE                                                           EXAM DATE!TIME
   CT Spine Cervical w/o Contrast                                      1/18/2016 10:10 CST

   Report



  This document was electronically signed by RICHARD MURRAY, MD on
  01/18/2016 11:03:07CST .
   ***** Final *****

  Dictated by:          Murray MD, Richard                 Dictated DTITM:    0111812016 11:03 am
  Transcribed by:        RM                            Transcribed DTITM: 01118116 11:01:00
  Electronically Signed by: Murray MD, Richard                  Signed DTITM:     011181201611:03 am



  PROCEDURE                                                            EXAM DATE/TIME
  CT Maxillofacial w/o Contrast                                        1/18/2016 10:10 CST

  REASON FOR EXAM
) (CT Maxillofacial w/o Contrast) Altered level of Consciousness

  Report
  Exam: CT Maxillofacial w/o Contrast
  Accession#: 30-CT-16-001333

  Multiplanar images of the facial bones was performed.

  There is i'I frF1ct11re the nasal bone. Is also a minimal displaced fracture nasal septum
  best seen on transaxial images 46 and 47 and coronal reformatted images 29 and 30. There
  is a fracture the right orbit with 7 mm inferior displacement of the orbital floor.
  There is· no evidence of entrapment of the inferior rectus. Orbital fat is displaced into
  the right maxillary sinus. There's hemorrhage the left maxillary sinus.

  There is also fracture of the right orbital floor with also approximately 7 mm
  displacement of the right orbital floor into the maxillary sinus. No displacement of the
  inferior rectus into the maxillary sinus. There is right maxillary hemorrhage. Note:
  There are also fractures of the medial wall of the right and left orbit with
  displacement of the left medial wall of the orbit fracture into the ethmoid sinuses
  approximately 3 mm.

 There is no significant hemorrhage in this sphenoid sinus. There is no evidence of
 fracture the Petrous pyramid. There is no fracture nasal the zygomatic arch. There is no
 fracture the pterygoid plates or mandible fracture on this examination.

 There is emphysema neck soft tissues bilaterally right greater than left. The patient is
 intubated. Hemorrhage identified in the posterior nasopharynx.

 IMPRESSION:

 Print Date/Time 1/19/2016 11 :26 CST                        Medical Record

            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00487
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 282 of 391 PageID 7544


                                                        NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                 Disch Time:
 DOB/Sex:             I Male                                            FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                               Imaging

 PROCEDURE                                                          EXAM DATE/TIME
 CT Maxillofacial w/o Contrast                                      1/18/2016 10:10 CST

 Report
 1. Bilateral fractures of the inferior wall and medial wall of the orbits.
 2. There is a nasal bone fracture. Fractured nasal septum.




 CC:
 31674// DT: 01/18/2016 11:21:13CST I TT: 01/18/2016 11:09:07CST I Job#: 13476894/ Doc#:
 14505021/ Rev: 01/18/2016 12:09:07 / Dictated by:   ANDREW BAUER, MD



This document was electronically signed by ANDREW BAUER, MD on
01/18/2016 11:21:15CST .
***** Final *****

Dictated by:          Bauer MD, Andrew                  Dictated DT!TM:    0111812016 11:21 am
Transcribed by:        AB                          Transcribed DT!TM: 01118116 11:09:00
Electronically Signed by: Bauer MD, Andrew                   Signed DT!TM:     011181201611:21 am



                                                              Imaging

PROCEDURE I REASON FOR EXAM                                        EXAM DATE/TIME
XR Chest 1 View Frontal                                            1/18/2016 09:01 CST

Report
Exam: XR Chest 1 View Frontal
Accession#: 30-XR-16-002520

COMPARISON: None.

The stomach is distended with gas. Decompression is recommended.

Endotracheal tube lies the T2 level and should be advanced at least 3 cm.

There is subcutaneous emphysema in the right. This lies at the base the right neck and
the right chest wall. Allowing for this, no clear-cut evidence of pneumothorax on this
examination. Chest wall soft tissue overlies the right apex. No clear-cut large
pulmonary artery disease allowing for limitations.

IMPRESSION: Limited study. ET tube lies at the T2 level. It should be advanced 3 cm.
Gastric distention with air


Print Date/Time 1/19/2016 11:26 CST                       Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00488
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 283 of 391 PageID 7545


                                                         NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                 Admit: 1/18/2016
 MRN:       NWT00751578                                                  Disch:                 Disch Time:
 DOB/Sex:             I Male                                             FIN:   NVVT0000090926403
 Attending: Galvan,Dan MD

                                                                Imaging

 PROCEDURE I REASON FOR EXAM                                         EXAM DATE/TIME
 XR Chest 1 View Frontal                                             1/18/2016 09:01 CST

 Report




 CC:
 31674// DT: 01/18/2016 10:52:36CST I TT: 01/18/2016 10:50:15CST I Job#: 13476744/ Doc#:
 14504932/ Rev: 01/18/2016 11:50:15 / Dictated by:   ANDREW BAUER, MD



This document was electronically signed by ANDREW BAUER, MD on
01/18/2016 10:52:40CST .
 ***** Final *****

Dictated by:          Bauer MD, Andrew                   Dictated DTITM:    0111812016 10:52 am
Transcribed by:        AB                           Transcribed DTITM: 0111811610:50:00
Electronically Signed by: Bauer MD, Andrew                    Signed DTITM:     0111812016 10:52 am



PROCEDURE I REASON FOR EXAM                                         EXAM DATE/TIME
XR Chest 1 View Frontal                                             1/18/2016 15:47 CST

Report
Exam: XR Chest 1 View Frontal
Accession#: 30-XR-16-002585

COMPARISON: Study at 8:52 a.m.

The ET tube has been advanced slightly and now lies just above the clavicular head
level. Left perihilar infiltrate is noted. Rule out pneumonia or atelectasis or both.
The nasogastric tube has been inserted and the stomach has been decompressed.

Left IJ catheter was inserted. The tip lies in expected position the upper SVC.

IMPRESSION: life-support devices as above. Left perihilar infiltrate has become apparent.




cc:
31674// DT: 01/18/2016 16:21:50CST I TT: 01/18/2016 16:20:24CST I Job#: 13478083/ Doc#:
14506124/ Rev: 01/18/2016 17:20:24 / Dictated by:   ANDREW BAUER, MD



Print Date/Time 1/19/2016 11 :26 CST                       Medical Record
          Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00489
                             ...
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                   Page 284 of 391 PageID 7546


                                                          NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                  Admit: 1/18/2016
 MRN:       NWT00751578                                                   Disch:                Disch Time:
 DOB/Sex:             I Male                                              FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                                 Imaging

 PROCEDURE I REASON FOR EXAM                                          EXAM DATE/TIME
 XR Chest 1 View Frontal                                              1/18/2016 15:47 CST

 Report

 This document was electronically signed by ANDREW BAUER, MD on
 01/18/2016 16:21:52CST .
 **....* Final *****

 Dictated by:          Bauer MD, Andrew                   Dictated DTffM:    0111812016 4:21 pm
 Transcribed by:        AB                           Transcribed DTffM: 01118116 16:20:00
 Electronically Signed by: Bauer MD, Andrew                    Signed DTffM:     0111812016 4:21 pm



                                                                Imaging

PROCEDURE                                                             EXAM DATE/TIME
NM Brain Imaging Comp w/ Vascular Flow                                1/18/201614:13 CST

REASON FOR EXAM
(NM Brain Imaging Comp w/ Vascular Flow} SDH;Other (Please Specify}

Report
Exam: NM Brain Imaging Comp w/ Vascu
Accession#: 30-NM-16-000100

WORKING CLINICAL DIAGNOSIS: Intracranial hemorrhage, evaluation for brain death.

RADIOPHARMACEUTICAL: The patient received 30 mCi of technetium 99m Ceretec and a flow
study is obtained followed by immediate static images.

FINDINGS: The initial injection infiltrated and thus a second injection is performed.
The serial images demonstrate existing activity within the cranial cavity. The flow
study shows flow of the radiotracer within both hemispheres with the exception of an
irregular posterior defect. immediate static images demonstrate activity in both
cerebral hemispheres again with the left posterior defect and some irregularity seen in
both cortices. There is a significant shift from the left to the right seen in the
immediate static images.

IMPRESSION:
1. Blood flow is present within both cerebral hemispheres.

2. A large posterior left cortical defect is present as well as smaller random
irregularities seen bilaterally.

3. There is significant shift of the cortex from the left to the right consistent with a
subdural hematoma.




Print Date/Time 1/19/2016 11:26 CST                         Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00490
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                   Page 285 of 391 PageID 7547

                                                             NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                                 Admit: 1/18/2016
     MRN:       NWT00751578                                                  Disch:                Disch Time:
     DOB/Sex:             I Male                                             FIN:   NWT0000090926403
     Attending: Galvan.Dan MD

                                                                    Imaging

     PROCEDURE                                                           EXAM DATEITIME
     NM Brain Imaging Comp w/ Vascular Flow                              1/18/2016 14:13 CST

     Report



     cc:
     1149// DT: 01/18/2016 14:27:23CST I TT: 01/18/2016 14:21:29CST I Job#: 13477634/ Doc#:
     14505773/ Rev: 01/18/2016 15:21:29 / Dictated by:   BILL BYRD, MD



     This document was electronically signed by BILL BYRD, MD on
     01/18/2016 14:27:25CST .
     ***•* Final *****

    Dictated by:          Byrd MD, Bill                  Dictated DT!TM:   0111812016 2:27 pm
    Transcribed by:        BB                           Transcribed DT!TM: 01118116 14:21:00
)   Electronically Signed by: Byrd MD, Bill                  Signed DT!TM:     0111812016 2:27 pm



                                                                     Triage

        Recorded Date              1/18/2016                       1/18/2016
        Recorded Time             09:09 CST                       09:09 CST
           Recorded By       Granados RN.Ricardo F.          Granados RN.Ricardo F.
        Procedure
    Chief Complaint                                                 See BelowT1
    Tracking Acuity                 2- Emergent
    Textual Results
    T1:     1/18/2016 09:09 CST (Chief Complaint)
            pt. arrived via EMS. Was found unconscious and unresponsive by his cellmate this morning at approximately
            0700. EMS placed LMA. Pt arrived gcs 3. No pupil response. He is noted to have left hip wound that appears
            necrotic. He appears extremely cachetic.


                                                              Measurements

                      Recorded Date             1/18/2016                       1/18/2016
                      Recorded Time            09:09 CST                       09:09 CST
                        Recorded By       Granados RN.Ricardo F.          Granados RN.Ricardo F.
                 Procedure
    Height                                         190.5
    Height Method                                Estimated
    Weight                                                                          54.43
    Daily Weight kg                                                                 54.43

    Print Date/Time 1/19/2016 11 :26 CST                       Medical Record

              Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                  UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00491
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 286 of 391 PageID 7548


                                                          NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                              Admit: 1/18/2016
     MRN:       NWT00751578                                                Disch:                Disch Time:
     DOB/Sex:             I Male                                          FIN:    NWT0000090926403
     Attending: Galvan.Dan MD

                                                            Measurements

                   Recorded Date              1/18/2016                       1/18/2016
                   Recorded Time              09:09 CST                      09:09 CST
                     Recorded By        Granados RN.Ricardo F.          Granados RN.Ricardo F.
              Procedure
     Weight Method                                                   Estimated
                                                                     Estimated
     BSA                                            1.7
     Body Mass Index Measured                       15


                                                               Vital Signs

                                Recorded Date       1/19/2016                    1/19/2016                  1/19/2016
                                Recorded Time       11:00 CST                    10:15 CST                  10:00CST
                                   Recorded By Nations RN.Meagan            Nations RN.Meagan          Nations RN.Meagan
                       Procedure
    Temperature (Route Not Specified)                  36.7
    Temperature Convert C to F                         98.1
)   Temperature Method                             Esophageal
    Peripheral Pulse Rate                             114H                          112 H                      112H
    Heart Rate Monitored                              114H                          113H                       113H
    Respiratory Rate                                    15                           16                         16
    Sy~lulic..; BlurnJ Pre5sure Invasive               84 1                          99                         99
    Diastolic Blood Pressure Invasive                  59L                           66                         66
    Mean Arterial Pressure.Invasive                     69                           77                         77

                            Recorded Date       1/19/2016                       1/19/2016                  1/19/2016
                            Recorded Time       09:45 CST                       09:30 CST                  09:15 CST
                               Recorded By Nations RN.Meagan               Nations RN.Meagan          Nations RN.Meagan
                   Procedure
    Peripheral Pulse Rate                          112 H                            112H                       111 H
    Heart Rate Monitored                           112 H                            112H                       112H
    Respiratory Rate                                15                               15                         15
    Systolic Blood Pressure Invasive                95                               94                         94
    Diastolic Blood Pressure Invasive               61                               65                         66
    Mean Arterial Pressure.Invasive                 74                               75                         75

                            Recorded Date     1/19/2016                         1/19/2016                  1/19/2016
                           Recorded Time      09:00 CST                         08:45 CST                  08:30 CST
                             Recorded By Nations RN.Meagan                 Nations RN.Meagan          Nations RN.Meagan
                   Procedure
    Temperature (Route Not Specified)           37.4 c1
    Temperature Convert C to F                  99.3c2
    Temperature Method                       Esophageal
    Peripheral Pulse Rate                        111 H                             111 H                      106H
    Heart Rate Monitored                        111 H                              111 H                      1Q6H

    Print Date/Time 1/19/201611:26 CST                      Medical Record
                                                                                                                                     8.a5o
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00492
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 287 of 391 PageID 7549


                                                           NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                               Admit: 1118/2016
     MRN:       NWT00751578                                                Disch:                Disch Time:
     DOB/Sex:             I Male                                           FIN:   NWT0000090926403
     Attending: Galvan.Dan MD

     [                                                           Vital Signs

                             Recorded Date       1/19/2016                        1119/2016                  1119/2016
                             Recorded Time       09:00 CST                        08:45 CST                  08:30 CST
                                Recorded By Nations RN.Meagan                Nations RN.Meagan          Nations RN.Meagan
                    Procedure
     Respiratory Rate                                15                                15                         15
     Systolic Blood Pressure Invasive                94                               86l                         93
     Diastolic Blood Pressure Invasive               64                               58l                         65
     Mean Arterial Pressure.Invasive                 74                                67                         74
     Corrected
     c1:     Temperature (Route Not Specified}
             Corrected from 36.8 on 1/1912016 09:19 CST by Nations RN, Meagan
     c2:     Temperature Convert C to F
             Corrected from 98.2 on 1/1912016 09:19 CST by Nations RN, Meagan

                               Recorded Date           1/19/2016                 1/19/2016                  1/19/2016
                               Recorded Time          08:19 CST                  08:15 CST                  08:00 CST
                                  Recorded By     Diaz CRT.Manuel F         Nations RN.Meagan          Nations RN,Meagan
                    Procedure
)   Temperature (Route Not Specified)                                                                          37.2
    Temperature Convert C to F                                                                                  99
    Temperature Method                                                                                      Esophageal
    Peripheral Pulse Rate                                                            107H                      106H
    Heart Rate Monitored                                  107H
    Respiratory Rate                                       15
    Systolic Blood Pressure Invasive                                                  98                         98
    Diastolic Rlonrl PrnsstirP. Invasive                                              69                         69
    Mean Arterial Pressure.Invasive                                                   78                         79
    FI02                                                  100

                            Recorded Date       1/19/2016                        1/19/2016                  1/19/2016
                            Recorded Time       07:45 CST                        07:30 CST                  07:15 CST
                               Recorded By Nations RN.Meagan                Nations RN.Meagan          Nations RN.Meagan
                   Procedure
    Peripheral Pulse Rate                          106H                              105H                       105H
    Heart Rate Monitored                           106H                              106H                       105H
    Respiratory Rate                                15                                15                          15
    Systolic Blood Pressure Invasive               106                               103                         103
    Diastolic Blood Pressure Invasive               76                                74                         74
    Mean Arterial Pressure.Invasive                 86                                84                         84

                           Recorded Date      1/19/2016                          1/19/2016                 1/19/2016
                           Recorded Time      07:00 CST                          06:45 CST                06:30 CST
                             Recorded By Nations RN.Meagan                  Nations RN.Meagan          Campbell RN.Shelby
                 Procedure
    Temperature (Rout~ Not ?pecified}            36.9
    Temperature Convert C to F                   98.4

    Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00493
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 288 of 391 PageID 7550


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan,Dan MD

c---                                                          Vital Signs

                         Recorded Date       1/19/2016                        1/19/2016                 1/19/2016
                         Recorded Time       07:00 CST                        06:45 CST                06:30 CST
                            Recorded By Nations RN,Meagan                Nations RN, Meagan         Campbell RN,Shelby
                Procedure
 Temperature Method                         Esophageal
 Peripheral Pulse Rate                         1Q4H                              1Q5H                        1Q3H
 Heart Rate Monitored                           104H                             105H                        1Q3H
 Respiratory Rate                                15                               15                          15
 Systolic Blood Pressure Invasive                96                               99                          97
 Diastolic Blood Pressure Invasive               69                               72                          71
 Mean Arterial Pressure,lnvasive                 78                               81                          80

                         Recorded Date            1/19/2016                   1/19/2016                    1/19/2016
                         Recorded Time           06:15 CST                   06:00 CST                    05:45 CST
                            Recorded By       Campbell RN.Shelby          Campbell RN,Shelby           Campbell RN,Shelby
                Procedure
 Peripheral Pulse Rate                                 1Q2H                        102H                        102H
 Heart Rate Monitored                                  1Q2H                        102H                        102H
 Respiratory Rate                                       15                          15                          15
 Systolic Blood Pressure Invasive                       92                          95                          94
 Diastolic Blood Pressure Invasive                      68                          70                          69
 Mean Arterial Pressure,lnvasive                        76                          79                          78

                        Recorded Date                   1/19/2016                          1/19/2016
                        Recorded Time                  05:35 CST                          05:30 CST
                           Recorded By        Johnson Dawson RCP.S,Cindy L             Campbell RN.Shelby
               Procedure
Peripheral Pulse Rate                                                                            99
Heart Rate Monitored                                          101 H                              100
Respiratory Rate                                               15                                15
Systolic Blood Pressure Invasive                                                                 94
Diastolic Blood Pressure Invasive                                                                69
Mean Arterial Pressure.Invasive                                                                  78
FI02                                                          100

                        Recorded Date            1/19/2016                   1/19/2016                     1/19/2016
                        Recorded Time           05:15 CST                   05:00 CST                     04:45 CST
                           Recorded By       Campbell RN,Shelby          Campbell RN.Shelby            Campbell RN,Shelby
               Procedure
Peripheral Pulse Rate                                  98                         1Q4H                         105H
Heart Rate Monitored                                   98                         1Q4H                         105H
Respiratory Rate                                       15                          15                           15
Systolic Blood Pressure Invasive                       96                          97                           95
Diastolic Blood Pressure Invasive                      71                          74                           72
Mean Arterial Pressure,lnvasive                        80                          82                           81


Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00494
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                   Page 289 of 391 PageID 7551


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                Disch Time:
 DOB/Sex:             I Male                                            FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                            Vital Signs

                         Recorded Date            1/19/2016                    1/19/2016
                         Recorded Time           04:30 CST                    04:15 CST
                            Recorded By       Campbell RN.Shelby           Campbell RN.Shelby
                Procedure
 Temperature (Route Not Specified)                                                36.6
 Temperature Convert C to F                                                       97.9
 Temperature Method                                                            Esophageal
 Peripheral Pulse Rate                                 112H                        97
 Heart Rate Monitored                                  113H                        97
 Respiratory Rate                                       15                         15
 Systolic Blood Pressure Invasive                       96                         97
 Diastolic Blood Pressure Invasive                      74                         73
 Mean Arterial Pressure.Invasive                        82                         82

                         Recorded Date                 1/19/2016                             1/19/2016
                         Recorded Time                 04:01 CST                            04:00 CST
                           Recorded By        Johnson Dawson RCP.S,Cindy L               Campbell RN.Shelby
               Procedure
Peripheral Pulse Rate                                                                            97
Heart Rate Monitored                                           97
Respiratory Rate                                               15
Systolic Blood Pressure Invasive                                                                 99
Diastolic Blood Pressure Invasive                                                                75
Mean Arterial Pressure, Invasive                                                                 85
FI02                                                          100

                        Recorded Date             1/19/2016                   1/19/2016                   1/19/2016
                        Recorded Time            03:45 CST                   03:30 CST                   03:15 CST
                           Recorded By        Campbell RN.Shelby          Campbell RN.Shelby          Campbell RN.Shelby
               Procedure
Peripheral Pulse Rate                                  97                           97                           98
Heart Rate Monitored                                   97                           97                           97
Respiratory Rate                                       15                           15                           15
Systolic Blood Pressure Invasive                       98                           97                          99
Diastolic Blood Pressure Invasive                      75                           74                          75
Mean Arterial Pressure,lnvasive                        84                           83                          84
FI02                                                                                                            100

                        Recorded Date            1/19/2016                   1/19/2016                    1/19/2016
                        Recorded Time           03:00 CST                   02:45 CST                    02:30 CST
                          Recorded By        Campbell RN.Shelby          Campbell RN.Shelby           Campbell RN.Shelby
               Procedure
Peripheral Pulse Rate                                  97                          97                           98
Heart Rate Monitored                                   97                          97                           98
Respiratory Rate                                       15                          15                           15
Systolic Blood Pressure Invasive                       98                          93                           95

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00495
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 290 of 391 PageID 7552


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch nme:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan,Dan MD

                                                             Vital Signs

                         Recorded Date            1/19/2016                    1/19/2016                  1/19/2016
                         Recorded Time           03:00 CST                    02:45 CST                  02:30 CST
                            Recorded By       Campbell RN,Shelby           Campbell RN,Shelby         Campbell RN,Shelby
                Procedure
 Diastolic Blood Pressure Invasive                     76                           72                          75
 Mean Arterial Pressure.Invasive                       84                           81                          83
 FI02                                                  100

                          Recorded Date          1/19/2016                    1/19/2016                   1/19/2016
                         Recorded Time          02: 15 CST                   02:00 CST                   01:45 CST
                            Recorded By      Campbell RN,Shelby           Campbell RN.Shelby          Campbell RN,Shelby
                Procedure
 Temperature (Route Not Specified)                                                36.5
 Temperature Convert C to F                                                       97.7
 Temperature Method                                                            Esophageal
 Peripheral Pulse Rate                                 99                          99                          100
 Heart Rate Monitored                                  99                         101H                         100
 Respiratory Rate                                      15                          15                           15
 Systolic Blood Pressure Invasive                      97                         81L                          92
 Diastolic Blood Pressure Invasive                     76                          64                          71
 Mean Arterial Pressure,lnvasive                       85                          71                          79

                        Recorded Date            1/19/2016                   1/19/2016                    1/19/2016
                        Recorded Time           01 :30 CST                  01:15 CST                    01:00 CST
                           Recorded By       Campbell RN.Shelby          Campbell RN.Shelby           Campbell RN.Shelby
               Procedure
Temperature (Route Not Specified)                                                                             37.0
Temperature Convert C to F                                                                                    98.6
Temperature Method                                                                                         Esophageal
Peripheral Pulse Rate                                 100                         101 H                       102H
Heart Rate Monitored                                  100                         101H                        102H
Respiratory Rate                                      15                           15                          15
Systolic Blood Pressure Invasive                      96                           96                          93
Diastolic Blood Pressure Invasive                     74                           75                          74
Mean Arterial Pressure.Invasive                       82                           83                          82

                        Recorded Date            1/19/2016                   1/19/2016                   1/19/2016
                        Recorded Time           00:45 CST                   00:30 CST                   00:15 CST
                           Recorded By       Campbell RN,Shelby          Campbell RN.Shelby          Campbell RN.Shelby
               Procedure
Peripheral Pulse Rate                                  99                         100                          100
Heart Rate Monitored                                  100                         100                          100
Respiratory Rate                                       15                         15                            15
Systolic Blood Pressure Invasive                      87L                         94                           98
Diastolic Blood Pressure Invasive                     69                          75                           78
Mean Arterial Pressure,lnvasive                       76                          83                           86

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00496
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 291 of 391 PageID 7553


                                                       NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                              Admit: 1/18/2016
  MRN:       NWT00751578                                               Disch:                Disch Time:
  DOB/Sex:             I Male                                          FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

                                                             Vital Signs

                         Recorded Date            1/19/2016                    1/18/2016
                         Recorded Time           00:00 CST                    23:45 CST
                            Recorded By       Campbell RN,Shelby           Campbell RN,Shelby
                Procedure
 Temperature (Route Not Specified)                    36.8
 Temperature Convert C to F                           98.2
 Temperature Method                                Esophageal
 Peripheral Pulse Rate                                100                           100
 Heart Rate Monitored                                 100                           100
 Respiratory Rate                                      15                           16
 Systolic Blood Pressure Invasive                      97                           97
 Diastolic Blood Pressure Invasive                     79                           79
 Mean Arterial Pressure,lnvasive                       86                           86

                          Recorded Date                 1/18/2016                            1/18/2016
                          Recorded Time                23:41 CST                            23:30 CST
                             Recorded By      Johnson Dawson RCP.S,Cindy L               Campbell RN.Shelby
                 Procedure
  Peripheral Pulse Rate                                                                          99
  Heart Rate Monitored                                        100
  Respiratory Rate                                            16
· Systolic Blood Pressure Invasive                                                               95
  Diastolic Blood Pressure Invasive                                                              77
  Mean Arterial Pressure,lnvasive                                                                84
  FI02                                                       100                                100

                         Recorded Date            1/18/2016                   1/18/2016                   1/18/2016
                         Recorded Time           23:15 CST                   23:00 CST                   22:45 CST
                            Recorded By       Campbell RN.Shelby          Campbell RN.Shelby          Campbell RN,Shelby
                Procedure
 Peripheral Pulse Rate                                 99                           98                          97
 Heart Rate Monitored                                  99                           98                          97
 Respiratory Rate                                      17                           17                          18
 Systolic Blood Pressure Invasive                      93                           98                          95
 Diastolic Blood Pressure Invasive                     76                           79                          76
 Mean Arterial Pressure,lnvasive                       83                           86                          84

                        Recorded Date            1/18/2016                   1/18/2016                    1/18/2016
                        Recorded Time           22:30 CST                   22:15 CST                    22:00 CST
                           Recorded By       Campbell RN.Shelby          Campbell RN.Shelby           Campbell RN.Shelby
               Procedure
Peripheral Pulse Rate                                  96                          95                           95
Heart Rate Monitored                                    96                         95                           95
Respiratory Rate                                        17                         12                           15
Systolic Blood Pressure Invasive                       101                         97                           98
Diastolic Blood Pressure Invasive                      82                          78                           79

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00497
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                   Page 292 of 391 PageID 7554

                                                           NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                                    Admit: 1/18/2016
     MRN:       NWT00751578                                                     Disch:                Disch Time:
     DOB/Sex:             I Male                                                FIN:   NWT0000090926403
     Attending: Galvan.Dan MD


     c                                                           Vital Signs

                             Recorded Date            1/18/2016                    1/18/2016                   1/18/2016
                             Recorded Time           22:30 CST                    22:15 CST                   22:00 CST
                               Recorded By        Campbell RN.Shelby           Campbell RN.Shelby          Campbell RN,Shelby
                   Procedure
     Mean Arterial Pressure.Invasive                        90                           86                          87

                             Recorded Date            1/18/2016                    1/18/2016                   1/18/2016
                             Recorded Time           21:45 CST                    21:30 CST                   21:15 CST
                                Recorded By       Campbell RN.Shelby           Campbell RN.Shelby          Campbell RN.Shelby
                    Procedure
     Peripheral Pulse Rate                                  95                          95                          98
     Heart Rate Monitored                                   95                          95                          98
     Respiratory Rate                                       15                          15                           15
     Systolic Blood Pressure Invasive                       90                          97                          87L
     Diastolic Blood Pressure Invasive                      73                          78                          70
     Mean Arterial Pressure.Invasive                        80                          86                           77

                               Recorded Date          1/18/2016                   1/18/2016                   1/18/2016
                               Recorded Time         21 :00 CST                  20:45 CST                   20:30 CST
)                                Recorded By      Campbell RN.Shelby          Campbell RN,Shelby          Campbell RN.Shelby
                      Procedure
    Temperature (Route Not Specified)                     36.5
    Temperature Convert C to F                            97.7
    Temperature Method                                 Esophageal
    Peripheral Pulse Rate                                 1Q4H                         110 11                      106H
    HP.:=irt R:=ite Monitored                             104H                         11QH                        1Q6H
    Respiratory Rate                                       15                            15                          15
    Systolic Blood Pressure Invasive                       97                           108                         79L
    Diastolic Blood Pressure Invasive                      79                           85                          63
    Mean Arterial Pressure.Invasive                        86                           94                          69

                            Recorded Date            1/18/2016                         1/18/2016
                            Recorded Time           20: 15 CST                        20:11 CST
                               Recorded By       Campbell RN.Shelby          Johnson Dawson RCP.S,Cindy L
                   Procedure
    Peripheral Pulse Rate                                 118H
    Heart Rate Monitored                                  119H                                  121 H
    Respiratory Rate                                       15                                    15
    Systolic Blood Pressure Invasive                       92
    Diastolic Blood Pressure Invasive                      74
    Mean Arterial Pressure.Invasive                        80
    FI02                                                                                        100




    Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00498
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 293 of 391 PageID 7555


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                              Vital Signs

                         Recorded Date            1/18/2016                     1/18/2016                  1/18/2016
                         Recorded Time           20:00 CST                     19:45 CST                  19:30 CST
                            Recorded By       Campbell RN.Shelby            Campbell RN.Shelby         Campbell RN.Shelby
                Procedure
 Peripheral Pulse Rate                                                             133H                        134H
 Heart Rate Monitored                                                              133H                        135H
 Respiratory Rate                                                                   15                          15
 Systolic Blood Pressure Invasive                       66L                         75L                        BBL
 Diastolic Blood Pressure Invasive                     54L                          59L                         70
 Mean Arterial Pressure.Invasive                       57                           65                          76

                         Recorded Date            1/18/2016                   1/18/2016                    1/1B/2016
                         Recorded Time           19: 15 CST                  19:00 CST                     18:45 CST
                           Recorded By        Campbell RN.Shelby          Campbell RN.Shelby          Nations RN.Meagan
               Procedure
Temperature (Route Not Specified)                                                 36.9                         36.1
Temperature Convert C to F                                                        98.4                          97
Temperature Method                                                             Esophageal                  Esophageal
Peripheral Pulse Rate                                 137H                        138H                        13BH
Heart Rate Monitored                                  138H                        138H                        139H
Respiratory Rate                                       15                          15                          15
Systolic Blood Pressure                                                                                         95
Diastolic Blood Pressure                                                                                        77
Mean Arterial Pressure.Cuff                                                                                     81
Systolic Blood Pressure Invasive                       111                         127
Diastolic Blood Pressure Invasive                      92H                        103H
Mean Arterial Pressure.Invasive                         97                         111
FI02                                                   100                         100

                         Recorded Date     1/18/2016                         1/18/2016                  1/18/2016
                        Recorded Time      18:30 CST                         18:15 CST                  1B:OO CST
                          Recorded By Nations RN.Meagan                 Nations RN.Meagan          Nations RN.Meagan
               Procedure
Peripheral Pulse Rate                        141H                               142H                       144H
Heart Rate Monitored                         139H                               143H                       144H
Respiratory Rate                               15                                 15                         15
Systolic Blood Pressure                        95                                100                        100
Diastolic Blood Pressure                       77                                66                        59L
Mean Arterial Pressure, Cuff                   81                                74                         69

                       Recorded Date      1/1B/2016                         1/1B/2016                   1/18/2016
                       Recorded Time      17:45 CST                         17:30 CST                   17:15 CST
                         Recorded By Nations RN.Meagan                 Nations RN.Meagan           Nations RN.Meagan
             Procedure
Temperature (Route Not Specified)            35.5
Temperature Convert C to F                   95.9

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
                                                                                                                               8' :i.37  ,
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00499
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 294 of 391 PageID 7556

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:              I Male                                          FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                            Vital Signs

                          Recorded Date     1/18/2016                         1/18/2016                  1/18/2016
                         Recorded Time      17:45 CST                         17:30 CST                  17:15 CST
                           Recorded By Nations RN.Meagan                 Nations RN.Meagan          Nations RN.Meagan
                Procedure
 Temperature Method                        Esophageal
 Peripheral Pulse Rate                        140H                               142H                       144H
 Heart Rate Monitored                         142H                               143H                       140H
 Respiratory Rate                               15                                15                          15
 Systolic Blood Pressure                       119                               86L                         129
 Diastolic Blood Pressure                       75                               49L                        99H
 Mean Arterial Pressure.Cuff                    85                                59                        104

                          Recorded Date      1/18/2016                        1/18/2016                  1/18/2016
                          Recorded Time      17:00 CST                        16:51 CST                  16:45 CST
                            Recorded By Nations RN.Meagan                Nations RN.Meagan          Nations RN.Meagan
                Procedure
 Temperature (Route Not Specified)                                                                         35.1 L
 Temperature Convert C to F                                                                                95.2
 Temperature Method                                                                                     Esophageal
 Peripheral Pulse Rate                         135H                                                        131 H
 Heart Rate Monitored                          137H                                                        131 H
 Respiratory Rate                                15                               15
 Systolic Blood Pressure                        104                                                          126
 Diastolic Blood Pressure                        73                                                          84
 Mean Arterial Pressure.Cuff                     80                                                          95

                         Recorded Date     1/18/2016                         1/18/2016                   1/18/2016
                        Recorded Time      16:30 CST                         16:15 CST                  16:06 CST
                          Recorded By Nations RN.Meagan                 Nations RN.Meagan           Diaz CRT.Manuel F
               Procedure
Peripheral Pulse Rate                        111 H                               103H
Heart Rate Monitored                         111H                                103H                        95
Respiratory Rate                               15                                 15                         15
Systolic Blood Pressure                       135                                124
Diastolic Blood Pressure                      91H                                94H
Mean Arterial Pressure.Cuff                   100                                 99
FI02                                                                                                         50

                        Recorded Date     1/18/2016                          1/18/2016                  1/18/2016
                       Recorded Time      16:00 CST                          15:45 CST                  15:30 CST
                         Recorded By Nations RN.Meagan                  Nations RN.Meagan          Nations RN.Meagan
               Procedure
Temperature (Route Not Specified)                                              34.4L
Temperature Convert C to F                                                     93.9
Temperature Method                                                          Esophageal
Peripheral Pulse Rate                         92                                77                           89

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
                                                                                                                               3:232>
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.I
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00500
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 295 of 391 PageID 7557


                                                         NWT- Northwest Texas Hospital
    Patient: RODGERS, ALTON                                              Admit: 1/18/2016
    MRN:       NWT00751578                                               Disch:                 Disch nme:
    DOB/Sex:             I Male                                          FIN:   NVVT0000090926403
    Attending: Galvan,Dan MD

                                                              Vital Signs

                             Recorded Date     1/18/2016                        1/18/2016                  1/18/2016
                            Recorded Time      16:00 CST                        1S:4S CST                  1S:30 CST
                              Recorded By Nations RN.Meagan                Nations RN.Meagan          Nations RN,Meagan
                   Procedure
    Heart Rate Monitored                                                            89                          94
    Respiratory Rate                                                                16                          16
    Systolic Blood Pressure                       116                               112                        11S
    Diastolic Blood Pressure                       88                               77                         74
    Mean Arterial Pressure.Cuff                    95                               85                         82

                               Recorded Date      1/18/2016                     1/18/2016                  1/18/2016
                               Recorded Time      15:1S CST                     15:00CST                   14:45 CST
                                 Recorded By Nations RN.Meagan             Nations RN.Meagan          Nations RN.Meagan
                      Procedure
    Temperature (Route Not Specified)                                                                        34.3L
    Temperature Convert C to F                                                                               93.7
    Temperature Method                                                                                    Esophageal
    Peripheral Pulse Rate                             65                             68                       61
    Heart Rate Monitored                              87                            76                        62
J   Respiratory Rate                                  18                             15                        15
    Systolic
      .
             Blood
              . ... .
                      Pressure                       103                            111                       110
    Diastolic Blood Pressure                          82                            83                        73
    Mean Arterial Pressure.Cuff                       86                            90                        80

                         Recorded Date      1/18/2016                          1/18/2016                  1/18/2016
                         Recorded Time      12:45 CST                          12:30 CST                  12:15 CST
                           Recorded By Nations RN,Meagan                  Nations RN,Meagan          Nations RN.Meagan
               Procedure
Temperature (Route Not Specified)             34.7L                              34.6L
Temperature Convert C to F                     94.S                               94.3
Temperature Method                         Esophageal                          Esophageal
Peripheral Pulse Rate                          S4L                                 60                         S6L
Heart Rate Monitored                           SSL                                 60                         56L
Respiratory Rate                                15                                 15                          15
Systolic Blood Pressure                        104                                109                         95
Diastolic Blood Pressure                        63                                 70                         53L
Mean Arterial Pressure.Cuff                     72                                 80                         62

                       Recorded Date               1/18/2016                   1/18/2016                   1/18/201 6
                       Recorded Time               12:13 CST                   12:00 CST                   11:50 CST
                         Recorded By           Diaz CRT, Manuel F         Nations RN.Meagan          Granados RN .Ricardo F.
             Procedure
Temperature (Route Not Specified)                                               34.1 L                         33.7 L
Temperature Convert C to F                                                       93.4                          92.7
Temperature Method                                                            Esophageal                    Esophageal
Heart Rate Monitored                                    SSL                      56                             58 L

Print Date/Time 1/19/2016 11 :26 CST                       Medical Record
                                                                                                                                  8 ~;'9
          Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00501
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 296 of 391 PageID 7558


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                             Vital Signs

                          Recorded Date            1/18/2016                  1/18/2016                   1/1B/2016
                         Recorded Time            12:13 CST                   12:00 CST                   11:50 CST
                           Recorded By        Diaz CRT.Manuel F          Nations RN,Meagan          Granados RN.Ricardo F.
                Procedure
 Respiratory Rate                                       15                         15
 Systolic Blood Pressure                                                          108                           133
 Diastolic Blood Pressure                                                         65                            94H
 Mean Arterial Pressure.Cuff                                                      76
 FI02                                                   50

                          Recorded Date       1/18/2016                     1/18/2016                  1/18/2016
                          Recorded Time      11:38 CST                      10:30 CST                  10:00 CST
                            Recorded By Dillard RN.Alissa A            Dillard RN.Alissa A       Granados RN.Ricardo F.
                Procedure
 Temperature (Route Not Specified)              33.SL                         33.SL                          33.4l
 Temperature Convert C to F                     92.3                          92.3                           92.1
 Temperature Method                         Esophageal                     Esophageal
 Peripheral Pulse Rate                                                                                       5BL
 Heart Rate Monitored                            56l                            54l                          72
 Respiratory Rate                                 15
 Systolic Blood Pressure                         120                           137
 Diastolic Blood Pressure                        78                             86
 BP Site                                                                     Left arm                    Left arm
 Mean Arterial Pressure.Cuff                     94                            103

                         Recorded Jl;:itP. 1/18/2016                        1/18/2016              1/18/2016
                        Recorded I 1me     1U:UO CST                        09:30 CST              09:26 CST
                          Recorded By Dillard RN.Alissa A              Dillard RN.Alissa A       Walls RRT,Olivia
               Procedure
Peripheral Pulse Rate                                                          58l
Heart Rate Monitored                                                                                    64
Respiratory Rate                                                                                        15
Systolic Blood Pressure                       82l                              116
Diastolic Blood Pressure                       67                              99H
FI02                                                                                                    50

                         Recorded Date       1/18/2016
                         Recorded Time       09:16 CST
                           Recorded By Granados RN.Ricardo F.
               Procedure
Temperature (Route Not Specified)              3J.7L
Temperature Convert C to F                      92.7
Peripheral Pulse Rate                            76
Respiratory Rate                                 14
Systolic Blood Pressure                         BBL
Diastolic Blood Pressure                         71

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00502
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 297 of 391 PageID 7559


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                   Admit: 1/18/2016
 MRN:       NWT00751578                                                    Disch:                Disch Time:
 DOB/Sex:             I Male                                               FIN:   NWT0000090926403
 Attending: Galvan.Dan MD


 c-                                                         Vital Signs

                         Recorded Date              1/18/2016
                        Recorded Time              09: 16 CST
                          Recorded By         Granados RN.Ricardo F.
                Procedure
 BP Site                                               Left arm


                                                       Pain Assessment

                   Recorded Date     1/18/2016                           1/18/2016
                  Recorded Time      16:51 CST                           09:08 CST
                    Recorded By Nations RN.Meagan                  Granados RN.Ricardo F.
            Procedure
 Pain Assessment Tool Utilized         Faces
 MAR Pain Score                          8
 Numeric Pain Scale                                                      0 =No pain


                                              Assessments and Treatments

                                  Recorded Date      1/19/2016                        1/19/2016                  1/19/2016
                                  Recorded Time      11:00 CST                        10:15 CST                  10:00 CST
                                    Recorded By Nations RN.Meagan                Nations RN.Meagan          Nations RN.Meagan
                   Prm;etlure
Sp02                                                           100                        100                        100

                                  Recorded Date            1/19/2016                  1/19/2016                  1/19/2016
                                  Recorded Time            09:45 CST                · 09:30 CST                  09:15 CST
                                    Recorded By       Nations RN.Meagan          Nations RN.Meagan          Nations RN.Meagan
                   Procedure
Sp02                                                           100                        100                        100

                                  Recorded Date           1/19/2016                   1/19/2016                  1/19/2016
                                  Recorded Time           09:00 CST                   08:45 CST                  08:30 CST
                                    Recorded By      Nations RN.Meagan           Nations RN.Meagan          Nations RN.Meagan
                   Procedure
Sp02                                                           100                        100                        100

                                  Recorded Date                  1/19/2016                         1/19/2016
                                  Recorded Time                 08:19 CST                          07:45 CST
                                    Recorded By             Diaz CRT.Manuel F                 Nations RN.Meagan
                  Procedure
RT Respiratory Assessment                                      See Below r.i 3
RT Respiratory Symptoms                                        Breath sounds
RT Documentation and Procedures                                See Below r 25
Breath Sounds Auscultated                                       Anterior only
All Lobes Breath Sounds                                         Equal, Clear
Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00503
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 298 of 391 PageID 7560


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

  [_                                            Assessments and Treatments
      · - -- - - - - - - - - - - - - - - - '
                                    Recorded Date                   1/19/2016                        1/19/2016
                                    Recorded Time                  08:19 CST                         07:45CST
                                      Recorded By              Diaz CRT.Manuel F                Nations RN.Meagan
                       Procedure
   Artificial Airway Type                                      Endotracheal tube
   Ventilator Mode                                               See Below Tz7
   Ventilator Frequency.Mandatory                                      15
   Tidal Volume.Delivered                                             500
   Positive End Expiratory Pressure                                    5
   Sensitivity/Trigger                                           Flow Trigger
   lnspiratory to Expiratory Ratio                                    1:5
   lnspiratory Time                                                  1.32
   lnspiratory Time %                                                   33
   Ventilator ID                                                      2955
   Resuscitation Bag and Mask Available                                Yes
   Suction Device Available                                            Yes
   Respiratory Rate Total                                               15
   Respiratory Rate.Spontaneous                                         Ol
) Tidal Volume.Exhaled                                                 485
   Minute Volume.exhaled                                               7.3
   Plateau Pressure                                                     14
   End Expiratory Pressure                                              5
  Auto-PEEP                                                             0
   Compliance, Static                                                35.714
   Compliance, Dynamic                                              35.714
  Ventilator charges                                   Vl::N 1ILAI OR MGMT SUB DAY
  Peak lm;piralury Pressure Measured                                   1-1
  Mean Airway Pressure Measured                                        8.3
  Vent Alarms On and Functional                                        Yes
  Vent Alarm Apnea                                                     20
  Vent Alarm High Pressure                                             50
  Vent Alarm Low Pressure                                              10
  Vent Alarm High Rate                                                 40
  Vent Alarm Low Rate                                                   8
  Vent Alarm High Minute Volume                                        18
  Vent Alarm Low Minute Volume                                         2
  Vent Alarm High Tidal Volume                                        1000
  Vent Alarm Low Tidal Volume                                         250
  Sp02                                                                100                               100
  Humidification                                                     Warm
  Humidifier Water Level                                              1/2
  Humidification Temperature                                          35.1
  Patient Position                                              Semi-Fowler's
  Cuffed endotracheal tube 7 .5
  Endotracheal Tube Activity                                        Assess
 Endotracheal Tube Insertion Distance                                 26
 Print Date!Time 1/19/201611:26 CST                       Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00504
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 299 of 391 PageID 7561


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWf00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan,Dan MD

                                               Assessments and Treatments

                                   Recorded Date                   1/19/2016                          1/19/2016
                                   Recorded Time                  08:19 CST                           07:45CST
                                     Recorded By              Diaz CRT.Manuel F                  Nations RN,Meagan
                  Procedure
 Endotracheal Tube Measured At                                       Lips
 Endotracheal Tube Placement                                       Oral, left
 Endotracheal Tube Status                                       Secure, holder
 Endotracheal Tube Position Confirmation                        Breath sounds
 Textual Results
 T23:    1/19/2016 08:19 CST (RT Respiratory Assessment)
         Respirations regular rate and rhythm, Respirations unlabored, Symmetric chest movement
 T25:    1/19/2016 08:19 CST (RT Documentation and Procedures)
         Artificial airway, Ventilator Information
 T27:    1/19/2016 08:19 CST (Ventilator Mode)
         APV-CMV (Adaptive Pressure Ventilation- Continuous Mandatory

                                   Recorded Date      1/19/2016                       1/19/2016                  1/19/2016
                                   Recorded Time      07:30 CST                       07:15 CST                  07:00 CST
                                     Recorded By Nations RN,Meagan               Nations RN.Meagan          Nations RN.Meagan
                    Procedure
Sp02                                                            100                        100                        100

                                   Recorded Date      1/19/2016                      1/19/2016
                                   Recorded Time      06:45 CST                     06:30 CST
                                     Recorded By Nations RN,M~ctyctn             Campbell RN.Shelby
                    Procedure
Sp02                                                           100                         100

                                   Recorded Date                 1119/2016                           1/19/2016
                                   Recorded Time                06:20 CST                           06:15 CST
                                     Recorded By             Campbell RN.Shelby                  Campbell RN.Shelby
                    Procedure
Sp02                                                                                                     100
Neurological Symptoms                                         See BelowT66
Is Patient Sedated?                                                No
Level of Consciousness                                          Obtunded
Neuro Additional Parameters Monitored                         See Below 179
Eye Opening Response Glasgow                                      None
Best Verbal Response Glasgow                                  No response
Best Motor Response Glasgow                            No response to painful stimuli
Glasgow Coma Score                                                     3
PERRLA                                                               No
Right Pupil Description                                            Dilated
Left Pupil Description                                             Dilated
Right Pupil Reaction                                             Nonreactive
Left Pupil Reaction                                              Nonreactive

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00505
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 300 of 391 PageID 7562


                                                        NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                              Admit: 1/18/2016
   MRN:       NWT00751578                                                Disch:                Disch Time:
   DOB/Sex:             I Male                                          FIN:    NWT0000090926403
   Attending: Galvan,Dan MD

  c-                                             Assessments and Treatments

                                     Recorded Date                 1/19/2016                          1/19/2016
                                     Recorded Time                06:20 CST                          06:15 CST
                                       Recorded By             Campbell RN.Shelby                 Campbell RN.Shelby
                     Procedure
   Right Pupil Size                                                       6
   Left Pupil Size                                                        6
   Eye Abnormality.Right                                            Hazy film
   Eye Abnormality.Left                                             Hazy film
   Left Upper Extremity Strength -ICU                           0- Absent/Flaccid
   Right Upper Extremity Strength -ICU                          0- Absent/Flaccid
   Left Lower Extremity Strength -ICU                           0- Absent/Flaccid
   Right Lower Extremity Strength -ICU                          0- Absent/Flaccid
   CN V Facial Sensation                                     Corneal reflex absent
   CN VII Facial Expression and Symmetry                          See Below T95
  _CN IX,X Swallowing.Gag Reflex                        Gag reflex absent, Cough absent
  Textual Results
  T66:    1/19/2016 06:20 CST (Neurological Symptoms)
          Affect/Behavior not appropriate, Altered LOC
) T79:    1/19/2016 06:20 CST (Neuro Additional Parameters Monitored)
          Glasgow coma assessment, Pupils assessment
  T95:    1/19/2016 06:20 CST (CN VII Facial Expression and Symmetry)
          No Facial movement with nasal passage light touch

                                    Recorded Date           1/19/2016                   1/19/2016
                                    Recorded Time          06:00 CST                   05:45 CST
                                      Recorded By       Campbell RN.Shelby          Campbell RN.Shelby
                     Procedure
  Sp02                                                           100                         100

                                    Recorded Date                1/19/2016                           1/19/2016
                                    Recorded Time               05:35 CST                           05:30 CST
                                      Recorded By      Johnson Dawson RCP.S,Cindy L              Campbell RN.Shelby
                     Procedure
  Sp02                                                                 100                                100
  FI02 Titrated To                                                     60

                                    Recorded Date          1/19/2016                          1/19/2016
                                    Recorded Time         05:15 CST                          05:07 CST
                                      Recorded By      Campbell RN.Shelby                 Campbell RN.Shelby
                   Procedure
 Sp02                                                          100
 Patient Position                                       Lying on right side
 Neurological Symptoms                                                                        See Below TG7
 Is Patient Sedated?                                                                              No
 Level of Consciousness                                                                        Obtunded
 Neuro Additional Parameters Monitored                                                        See Below TOO

 Print Date/Time 1/19/2016 11 :26 CST                      Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00506
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 301 of 391 PageID 7563


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:              I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date           1/19/2016                          1/19/2016
                                   Recorded Time          05:15 CST                          05:07 CST
                                     Recorded By       Campbell RN.Shelby                 Campbell RN.Shelby
                    Procedure
Eye Opening Response Glasgow                                                                    None
Best Verbal Response Glasgow                                                                No response
Best Motor Response Glasgow                                                          No response to painful stimuli
Glasgow Coma Score                                                                                   3
PERRLA                                                                                           No
Right Pupil Description                                                                        Dilated
Left Pupil Description                                                                         Dilated
Right Pupil Reaction                                                                         Nonreactive
Left Pupil Reaction                                                                          Nonreactive
Right Pupil Size                                                                                  6
Left Pupil Size                                                                                   6
Eye Abnormality.Right                                                                         Hazy film
Eye Abnormality.Left                                                                          Hazy film
Left Upper Extremity Strength -ICU                                                        0- Absent/Flaccid
CN V Facial Sensation                                                                  Corneal reflex absent
CN VII Facial Expression and Symmetry                                                       See Below T96
CN IX,X Swallowing.Gag Reflex                                                     Gag reflex absent, Cough absent
Textual Results
T67:    1/19/2016 05:07 CST (Neurological Symptoms)
        Affect/Behavior not appropriate, Altered LOC
T80:    1/19/2016 05:07 CST (Neuro Additional Parameters Monitored)
        Glasgow coma assessment, Pupils assessment
T96:    1/19/2016 05:07 CST (CN VII Facial Expression and Symmetry)
        No Facial movement with nasal passage light touch

                                  Recorded Date           1/19/2016                   1/19/2016
                                  Recorded Time          05:00 CST                   04:47 CST
                                    Recorded By       Campbell RN.Shelby          Campbell RN.Shelby
                     Procedure
Sp02                                                            100
Absence of urinary tract infection SS                                                     Met
Gait                                                                                    Steady
Participative in Fall Prevention                                                          Yes
Personal Care Provided                                                             Chlorhexidine bath

                                  Recorded Date           1/19/2016                   1/19/2016
                                  Recorded Time          04:45CST                    04:30 CST
                                    Recorded By       Campbell RN.Shelby          Campbell RN.Shelby
                   Procedure
Sp0 2                                                          100                          100



Print Date/Time 1/19/2016 11:26 CST                      Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00507
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 302 of 391 PageID 7564


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

 [-                                            Assessments and Treatments

                                   Recorded Date           1/19/2016                         1/19/2016
                                   Recorded Time          04: 15 CST                        04:05 CST
                                     Recorded By       Campbell RN.Shelby          Johnson Dawson RCP.S,Cindy L
                    Procedure
 Suction                                                                                 Artificial airway, lnline
 Suction Device                                                                            In line suctioning
 Sputum Amount                                                                                     Scant
 Sputum Color                                                                                      Clear
 Sp02                                                           100

                                   Recorded Date                 1/19/2016
                                   Recorded Time                04:03 CST
                                     Recorded By       Johnson Dawson RCP.S,Cindy L
                   Procedure
 Respiratory Rate Total                                                 15
 Tidal Volume,Exhaled                                                  508
 Minute Volume.exhaled                                                 7.6
 End Expiratory Pressure                                                5
 Peak lnspiratory Pressure Measured                                    14
 Mean Airway Pressure Measured                                          8

                                  Recorded Date                 1/19/2016
                                  Recorded Time                04:01 CST
                                    Recorded By       Johnson Dawson RCP.S,Cindy L
                    Proc:edure
Ventilator Mode                                                  See Below r 2s
Ventilator Frequency.Mandatory                                         15
Tidal Volume.Delivered                                               500
Positive End Expiratory Pressure                                      5
Sensitivity/Trigger                                              Flow Trigger
lnspiratory to Expiratory Ratio                                        1:5
lnspiratory Time                                                     1.32
lnspiratory Time %                                                    33
Ventilator Model                                               Hamilton Galileo
Ventilator ID                                                         2955
Vent Alarms On and Functional                                          Yes
Vent Alarm Apnea                                                       20
Vent Alarm High Pressure                                               50
Vent Alarm Low Pressure                                                 10
Vent Alarm High Rate                                                   40
Vent Alarm Low Rate                                                     9
Vent Alarm High Minute Volume                                          18
Vent Alarm Low Minute Volume                                            2
Vent Alarm High Tida) Volume                                          1000
Vent Alarm Low Tidal Volume                                           250
Oxygen Therapy                                                    Ventilator

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00508
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 303 of 391 PageID 7565


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

                                                Assessments and Treatments

                                    Recorded Date                 1/19/2016
                                    Recorded Time                04:01 CST
                                      Recorded By       Johnson Dawson RCP.S,Cindy L
                    Procedure
  Sp02                                                                 100
  Humidification                                                      Warm
  Humidifier Water Level                                               1/2
  Humidification Temperature                                          35.1
 Textual Results
 T28:    1/19/2016 04:01 CST (Ventilator Mode)
         APV-CMV (Adaptive Pressure Ventilation- Continuous Mandatory

                                    Recorded Date                 1/19/2016                          1/19/2016
                                    Recorded Time                04:00 CST                          03:45 CST
                                      Recorded By             Campbell RN.Shelby                 Campbell RN.Shelby
                      Procedure
   Sp02                                                                                                   100
   Neurological Symptoms                                         See Below r 5 s
) Is Patient Sedated?                                                 No
  Level of Consciousness                                          Obtunded
  Neuro Additional Parameters Monitored                          See Below rs 1
  Eye Opening Response Glasgow                                      None
  Best Verbal Response Glasgow                                   No response
  Best Motor Response Glasgow                          No response to painful stimuli
  Glasgow Coma Score                                                  3
  PERRLA                                                             No
  Right Pupil Description                                          Dilated
  Left Pupil Description                                           Dilated
  Right Pupil Reaction                                           Nonreactive
  Left Pupil Reaction                                            Nonreactive
  Right Pupil Size                                                    6
  Left Pupil Size                                                     6
  Eye Abnormality, Right                                          Hazy film
  Eye Abnormality, Left                                           Hazy film
  Left Upper Extremity Strength -ICU                          0- Absent/Flaccid
  Right Upper Extremity Strength -ICU                         0- Absent/Flaccid
  Left Lower Extremity Strength -ICU                          0- Absent/Flaccid
  Right Lower Extremity Strength -ICU                         0- Absent/Flaccid
 CN V Facial Sensation                                     Corneal reflex absent
 CN VI I Facial Expression and Symmetry                         See Below r 97
 CN IX,X Swallowing.Gag Reflex                        Gag reflex absent, Cough absent
Textual Results
T68:    1/19/2016 04:00 CST (Neurological Symptoms)
        Affect/Behavior not appropriate, Altered LOC
T81:    1/19/2016 04:00 CST (Neuro Additional Parameters Monitored)

Print Date/Time 1/19/2016 11:26 CST                       Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00509
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 304 of 391 PageID 7566


                                                           Nwr- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                               Admit: 1/18/2016
     MRN:       Nwr00751578                                                Disch:                Disch Time:
     DOB/Sex:              I Male                                          FIN:   Nwr0000090926403
     Attending: Galvan.Dan MD

                                                    Assessments and Treatments

     Textual Results
     T81:    1/19/2016 04:00 CST (Neuro Additional Parameters Monitored)
             Glasgow coma assessment, Pupils assessment
     T97:    1/19/2016 04:00 CST (CN VII Facial Expression and Symmetry)
             No Facial movement with nasal passage light touch

                                       Recorded Date           1/19/2016                           1/19/2016
                                       Recorded Time          03:30 CST                           03:15 CST
                                         Recorded By       Campbell RN.Shelby                  Campbell RN.Shelby
                         Procedure
     Nail Bed Description Left Hand                                                                      Pink
     Nail Bed Description Right Hand                                                                     Pink
     Nail Bed Description Left Foot                                                                      Pink
     Nail Bed Description Right Foot                                                                    Pink
    Capillary Refill Left Hand                                                                 Less than 3 seconds
    Capillary Refill Right Hand                                                                Less than 3 seconds
    Capillary Refill Left Foot                                                                 Less than 3 seconds
    Capillary Refill Right Foot                                                                Less than 3 seconds
    Cardiovascular Defined Assessment                                                             See BelowT4
)   CV Additional Parameters Monitored                                                            See BelowT9
    Neurovascular Check Extremity                                                                        All
    Radial Pulse.Left                                                                               1+ Thready
    Radial Pulse.Right                                                                              1+ Thready
    Dorsalis Pedis Pulse.Left                                                                       1+ Thready
    Dorsalis Pedis Pulse.Right                                                                      1+ Thready
    Cardiac Rhythm                                                                             Normal sinus rhythm
    Monitoring Lead                                                                                II, V1/MCL 1
    Atrial Rate                                                                                          97
    Atrial Rhythm                                                                                     Regular
    Ventricular Rate                                                                                     97
    Ventricular Rhythm                                                                                Regular
    PR Interval                                                                                         0.12
    PR Consistency                                                                                  Consistent
    P to QRS Ratio                                                                                       1:1
    ORS Duration                                                                                        0.04
    QRS Consistency                                                                                 Consistent
    QT Interval                                                                                         0.35
    TWave                                                                                              Upright
    Cardiac Monitor Customized to Patient                                           Yes
                                                                                    Yes
    Verification of Correct Lead Placement                                                              Yes
    Degrees Head of Bed Elevated                                                                        35
    Temperature Left Lower Extremity                                                                 Warm
    Temperature Right Lower Extremity                                                                Warm
    Respiratory Defined Assessment                                                                See Below T15
    Resp Additional Parameters Monitored                                                          See Below T20

    Print Date/Time 1/19/2016 11 :26 CST                      Medical Record                                                    gp#~
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00510
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 305 of 391 PageID 7567


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:    NVVT0000090926403
 Attending: Galvan.Dan MD

 [                                              Assessments and Treatments

                                    Recorded Date          1/19/2016                           1/19/2016
                                    Recorded Time         03:30 CST                           03:15 CST
                                      Recorded By      Campbell RN,Shelby                  Campbell RN.Shelby
                      Procedure
 VAP Degrees Head of Bed Elevated                                                                     35
 Breath Sounds Auscultated                                                                       Anterior only
 All Lobes Breath Sounds                                                                         Equal, Clear
 Suction Device                                                                         In line suctioning, Yankauer
 Sputum Amount                                                                                      Scant
 Sputum Color                                                                                       Clear
 Artificial Airway Type                                                                       Endotracheal tube
 Ventilator Mode                                                                                See Below T29
 Ventilator Frequency.Mandatory                                                                       15
 Tidal Volume,Delivered                                                                              500
 Positive End Expiratory Pressure                                                                     5
 Ventilator Model                                                                             Hamilton Galileo
 Ventilator ID                                                                                      2955
 Resuscita ~;on Bag and Mask Available                                           Yes
                                                                                 Yes
 Suction Device Available                                                        Yes
                                                                                 Yes
Vent Alarms Customized to Patient                                                Yes
                                                                                 Yes
 Sp02                                                           100                                 100
 Saturation Probe Site                                                                           Ear, right
 Patient Position                                                                             Semi-Fowler's
 Patient Ready to Attempt Weaning                                                                   No
VAP VTE Prophylaxis                                                                            Mechanical
VAP Peptic Ulcer Prophylaxis                                                                       Yes
VAP Oral Care                                                                                 See Below TJa
VAP Daily Sedation Interruption                                                                 Performed
GI Symptoms                                                                                   See Below T 41
Gastrointestinal Defined Assessment                                                           See Below T 46
GI Additional Parameters Monitored                                                             Enteral tube
Bowel Sounds All Quadrants                                                                     Hypoactive
Urine Color                                                                                       Yellow
Urine Description                                                                                 Clear
Genitourinary Defined Assessment                                                              See Below T49
GU Additional Parameters Monitored                                                       Urinary cath- indwelling
Musculoskeletal Defined Assessment                                                            See Below Tss
Left Upper Extremity Description                                                                   Pink
Right Upper Extremity Description                                                                  Pink
Left Lower Extremity Description                                                                   Pink
Right Lower Extremity Description                                                                  Pink
Temperature Left Upper Extremity                                                                  Warm

Print Date/Time 1/19/2016 11:26 CST                       Medical Record                                                        gbJC/7
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.•
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00511
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 306 of 391 PageID 7568

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date           1/19/2016                           1/19/2016
                                   Recorded Time          03:30 CST                           03:15 CST
                                     Recorded By       Campbell RN.Shelby                  Campbell RN.Shelby
                     Procedure
  Temperature Right Upper Extremity                                                               Warm
  lntegumentary Defined Assessment                                                            See Below Ts1
  lntegumentary Symptoms                                                            Incision/wound, Skin abnormality
  lntegumentary Additional Parameters                                                 Braden/Braden Q assessment
  Sensory Perception Braden                                                                 Completely limited
 Moisture Braden                                                                              Rarely moist
 Activity Braden                                                                                 Bedfast
 Mobility Braden                                                                               Very limited
 Nutrition Braden                                                                               Very poor
 Friction and Shear Braden                                                                      Problem
 Braden Score                                                                                        10
 Neurological Symptoms                                                                        See Below Ts9
 Is Patient Sedated?                                                                               No
 Levr ,1 of Consciousness                                                                      Obtunded
 Neuro Additional Parameters Monitored                                                        See Below Ta2
 Eye Opening Response Glasgow                                                                     None
 Best Verbal Response Glasgow                                                                 No response
 Best Motor Response Glasgow                                                         No response to painful stimuli
 Glasgow Coma Score                                                                                 3
 PERRLA                                                                                            No
 Right Pupil Description                                                                        Dilated
Left Pupil Description                                                                          Dilated
Right Pupil Reaction                                                                          Nonreactive
Left Pupil Reaction                                                                           Nonreactive
Right Pupil Size                                                                                    6
Left Pupil Size                                                                                     6
Eye Abnormality.Right                                                                          Hazy film
Eye Abnormality.Left                                                                           Hazy film
Left Upper Extremity Strength -ICU                                                         0- AbsenUFlaccid
Right Upper Extremity Strength -ICU                                                        0- AbsenUFlaccid
Left Lower Extremity Strength -ICU                                                         0- AbsenUFlaccid
Right Lower Extremity Strength -ICU                                                        0- Absent/Flaccid
Left Upper Extremity Sensation                                                                   Intact
Right Upper Extremity Sensation                                                                  Intact
Left Lower Extremity Sensation                                                                   Intact
Right Lower Extremity Sensation                                                                  Intact
CN V Facial Sensation                                                                   Corneal reflex absent
CN VII Facial Expression and Symmetry                                                        See Below T98
CN IX,X Swallowing.Gag Reflex                                                      Gag reflex absent, Cough absent
Environmental Safety Implemented                                                            See BelowT108
History of Fall Morse                                                                             Yes
Presence of Secondary Diagnosis Morse                                                             Yes
Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00512
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 307 of 391 PageID 7569


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:    NWT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date           1/19/2016                           1/19/2016
                                   Recorded Time          03:30 CST                           03:15 CST
                                     Recorded By       Campbell RN.Shelby                  Campbell RN.Shelby
                       Procedure
  Use of Ambulatory Aid Morse                                                       None, bedrest, wheelchair, nurse
  IV/Heparin Lock Fall Risk Morse                                                                 Yes
  Gait Weak or Impaired Fall Risk Morse                                                        Impaired
  Mental Status Fall Risk Morse                                                            Forgets limitations
  Morse Fall Risk Score                                                                            95
  Other Precautions in Place                                                                   Skin, Fall
  Activity Status AOL                                                                       See BelowT111
 Antiembolism Device                                                                        See Below T114
  Diet Type                                                                                      NPO
  Personal Care Provided                                                                    See Belown 17
 Foley Catheter Care Done                                                                         Yes
 Sp02 Alarms On and Audible                                                                       Yes
 Function and Safety Documentation                                                          See BelowT118
 Nutrition and Feeding                                                                        Meal record
 Cuffed endotracheal tube 7.5
 Endotracheal Tube Activity                                                                      Assess
 Endotracheal Tube Insertion Distance                                                              27
 Endotracheal Tube Measured At                                                                    Lips
 Endotracheal Tube Placement                                                                   Oral, right
 Endotracheal Tube Status                                                                Patent, Secure, holder
 Endotracheal Tube Position Confirmation                                                    Breath sounds
 Endotracheal Tube Procedure and Care                                                           Suction
 Left Antecubital 18 gauge
 Peripheral IV Activity:                                                                          Assess
 Peripheral IV Site Condition:                                                              No complications
 Peripheral IV Drainage Description:                                                               None
 Peripheral IV Infiltration Score:                                                                    0
 Peripheral IV Phlebitis Score:                                                                       0
 Peripheral IV Care:                                                                              Flushed
 Peripheral IV Dressing:                                                                 Dry, Intact, Transparent
 Peripheral IV Patency:                                                                     No complications
 Urethral 16 French
 Urinary Catheter Indications                                                                See Below n 22
Urinary Catheter Activity Type                                                                   Assess
Urinary Catheter Secured                                                                    Stabilizing Device
Urinary Catheter Drainage System                                                               Urine meter
Urinary Catheter Drainage Bag Location                                                       Below bladder
Left Hip Lateral Present on admission
Incision, Wound Description:                                                                See Below n 2 e
Incision,Wound Surrounding Tissue:                                                            Erythema
Incision.Wound Drainage:                                                                  Serosanguinous
Incision, Wound Dressing:                                                         Drainage present, Abdominal pads
Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00513
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 308 of 391 PageID 7570


                                                       Nwr- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN :      NWf00751578                                                 Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:    NWf0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date           1/19/2016                           1/19/2016
                                   Recorded Time          03:30 CST                           03:15 CST
                                     Recorded By       Campbell RN.Shelby                  Campbell RN.Shelby
                       Procedure
 Incision, Wound Pressure Ulcer Stage:                                               Unstageable (slough or eschar)
 Incision, Wound Photo Taken                                                                      Yes
 Incision/Wound Puncture Site Condition                                                      Ecchymotic
 Incision, Wound Edge Description:                                                          Poorly defined
 Incision, Wound Drainage amount:                                                               Small
 Head Right
 Skin Abnormality Type                                                                          Abrasions
 Non-Tunneled Triple Internal jugular vein Left
 Central IV Activity:                                                                           Assess
 Central IV Indication:                                                                     See Below T133
 Central IV Radiographic Confirmation:                                                            Yes
 Central IV Site Condition:                                                                No complications
 Central IV Dressing:                                                                       See Below T137
 Central IV Drainage Description:                                                                None
 Central IV Care:                                                                      Flush with Normal Saline
 Central IV Patency Proximal Port:                                                         No complica~ons
 Central IV Patency Medial Port:                                                           No complications
Central IV Patency Distal Port:                                                            No complications
Central IV CVP Line Status:                                                           Accurate, optimally damped
Central IV CVP Line Care:                                                                   See Below n 42
Radial artery Kight Single
ArtP.riAI Line Activity:                                                                        Assess
Arterial Line Status:                                                                 Accurate, optimally damped
Arterial Line Care:                                                                         See Below T147
Arterial Line Site Condition:                                                              No complications
Arterial Line Dressing:                                                                      Transparent
Arterial Line Dressing Condition:                                                             Dry, Intact
Arterial Line Drainage Description:                                                              None
Orogastric Oral
Gastric Tube Activity                                                                            Assess
Gastric Tube Method of Drainage                                                                 Clamped
Gastric Tube Placement Confirmation                                                       Auscultation, X-Ray
Gastric Tube Procedure and Care                                                                   Feed
Enteral Tube Position Marking                                                                      33
Skin Condition Related to Enteral Tube                                                  Intact, no abnormalities
Enteral/Gastric Feed Supplement/Product                                                         Jevity 1.2
Enteral/Gastric Tube Feed Rate                                                                     40
Enteral/Gastric Tube Feed Mode                                                                 Continuous
Textual Results
T4:     1/19/2016 03:15 CST (Cardiovascular Defined Assessment)


Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00514
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 309 of 391 PageID 7571


                                                       NWT- Northwest Texas Hospital
, Patient: RODGERS, ALTON                                              Admit: 1/18/2016
  MRN:       NWT00751578                                               Disch:                Disch nme:
  DOB/Sex:             I Male                                          FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

 ~-------~~--~--______________A_s_s_e_s_s_m_e_n_t_s _a_n_d__Tn_e_a_tm
                                                                    __e_n_ts______________________________,

  Textual Results
  T4:      1/19/2016 03:15 CST (Cardiovascular Defined Assessment)
           Capillary refill less than 3 seconds, Clear S1 and S2, Nail beds pink, No clubbing, No edema, No murmur or
           gallop, Peripheral pulses 2+
  T9:      1/19/2016 03:15 CST (CV Additional Parameters Monitored)
           Pulses, Rhythm analysis/Telemetry
 T15:      1/19/2016 03:15 CST (Respiratory Defined Assessment)
          Clear breath sounds all fields, No cough, No secretions, Respirations regular rate and rhythm, Respirations
          unlabored, Symmetric chest movement
 T20:     1/19/2016 03:15 CST (Resp Additional Parameters Monitored)
          Artificial airway, Suction, VAP bundle, Ventilator settings
 T29:     1/19/2016 03:15 CST (Ventilator Mode)
          APV-CMV (Adaptive Pressure Ventilation- Continuous Mandatory
 T38:     1/19/2016 03:15 CST (VAP Oral Care)
          Mouth swab, Chlorihexidine mouth swab, Brushed teeth
 T41:     1/19/2016 03:15 CST (GI Symptoms)
          Abdomen description finding, Bowel sounds finding
 T46:     1/19/2016 03:15 CST (Gastrointestinal Defined Assessment)
          No diarrhea, No nausea/vomiting, Non-tender abdomen, Passing flatus, Soft, non-distended abdomen
 T49:     1/19/2016 03: 15 CST (Genitourinary Defined Assessment)
          Adequate urine output, Bladder not distended, Clear urine, Continent, Non odorous urine
 T56:     1/19/2016 03:15 CST (Musculoskeletal Defined Assessment)
          No amputations, No contractures, deformities, No swelling, Normal range of motion
 T61:     1/19/2016 03:15 CST (lntegumentary Defined Assessment)
          Skin color normal for ethnicity, Skin warm and dry, Elastic skin turgor, Oral mucosa (or mucous membranes) pink,
          moist, intact
 T69:     1/19/2016 03:15 CST (Neurological Symptoms)
         Affect/Behavior not appropriate, Altered LOC
T82:      1/19/2016 03:15 CST (Neuro Additional Parameters Monitored)
         Glasgow coma assessment, Pupils assessment
T98:      1/19/2016 03:15 CST (CN VII Facial Expression and Symmetry)
         No Facial movement with nasal passage light touch
T108: 1/19/2016 03:15 CST (Environmental Safety Implemented)
         Bed in low position, Side rails up, Wheels locked when available
T111: 1/19/2016 03: 15 CST (Activity Status AOL)
         Complete bedrest, Reposition every 2 hours
T114: 1/19/2016 03:15 CST (Antiembolism Device)
         Intermittent pneumatic compression devices, knee high
T117: 1/19/2016 03: 15 CST (Personal Care Provided)
         Bed bath, Electrodes replaced, Oral care, Partial linen change
T118: 1/19/2016 03:15 CST (Function and Safety Documentation)
         Activity, Devices, Hygiene, Safety checks additional
T122: 1/19/2016 03:15 CST (Urinary Catheter Indications)
         Accurate I & 0 in critically ill patient
T128: 1/19/2016 03:15 CST (Incision, Wound Description:)
         Edges separated, Gaping, Full thickness
T133: 1/19/2016 03:15 CST (Central IV Indication:)
        Administration of medications or blood products
T137: 1/19/2016 03:15 CST (Central IV Dressing:)
Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00515
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 310 of 391 PageID 7572


                                                        NwT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                                    Admit: 1/18/2016
  MRN:       NWT00751578                                                     Disch:                Disch Time:
  DOB/Sex:             I Male                                                FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

                                                 Assessments and Treatments

  Textual Results
  T137: 1/19/2016 03:15 CST (Central IV Dressing:)
          Intact, Antimicrobial patch, Dry, Transparent
  T142: 1/19/2016 03:15 CST (Central IV CVP Line Care:)
          Dynamic response test performed, Leveled, zeroed, calibrated, Pressure device 300 mmHg
  T147: 1/19/2016 03:15 CST (Arterial Line Care:)
          Dynamic response test, Leveled, zeroed, calibrated, Pressure device 300 mmHg

                                    Recorded Date           1/19/2016                   1/19/2016
                                    Recorded Time          03:00 CST                   02:45 CST
                                     ·Recorded By       Campbell RN.Shelby          Campbell RN.Shelby
                     Procedure
  Oxygen Therapy                                              Ventilator
  Sp02                                                          100                           100

                                    Recorded Date           1/19/2016                   1/19/2016
                                    Recorded Time          02:30 CST                   02:15 CST
                                      Recorded By       Campbell RN.Shelby          Campbell RN.Shelby
                     Procedure
) Sp02                                                           100                          100

                                    Recorded Date                 1/19/2016                          1/19/2016
                                    Recorded Time                02:00 CST                          01:45 CST
                                      Recorded By             Campbell RN.Shelby                 Campbell RN.Shelby
                     Procedure
  Sp02                                                               100                                   100
  Neurological Symptoms                                         See Below 170
  Is Patient Sedated?                                                 No
  Level of Consciousness                                          Obtunded
  Neuro Additional Parameters Monitored                         See Below Ts 3
 Eye Opening Response Glasgow                                       None
 Best Verbal Response Glasgow                                   No response
 Best Motor Response Glasgow                             No response to painful stimuli
 Glasgow Coma Score                                                   3
 PERRLA                                                              No
 Right Pupil Description                                           Dilated
 Left Pupil Description                                            Dilated
 Right Pupil Reaction                                            Nonreactive
 Left Pupil Reaction                                             Nonreactive
 Right Pupil Size                                                     6
 Left Pupil Size                                                         6
 Eye Abnormality.Right                                            Hazy film
 Eye Abnormality, Left                                            Hazy film
 Left Upper Extremity Strength -ICU                           0- Absent/Flaccid
 Right Upper Extremity Strength -ICU                          0- Absent/Flaccid
 Left Lower Extremity Strength -ICU                           0- Absent/Flaccid
 CN V Facial Sensation                                       Corneal reflex absent
 Print Date/Time 1/19/2016 11 :26 CST                      Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00516
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 311 of 391 PageID 7573


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

                                                Assessments and Treatments

                                    Recorded Date                  1/19/2016                         1/19/2016
                                    Recorded Time                 02:00 CST                         01:45 CST
                                      Recorded By              Campbell RN.Shelby                Campbell RN.Shelby
                    Procedure
  CN VII Facial Expression and Symmetry                           See Below T99
  CN IX,X Swallowing,Gag Reflex                         Gag reflex absent, Cough absent
 Textual Results
 T70:    1/19/2016 02:00 CST (Neurological Symptoms)
         Affect/Behavior not appropriate, Altered LOC
 T83:    1/19/2016 02:00 CST (Neuro Additional Parameters Monitored)
         Glasgow coma assessment, Pupils assessment
 T99:    1/19/2016 02:00 CST (CN VII Facial Expression and Symmetry)
         No Facial movement with nasal passage light touch

                                    Recorded Date           1/19/2016                   1/19/2016
                                    Recorded Time          01:30 CST                   01:15 CST
                                      Recorded By       Campbell RN.Shelby          Campbell RN.Shelby
                     Procedure
J Sp02                                                           100                         100

                                    Recorded Date                 1/19/2016                          1/19/2016
                                    Recorded Time                01:00 CST                          00:45 CST
                                      Recorded By             Campbell RN.Shelby                 Campbell RN.Shelby
                    Procedure
 Sp02                                                                 100                                 100
 Patient Position                                              Lying on left side
 Neurological Symptoms                                           See Below 171
 Is Patient Sedated?                                                   No
 Level of Consciousness                                            Obtunded
 Neuro Additional Parameters Monitored                           See Below TB4
Eye Opening Response Glasgow                                         None
Best Verbal Response Glasgow                                     No response
Best Motor Response Glasgow                              No response to painful stimuli
Glasgow Coma Score                                                     3
PERRLA                                                                No
Right Pupil Description                                             Dilated
Left Pupil Description                                              Dilated
Right Pupil Reaction                                             Nonreactive
Left Pupil Reaction                                              Nonreactive
Right Pupil Size                                                       6
Left Pupil Size                                                        6
Eye Abnormality, Right                                            Hazy film
Eye Abnormality, Left                                             Hazy film
Left Upper Extremity Strength ~ICU                            0- AbsenUFlaccid
Right Upper Extremity Strength -ICU                           0- AbsenUFlaccid
Left Lower Extremity Strength -ICU                            0- AbsenUFlaccid

Print Date/Time 1/19/2016 11 :26 CST                      Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00517
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 312 of 391 PageID 7574


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan,Dan MD

                                               Assessments and Treatments

                                   Recorded Date                 1/19/2016                          1/19/2016
                                   Recorded Time                01:00 CST                          00:45CST
                                     Recorded By             Campbell RN.Shelby                 Campbell RN.Shelby
                   Procedure
 Right Lower Extremity Strength -ICU                          0- AbsenUFlaccid
 CN V Facial Sensation                                     Corneal reflex absent
 CN VII Facial Expression and Symmetry                         See Below noo
 CN IX,X Swallowing.Gag Reflex                        Gag reflex absent, Cough absent
 Textual Results
 T71:    1/19/2016 01:00 CST (Neurological Symptoms)
         Affect/Behavior not appropriate, Altered LOC
 T84:    1/19/2016 01:00 CST (Neuro Additional Parameters Monitored)
         Glasgow coma assessment, Pupils assessment
 T100: 1/19/2016 01 :00 CST (CN VII Facial Expression and Symmetry)
         No Facial movement with nasal passage light touch

                                   Recorded Date          1/19/2016                         1/19/2016
                                   Recorded Time         00:30 CST                         00:20 CST
                                     Recorded By      Campbell RN.Shelby                Campbell RN.Shelby
                    Procedure
Sp02                                                            100
Patient Level of Assistance                                                        Not Done:   Task Duplication °3
Level of Cooperation and Comprehension                                             Not Done:   Task Duplication 3 °
Weight bearing capability                                                          Not Done:   Task Duplication 3 °
rnlateral upper extremity strength                                                 Not Done:   Task Duplication OJ
Medications affecting movement                                                     Not Done:   Task Duplication 3 °
Transfer Reposition Conditions                                                     Not Done:   Task Duplication 03

                                  Recorded Date                 1/19/2016                          1/19/2016
                                  Recorded Time                00:15 CST                          00:00 CST
                                    Recorded By             Campbell RN.Shelby                 Campbell RN.Shelby
                    Procedure
Central Venous Pressure.                                               4                                  4
Sp02                                                               100                                   100
Neurological Symptoms                                         See Below m
Is Patient Sedated?                                                No
Level of Consciousness                                          Obtunded
Neuro Additional Parameters Monitored                         See Below Tes
Eye Opening Response Glasgow                                      None
Best Verbal Response Glasgow                                  No response
Best Motor Response Glasgow                            No response to painful stimuli
Glasgow Coma Score                                                     3
PERRLA                                                               No
Right Pupil Description                                            Dilated
Left Pupil Description                                             Dilated
Right Pupil Reaction                                             Nonreactive

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00518
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 313 of 391 PageID 7575


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD


 c-                                            Assessments and Treatments

                                   Recorded Date                  1/19/2016                         1/19/2016
                                   Recorded Time                 00:15 CST                         00:00 CST
                                     Recorded By              Campbell RN.Shelby                Campbell RN.Shelby
                    Procedure
 Left Pupil Reaction                                                 Nonreactive
 Right Pupil Size                                                        6
 Left Pupil Size                                                         6
 Eye Abnormality.Right                                            Hazy film
 Eye Abnormality.Left                                             Hazy.film
 Left Upper Extremity Strength -ICU                           0- Absent/Flaccid
 Right Upper Extremity Strength -ICU                          0- Absent/Flaccid
 Left Lower Extremity Strength -ICU                           0- Absent/Flaccid
 Right Lower Extremity Strength -ICU                          0- Absent/Flaccid
 CN V Facial Sensation                                     Corneal reflex absent
 CN VII Facial Expression and Symmetry                         See Below no 1
 CN IX,X Swallowing.Gag Reflex                        Gag reflex absent, Cough absent
Textual Results
T72:    1/19/2016 00:15 CST (Neurological Symptoms)
        Affect/Behavior not appropriate, Altered LOC
T85:    1/19/2016 00:15 CST (Neuro Additional Parameters Monitored)
        Glasgow coma assessment, Pupils assessment
T101: 1/19/2016 00:15 CST (CN VII Facial Expression and Symmetry)
        No Facial movement with nasal passage light touch

                                   Recorded Date          1/18/2016                         1/18/2016
                                   Recorded Time        · 23:45 CST                         23:43 CST
                                     Recorded By      Campbell RN.Shelby           Johnson Dawson RCP.S,Cindy L
                   Procedure
Central Venous Pressure.                                         4
Respiratory Rate Total                                                                             15
Tidal Volume.Exhaled                                                                              486
Minute Volume.exhaled                                                                             8.1
End Expiratory Pressure                                                                            5
Peak lnspiratory Pressure Measured                                                                 15
Mean Airway Pressure Measured                                                                      8
Sp02                                                            100
Improvement of reason for mech vent                                                                No
Patient Ready to Attempt Weaning                                                                   No

                                  Recorded Date                 1/18/2016
                                  Recorded Time                23:41 CST
                                    Recorded By       Johnson Dawson RCP.S,Cindy L
                  Procedure
Ventilator Mode                                                 See Below T30
Ventilator Frequency.Mandatory                                       15
Tidal Volume.Delivered                                              500

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00519
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 314 of 391 PageID 7576


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                          FIN:    NVVT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date                1/18/2016
                                   Recorded Time               23:41 CST
                                     Recorded By      Johnson Dawson RCP.S,Cindy L
                    Procedure
Positive End Expiratory Pressure                                        5
Sensitivity/Trigger                                              Flow Trigger
lnspiratory to Expiratory Ratio                                      1:2
lnspiratory Time                                                     1.32
lnspiratory Time %                                                    33
Ventilator Model                                               Hamilton Galileo
Ventilator ID                                                       2955
Vent Alarms On and Functional                                        Yes
Vent Alarm Apnea                                                      20
Vent Alarm High Pressure                                              50
Vent Alarm Low Pressure                                               10
Vent Alarm High Rate                                                 40
Vent Alarm Low Rate                                                   9
Vent Alarm High Minute Volume                                        18
Vent Alarm Low Minute Volume                                           2
Vent Alarm High Tidal Volume                                         1000
Vent Alarm Low Tidal Volume                                          250
Oxygen Therapy                                                     Ventilator
Sp02                                                                 100
Humidification                                                      Warm
Humidifier Water Level                                                3/4
Humidification Temperature                                            35
Textual Results
T30:    1/18/2016 23:41 CST (Ventilator Mode)
        APV-CMV (Adaptive Pressure Ventilation- Continuous Mandatory

                                  Recorded Date                  1/18/2016                           1/18/2016
                                  Recorded Time                 23:30 CST                           23:15 CST
                                    Recorded By              Campbell RN.Shelby                  Campbell RN.Shelby
                     Procedure
Nail Bed Description Left Hand                                       Pink
Nail Bed Description Right Hand                                      Pink
Nail Bed Description Left Foot                                       Pink
Nail Bed Description Right Foot                                      Pink
Capillary Refill Left Hand                                   Less than 3 seconds
Capillary Refill Right Hand                                  Less than 3 seconds
Capillary Refill Left Foot                                   Less than 3 seconds
Capillary Refill Right Foot                                  Less than 3 seconds
Cardiovascular Defined Assessment                               See BelowTs
CV Additional Parameters Monitored                              See Below T10
Neurovascular Check Extremity                                        All
Radial Pulse.Left                                                1+ Thready
Print Date/Time 1/19/2016 11 :26 CST                    Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00520
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 315 of 391 PageID 7577


                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                          FIN:    NVVT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date                  1/18/2016                           1/18/2016
                                   Recorded Time                 23:30 CST                           23:15 CST
                                     Recorded By              Campbell RN.Shelby                  Campbell RN.Shelby
                    Procedure
Radial Pulse.Right                                                 1+ Thready
Dorsalis Pedis Pulse,Left                                          1+ Thready
Dorsalis Pedis Pulse.Right                                         1+ Thready
Central Venous Pressure.                                                 4                                  4
Cardiac Rhythm                                                Normal sinus rhythm
Monitoring Lead                                                  II, V1/MCL 1
Atrial Rate                                                            99
Atrial Rhythm                                                       Regular
Ventricular Rate                                                       99
Ventricular Rhythm                                                  Regular
PR Interval                                                           0.12
PR Consistency                                                    Consistent
P to QRS Ratio                                                         1:1
QRS Duration                                                          0.04
QRS Consistency                                                   Consistent
QT Interval                                                           0.35
TWave                                                               Upright
Cardiac Monitor Customized to Patient              Yes
                                                   Yes
Verification of Correct Lead Placement                                 Yes
Degrees Head of Bed Elevated                                           35
TempemtlirP. IP.ft Lower Extremity                                   Warm
Temperature Right Lower Extremity                                    Warm
Respiratory Defined Assessment                                   See Belown 6
Resp Additional Parameters Monitored                             See Below r 21
VAP Degrees Head of Bed Elevated                                       35
Breath Sounds Auscultated                                         Anterior only
All Lobes Breath Sounds                                           Equal, Clear
Suction Device                                           In line suctioning, Yankauer
Sputum Amount                                                        Scant
Sputum Color                                                         Clear
Artificial Airway Type                                         Endotracheal tube
Ventilator Mode                                                  See Below r 31
Ventilator Frequency, Mandatory                                        15
Tidal Volume.Delivered                                                500
Positive End Expiratory Pressure                                        5
Ventilator Model                                               Hamilton Galileo
Ventilator ID                                                        2955
Resuscitation Bag and Mask Available              Yes
                                                  Yes


Print Date/Time 1/19/201611:26 CST                       Medical Record                                                       g,2-§9
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00521
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 316 of 391 PageID 7578


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                 Disch Time:
  DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
  Attending: Galvan.Dan MD

                                                Assessments and Treatments

                                    Recorded Date                   1/18/2016                          1/18/2016
                                    Recorded Time                  23:30 CST                          23:15 CST
                                      Recorded By               Campbell RN.Shelby                 Campbell RN.Shelby
                   Procedure
  Suction Device Available                            Yes
                                                      Yes
  Vent Alarms Customized to Patient                   Yes
                                                      Yes
   Sp02                                                                                                      100
   Saturation Probe Site                                              Ear, right
   Patient Position                                                Semi-Fowler's
   Patient Ready to Attempt Weaning                                      No
   VAP VTE Prophylaxis                                              Mechanical
   VAP Peptic Ulcer Prophylaxis                                          Yes
   VAP Oral Care                                                   See Below TJ 9
   VAP Daily Sedation Interruption                                   Performed
   GI Symptoms                                                     See Below T42
   Gastrointestinal Defined Assessment                             See Below T47
) GI Additional Parameters Monitored                                Enteral tube
   Bowel Sounds All Quadrants                                       Hypoactive
   Urine Color                                                         Yellow
   Urine Description                                                   Clear
   Genitourinary Defined Assessment                                See Below T50
   GU Additional Parameters Monitored                         Urinary cath- indwelling
   Musculoskeletal Defined Assessment                              See Below T57
   Left Upper Extremity Description                                     Pink
  Right Upper Extremity Description                                     Pink
  Left Lower Extremity Description                                      Pink
  Right Lower Extremity Description                                     Pink
  Temperature Left Upper Extremity                                     Warm
  Temperature Right Upper Extremity                                    Warm
  lntegumentary Defined Assessment                                See Below Ts2
  lntegumentary Symptoms                                Incision/wound, Skin abnormality
  lntegumentary Additional Parameters                     Braden/Braden Q assessment
  Sensory Perception Braden                                     Completely limited
  Moisture Braden                                                  Rarely moist
  Activity Braden                                                    Bedfast
  Mobility Braden                                                  Very limited
  Nutrition Braden                                                  Very poor
  Friction and Shear Braden                                          Problem
  Braden Score                                                           10
 Neurological Symptoms                                            See Below T7 3
 Is Patient Sedated?                                                  No
 Level of Consciousness                                            Obtunded
 Neuro Additional Parameters Monitored                            See Below Tes

 Print Date/Time 1/19/2016 11:26 CST                        Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00522
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 317 of 391 PageID 7579


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                 Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:    NWT0000090926403
  Attending: Galvan.Dan MD

                                                Assessments and Treatments

                                    Recorded Date                   1/18/2016                           1/18/2016
                                    Recorded Time                  23:30 CST                           23:15 CST
                                      Recorded By               Campbell RN.Shelby                  Campbell RN.Shelby
                       Procedure
    Eye Opening Response Glasgow                                      None
    Best Verbal Response Glasgow                                  No response
    Best Motor Response Glasgow                            No response to painful stimuli
    Glasgow Coma Score                                                  3
   PERRLA                                                              No
   Right Pupil Description                                           Dilated
   Left Pupil Description                                            Round
   Right Pupil Reaction                                            Nonreactive
   Left Pupil Reaction                                             Nonreactive
   Right Pupil Size                                                     6
   Left Pupil Size                                                        5
   Eye Abnormality.Right                                            Hazy film
   Eye Abnormality, Left                                            Hazy film
   Left Upper Extremity Strength -ICU                           0- Absent/Flaccid
) Right Upper Extremity Strength -ICU                           0- Absent/Flaccid
   Left Lower Extremity Strength -ICU                           0- Absent/Flaccid
   Right Lower Extremity Strength -ICU                          0- Absent/Flaccid
   Left Upper Extremity Sensation                                     Intact
   Right Upper Extremity Sensation                                    Intact
   Left Lower Extremity Sensation                                     Intact
  Right Lower Extremity Sensation                                     Intact
  CN V Facial Sensation                                      Corneal reflex absent
  CN VII Facial Expression and Sy111111etry                      See Below 11 u2
  CN IX,X Swallowing.Gag Reflex                         Gag reflex absent, Cough absent
  Environmental Safety Implemented                               See Below T109
  History of Fall Morse                                                Yes
  Presence of Secondary Diagnosis Morse                                Yes
  Use of Ambulatory Aid Morse                           None, bedrest, wheelchair, nurse
  IV/Heparin Lock Fall Risk Morse                                      Yes
  Gait Weak or Impaired Fall Risk Morse                             Impaired
  Mental Status Fall Risk Morse                                Forgets limitations
  Morse Fall Risk Score                                                 95
  Other Precautions in Place                                        Skin, Fall
  Activity Status AOL                                            See Below rnz
  Antiembolism Device                                            See Below ms
  Diet Type                                                           NPO
  Personal Care Provided                                            Oral care
 Foley Catheter Care Done                                              Yes
 Sp02
   . .
         Alarms On and. Audible
                           . . ..
                                                                       Yes
 Function and Safety Documentation                               See BelowT119
 Nutrition and Feeding                                            Meal record
 Cuffed endotracheal tube 7.5
 Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00523
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 318 of 391 PageID 7580


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN :      NWT00751578                                                 Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:    NWT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date                   1/18/2016                           1/18/2016
                                   Recorded Time                  23:30 CST                           23:15 CST
                                     Recorded By               Campbell RN.Shelby                  Campbell RN.Shelby
                      Procedure
 Endotracheal Tube Activity                                           Assess
 Endotracheal Tube Insertion Distance                                   27
 Endotracheal Tube Measured At                                         Lips
 Endotracheal Tube Placement                                        Oral, right
 Endotracheal Tube Status                                     Patent, Secure, holder
 Endotracheal Tube Position Confirmation                          Breath sounds
 Endotracheal Tube Procedure and Care                                 Suction
 Left Antecubital 18 gauge
 Peripheral IV Activity:                                              Assess
 Peripheral IV Site Condition:                                  No complications
 Peripheral IV Drainage Description:                                   None
 Peripheral IV Infiltration Score:                                        0
 Peripheral IV Phlebitis Score:                                           0
 Peripheral IV Care:                                                 Flushed
 Peripheral IV Dressing:                                     Dry, Intact, Transparent
 Peripheral IV Patency:                                         No complications
 Urethral 16 French
 Urinary Catheter Indications                                     See Below T 123
 Urinary Catheter Activity Type                                      Assess
 Urinary Catheter Secured                                       Stabilizing Device
 Urinary Catheter Drainage System                                  Urine meter
Urinary Catheter Drainage Bag Location                           Below IJl~dd e r
Left Hip Lateral Present on admission
Incision.Wound Description:                                    See BelowT129
Incision, Wound Surrounding Tissue:                               Erythema
Incision.Wound Drainage:                                      Serosanguinous
Incision, Wound Dressing:                             Drainage present, Abdominal pads
Incision.Wound Pressure Ulcer Stage:                   Unstageable (slough or eschar)
Incision/Wound Puncture Site Condition                           Ecchymotic
Incision.Wound Edge Description:                               Poorly defined
Incision, Wound Drainage amount:                                   Small
Head Right
Skin Abnormality Type                                               Abrasions
Non-Tunneled Triple Internal jugular vein Left
Central IV Activity:                                                Assess
Central IV Indication:                                          See Below T134
Central IV Radiographic Confirmation:                                 Yes
Central IV Site Condition:                                     No complications
Central IV Dressing:                                            See Below T138
Central IV Drainage Description:                                     None
Central IV Care:                                           Flush with Normal Saline
Central IV Patency Proximal Port:                              No complications
Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00524
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 319 of 391 PageID 7581


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:    NVVT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date                  1/18/2016                           1/18/2016
                                   Recorded Time                 23:30 CST                           23:15 CST
                                     Recorded By              Campbell RN.Shelby                  Campbell RN.Shelby
                      Procedure
 Central IV Patency Medial Port:                                No complications
 Central IV Patency Distal Port:                                No complications
 Central IV CVP Line Status:                               Accurate, optimally damped
 Central IV CVP Line Care:                                       See Below T143
 Radial artery Right Single
 Arterial Line Activity:                                            Assess
 Arterial Line Status:                                    Accurate, optimally damped
 Arterial Line Care:                                            See Below T148
 Arterial Line Site Condition:                                No complications
 Arterial Line Dressing:                                         Transparent
 Arterial Line Dressing Condition:                                Dry, Intact
 Arterial Line Drainage Description:                                 None
 Orogastric Oral
 Gastric Tube Activity                                               Assess
 Gastric Tube Method of Drainage                                    Clamped
 Gastric Tube Placement Confirmation                          Auscultation, X-Ray
 Gastric Tube Procedure and Care                                     Feedc3
 Enteral Tube Position Marking                                         33
 Skin Condition Related to Enteral Tube                     Intact, no abnormalities
 Enteral/Gastric Feed SupplemenUProduct                             Jevity 1.2
 Enteral/Gastric Tube Feed Rate                                        20
 Enteral/Gastric Tube Feed Mode                                    Continuous
 Textual Results
 T5:      1/18/2016 23:30 CST (Cardiovascular Defined Assessment)
         Capillary refill less than 3 seconds, Clear S1 and S2, Nail beds pink, No clubbing, No edema, No murmur or
         gallop, Peripheral pulses 2+
 T10:    1/18/2016 23:30 CST (CV Additional Parameters Monitored)
         Pulses, Rhythm analysis/Telemetry
T16:     1/18/2016 23:30 CST (Respiratory Defined Assessment)
         Clear breath sounds all fields, No cough, No secretions, Respirations regular rate and rhythm, Respirations
         unlabored, Symmetric chest movement
T21:     1/18/2016 23:30 CST (Resp Additional Parameters Monitored)
         Artificial airway, Suction, VAP bundle, Ventilator settings
T31:     1/18/2016 23:30 CST (Ventilator Mode)
         APV-CMV (Adaptive Pressure Ventilation- Continuous Mandatory
T39:     1/18/2016 23:30 CST (VAP Oral Care)
         Mouth swab, Chlorihexidine mouth swab, Brushed teeth
T42:     1/18/2016 23:30 CST (GI Symptoms)
         Abdomen description finding, Bowel sounds finding
T47:     1/18/2016 23:30 CST (Gastrointestinal Defined Assessment)
         No diarrhea, No nausea/vomiting, Non-tender abdomen, Passing flatus, Soft, non-distended abdomen
TSO:     1/18/2016 23:30 CST (Genitourinary Defined Assessment)
        Adequate urine output, Bladder not distended, Clear urine, Continent, Non odorous urine
Print Date/Time 1/19/2016 11:26 CST                      Medical Record                                                      [j!J (pJ
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00525
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 320 of 391 PageID 7582


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:    NWT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

 Textual Results
 T57:     1/18/2016 23:30 CST (Musculoskeletal Defined Assessment)
          No amputations, No contractures, deformities, No swelling, Normal range of motion
 T62:     1/18/2016 23:30 CST (lntegumentary Defined Assessment)
          Skin color normal for ethnicity, Skin warm and dry, Elastic skin turgor, Oral mucosa (or mucous membranes) pink,
          moist, intact
 T73:     1/18/2016 23:30 CST (Neurological Symptoms)
         Affect/Behavior not appropriate, Altered LOC
 T86:     1/18/2016 23:30 CST (Neuro Additional Parameters Monitored)
         Glasgow coma assessment, Pupils assessment
 T102: 1/18/2016 23:30 CST (CN VII Facial Expression and Symmetry)
         No Facial movement with nasal passage light touch
T109: 1/18/2016 23:30 CST (Environmental Safety Implemented)
         Bed in low position, Side rails up, Wheels locked when available
T112: 1/18/2016 23:30 CST (Activity Status AOL)
         Complete bedrest, Reposition every 2 hours
T115: 1/18/2016 23:30 CST (Antiembolism Device)
         Intermittent pneumatic compression devices, knee high
T119: 1/18/2016 23:30 CST (Function and Safety Documentation)
         Activity, Devices, Hygiene, Safety checks additional
T123: 1/18/2016 23:30 CST (Urinary Catheter Indications)
         Accurate I & 0 in critically ill patient
T129: 1/18/2016 23:30 CST (Incision, Wound Description:)
         Edges separated, Gaping, Full thickness
T134: 1/18/2016 23:30 CST (Central IV Indication:)
        Administration of medications or blood products
T138: 1/18/2016 23:30 CST (Central IV Dressing:)
        Intact, Antimicrobial patch, Dry, Transparent
T143: 1/18/2016 23:30 CST (Central IV CVP Line Care:)
        Dynamic response test performed, Leveled, zeroed, calibrated, Pressure device 300 mmHg
T148: 1/18/2016 23:30 CST (Arterial Line Care:)
        Dynamic response test, Leveled, zeroed, calibrated, Pressure device 300 mmHg
Corrected
c3:     Gastric Tube Procedure and Care
        Corrected from Clamp on 1/19/2016 01:20 CST by Campbell RN, Shelby

                                  Recorded Date           1/18/2016                   1/18/2016
                                  Recorded Time          23:00 CST                   22:45 CST
                                    Recorded By       Campbell RN,Shelby          Campbell RN.Shelby
                 Procedure
Central Venous Pressure.                                        4                            4
Sp02                                                           100                          100

                                  Recorded Date           1/18/2016                   1/18/2016
                                  Recorded Time          22:30 CST                   22:15 CST
                                    Recorded By       Campbell RN.Shelby          Campbell RN.Shelby
                   Procedure
Sp02                                                           100                         100

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record                                                      g:;r,,9
                                                                                                                                t
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00526
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 321 of 391 PageID 7583


                                                       NWf- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWf00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWf0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date                 1/18/2016                            1/18/2016
                                   Recorded Time                22:00 CST                            21:45 CST
                                     Recorded By             Campbell RN.Shelby                   Campbell RN.Shelby
                    Procedure
 Central Venous Pressure.                                            3
 Sp02                                                               100                                   100
 Neurological Symptoms                                         See Below 174
 Is Patient Sedated?                                                 No
 Level of Consciousness                                          Obtunded
Neuro Additional Parameters Monitored                          See Below Ta7
Eye Opening Response Glasgow                                       None
Best Verbal Response Glasgow                                    No response
Best Motor Response Glasgow                             No response to painful stimuli
Glasgow Coma Score                                                   3
PERRLA                                                              No
Right Pupil Description                                           Dilated
Left Pupil Description                                            Round
Right Pupil Reaction                                            Nonreactive
Left Pupil Reaction                                             Nonreactive
Right Pupil Size                                                     6
Left Pupil Size                                                         5
Eye Abnormality.Right                                             Hazy film
Eye Abnormality, Left                                             Hazy film
Left Upper Extremity Strength -ICU                            0- AbsenUFlaccid
Right Upper Extremity Strength -ICU                           0- Absent/Flaccid
Left Lower Extremity Strength -ICU                            0- Absent/Flaccid
CN V Facial Sensation                                      Corneal reflex absent
CN VI I Facial Expression and Symmetry                         See Below no3
CN IX,X Swallowing.Gag Reflex                         Gag reflex absent, Cough absent
Textual Results
T74:    1/18/2016 22:00 CST (Neurological Symptoms)
        AffecUBehavior not appropriate, Altered LOC
T87:    1/18/2016 22:00 CST (Neuro Additional Parameters Monitored)
        Glasgow coma assessment, Pupils assessment
T103: 1/18/2016 22:00 CST (CN VII Facial Expression and Symmetry)
        No Facial movement with nasal passage light touch

                                  Recorded Date           1/18/2016                   1/18/2016
                                  Recorded Time          21:30 CST                   21:15 CST
                                    Recorded By       Campbell RN.Shelby          Campbell RN.Shelby
                   Procedure
Sp02                                                           100                          100




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00527
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 322 of 391 PageID 7584


                                                       NWf- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWf00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date                 1/18/2016                           1/18/2016
                                   Recorded Time                21 :00 CST                          20:45 CST
                                     Recorded By             Campbell RN.Shelby                  Campbell RN.Shelby
                     Procedure
  Central Venous Pressure.                                              5
  Sp02                                                               100                                  100
 Patient Position                                             Lying on right side
 Neurological Symptoms                                           See Below Tis
 Is Patient Sedated?                                                  No
 Level of Consciousness                                           Obtunded
 Neuro Additional Parameters Monitored                           See Below Tea
 Eye Opening Response Glasgow                                       None
 Best Verbal Response Glasgow                                    No response
 Best Motor Response Glasgow                           No response to painful stimuli
 Glasgow Coma Score                                                   3
 PERRLA                                                              No
 Right Pupil Description                                           Dilated
 Left Pupil Description                                             Round
 Right Pupil Reaction                                            Nonreactive
 Left Pupil Reaction                                             Nonreactive
 Right Pupil Size                                                     6
 Left Pupil Size                                                      5
 Eye Abnormality, Right                                           Hazy film
 Eye Abnormality.Left                                             Hazy film
 Left Upper Extremity Strength -ICU                           0- Absent/Flaccid
.Right Upper Extremity Strength -ICU                          0- Absent/Flaccid
Left Lower Extremity Strength -ICU                            0- Absent/Flaccid
CN V Facial Sensation                                      Corneal reflex absent
CN VII Facial Expression and Symmetry                          See Below T104
CN IX,X Swallowing.Gag Reflex                         Gag reflex absent, Cough absent
Textual Results
T75:    1/18/2016 21:00 CST (Neurological Symptoms)
        Affect/Behavior not appropriate, Altered LOG
T88:    1/18/2016 21 :00 CST (Neuro Additional Parameters Monitored)
        Glasgow coma assessment, Pupils assessment
T104: 1/18/2016 21:00 CST (CN VII Facial Expression and Symmetry)
        No Facial movement with nasal passage light touch

                                  Recorded Date           1/18/2016                   1/18/2016
                                  Recorded Time          20:30 CST                   20:15 CST
                                    Recorded By       Campbell RN.Shelby          Campbell RN.Shelby
                   Procedure
Sp02                                                           100                         100




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00528
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 323 of 391 PageID 7585


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                Disch Time:
  DOB/Sex:              I Male                                          FIN:   NWT0000090926403
  Attending: Galvan,Dan MD

                                                Assessments and Treatments

                                    Recorded Date                 1/18/2016
                                    Recorded Time                20:13 CST
                                      Recorded By       Johnson Dawson RCP.S,Cindy L
                      Procedure
  Suction                                                         Artificial airway
  Suction Device                                                 In line suctioning
  Sputum Amount                                                         Scant
  Sputum Color                                                          Clear
  Artificial Airway Type                                        Endotracheal tube
  Respiratory Rate Total                                                  15
  Tidal Volume.Exhaled                                                   493
  Minute Volume.exhaled                                                  7.4
  End Expiratory Pressure                                                5
  Peak lnspiratory Pressure Measured                                    15
  Mean Airway Pressure Measured                                         8
  Cuffed endotracheal tube 7.5
  Endotracheal Tube Activity                                         Assess
  Endotracheal Tube Insertion Distance                                 27
) Endotracheal Tube Measured At                                       Lips
  Endotracheal Tube Placement                                       Oral, left
  Endotracheal Tube Status                                   Patent, Secure, holder
  Endotracheal Tube Cuff Pressure                                      30
  Endotracheal Tube Cuff Pressure Method                           Measured
  Endotracheal Tube Position Confirmation                       Breath sounds
  Endotracheal Tube Procedure and Care                            Reposition

                                   Rei;uu.lm.I De1le             1/18/2016
                                   Recorded Time                20: 11 CST
                                     Recorded By       Johnson Dawson RCP.S,Cindy L
                     Procedure
 Ventilator Mode                                                  See Below TJz
 Ventilator Frequency, Mandatory                                       15
 Tidal Volume.Delivered                                               500
 Positive End Expiratory Pressure                                       5
 Sensitivity/Trigger                                              Flow Trigger
 lnspiratory to Expiratory Ratio                                       1:2
 lnspiratory Time                                                     1.32
 lnspiratory Time %                                                    33
 Ventilator Model                                               Hamilton Galileo
 Ventilator ID                                                        2955
 Vent Alarms On and Functional                                         Yes
 Vent Alarm Apnea                                                      20
 Vent Alarm High Pressure                                              50
 Vent Alarm Low Pressure                                               10
 Vent Alarm High Rate                                                  40
 Vent Alarm Low Rate                                                    9
 Print Date/Time 1/19/2016 11:26 CST                      Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00529
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 324 of 391 PageID 7586


                                                         NWT- Northwest Texas Hospital
    Patient: RODGERS, ALTON                                              Admit: 1/18/2016
I   MRN:       NWT00751578                                               Disch:                Disch Time:
    DOB/Sex:             I Male                                          FIN:   NWT0000090926403
    Attending: Galvan.Dan MD

                                                 Assessments and Treatments

                                     Recorded Date                 1/18/2016
                                     Recorded Time                20: 11 CST
                                       Recorded By       Johnson Dawson RCP.S,Cindy L
                      Procedure
    Vent Alarm High Minute Volume                                        18
    Vent Alarm Low Minute Volume                                          2
    Vent Alarm High Tidal Volume                                        1000
    Vent Alarm Low Tidal Volume                                         250
    Oxygen Therapy                                                    Ventilator
    Sp02                                                                100
    Humidification                                                     Warm
    Humidifier Water Level                                               3/4
    Humidification Temperature                                           35
    Textual Results
    T32:    1/18/2016 20:11 CST (Ventilator Mode)
            APV-CMV (Adaptive Pressure Ventilation- Continuous Mandatory

                                     Recorded Date                 1/18/2016                          1/18/2016
                                     Recorded Time                20:00 CST                          19:45 CST
                                       Recorded By             Campbell RN.Shelby                 Campbell RN.Shelby
                     Procedure
 Central Venous Pressure.                                                 4
 Sp02                                                                                                      100
 Neurological Symptoms                                           See Belown6
 Is Patient Sedated?                                                   No
 Level of Consciousness                                            Obtunded
 Neuro Additional Parameters Monitored                           See Below Ts9
 Eye Opening Response Glasgow                                        None
 Best Verbal Response Glasgow                                     No response
 Best Motor Response Glasgow                              No response to painful stimuli
 Glasgow Coma Score                                                    3
 PERRLA                                                                No
.Right Pupil Description                                            Dilated
 Left Pupil Description                                             Round
 Right Pupil Reaction                                             Nonreactive
 Left Pupil Reaction                                              Nonreactive
 Right Pupil Size                                                      6
 Left Pupil Size                                                          5
Eye Abnormality.Right                                              Hazy film
Eye Abnormality.Left
Left Upper Extremity Strength -ICU
                                                                   Hazy film
                                                               0- Absent/Flaccid            ..
Right Upper Extremity Strength -ICU                            0- Absent/Flaccid
Left Lower Extremity Strength -ICU                             0- Absent/Flaccid
Right Lower Extremity Strength -ICU                            0- Absent/Flaccid
CN V Facial Sensation                                         Corneal reflex absent
CN VI I Facial Expression and Symmetry                           See Below nos
Print DatefTime 1/19/2016 11:26 CST                        Medical Record
          Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00530
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 325 of 391 PageID 7587


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                                Assessments and Treatments

                                    Recorded Date                 1/18/2016                          1/18/2016
                                    Recorded Time                20:00 CST                          19:45 CST
                                      Recorded By             Campbell RN.Shelby                 Campbell RN.Shelby
                  Procedure
 CN IX,X Swallowing.Gag Reflex                         Gag reflex absent, Cough absent
 Textual Results
 T76:    1/18/2016 20:00 CST (Neurological Symptoms)
         Affect/Behavior not appropriate, Altered LOC
 T89:    1/18/2016 20:00 CST (Neuro Additional Parameters Monitored)
         Glasgow coma assessment, Pupils assessment
 T105: 1/18/2016 20:00 CST (CN VII Facial Expression and Symmetry)
         No Facial movement with nasal passage light touch

                                   Recorded Date           1/18/2016                           1/18/2016
                                   Recorded Time          19:30 CST                           19:15 CST
                                     Recorded By       Campbell RN.Shelby                  Campbell RN.Shelby
                      Procedure
 Nail Bed Description Left Hand                                                                      Pink
 Nail Bed Description Right Hand                                                                     Pink
 Nail Bed Description Left Foot                                                                      Pink
 Nail Bed Description Right Foot                                                                     Pink
 Capillary Refill Left Hand                                                                Less than 3 seconds
 Capillary Refill Right Hand                                                               Less than 3 seconds
 Capillary Refill Left Foot                                                                Less than 3 seconds
 Capillary Refill Right Foot                                                               Less than 3 seconds
 Cardiovascular Defined Assessment                                                             See BelowT6
 CV Additional Parameters Monitored                                                           See Below T11
 Neurovascular Check Extremity                                                                        All
 Radial Pulse.Left                                                                              1+ Thready
Radial Pulse.Right                                                                              1+ Thready
Dorsalis Pedis Pulse.Left                                                                       1+ Thready
Dorsalis Pedis Pulse.Right                                                                      1+ Thready
Cardiac Rhythm                                                                              Sinus tachycardia
Monitoring Lead                                                                                II, V1/MCL 1
Atrial Rate                                                                                         135H
Atrial Rhythm                                                                                     Regular
Ventricular Rate                                                                                    135H
Ventricular Rhythm                                                                                Regular
PR Interval                                                                                         0.12
PR Consistency                                                                                  Consistent
P to QRS Ratio                                                                                       1:1
QRS Duration                                                                                        0.04
QRS Consistency                                                                                 Consistent
QT Interval                                                                                         0.35
TWave                                                                                             Upright
Cardiac Monitor Customized to Patient                                                               Yes
Print Date/Time 1/19/2016 11:26 CST                      Medical Record
                                                                                                                               ~ :i' '1
                                                                                                                                '
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00531
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 326 of 391 PageID 7588

                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                 Disch Time:
  DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
  Attending: Galvan.Dan MD

  [                                             Assessments and Treatments

                                    Recorded Date           1/18/2016                           1/18/2016
                                    Recorded Time          19:30 CST                           19:15 CST
                                      Recorded By       Campbell RN.Shelby                  Campbell RN.Shelby
                        Procedure
   Verification of Correct Lead Placement                                                             Yes
   Degrees Head of Bed Elevated                                                                       35
   Temperature Left Lower Extremity                                                                 Warm
   Temperature Right Lower Extremity                                                                Wann
   Respiratory Defined Assessment                                                               See Below T 17
   Resp Additional Parameters Monitored                                                         See Below T 22
   VAP Degrees Head of Bed Elevated                                                                   35
   Breath Sounds Auscultated                                                                     Anterior only
   All Lobes Breath Sounds                                                                       Equal, Clear
   Suction Device                                                                       In line suctioning, Yankauer
   Sputum Amount                                                                                    Scant
   Sputum Color                                                                                     Clear
   Artificial Airway Type                                                                     Endotracheal tube
   Ventilator Mode                                                                              See Below T33
) Ventilator Frequency.Mandatory                                                                      15
   Tidal Volume.Delivered                                                                            500
   Positive End Expiratory Pressure                                                                   5
   Ventilator Model                                                                          Hamilton Galileo
   Resuscitation Bag and Mask Available                                                             Yes
   Suction Device Available                                                                         Yes
  Vent Alarms Customized to Patient                                                                 Yes
  Sp02                                                           100                                100
  Saturation Probe Site                                                                          Ear, right
  Patient Position                                                                            Semi-Fowler's
  Patient Ready to Attempt Weaning                                                                  No
  VAP VTE Prophylaxis                                                                          Mechanical
  VAP Peptic Ulcer Prophylaxis                                                                      Yes
  VAP Oral Care                                                                               See Below T 40
  VAP Daily Sedation Interruption                                                               Performed
  GI Symptoms                                                                                 See Below T43
  Gastrointestinal Defined Assessment                                                         See Below T48
  GI Additional Parameters Monitored                                                           Enteral tube
  Bowel Sounds All Quadrants                                                                   Hypoactive
  Urine Color                                                                                     Yellow
  Urine Description                                                                               Clear
  Genitourinary Defined Assessment                                                            See Below Ts1
  GU Additional Parameters Monitored                                                     Urinary cath- indwelling
  Musculoskeletal Defined Assessment                                                          See Below Tse
  Left Upper Extremity Description                                                                 Pink
 Right Upper Extremity Description                                                                 Pink
 Left Lower Extremity Description                                                                  Pink

 Print Date/Time 1/19/2016 11:26 CST                      Medical Record                                                        ~ !)7D
                                                                                                                                   ,
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00532
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 327 of 391 PageID 7589


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

  [                                             Assessments and Treatments

                                    Recorded Date           1/18/2016                           1/18/2016
                                    Recorded Time          19:30 CST                           19:15 CST
                                      Recorded By       Campbell RN.Shelby                  Campbell RN.Shelby
                       Procedure
   Right Lower Extremity Description                                                                  Pink
   Temperature Left Upper Extremity                                                                  Warm
   Temperature Right Upper Extremity                                                                 Warm
   lntegumentary Defined Assessment                                                             See Below Ts 3
   lntegumentary Symptoms                                                            Incision/wound, Skin abnormality
   lntegumentary Additional Parameters                                                 Braden/Braden Q assessment
   Sensory Perception Braden                                                                 Completely limited
   Moisture Braden                                                                               Rarely moist
   Activity Braden                                                                                 Bedfast
   Mobility Braden                                                                               Very limited
   Nutrition Braden                                                                               Very poor
   Friction and Shear Braden                                                                       Problem
   Braden Score                                                                                        10
  Neurological Symptoms                                                                         See Below m
) Is Patient Sedated?                                                                                 No
   Level of Consciousness                                                                         Obtunded
  Neuro Additional Parameters Monitored                                                         See Below TSo
  Eye Opening Response Glasgow                                                                       None
  Best Verbal Response Glasgow                                                                  No response
  Best Motor Response Glasgow                                                          No response to painful stimuli
  Glasgow Coma Score                                                                                   3
  PERRLA                                                                                              No
  Right Pupil Description                                                                          Dilated
  Left Pupil Description                                                                           Round
  Right Pupil Reaction                                                                          Nonreactive
  Left Pupil Reaction                                                                           Nonreactive
  Right Pupil Size                                                                                     6
  Left Pupil Size                                                                                      5
  Eye Abnormality,Right                                                                           Hazy film
  Eye Abnormality, Left                                                                           Hazy film
  Left Upper Extremity Strength -ICU                                                         0- Absent/Flaccid
  Right Upper Extremity Strength -ICU                                                       0- Absent/Flaccid
  Left Lower Extremity Strength -ICU                                                        0- Absent/Flaccid
  Right Lower Extremity Strength -ICU                                                       0- Absent/Flaccid
 Left Upper Extremity Sensation                                                                     Intact
 Right Upper Extremity Sensation                                                                    Intact
 Left Lower Extremity Sensation                                                                    Intact
 Right Lower Extremity Sensation                                                                   Intact
 CN V Facial Sensation                                                                    Corneal reflex absent
 CN VII Facial Expression and Symmetry                                                        See Below nos
 CN IX,X Swallowing.Gag Reflex                                                      Gag reflex absent, Cough absent
 Environmental Safety Implemented                                                             See BelowT110
 Print Date/Time 1/19/2016 11 :26 CST                     Medical Record                                                         '!fJ1 r
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00533
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 328 of 391 PageID 7590


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date           1/18/2016                           1/18/2016
                                   Recorded Time          19:30 CST                           19:15 CST
                                     Recorded By       Campbell RN.Shelby                  Campbell RN.Shelby
                       Procedure
  History of Fall Morse                                                                           Yes
 Presence of Secondary Diagnosis Morse                                                            Yes
  Use of Ambulatory Aid Morse                                                       None, bedrest, wheelchair, nurse
  IV/Heparin Lock Fall Risk Morse                                                                 Yes
  Gait Weak or Impaired Fall Risk Morse                                                        Impaired
  Mental Status Fall Risk Morse                                                            Forgets limitations
  Morse Fall Risk Score                                                                            95
  Other Precautions in Place                                                                   Skin, Fall
 Activity Status AOL                                                                        See BelowT113
 Antiembolism Device                                                                        See Belowrns
  Diet Type                                                                                      NPO
 Personal Care Provided                                                                        Oral care
 Foley Catheter Care Done                                                                         Yes
 Sp02 Alnrms On and Audible                                                                       Yes
 Function and Safety Documentation                                                          See Below T120
 Nutrition and Feeding                                                                        Meal record
 Cuffed endotracheal tube 7.5
 Endotracheal Tube Activity                                                                      Assess
 Endotracheal Tube Insertion Distance                                                              27
 Endotracheal Tube Measured At                                                                    Lips
 Endotracheal Tube Placement                                                                   Oral, right
 Endotracheal Tube Status                                                                Patent, Secure, holder
 Endotracheal Tube Position Confirmation                                                     Breath sounds
 Endotracheal Tube Procedure and Care                                                            Suction
 Left Antecubital 18 gauge
 Peripheral IV Activity:                                                                        Assess
 Peripheral IV Site Condition:                                                              No complications
 Peripheral IV Drainage Description:                                                             None
 Peripheral IV Infiltration Score:                                                                   0
 Peripheral IV Phlebitis Score:                                                                      0
 Peripheral IV Care:                                                                             Flushed
 Peripheral IV Dressing:                                                                Dry, Intact, Transparent
Peripheral IV Patency:                                                                     No complications
 Urethral 16 French
Urinary Catheter Indications                                                                 See Below T124
Urinary Catheter Activity Type                                                                  Assess
Urinary Catheter Secured                                                                   Stabilizing Device
Urinary Catheter Drainage System                                                              Urine meter
Urinary Catheter Drainage Bag Location                                                      Below bladder
Left Hip Lateral Present on admission
Incision, Wound Description:                                                                 See Below n 3o
Incision, Wound Surrounding Tissue:                                                            Erythema
Print Dateffime 1/19/201611:26 CST                       Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00534
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 329 of 391 PageID 7591


                                                         NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                               Admit: 1/18/2016
   MRN:       NWT00751578                                                 Disch:                Disch Time:
   DOB/Sex:             I Male                                            FIN:   NWT0000090926403
   Attending: Galvan.Dan MD

                                                 Assessments and Treatments

                                     Recorded Date           1/18/2016                           1/18/2016
                                     Recorded Time          19:30 CST                           19:15 CST
                                       Recorded By       Campbell RN.Shelby                  Campbell RN.Shelby
                     Procedure
    Incision, WoundDrainage:                                                                 Serosanguinous
    Incision.Wound Dressing:                                                         Drainage present, Abdominal pads
   ·Incision, WoundPressure Ulcer Stage:                                              Unstageable (slough or eschar)
    Incision/Wound Puncture Site Condition                                                      Ecchymotic
    Incision, WoundEdge Description:                                                          Poorly defined
    Incision, WoundDrainage amount:                                                               Small
    Head Right
   Skin Abnormality Type                                                                           Abrasions
   Non-Tunneled Triple Internal jugular vein Left
   Central IV Activity:                                                                           Assess
   Central IV Indication:                                                                     See Below T135
   Central IV Radiographic Confirmation:                                                            Yes
   Central IV Site Condition:                                                                No complications
   l.entral IV Dressing:                                                                      See BelowT139
) Central IV Drainage Description:                                                                 None
   Central IV Care:                                                                      Flush with Normal Saline
  Central IV Patency Proximal Port:                                                          No complications
  Central IV Patency Medial Port:                                                            No complications
  Central IV Patency Distal Port:                                                            No complications
  Central IV CVP Line Status:                                                           Accurate, optimally damped
  Central IV CVP Line Care:                                                                   See Below T144
  Radial artery Right Single
  Arterial Line Activity:                                                                         Assess
  Arterial Line Status:                                                                 Accurate, optimally damped
  Arterial Line Care:                                                                         See Below T149
  Arterial Line Site Condition:                                                             No complications
  Arterial Line Dressing:                                                                      Transparent
  Arterial Line Dressing Condition:                                                             Dry, Intact
  Arterial Line Drainage Description:                                                              None
  Orogastric Oral
  Gastric Tube Activity                                                                            Assess
  Gastric Tube Method of Drainage                                                                 Clamped
  Gastric Tube Placement Confirmation                                                       Auscultation, X-Ray
  Gastric Tube Procedure and Care                                                                  Clamp
  Enteral Tube Position Marking                                                                      33
  Skin Condition Related to Enteral Tube                                                  Intact, no abnormalities
 Textual Results
 T6:     1/18/2016 19:15 CST (Cardiovascular Defined Assessment)
         Capillary refill less than 3 seconds, Clear S1 and S2, Nail beds pink, No clubbing, No edema, No murmur or
         gallop, Peripheral pulses 2+
 T11:    1/18/2016 19: 15 CST (CV Additional Parameters Monitored)
         Pulses, Rhythm analysis/Telemetry
 Print Date/Time 1/19/2016 11:26 CST                       Medical Record                                                         g;;7'3
          Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                                                                                          I'
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00535
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 330 of 391 PageID 7592


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWf00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                Assessments and Treatments

  Textual Results
  T17:      1/18/201619:15 CST (Respiratory Defined Assessment)
           Clear breath sounds all fields, No cough, No secretions, Respirations regular rate and rhythm, Respirations
           unlabored, Symmetric chest movement
  T22:     1/18/2016 19:15 CST (Resp Additional Parameters Monitored)
           Artificial airway, Suction, VAP bundle, Ventilator settings
 T33:      1/18/2016 19:15 CST (Ventilator Mode)
           APV-CMV (Adaptive Pressure Ventilation- Continuous Mandatory
 T40:      1/18/2016 19:15 CST (VAP Oral Care)
           Mouth swab, Chlorihexidine mouth swab, Brushed teeth
 T43:      1/18/2016 19:15 CST (GI Symptoms)
           Abdomen description finding, Bowel sounds finding
 T 48:     1/18/2016 19: 15 CST (Gastrointestinal Defined Assessment)
           No diarrhea, No nausea/vomiting, Non-tender abdomen, Passing flatus, Soft, non-distended abdomen
 T51:      1/18/201619:15 CST (Genitourinary Defined Assessment)
           Adequate urine output, Bladder not distended, Clear urine, Continent, Non odorous urine
 T58:      1/18/2016 19:15 CST (Musculoskeletal Defined Assessment)
           No amputations, No contractures, deformities, No swelling, Normal range of motion
 T63:      1/18/2016 19:15 CST (lntegumentary Defined Assessment)
           Skin color normal for ethnicity, Skin warm and dry, Elastic skin turgor, Oral mucosa (or mucous membranes) pink,
           moist, intact
 T77:      1/18/2016 19:15 CST (Neurological Symptoms)
          Affect/Behavior not appropriate, Altered LOC
 T90:      1/18/2016 19:15 CST (Neuro Additional Parameters Monitored)
          Glasgow coma assessment, Pupils assessment
 T106: 1/18/2016 19:15 CST (CN VII Facial Expression and Symmetry)
          No Facial movement with nasal passage light touch
T11 O: 1/18/2016 19: 15 CST (Environmental Safety Implemented)
          Bed in low position, Side rails up, Wheels locked when available
T113: 1/18/2016 19:15 CST (Activity Status AOL}
          Complete bedrest, Reposition every 2 hours
T116: 1/18/2016 19:15 CST (Antiembolism Device)
          Intermittent pneumatic compression devices, knee high
T120: 1/18/2016 19:15 CST (Function and Safety Documentation)
         Activity, Devices, Hygiene, Safety checks additional
T124: 1/18/2016 19:15 CST (Urinary Catheter Indications)
         Accurate I & 0 in critically ill patient
T130: 1/18/2016 19:15 CST {Incision, Wound Description:)
         Edges separated, Gaping, Full thickness
T135: 1/18/2016 19:15 CST (Central IV Indication:)
         Administration of medications or blood products
T139: 1/18/2016 19:15 CST (Central IV Dressing:)
         Intact, Antimicrobial patch, Dry, Transparent
T144: 1/18/2016 19:15 CST (Central IV CVP Line Care:)
         Dynamic response test performed, Leveled, zeroed, calibrated, Pressure device 300 mmHg
T149: 1/18/2016 19:15 CST (Arterial Line Care:)
        Dynamic response test, Leveled, zeroed, calibrated, Pressure device 300 mmHg



Print Date/Time 1/19/201611:26 CST                        Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00536
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 331 of 391 PageID 7593


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:             I Male                                           FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date             1/18/2016                   1/18/2016
                                   Recorded Time             19:11 CST                   19:10 CST
                                     Recorded By        Nations RN.Meagan           Nations RN,Meagan
                     Procedure
 Absence of urinary tract infection SS                                                       Met
 Education,urinary catheter care                      Needs further teaching
 Education, urinary tract infection signs             Needs further teaching
 Activity Assistance                                    Total Assistance.
 Personal Care Provided                                Chlorhexidine bath

                                   Recorded Date      1/18/2016                      1/18/2016
                                   Recorded Time      19:10 CST                     19:00 CST
                                     Recorded By Nations RN.Meagan               Campbell RN.Shelby
                     Procedure
Central Venous Pressure.                                                                    1l
Oxygen Therapy                                                                          Ventilator
Sp02                                                                                      100
Foley Urinary Retention/Obstruction                            No
Foley Continuous Bladder Irrigation                            No
Foley End of Life Care                                        No
Foley Assist Healing Open Ulcers/Wounds                       Yes
Foley Strict 10 Measurement                                   Yes
Foley Strict Bedrest                                          Yes
Foley Critically Ill                                          Yes
Foley MD Order Not Follow Removal Proto                       No
Urinary Catheter Needs Assessment Review                  See Below Tss
Textual Results
T55:    1/18/2016 19:10 CST (Urinary Catheter Needs Assessment Review)
        Reviewed and patient meets criteria for continued use of a catheter

                                  Recorded Date            1/18/2016                  1/18/2016
                                  Recorded Time            18:45 CST                  18:30 CST
                                    Recorded By       Nations RN.Meagan          Nations RN.Meagan
                    Procedure
Sp02                                                           100                        99

                                  Recorded Date                1/18/2016                       1/18/2016
                                  Recorded Time                18:25 CST                       18:15 CST
                                    Recorded By           Nations RN.Meagan               Nations RN.Meagan
                   Procedure
Sp02                                                                                                 100
Right Antecubital 18 gauge
Peripheral IV Activity:                                        Discontinue
Peripheral IV Discontinue Date                                  1/18/2016
Non-Tunneled Triple Internal jugular vein Left
Central IV Activity:                                              Insert

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00537
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 332 of 391 PageID 7594


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                                    Admit: 1/18/2016
 MRN:       NWT00751578                                                     Disch:                Disch Time:
 DOB/Sex:             I Male                                                FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date                1/18/2016                       1/18/2016
                                   Recorded Time                18:25 CST                       18:15 CST
                                     Recorded By           Nations RN.Meagan               Nations RN.Meagan
                      Procedure
 Central Line Procedure Type                                   Emergent
 Central IV Insert Date:                                       1/18/2016
 Central IV Indication:                                     See Below T136
 Central IV Number of Attempts:                                     1
 Central IV Radiographic Confirmation:                            Yes
Central IV Site Condition:                                 No complications
Central IV Dressing:                                        See Below mo
Central IV Dressing Changed Date:                        1/18/2016 18:26 CST
Central IV Drainage Description:                                 None
Central IV Care:                                            See Below T141
Central IV Patency Proximal Port:                          No complications
Central IV Patency Medial Port:                            No complications
Central IV Patency Distal Port:                            No complications
Central IV CVP Line Status:                           Accurate, optimally damped
Central IV CVP Line Care:                                   See Below T145
Radial artery Right Single
Arterial Line Activity:                                           Insert
Arterial Line Insert Date                                       1/18/2016
Arterial Line Status:                                        See Below T146
Arterial Line Care:                                          See Below T 150
Arterial Line !:i1te Condition:                             No complications
Arterial Line Dressing:                                       Tra11:;µCJ11::11l
Arterial Line Dressing Condition:                              Dry, Intact
Arterial Line Drainage Description:                               None
Textual Results
T136: 1/18/2016 18:25 CST (Central IV Indication:)
        Administration of medications or blood products, Poor peripheral access, Hemodynamic monitoring
T140: 1/18/2016 18:25 CST (Central IV Dressing:)
        Intact, Antimicrobial patch, Dry, Transparent
T141: 1/18/201618:25 CST (Central IV Care:)
        Cap(s) changed, Flush with Normal Saline, Line/Fluid reconciliation
T145: 1/18/2016 18:25 CST (Central IV CVP Line Care:)
        Correct catheter position confirmed, Connections secured, Dynamic response test performed, Leveled, zeroed,
        calibrated, Pressure device 300 mmHg
T146: 1/18/2016 18:25 CST (Arterial Line Status:)
        Accurate, optimally damped, Correlates with manual
T150: 1/18/2016 18:25 CST (Arterial Line Care:)
        Leveled, zeroed, calibrated, Pressure device 300 mmHg




Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00538
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 333 of 391 PageID 7595


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

                                                Assessments and Treatments

                                    Recorded Date      1/18/2016                       1/18/2016                  1/18/2016
                                    Recorded Time      18:00 CST                       17:45 CST                  17:30 CST
                                      Recorded By Nations RN, Meagan              Nations RN.Meagan          Nations RN.Meagan
                     Procedure
  Sp02                                                           99                         96                         100

                                    Recorded Date      1/18/2016                       1/18/2016                  1/18/2016
                                    Recorded Time      17:15 CST                       17:00 CST                  16:45 CST
                                      Recorded By Nations RN.Meagan               Nations RN.Meagan          Nations RN.Meagan
                     Procedure
  Sp02                                                           94                                                    93L

                                    Recorded Date                  1/18/2016                          1/18/2016
                                    Recorded Time                  16:30 CST                          16:15 CST
                                      Recorded By             Nations RN.Meagan                  Nations RN.Meagan
                       Procedure
   Right Eye Symptoms                                           Periorbital edema
   Left Eye Symptoms                                            Periorbital edema
   HEENT Defined Assessment                                       See BelowT2
) HEENT Symptoms                                                   Eye findings
  Cardiovascular Defined Assessment                               See Below 17
  CV Additional Parameters Monitored                              See Below T12
  Radial Pulse.Left                                                 1+ Thready
  Radial Pulse.Right                                                1+ Thready
  Dorsalis Pedis Pulse.Left                                         1+ Thready
  Dorsalis Pedis Pulse.Right                                        1+ Thready
  Cardiac Rhythm                                               Sinus tachycardia
  Monitoring Lead                                                  II, V1/MCL 1
  Atrial Rate                                                           138H
  Atrial Rhythm                                                       Regular
  Ventricular Rate                                                      138H
  Ventricular Rhythm                                                  Regular
  TWave                                                           Upright, Tall
  Cardiac Monitor Customized to Patient                                  Yes
  Verification of Correct Lead Placement                                 Yes
  Electrodes Replaced                                                    No
  Respiratory Defined Assessment                                 See Below Tle
  Breath Sounds Auscultated                                       Anterior only
  All Lobes Breath Sounds                                         Equal, Clear
  Suction Device                                         In line suctioning, Yankauer
  Sputum Amount                                                     Moderate
  Sputum Color                                                         Cream
 Sputum Consistency                                                    Thick
 Ventilator ID                                                          2955
 Resuscitation Bag and Mask Available                                   Yes
 Suction Catheter Changed                                                No

 Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00539
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 334 of 391 PageID 7596


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                Assessments and Treatments

                                    Recorded Date                  1/18/2016                         1/18/2016
                                    Recorded Time                  16:30 CST                         16:15 CST
                                      Recorded By             Nations RN.Meagan                 Nations RN.Meagan
                     Procedure
 Sp02                                                                   94                               100
 Neurological Symptoms                                           Altered LOC
 Is Patient Sedated?                                                  No
 Level of Consciousness                                           Obtunded
 Neuro Additional Parameters Monitored                          See Below T91
 Eye Opening Response Glasgow                                        None
 Best Verbal Response Glasgow                                   No response
 Best Motor Response Glasgow                             No response to painful stimuli
 Glasgow Coma Score                                                     3
PERRLA                                                                No
Right Pupil Description                                             Dilated
Left Pupil Description                                              Round
Right Pupil Reaction                                              Nonreactive
Left Pupil Reaction                                               Nonreactive
Right Pupil Size                                                       6
Left Pupil Size                                                         5
Eye Abnormality, Right                                            Hazy film
Eye Abnormality, Left                                             Hazy film
Left Upper Extremity Strength -ICU                            0- Absent/Flaccid
Right Upper Extremity Strength -ICU                           0- Absent/Flaccid
Left Lower Extremity Strength -ICU                            0- Absent/Flaccid
Right Lower Extremity Strength -ICU                           0- Absent/Flaccid
CN V Facial Sensation                                      Corneal reflex absent
CN VII Facial Expression and Symmetry                          See BelowT1o7
CN IX,X Swallowing.Gag Reflex                         Gag reflex absent, Cough absent
Cuffed endotracheal tube 7.5
Endotracheal Tube Activity                                         Assess
Endotracheal Tube Insertion Distance                                 27
Endotracheal Tube Measured At                                       Lips
Endotracheal Tube Status                                Patent, Secure, adhesive tape
Endotracheal Tube Procedure and Care                               Suction
Textual Results
T2:     1/18/2016 16:30 CST (HEENT Defined Assessment)
        No eye, nose, or ear drainage, No eye, nose, or ear deformity, Tongue pink, intact
T7:     1/18/2016 16:30 CST (Cardiovascular Defined Assessment)
        Capillary refill less than 3 seconds, Clear S1 and S2, Nail beds pink, No clubbing, No edema, No murmur or
        gallop, Peripheral pulses 2+, Regular rate and rhythm, Tolerates activity
T12:    1/18/2016 16:30 CST (CV Additional Parameters Monitored)
        Pulses, Rhythm analysis/Telemetry
T18:    1/18/2016 16:30 CST (Respiratory Defined Assessment)
        Clear breath sounds all fields, No cough, No secretions, Respirations regular rate and rhythm, Respirations
        unlabored, Symmetric chest movement

Print Date/Time 1/19/201611:26 CST                       Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00540
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 335 of 391 PageID 7597


                                                      NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                             Admit: 1/18/2016
' MRN:       NWT00751578                                              Disch:                 Disch Time:
  DOB/Sex:             I Male                                         FIN:   NVVT0000090926403
  Attending: Galvan.Dan MD

                                              Assessments and Treatments

 Textual Results
 T91:    1/18/2016 16:30 CST (Neuro Additional Parameters Monitored)
         Cranial nerve assessment, Glasgow coma assessment, Pupils assessment, Tone and strength
 T107: 1/18/2016 16:30 CST (CN VII Facial Expression and Symmetry)
         No Facial movement with nasal passage light touch

                                  Recorded Date           1/18/2016                           1/18/2016
                                  Recorded Time           16:06 CST                           16:00 CST
                                    Recorded By       Diaz CRT.Manuel F                  Nations RN.Meagan
                     Procedure
 Breath Sounds Auscultated                              Anterior only
 All Lobes Breath Sounds                                 Equal, Clear
 Ventilator Mode                                        See BelowT34
 Ventilator Frequency.Mandatory                               15
 Tidal Volume.Delivered                                      500
 Positive End Expiratory Pressure                              5
 Sensitivity/Trigger                                     Flow Trigger
 lnspiratory to Expiratory Ratio                             1:2.0
 lnspiratory Time                                            1.32
 lnspiratory Time %                                           33
 Ventilator Model                                      Hamilton Galileo
 Ventilator ID                                              2955
 Respiratory Rate Total                                       15
 Respiratory Rate.Spontaneous                                 OL
Tidal Volume.Exhaled                                         510
 Minute Volume.exhaled                                       7.6
 Plateau Pressure                                             15
 End Expiratory Pressure                                       5
Auto-PEEP                                                      0
Compliance, Static                                         33.333
Compliance, Dynamic                                        33.333
Peak lnspiratory Pressure Measured                            15
Mean Airway Pressure Measured                                7.7
Vent Alarms On and Functional                                Yes
Oxygen Therapy                                            Ventilator
Sp02                                                         100
Humidification                                              Warm
Humidifier Water Level                                       3/4
Humidification Temperature                                  35.1
Improvement of reason for mech vent                          No
GI Symptoms                                                                                See Below T44
Passing Flatus                                                                                 No
GI Additional Parameters Monitored                                                         Enteral tube
Bowel Sounds All Quadrants                                                                  Hypoactive
Bowel Sounds LUQ                                                                            Hypoactive
Bowel Sounds RUQ                                                                            Hypoactive

Print Date/Time 1/19/2016 11:26 CST                     Medical Record                                                      g_a7'7
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00541
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 336 of 391 PageID 7598


                                                      NWf- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                             Admit: 1/18/2016
' MRN:       NWf00751578                                              Disch:                Disch Time:
  DOB/Sex:             I Male                                         FIN:   NWf0000090926403
  Attending: Galvan.Dan MD

 r-
L - - - - - - -- - - - - - - - - - - 1
                                               Assessments and Treatments

                                   Recorded Date           1/18/2016                          1/18/2016
                                   Recorded Time          16:06 CST                           16:00 CST
                                     Recorded By      Diaz CRT.Manuel F                  Nations RN.Meagan
                       Procedure
 Bowel Sounds LLQ                                                                            Hypoactive
 Bowel Sounds RLQ                                                                            Hypoactive
 Urine Color                                                                                    Yellow
 Urine Description                                                                              Clear
 Genitourinary Defined Assessment                                                           See Below 152
 GU Additional Parameters Monitored                                                    Urinary cath- indwelling
 Musculoskeletal Defined Assessment                                                         See Below Ts9
 lntegumentary Defined Assessment                                                           See Below T54
 lntegumentary Symptoms                                                           Incision/wound, Skin abnormality
 Left Antecubital 18 gauge
 Peripheral IV Activity:                                                                      Assess
 Peripheral IV Number of Attempts:                                                                0
 Peripheral IV Site Condition:                                                            No complications
 Peripheral IV Drainage Description:                                                           None
 Peripheral IV Infiltration Score:                                                                0
 Peripheral IV Phlebitis Score:                                                                   0
 Peripheral IV Care:                                                                          Flushed
 Peripheral IV Dressing:                                                                     Dry, Intact
 Peripheral IV Patency:                                                                   No complications
 Urethral 16 French
 Urinary Catheter Indications                                                               See Below n 25
 Urinary Catheter Activity Type                                                                Assess
 Urinary Catheter Secured                                                                 Stabilizing Device
 Urinary Catheter Drainage System                                                            Urine meter
 Urinary Catheter Drainage Bag Location                                                    Below bladder
Left Hip Lateral Present on admission
Incision, Wound Description:                                                              See Below T131
Incision.Wound Surrounding Tissue:                                                     Erythema, Weeping
Incision.Wound Drainage:                                                                Serosanguinous
Incision, Wound Dressing:                                                       Drainage present, Abdominal pads
Incision, Wound Pressure Ulcer Stage:                                                          IV
Incision, Wound Photo Taken                                                                    No
Incision/Wound Puncture Site Condition                                                     Ecchymotic
Incision, Wound Edge Description:                                                        Poorly defined
Incision, Wound Drainage amount:                                                             Small
Head Right
Skin Abnormality Type                                                                        Abrasions
Textual Results
T34:    1/18/2016 16:06 CST (Ventilator Mode)
        APV-CMV (Adaptive Pressure Ventilation- Continuous Mandatory
T44:    1/18/2016 16:00 CST (GI Symptoms)

Print Date/Time 1/19/2016 11 :26 CST                    Medical Record
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00542
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 337 of 391 PageID 7599


                                                       NWT- Northwest Texas Hospital
   Patient: RODGERS, ALTON                                             Admit: 1/18/2016
 . MRN:       NWT00751578                                               Disch:                Disch Time:
   DOB/Sex:            I Male                                          FIN:    NWT0000090926403
  Attending: Galvan.Dan MD


 L - - - -- -
            Assessments and Treatments
               ------------J
 Textual Results
 T44:    1/18/2016 16:00 CST (GI Symptoms)
         Abdomen description finding, Abdomen palpation finding, Bowel sounds finding
 T52:    1/18/2016 16:00 CST (Genitourinary Defined Assessment)
         Adequate urine output, Bladder not distended, Clear urine, Continent, Non odorous urine
 T59:    1/18/2016 16:00 CST (Musculoskeletal Defined Assessment)
         No amputations, No contractures, deformities, No swelling, Normal range of motion
 T64:    1/18/2016 16:00 CST (lntegumentary Defined Assessment)
         Skin color normal for ethnicity, Elastic skin turgor
 T125: 1/18/2016 16:00 CST (Urinary Catheter Indications)
         Accurate I & 0 in critically ill patient
 T131: 1/18/2016 16:00 CST (Incision, Wound Description:)
         Edges separated, Gaping, Full thickness

                                   Recorded Date      1/18/2016                       1/18/2016                  1/18/2016
                                   Recorded Time      15:45 CST                       15:30 CST                  15:15 CST
                                     Recorded By Nations RN.Meagan               Nations RN.Meagan          Nations RN.Meagan
                    Procedure
 Sp02                                                           99                        100                        100

                                   Recorded Date      1/18/2016                       1/18/2016
                                   Recorded Time      15:00 CST                       14:45 CST
                                     Recorded By Nations RN.Meagan               Nations RN.Meagan
                    Procedure
 Sp02                                                          100                        100

                                  Recorded Date                   1/18/2016                          1/18/2016
                                  Recorded Time                   14:42 CST                         13:00 CST
                                    Recorded By              Nations RN.Meagan                  Palma MRT,Edwardo
                   Procedure
Correct Patient Site Side Procedure                                                                     Verified
Neurological Symptoms                                             Posturing
Posture Neuro                                          Arms/Legs internally rotated
Eye Opening Response Glasgow                                       None
Best Verbal Response Glasgow                                    No response
Best Motor Response Glasgow                                    See Below T93
Glasgow Coma Score                                                   6
Left Upper Extremity Strength -ICU                    Abnormal Flexion (Decorticate)
Right Upper Extremity Strength -ICU                   Abnormal Flexion (Decorticate)
Left Lower Extremity Strength -ICU                            Withdraw to pain
Right Lower Extremity Strength -ICU                          Withdraw to pain
CN V Facial Sensation                                     Corneal reflex absent
CN IX,X Swallowing.Gag Reflex                        Gag reflex absent, Cough present
Textual Results
T93:    1/18/2016 14:42 CST (Best Motor Response Glasgow)
        Flexes and withdraws to painful stimuli


Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00543
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 338 of 391 PageID 7600


                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                Disch Time:
  DOB/Sex:             I Male                                           FIN:   NWT0000090926403
  Attending: Galvan.Dan MD

                                                Assessments and Treatments

                                    Recorded Date      1/18/2016                        1/18/2016                  1/18/2016
                                    Recorded Time      12:48 CST                        12:45 CST                  12:30 CST
                                      Recorded By Nations RN.Meagan                Nations RN.Meagan          Nations RN.Meagan
                     Procedure
  Oxygen Therapy                                                                         Ventilator                Ventilator
  Sp02                                                                                      100                      100
  Oxygen Flow Rate                                                                          50                        50
  Left Antecubital 18 gauge
  Peripheral IV Activity:                                      Assess
  Peripheral IV Number of Attempts:                               0
  Peripheral IV Site Condition:                          No complications
  Peripheral IV Drainage Description:                         None
  Peripheral IV Infiltration Score:                               0
  Peripheral IV Phlebitis Score:                                  0
  Peripheral IV Care:                                        Flushed
  Peripheral IV Dressing:                                   Dry, Intact
  Peripheral IV Patency:                                 No complications
  Right Antecubital 18 gauge
) Peripheral IV Activity:                                    Assess
  Peripheral IV Site Condition:                          No complications
  Peripheral IV Drainage Description:                         None
  Peripheral IV Infiltration Score:                               0
  Periphcrnl IV Phlebitis Score:                                  0
  Peripheral IV Care:                                        Flushed
  Peripheral IV Dressing:                                   Dry, Intact
  Peripheral IV Patency:                                 No complications

                                   Recorded Date                    1/18/2016                          1/18/2016
                                   Recorded Time                    12:26 CST                          12:15 CST
                                     Recorded By               Nations RN.Meagan                  Nations RN.Meagan
                    Procedure
 Right Eye Symptoms                                     Periorbital edema, Reddened eye
 Left Eye Symptoms                                      Periorbital edema, Reddened eye
 HEENT Defined Assessment                                           See BelowT3
 HEENT Symptoms                                                     Eye findings
 Cardiovascular Symptoms                                      Irregular heart rhythm
 Heart Rhythm                                                          Irregular
 Cardiovascular Defined Assessment                                 See BelowTe
 CV Additional Parameters Monitored                                See Below T13
 Cardiac Rhythm                                                 Sinus bradycardia
 Monitoring Lead                                                    II, V1/MCL1
 Atrial Rate                                                              59L
 Atrial Rhythm                                                         Regular
 Ventricular Rate                                                         59L
 Ventricular Rhythm                                                    Regular
 TWave                                                              Upright, Tall
 Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00544
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 339 of 391 PageID 7601

                                                        NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                               Admit: 1/18/2016
  MRN:       NWT00751578                                                Disch:                 Disch Time:
  DOB/Sex:              I Male                                          FIN:   NVVT0000090926403
  Attending: Galvan,Dan MD

                                                Assessments and Treatments

                                    Recorded Date                    1/18/2016                          1/18/2016
                                    Recorded Time                    12:26 CST                          12:15 CST
                                      Recorded By               Nations RN,Meagan                  Nations RN.Meagan
                       Procedure
   Cardiac Monitor Customized to Patient                                  Yes
   Verification of Correct Lead Placement                                 Yes
   Electrodes Replaced                                                    No
   Respiratory Defined Assessment                                   See Below T 19
   Breath Sounds Auscultated                                         Anterior only
   All Lobes Breath Sounds                                           Equal, Clear
   Suction Device                                           In line suctioning, Yankauer
   Sputum Amount                                                      Moderate
   Sputum Color                                                        Cream
   Sputum Consistency                                                   Thick
   Resuscitation Bag and Mask Available                                  Yes
   Suction Catheter Changed                                              Yes
   Sp02                                                                                                     100
   GI Symptoms                                                    See Below T45
) Passing Flatus                                                        No
   GI Additional Parameters Monitored                              Enteral tube
   Bowel Sounds All Quadrants                                      Hypoactive
   Bowel Sounds LUO                                                Hypoactive
   Bowel Sounds RUQ                                                Hypoactive
   Bowel Sounds LLQ                                                Hypoactive
  Bowel Sounds RLQ                                                 Hypoactive
  Urine Color                                                         Yellow
  lJrinc Description                                                  Clear
  Genitourinary Defined Assessment                                See Below Ts 3
  GU Additional Parameters Monitored                         Urinary cath- indwelling
  Musculoskeletal Defined Assessment                              See Below T60
  lntegumentary Defined Assessment                                See Below T65
  lntegumentary Symptoms                                Incision/wound, Skin abnormality
  Neuro Additional Parameters Monitored                           See Below T92
  Eye Opening Response Glasgow                                        None
  Best Verbal Response Glasgow                                    No response
  Best Motor Response Glasgow                                     See Below T94
  Glasgow Coma Score                                                     6
  Left Upper Extremity Strength -ICU                            Withdraw to pain
  Right Upper Extremity Strength -ICU                           Withdraw to pain
  Left Lower Extremity Strength -ICU                            Withdraw to pain ra
 Right Lower Extremity Strength -ICU                            Withdraw to pain 18
 Tone.Left Upper Extremity                                           Normal
 Tone.Right Upper Extremity                                          Normal
 Tone,Left Lower Extremity                                           Normal
 Tone.Right Lower Extremity                                          Normal

 Print Date/Time 1/19/2016 11:26 CST                      Medical Record

         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00545
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 340 of 391 PageID 7602


                                                           NWT- Northwest Texas Hospital
1   Patient: RODGERS, ALTON                                                Admit: 1/18/2016
    MRN:       NWT00751578                                                 Disch:                 Disch Time:
    DOB/Sex:             I Male                                            FIN:   NVVT0000090926403
    Attending: Galvan.Dan MD

    !r-
     _ _ __                           __   __
                                       Assessments     _ _ _ _ _ ___.
                                                   and Treatments

                                       Recorded Date                    1/18/2016                          1/18/2016
                                       Recorded Time                    12:26 CST                          12:15 CST
                                         Recorded By               Nations RN.Meagan                  Nations RN.Meagan
                         Procedure
      CN V Facial Sensation                                      Corneal reflex absent
      CN IX,X Swallowing.Gag Reflex                         Gag reflex absent, Cough absent
      Cuffed endotracheal tube 7.5
      Endotracheal Tube Activity                                        Assess
      Endotracheal Tube Insertion Distance                                 27
      Endotracheal Tube Measured At                                       Lips
     Endotracheal Tube Status                                Patent, Secure, adhesive tape
     Endotracheal Tube Procedure and Care                               Suction
     Urethral 16 French
     Urinary Catheter Indications                                     See Below T126
     Urinary Catheter Activity Type                                      Assess
     Urinary Catheter Secured                                       Stabilizing Device
     Urinary Catheter Drainage System                                  Urine meter
     L:rinary Catheter Drainage Bag Location                         Below bladder
     Left Hip Lateral Present on admission
     Incision.Wound Description:                                    See Below T132
    Incision, Wound Surrounding Tissue:                          Erythema, Weeping
    Incision.Wound Drainage:                                      Serosanguinous
    Incision.Wound Dressing:                              Drainage present, Abdominal pads
    Incision, Wound Pressure Ulcer Stage:                                IV
    Incision, Wound Photo Taken                                          No
    Incision/Wound Puncture Site Condition                           Ecchymotic
    Incision.Wound Edge Description:                               Poorly defined
    Incision.Wound Drainage amount:                                    Small
    Head Right
    Skin Abnormality Type                                              Abrasions
Textual Results
T3:     1/18/2016 12:26 CST (HEENT Defined Assessment)
        No eye, nose, or ear deformity, Tongue pink, intact
TB:     1/18/2016 12:26 CST (Cardiovascular Defined Assessment)
        Capillary refill less than 3 seconds, Clear S1 and S2, Nail beds pink, No clubbing, No edema, No murmur or
        gallop, Peripheral pulses 2+, Tolerates activity
T13:    1/18/2016 12:26 CST (CV Additional Parameters Monitored)
        Pulses, Rhythm analysis/Telemetry
T19:    1/18/2016 12:26 CST (Respiratory Defined Assessment)
        Clear breath sounds all fields, No cough, No secretions, Respirations regular rate and rhythm, Respirations
        unlabored, Symmetric chest movement
T45:    1/18/2016 12:26 CST (GI Symptoms)
        Abdomen description finding, Abdomen palpation finding, Bowel sounds finding
T53:    1/18/2016 12:26 CST (Genitourinary Defined Assessment)
        Adequate urine output, Bladder not distended, Clear urine, Continent, Non odorous urine
T60:    1/18/2016 12:26 CST (Musculoskeletal Defined Assessment)

Print Dateffime 1/19/2016 11:26 CST                          Medical Record
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00546
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 341 of 391 PageID 7603

                                                         NWT- Northwest Texas Hospital
Patient: RODGERS, ALTON                                                  Admit: 1/18/2016
MRN:       NWT00751578                                                   Disch:                Disch Time:
DOB/Sex:             I Male                                              FIN:   NWT0000090926403
Attending: Galvan,Dan MD


I.__   __                                         Assessments and Treatments

Textual Results
T60:    1/18/2016 12:26 CST (Musculoskeletal Defined Assessment)
        No amputations, No contractures, deformities, No swelling, Normal range of motion
T65:    1/18/2016 12:26 CST (lntegumentary Defined Assessment)
        Skin color normal for ethnicity, Elastic skin turgor
T92:    1/18/2016 12:26 CST (Neuro Additional Parameters Monitored)
        Cranial nerve assessment, Glasgow coma assessment, Pupils assessment, Tone and strength
T94:    1/18/2016 12:26 CST (Best Motor Response Glasgow)
        Flexes and withdraws to painful stimuli
T126: 1/18/2016 12:26 CST (Urinary Catheter Indications)
        Accurate I & 0 in critically ill patient
T132: 1/18/2016 12:26 CST (Incision, Wound Description:)
        Edges separated, Gaping, Full thickness
Footnotes
f8:    Left Lower Extremity Strength - ICU, Right Lower Extremity Strength - ICU
       Positive bibinski

                                      Recorded Date          1/18/2016             1/18/2016                1/18/2016
                                      Recorded Time          12:13 CST             11:42 CST                11:40 CST
                                        Recorded By      Diaz CRT.Manuel F          SYSTEM             Dillard RN.Alissa A
                    Procedure
Hyperbilirubin Graph Results                                                           1.30
RT Respiratory Assessment                                   See Below rz4
RT Respiratory Symptoms                                     Breath sounds
Breath Sounds Auscultated                                    Anterior only
All Lobes Breath Sounds                                      Equal, Clear
Ventilator Mode                                             See Below r 35
Ventilator Frequency, Mandatory                                   15
Tidal Volume.Delivered                                           500
Positive End Expiratory Pressure                                   5
Sensitivity/Trigger                                          Flow Trigger
lnspiratory to Expiratory Ratio                                 1:2.0
lnspiratory Time                                                 1.32
lnspiratory Time %                                                33
Ventilator Model                                           Hamilton Galileo
Ventilator ID                                                   2955
Respiratory Rate Total                                            15
Respiratory Rate.Spontaneous                                      OL
Tidal Volume.Exhaled                                             518
Minute Volume.exhaled                                            7.8
Plateau Pressure                                                  15
End Expiratory Pressure                                            5
Auto-PEEP                                                          0
Compliance, Static                                              33.333
Compliance, Dynamic                                             33.333
Peak lnspiratory Pressure Measured                                15

Print Date/Time 1/19/2016 11 :26 CST                         Medical Record

         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00547
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 342 of 391 PageID 7604

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                Disch Time:
 DOB/Sex:             I Male                                           FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date           1/18/2016             1/18/2016                 1/18/2016
                                   Recorded Time           12: 13 CST            11:42 CST                 11:40 CST
                                     Recorded By       Diaz CRT.Manuel F         SYSTEM               Dillard RN.Alissa A
                    Procedure
 Mean Airway Pressure Measured                                  8.4
 Vent Alarms On and Functional                                 Yes
 Oxygen Therapy                                              Ventilator
 Sp02                                                          100
 Humidification                                               Warm
 Humidifier Water Level                                        3/4
 Humidification Temperature                                    35.0
 Improvement of reason for mech vent                            No
 Genitourinary Defined Assessment                                                                        See Below TS4
 GU Additional Parameters Monitored                                                                 Urinary cath- indwelling
 Urethral 16 French
 Urinary Catheter Indications                                                                       See BelowT127
 Urinary Catheter Activity Type                                                                         Insert
 Urinary Catheter Insertion Date/Time                                                                 1/18/2016
 Urinary Catheter Balloon Inflation                                                               10 ml sterile water
 Urinary Catheter Drainage System                                                               Dependent drainage bag
 Urinary Catheter Drainage Bag Location                                                             Below bladder
Textual Results
T24:    1/18/2016 12:13 CST (RT Respiratory Assessment)
        Respirations regular rate and rhythm, Respirations unlabored, Symmetric chest movement
T35:    1/18/2016 12:13 CST (Ventilator Mode)
        APV-CMV (Adaptive Pressure Ventilation- Continuous Mandatory
T54:    1/18/2016 11 :40 CST (Genitourinary Defined Assessment)
        Adequate urine output, Bladder not distended, Clear urine, Continent, Non odorous urine
T127: 1/18/2016 11:40 CST (Urinary Catheter Indications)
        Accurate I & 0 in critically ill patient

                                  Recorded Date            1/18/2016                       1/18/2016                  1/18/2016
                                  Recorded Time            11:39 CST                       11:38 CST                  11:25 CST
                                    Recorded By       Dillard RN.Alissa A             Dillard RN ,Alissa A            SYSTEM
                   Procedure
Oxygen Therapy                                                                           Ventilator
Sp02                                                                                        100
Neurological Defined Assessment                                                        See Below na
Neuro Additional Parameters Monitored                                            Glasgow coma assessment
Eye Opening Response Glasgow                                                               None
Best Verbal Response Glasgow                                                           No response
Best Motor Response Glasgow                                                     No response to painful stimuli
Glasgow Coma Score                                                                              3
D-VTE Risk Category                                                                                                      Low
Left Antecubital 18 gauge
Peripheral IV Activity:                                      Insert

Print Date/Time 1/19/2016 11 :26 CST                     Medical Record

        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00548
     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 343 of 391 PageID 7605


                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                 Disch:                Disch Time:
 DOB/Sex:              I Male                                          FIN:    NWT0000090926403
 Attending: Galvan.Dan MD

 ,___ _ _ _
,-              _ and
          Assessments _Treatments
                          _ _ _ _ _________,
                                   Recorded Date            1/18/2016                        1/18/2016                 1/18/2016
                                   Recorded Time            11 :39 CST                      11:38 CST                  11:25 CST
                                     Recorded By       Dillard RN.Alissa A             Dillard RN.Alissa A             SYSTEM
                      Procedure
 Peripheral IV Insert Date                                 1/18/2016
 Peripheral IV Number of Attempts:                              1
 Peripheral IV Site Condition:                          No complications
 Peripheral IV Drainage Description:                         None
 Peripheral IV Infiltration Score:                              0
 Peripheral IV Phlebitis Score:                                 0
 Peripheral IV Care:                                  Flushed, Saline lock
 Peripheral IV Dressing:                                   Dry, Intact
 Right Antecubital 18 gauge
 Peripheral IV Activity:                                     Insert
 Peripheral IV Insert Date                                 1/18/2016
 Peripheral IV Number of Attempts:                              1
 Peripheral IV Site Condition:                          No complications
 Peripheral IV Drainage Description:                         None
 Peripheral IV Infiltration Score:                              0
 Peripheral IV Phlebitis Score:                                 0
 Peripheral IV Care:                                  Flushed, Saline lock
 Peripheral IV Dressing:                                   Dry, Intact
Textual Results
T78:    1/18/2016 11:38 CST (Neurological Defined Assessment)
        Affect calm, cooperative, and appropriate, Alert, Appropriate body movements/gait, Appropriate communication
        for age, Clear speech, Facial symmetry, Moves all extremities equally, No numbness or tingling, Normal strength,
        Normal vision, PEl-{RLA, Responds appropriately to stimuli

                                  Recorded Date                   1/18/2016                        1/18/2016
                                  Recorded Time                  11:05 CST                        10:48 CST
                                    Recorded By             Dillard RN.Alissa A             Wrestley MRT,Lea Anne
                   Procedure
Correct Patient Site Side Procedure                                                                  Verified
Eye Opening Response Glasgow                                     None
Best Verbal Response Glasgow                                 No response
Best Motor Response Glasgow                           No response to painful stimuli
Glasgow Coma Score                                                 3

                                  Recorded Date       1/18/2016                            1/18/2016
                                  Recorded Time      10:30 CST                            10:15 CST
                                    Recorded By Dillard RN.Alissa A                  Dillard RN.Alissa A
                 Procedure
Oxygen Therapy                                             Ventilator
Sp02                                                           99
Eye Opening Response Glasgow                                                               None
Best Verbal Response Glasgow                                                            No response

Print Date/Time 1/19/2016 11:26 CST                      Medical Record
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00549
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 344 of 391 PageID 7606

                                                         NWT- Northwest Texas Hospital
    Patient: RODGERS, ALTON                                              Admit: 1/18/2016
    MRN:       NWT00751578                                               Disch:                Disch Time:
    DOB/Sex:             I Male                                          FIN:   NWT0000090926403
    Attending: Galvan.Dan MD

                                                 Assessments and Treatments

                                     Recorded Date      1/18/2016                             1/18/2016
                                     Recorded Time      10:30 CST                            10:15 CST
                                       Recorded By Dillard RN.Alissa A                  Dillard RN.Alissa A
                     Procedure
    Best Motor Response Glasgow                                                   No response to painful stimuli
    Glasgow Coma Score                                                                            3

                                     Recorded Date      1/18/2016                      1/18/2016                 1/18/2016
                                     Recorded Time      10:00 CST                      09:30 CST                 09:26 CST
                                       Recorded By Dillard RN.Alissa A            Dillard RN.Alissa A          Walls RRT,Olivia
                      Procedure
  RT Documentation and Procedures                                                                                See Below T26
  Suction                                                                                                   Artificial airway, lnline
  Suction Device                                                                                              In line suctioning
  Sputum Amount                                                                                                       Large
 Sputum Color                                                                                                        Brown
 Sputum Consistency                                                                                                   Thick
 Artificial Airway Type                                                                                      Endotracheal tube
 Ventilator Mode                                                                                                 See Below T36
JVentilator Frequency.Mandatory                                                                                         15
 Tidal Volume.Delivered                                                                                                500
 Positive End Expiratory Pressure                                                                                      5
 Sensitivity/Trigger                                                                                             Flow Trigger
 lnspiratory to Expiratory Ratio                                                                                    1:2.0
 lnspiratory Time                                                                                                    1.32
 lnspiratory Time %                                                                                                   33
Ventilator Model                                                                                              Hamilton Galileo
Ventilator ID                                                                                                      2955
HME (Heat Moisture Exchanger)                                                                                        No
Resuscitation Bag and Mask Available                                                                                Yes
Respiratory Rate Total                                                                                               15
Respiratory Rate.Spontaneous                                                                                         OL
Tidal Volume.Exhaled                                                                                                467
Minute Volume.exhaled                                                                                               7.7
Plateau Pressure                                                                                                     17
End Expiratory Pressure                                                                                                5
Auto-PEEP                                                                                                              0
Compliance, Static                                                                                                29.412
Compliance, Dynamic                                                                                               27.778
End Tidal C02                                                                                                       15L
Ventilator charges                                                                                              See Below T 37
Peak lnspiratory Pressure Measured                                                                                   18
Mean Airway Pressure Measured                                                                                       8.9
Suction Catheter Changed                                                                                            Yes
Ventilator Circuit Changed                                                                                          No
Ventilator Disinfected                                                                                              No
Print DatefTime 1/19/2016 11:26 CST                        Medical Record

          Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00550
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 345 of 391 PageID 7607

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       Nwr00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date       1/18/2016                    1/18/2016                 1/18/2016
                                   Recorded Time      10:00 CST                     09:30 CST                 09:26 CST
                                     Recorded By Dillard RN.Alissa A           Dillard RN.Alissa A          Walls RRT,Olivia
                  Procedure
 Vent Alarms On and Functional                                                                                     Yes
 Vent Alarm Apnea                                                                                                  20
 Vent Alarm High Pressure                                                                                          50
Vent Alarm Low Pressure                                                                                             10
Vent Alarm High Rate                                                                                               40
Vent Alarm Low Rate                                                                                                  9
Vent Alarm High Minute Volume                                                                                       18
Vent Alarm Low Minute Volume                                                                                        2
Vent Alarm High Tidal Volume                                                                                      1000
Vent Alarm Low Tidal Volume                                                                                       250
Oxygen Therapy                                             Ventilator               Ventilator                  Ventilator
Sp02                                                          96                       95                          96
Humidification                                                                                                   Warm
Humidifier Water Level                                                                                            Full
Humidification Temperature                                                                                        35.0
Improvement of reason for mech vent                                                                                No
Cuffed endotracheal tube 7.5
Endotracheal Tube Activity                                                                                  Insert (Intubate}
Endotracheal Tube Insertion Distance                                                                               26
Endotracheal Tube Measured At                                                                                     Lips
Endotracheal Tube Placement                                                                                    Oral, right
Endotracheal Tube Status                                                                                 Patent, Secure, holder
Endotracheal Tube Position Confirmation                                                                      See BelowT121
ETI Insert Date                                                                                                1/18/2016
Endotracheal Tube Procedure and Care                                                                             Suction
Textual Results
T26:    1/18/2016 09:26 CST (RT Documentation and Procedures}
        Artificial airway, Suction, Ventilator Information
T36:    1/18/2016 09:26 CST (Ventilator Mode}
        APV-CMV (Adaptive Pressure Ventilation- Continuous Mandatory
T37:    1/18/2016 09:26 CST (Ventilator charges}
        VENTILATOR MGMT INITIAL DAY, EXHALED CARB DIOXIDE TEST
T121: 1/18/2016 09:26 CST (Endotracheal Tube Position Confirmation}
        Breath sounds, Chest X-Ray, End-tidal C02

                                 Recorded Date                   1/18/2016                       1/18/2016
                                 Recorded Time                  09:20 CST                        09:16 CST
                                   Recorded By             Dillard RN.Alissa A             Granados RN.Ricardo F.
                  Procedure
Oxygen Therapy                                                                                     Ventilator
Sp02                                                                                                   94
Eye Opening Response Glasgow                                      None

Print Date/Time 1/19/2016 11:26 CST                      Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00551
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 346 of 391 PageID 7608

                                                       NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                               Admit: 1/18/2016
 MRN:       NWT00751578                                                Disch:                 Disch Time:
 DOB/Sex:              I Male                                          FIN:   NVVT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

                                   Recorded Date                 1/18/2016                        1/18/2016
                                   Recorded Time                 09:20 CST                       09:16 CST
                                     Recorded By            Dillard RN.Alissa A             Granados RN.Ricardo F.
                  Procedure
 Best Verbal Response Glasgow                                No response
 Best Motor Response Glasgow                          No response to painful stimuli
 Glasgow Coma Score                                                   3

                                   Recorded Date            1/18/2016                            1/18/2016
                                   Recorded Time           09:14 CST                             09:11 CST
                                     Recorded By      Granados RN.Ricardo F.               Granados RN.Ricardo F.
                    Procedure
History of Fall Morse                                                                               Yes
Presence of Secondary Diagnosis Morse                                                               Yes
Use of Ambulatory Aid Morse                                                           None, bedrest, wheelchair, nurse
IV/Heparin Lock Fall Risk Morse                                                                     Yes
Gait Weak or Impaired Fall Risk Morse                                                            Impaired
Mental Status Fall Risk Morse                                                                Forgets limitations
Morse Fall Risk Score                                                                                95
Suicidal Ideation                                                                             Unable to obtain
Threatened/Physically Hurt in Past Year                    Unable to obtain
Cultural Practices to be honored?                          Unable to obtain

                                  Recorded Date          1/18/2016
                                  Recorded Time          09:07 CST
                                    Recorded By
                   Procedure
Atrial Rate                                                   76
Ventricular Rate                                              76
PR Interval                                                  140
QRS Duration                                                  70
QT Interval                                                  422
Calculated P Axis                                             81
Calculated R Axis                                            122
Calculated T Axis                                            61
Diagnosis (Muse)                                        See Below Th
QTC Calculation(Bezet)                                      474
EKG URL Result                                       ""'NOT VALUED**
Textual Results
T14:    1/18/2016 09:07 CST (Diagnosis (Muse))
       Normal sinus rhythm
       Right atrial enlargement
       Right axis deviation
       Pulmonary disease pattern
       Abnormal ECG
Print Date!Time 1/19/201611:26 CST                       Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00552
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 347 of 391 PageID 7609

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:              I Male                                         FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                               Assessments and Treatments

 Textual Results
 T14:    1/18/2016 09:07 CST (Diagnosis (Muse))
        No previous ECGs available
        Confirmed by NAMBIAR MD, RAJESH (22) on 1/18/2016 10:26:32 AM
 Order Comments
 03:    Safe Patient Handling
        Ordered by Discern Expert


                                                       Infection Control

                            Recorded Date            1/18/2016
                            Recorded Time            09: 16 CST
                              Recorded By      Granados RN.Ricardo F.
                 Procedure
Alcohol and Drug Use                                      No
Employee of Institutional Living                          No
Health Care Employee                                      No
History of Exposure to TB                                 No
History of Positive Chest X-Ray for TB                    No
History of Positive TB Skin Test                          No
Homeless                                                  No
Known lmmunosuppression                                   No
Recent Immigrant                                          No
Resident of Institutional Living                          No
Bloody Sputum                                             No
ratigue                                                   No
Faver                                                     No
Loss of Appetite                                          No
Night Sweats                                              No
Persistent Cough > 3 Weeks                                No
Weight Loss                                               No
Travel Out of Country                                     No
MRSA Screen Hx MRSA                                       No


                                              Perioperative Documentation

   Recorded Date         1/19/2016                   1/18/2016                    1/18/2016
   Recorded Time        03:15 CST                   23:30 CST                    19:15 CST
     Recorded By     Campbell RN.Shelby          Campbell RN.Shelby           Campbell RN.Shelby
    Procedure
Devices                       SCD                         SCD                          SCD




Print Date/Time 1/19/201611:26 CST                      Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00553
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 348 of 391 PageID 7610

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

                                                        Vascular Access

                              Recorded Date              1/19/2016                            1/18/2016
                              Recorded Time             03:15 CST                            23:30 CST
                                Recorded By          Campbell RN.Shelby                   Campbell RN.Shelby
                   Procedure
 Left Antecubital 18 gauge
 Peripheral IV Activity:                                   Assess                               Assess
 Peripheral IV Site Condition:                       No complications                       No complications
 Peripheral IV Drainage Description:                        None                                 None
 Peripheral IV Infiltration Score:                             0                                  0
 Peripheral IV Phlebitis Score:                                0                                    0
 Peripheral IV Care:                                      Flushed                               Flushed
 Peripheral IV Dressing:                          Dry, Intact, Transparent              Dry, Intact, Transparent
 Peripheral IV Patency:                              No complications                      No complications
 Non-Tunneled Triple Internal jugular vein Left
 Central IV Activity:                                      Assess                              Assess
 Central IV Indication:                                See BelowT133                       See Below T134
Central IV Radiographic Confirmation:                        Yes                                 Yes
Central IV Site Condition:                           No complications                     No complications
Central IV Dressing:                                   See Below T137                      See Below T138
Central IV Drainage Description:                            None                                None
Central IV Care:                                 Flush with Normal Saline             Flush with Normal Saline
Central IV Patency Proximal Port:                    No complications                     No complications
Central IV Patency Medial Port:                      No complications                     No complications
Central IV Patency Distal Port:                      No complications                     No complications
Central IV CVP Line Status:                     Accurate, optimally damped           Accurate; optimally damped
Central IV CVP Line Care:                             See Below T142                       See BelowT143
Radial artery Right Single
Arterial Line Activity:                                   Assess                               Assess
Arterial Line Status:                           Accurate, optimally damped           Accurate, optimally damped
Arterial Line Care:                                   See Below T147                       See Below ma
Arterial Line Site Condition:                        No complications                     No complications
Arterial Line Dressing:                                 Transparent                         Transparent
Arterial Line Dressing Condition:                        Dry, Intact                         Dry, Intact
Arterial Line Drainage Description:                        None                                 None
Textual Results
T133: 1/19/2016 03:15 CST (Central IV Indication:)
        Administration of medications or blood products
T134: 1/18/2016 23:30 CST (Central IV Indication:)
        Administration of medications or blood products
T137: 1/19/2016 03:15 CST (Central IV Dressing:)
        Intact, Antimicrobial patch, Dry, Transparent
T138: 1/18/2016 23:30 CST (Central IV Dressing:)
        Intact, Antimicrobial patch, Dry, Transparent
T142: 1/19/2016 03:15 CST (Central IV CVP Line Care:)
        Dynamic response test performed, Leveled, zeroed, calibrated, Pressure device 300 mmHg
T143: 1/18/2016 23:30 CST (Central IV CVP Line Care:)

Print Date/Time 1/19/2016 11 :26 CST                    Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00554
      Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 349 of 391 PageID 7611

                                                         NWT- Northwest Texas Hospital
  Patient: RODGERS, ALTON                                                Admit: 1/18/2016
  MRN:       NWT00751578                                                 Disch:                Disch Time:
  DOB/Sex:             I Male                                            FIN:   NWT0000090926403
  Attending: Galvan.Dan MD




  Textual Results
  T143: 1/18/2016 23:30 CST (Central IV CVP Line Care:)
          Dynamic response test performed, Leveled, zeroed, calibrated, Pressure device 300 mmHg
  T147: 1/19/2016 03:15 CST (Arterial Line Care:)
          Dynamic response test, Leveled, zeroed, calibrated, Pressure device 300 mmHg
  T148: 1/18/2016 23:30 CST (Arterial Line Care:)
          Dynamic response test, Leveled, zeroed, calibrated, Pressure device 300 mmHg

                                Recorded Date              1/18/2016                             1/18/2016
                                Recorded Time             19:15 CST                              18:25 CST
                                  Recorded By          Campbell RN.Shelby                   Nations RN.Meagan
                    Procedure
   Left Antecubital 18 gauge
   Peripheral IV Activity:                                   Assess
   Peripheral IV Site Condition:                       No complications
  Peripheral IV Drainage Description:                         None
  Peripheral IV Infiltration Score:                              0
  Peripheral IV Phlebitis Score:                                 0
  Peripheral IV Care:                                        Flushed
) Peripheral IV Dressing:                           Dry, Intact, Transparent
  Peripheral IV Patency:                               No complications
  Right Antecubital 18 gauge
  Peripheral IV Activity:                                                                       Discontinue
  Peripheral IV Discontinue Date                                                                 1/18/2016
  Non-Tunneled Triple Internal jugular vein Left
  Central IV Activity:                                       Assess                               Insert
  Central Line Procedure Type                                                                   Emergent
  Central IV Insert Date:                                                                       1/18/2016
  Central IV Indication:                                See Below T135                        See Below T136
  Central IV Number of Attempts:                                                                     1
  Central IV Radiographic Confirmation:                        Yes                                 Yes
  Central IV Site Condition:                           No complications                     No complications
  Central IV Dressing:                                  See Below T139                       See Below T140
  Central IV Dressing Changed Date:                                                       1/18/2016 18:26 CST
  Central IV Drainage Description:                            None                                None
  Central IV Care:                                Flush with Normal Saline                   See BelowT141
  Central IV Patency Proximal Port:                   No complications                      No complications
 Central IV Patency Medial Port:                      No complications                      No complications
 Central IV Patency Distal Port:                      No complications                      No complications
 Central IV CVP Line Status:                     Accurate, optimally damped            Accurate, optimally damped
 Central IV CVP Line Care:                              See Below T144                       See Below ms
 Radial artery Right Single
 Arterial Line Activity:                                    Assess                                Insert
 Arterial Line Insert Date                                                                      1/18/2016
 Arterial Line Status:                           Accurate, optimally damped                   See Below n 45
 Arterial Line Care:                                    See Below T149                        See Below T150

 Print Date/Time 1/19/2016 11 :26 CST                     Medical Record
                                                                                                                                  g_J.Cf~
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00555
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 350 of 391 PageID 7612

                                                             NWT- Northwest Texas Hospital
      Patient: RODGERS, ALTON                                                Admit: 1/18/2016
      MRN:       NWT00751578                                                  Disch:                Disch Time:
      DOB/Sex:             I Male                                            FIN:    NWT0000090926403
      Attending: Galvan.Dan MD

                                                              Vascular Access

                                      Recorded Date             1/18/2016                             1/18/2016
                                      Recorded Time            19:15 CST                              18:25 CST
                                        Recorded By         Campbell RN.Shelby                   Nations RN.Meagan
                            Procedure
      Arterial   Line   Site Condition:                       No complications                    No complications
      Arterial   Line   Dressing:                               Transparent                         Transparent
      Arterial   Line   Dressing Condition:                      Dry, Intact                         Dry, Intact
      Arterial   Line   Drainage Description:                      None                                None
     Textual Results
     T135: 1/18/2016 19:15 CST (Central IV Indication:)
             Administration of medications or blood products
     T136: 1/18/2016 18:25 CST (Central IV Indication:)
             Administration of medications or blood products, Poor peripheral access, Hemodynamic monitoring
     T139: 1/18/2016 19:15 CST (Central IV Dressing:)
             Intact, Antimicrobial patch, Dry, Transparent
     T140: 1/18/2016 18:25 CST (Central IV Dressing:)
             Intact, Antimicrobial patch, Dry, Transparent
     T141: 1/18/2016 18:25 CST (Central IV Care:)
             Cap(s) changed, Flush with Normal Saline, Line/Fluid reconciliation
}.
1    T144: 1/18/2016 19:15 CST (Central IV CVP Line Care:)
             Dynamic response test performed, Leveled, zeroed, calibrated, Pressure device 300 mmHg
     T145: 1/18/2016 18:25 CST (Central IV CVP Line Care:)
             Correct catheter position confirmed, Connections secured, Dynamic response test performed, Leveled, zeroed,
             calibrated, Pressure device 300 mmHg
     T146: 1/18/2016 18:25 CST (Arterial Line Status:)
             Accurate, optimally damped, Correlates with manual
     T149: 1/18/2016 19:15 CST (Arterial Line Care:)
             Dynamic response test, Leveled, zeroed, calibrated, Pressure device 300 mmHg
     T150: 1/18/2016 18:25 CST (Arterial Line Care:)
             Leveled, zeroed, calibrated, Pressure device 300 mmHg

                                     Recorded Date      1/18/2016                      1/18/2016                  1/18/2016
                                     Recorded Time      16:00 CST                      12:48 CST                  11:39 CST
                                       Recorded By Nations RN.Meagan              Nations RN.Meagan          Dillard RN.Alissa A
                       Procedure
     Left Antecubital 18 gauge
     Peripheral IV Activity:                                  Assess                     Assess                    Insert
     Peripheral IV Insert Date                                                                                   1/18/2016
     Peripheral IV Number of Attempts:                          0                          0                          1
     Peripheral IV Site Condition:                      No complfcations           No complications          No complications
     Peripheral IV Drainage Description:                     None                       None                       None
     Peripheral IV Infiltration Score:                          0                          0                          0
     Peripheral IV Phlebitis Score:                             0                          0                          0
     Peripheral IV Care:                                    F:lushed                   Flushed              Flushed, Saline lock
     Peripheral IV Dressing:                               Dry, Intact                Dry, Intact                Dry, Intact
     Peripheral IV Patency:                             No complications           No complications
     Right Antecubital 18 gauge

     Print Date/Time 1/19/2016 11 :26 CST                      Medical Record

             Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                 UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00556
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 351 of 391 PageID 7613

                                                           NWT- Northwest Texas Hospital
     Patient: RODGERS, ALTON                                               Admit: 1/18/2016
     MRN:       NWT00751578                                                Disch:                Disch Time:
     DOB/Sex:              I Male                                          FIN:   NWT0000090926403
     Attending: Galvan.Dan MD

                                                             Vascular Access

                                   Recorded Date      1/18/2016                       1/18/2016                   1/18/2016
                                   Recorded Time      16:00 CST                       12:48 CST                   11:39 CST
                                     Recorded By Nations RN.Meagan               Nations RN.Meagan           Dillard RN.Alissa A
                       Procedure
     Peripheral IV Activity:                                                            Assess                    Insert
     Peripheral IV Insert Date                                                                                  1/18/2016
     Peripheral IV Number of Attempts:                                                                              1
     Peripheral IV Site Condition:                                                No complications           No complications
     Peripheral IV Drainage Description:                                               None                       None
     Peripheral IV Infiltration Score:                                                    0                           0
     Peripheral IV Phlebitis Score:                                                       0                           0
     Peripheral IV Care:                                                              Flushed               Flushed, Saline lock
     Peripheral IV Dressing:                                                         Dry, Intact                 Dry, Intact
     Peripheral IV Patency:                                                       No complications


                                                         Quality Measure Info

                                            Recorded Date                 1/18/2016                           1/18/2016
)                                           Recorded Time                 11:25 CST                          11:25 CST
                                              Recorded By           Harper PA, David Shane              Harper PA.David Shane
                     Procedure
    Reg VTE Reason Not Received vD                             Low risk, no prophylaxis needed
    Reg UHS Rea Mech VTE Proph Not Received                                                                 See BelowT15219
    Reg UHS Rea Pharm VTE Proph Not Received                             See Below T154 19
    Textual Results
    T152: 1/18/2016 11:25 CST (Reg UHS Rea Mech VTE Proph Not Received}
            Low Ri~k. No proµllyloxi!; ruquired
    T154: 1/18/2016 11 :25 CST (Reg UHS Rea Pharm VTE Proph Not Received}
            Low Risk, No prophylaxis required
    Footnotes
    f9:    Reg UHS Rea Mech VTE Proph Not Received, Reg UHS Rea Pharm VTE Proph Not Received
           Patient evaluated by provider as Low Risk for VTE

                                            Recorded Date                 1/18/2016                          1/18/2016
                                            Recorded Time                 11:25 CST                         09:14 CST
                                              Recorded By           Harper PA.David Shane              Granados RN.Ricardo F.
                      Procedure
    Tobacco Use Screening                                                                                    See BelowT151
    Reg VTE Reason Not Received vD                             Low risk, no prophylaxis needed
    Reg UHS Rea Mech VTE Proph Not Received                            See Below T15319
    Reg UHS Rea Pharm VTE Proph Not Received                           See BelowT15519
    Textual Results
    T151: 1/18/2016 09:14 CST (Tobacco Use Screening}
            Unable to Obtain Due to Cognitive Impairment
    T153: 1/18/2016 11 :25 CST (Reg UHS Rea Mech VTE Proph Not Received}
    Print Date/Time 1/19/2016 11:26 CST                       Medical Record

            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00557
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                 Page 352 of 391 PageID 7614

                                                      NWT- Northwest Texas Hospital
 Patient: RODGERS, ALTON                                              Admit: 1/18/2016
 MRN:       NWT00751578                                               Disch:                Disch Time:
 DOB/Sex:             I Male                                          FIN:   NWT0000090926403
 Attending: Galvan.Dan MD

 1-
 L_ _ _ _ __ _   _,____
             Quality    _
                     Measure   _ _ _ _ _- - . . . J
                             Info

 Textual Results
 T153: 1/18/2016 11:25 CST (Reg UHS Rea Mech VTE Proph Not Received)
         Low Risk, No prophylaxis required
 T155: 1/18/2016 11 :25 CST (Reg UHS Rea Pharm VTE Proph Not Received)
         Low Risk, No prophylaxis required
 Footnotes
 f9:    Reg UHS Rea Mech VTE Proph Not Received, Reg UHS Rea Pharm VTE Proph Not Received
        Patient evaluated by provider as Low Risk for VTE




Print Date/Time 1/19/201611:26 CST                      Medical Record

       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00558
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                              Page 353 of 391 PageID 7615
                                            Texas Department of Criminal Justice
                                             OFFICE OF THE INSPECTOR GENERAL

                                                            OFFENDER
                                           WARNING TO BE GIVEN BEFORE
                                              WRITTEN STATEMENT

    NAME OF PERSON RECEIVING THE WARNING:                                  ::Jd e      Gl'e. 'Jj S Jd 77 t/€!,L/
                                                                                                            Printed Name

 __j_       (I)      You have the right to remain silent and not make any statement at all and that any statement you make may be
                     used in evidence against you at your trial.

     J
     7
            (2)      Any statement you make probably will be used as evidence against you in court.

                     You have the right to have a lawyer present to advise you prior to any questioning and during any questioning.
            (3)
            (4)      If you are unable to employ a lawyer, you have the right to have a lawyer appointed to advise you prior to and
                     during questioning, and

     /_f    (5)      You have the right to terminate the interview at any time.

 _J_        (6)      You are a SUSPECT in a CRIMINAL CASE. If you choose to reserve your rights as set out above, Disciplinary
                     Rules and Procedures for offenders number XIV.D.32 and 33 do not apply and you will not be disciplined for
                     refusing to waive the above stated rights.

 I have read and/or have had the above rights read to me by lnvestjgator-{,          /l V 'J    L
                                                                                                    I
                                                                                                        ,     R. k ~J- a.....l l
 and I fully understand the above rights given to me at       / c)   :<01 /fJrl       on        /-/j- · ~o/ t,
 )                                                                     Time      ~                  ~ate

,                                                                              ~
I knowingly, intelligently and voluntarily waive the above stated rights and give the following statement.
                                                                                                                 ~'"'
The following statement is true and correct. I have not been promised anything, nor have I been forced or coerced in any way
to give this voluntary statement.

My name is        ,:::SC/c <!3Rc,gt5.s                                  and I reside at __                            _ _ _ __ __ _ Unit,

                                     Texas. My telephone number is                                      ~ My birth date is
and my Social Securily Number is _ _ __ _ _-'. My Offender Number                      is /fJ??7'5/;

Subscribed And Sworn To Before Me By:


                                                                                                        Printed Name

On this the ,/% day of             SMuAB/.;d::J/6
                                                                                       Notary Public In and For The State of Texas



Witness:      ~#/
              ~natu;e
                                                                                           Printed Name, Rank, and ID Number

 ·age   _J_ of l _

             Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
CC-0405 (07/2005)
                                              UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                               OIG_00559
          Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19 Page 354 of 391 PageID 7616
                                 Texas Department of Criminal Justice
                                                             OFFICE OF THE INSPECTOR GENERAL


                                                       CONSENT TO SEARCH ---EMPLOYEE "j:"w/C.
                                                                  PERSON
     I   _7----=c"--"e...___C.>,.; 1.,. . L.:fl.'- 3'(.c. >r~'l-=l=-j---1l.....9l__.1._.1.__\.1.._.~~I..\_._____ _ _ on the   \~      day of       'JA rJ•       , d.01~
     have been requested by, ---'R==og=e=r~K~e=n=d=a=ll_ _ _ __ _ __ _ , Investigator with the Texas
     Department of Criminal Justice - Office of the Inspector General, to conduct a search of my person. Said
     Investigator has requested the following sample(s):

                                     BLOOD      (Taken by medical personnel)                                                                                       f(
                      J              SALIVA     (+ak:en-by 111etlieal fJer~~nne13R1t.J~                                            q ..Jv.c::.&n   ~12..{~as:vudrf'i
                                     HEADHAIR
                                                CUT
                                                COMBED
                                                PLUCKED
                                     PUBIC HAIR
                                                CUT
                                                COMBED
                                                PLUCKED

     The said Investigator has informed me of the following information:

)                                       I do not have to give the above listed sample(s).
                                        He has not promised me anything, threatened me or coerced me in any way to give the
                                        above listed sample(s).
                                        I am giving the sample(s) voluntarily.
                                        I am a SUSPECT IN A CRIMINAL CASE. If I choose to refuse to consent to the
                                        search and seizing of the above listed sample(s), General Rules of Conduct, Executive
                                        Directive # PD-22 (Rev. 2) numbers 30 and 32 does not apply and I will not be
                                        disciplined for refusing to give my consent to a search. This warning only applies in
                                        Criminal Cases and does not apply in any Administrative proceedings.

    I, J"~e,                 Ge..~~~                                                           , do voluntarily give Roger Kendall (and others
    assisting)

    Investigator with the Texas Department of Criminal Justice - Office of the Inspector General, my consent to
    take the above listed sample(s).




    Witness



    CC-0190 (07/2005)


                Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                    UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00560
   Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                   Page 355 of 391 PageID 7617
                                        Texas Department of Criminal Justice
                                            OFFICE OF THE INSPECTOR GENERAL


                                            REPORT OF INTERVIEW


   Case#:                           1600000656
                                   ~~~~~~~~~~~-
                                                                                  Date of Interview:    1/18/2016
                                                                                                       -~~~~~~~~




   Name of Person Interviewed:      Offender Joe Greggs                           Identification#'.     1877484
                                                                                                       ~~~~~~~~-




   Investigator:                    Timothy W. Burge           ~
                                                           7


          On January 18, 2016, during an OIG interview, Investigator Kendall and I read Offender
          Greggs his Miranda Warning, he acknowledged he understood his rights, waived them
          and gave a verbal statement. Offender Greggs stated that he and Offender Rodgers play
          fought about three or four days earlier and he accidentJy hit Offender Rodgers in the
          mouth causing a small cut on Offender Greggs' right hand between his second and third
          knuckles. Offender Greggs stated that he did not know if Offender Rodgers' head hit the
          wall or not, causing Offender Rodgers' head injuries. Offender Greggs further stated that
          Offender Rodgers would not get out of bed to eat or drink for the past five days or more.
          He said the last time he talked Offender Rodgers was last night around 8:00 PM, on
          January 17, 2016. He said Offender Rodgers told him in prior to January 17, 2016, about
          his bed sore and showed it to him, but he said Offender Rodgers refused to put in a
          medical call to received treatment for the bed sore. Offender Greggs denied that Offender
          Rodgers ever approached him about sex and he told Offender Rodgers not to ever bring
          up them having sex. Offender Greggs stated that Offender Rodgers always took his
          medication. He said he would get upset that Offender Rodgers hardly ever took a shower
          and he would tell him to take one. Offender Greggs gave consent for us obtain a buccal
          saliva swab for DNA analysis.




AC-0115 (0712005)                                                                                                            Page 1 of 1




                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED
                                                                                                                                  9,J
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                                                                                       OIG_00561
            Case 2:16-cv-00216-Z-BRTexas Deparbnent
                                     Document 444-2 of Criminal
                                                    Filed       Justice
                                                          06/21/19  Page 356 of 391 PageID 7618
                                                   OFFICE OF THE INSPECTOR GENERAL



 (                                                  VOLUNTARY STATEMENT


             GIVEN THIS DATE:
             My name is:           .J                                                                 /
                                                             -''-'--"----..,.__...__._.._~---~-------~~----~-


             Date of birth:                                         can be contacted at telephone number:
             and at address:
                               ~~~-----~----~~------------~



             I am not under arrest, nor ani I being detained by any l~ enforcement agency. I understand that I am free, to
             leave at any time I choose. I 'have not been promised anything, nor 'have I been forced or coerced in any way
             to give this statement, which is true and correct and voZ.untarily given.




            Subscribed And Sworn To Before Me By:


                                                                                                               Printed Name·

               0n this the     I 1      day
                                         .
                                              of_·(/. . ,;/,,,__,) &=-=-
                                                                    -<.·J~---'u'---1~/_1 _,,_~
                                                                                   Y       •
                                                                                             "'-~__./__,~=--------------
                                                                                                            Notary Public In and For The State ofTexas
                                                                               OR

                                              Signature                                          /~cer s                 ignall1rc

                                                                                      Timothy   w. Burge,     Investigator, 207
                                             Printed Name                                           Printed Name, Rank, and ID Number
           Page __/_ o)_
           CC-0355 (07/2005)



        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                                                                                                /D
                                                                                                                                        OIG_00562
- - - - - - -- -- - - · -UNAUTHORIZED        - - -- -COPYING OR DISTRIBUTION     --          PROHIBITED
                                                                                       - -- - - .         -
                                                                                                       - --        --   -·
          Case 2:16-cv-00216-Z-BRTexas Department
                                   Document 444-2 of·Crlminal  Justice
                                                   Filed 06/21/19  Page 357 of 391 PageID 7619
                                                 OFFICE OF THE INSPECTOR GENERAL



                                                     VOLUNTARY STATEMENT

                              STATEMENTOF~flt~~~a~~~t'--~='=~~~-'---·--------------~
          GIVEN TIIlS DATE:                     194-+i :fa."'                  AT ___,_I ~'--'2~0::.--_ O'CWCK
                                                                                          .!...,;I                                       ~AM0PM
                                                                                                            /
          My name is:           //..rnrt..~ O<P ""'
          Date of birth:                                            I can be contacted at telephone number:_(..___'_.,,_)_ _ _ __
          and at address:      L/(!11\ ~ vt ~ 5 U"'~ T
          I am not under arrest, nor am I being detained by any lqw enforcement agency. I understand that I am free. to
          leave at any time I choose. I have not been promised anything. nor have I been forced or coerced in any way
          to give this statement, which is true and comet and voluntarily-given.

      f         &f~lt\<-r        /kl"lty    (jt>'i      Lt/I &~Uf,v.~J ~~,'c...l-cr                   fa/e;,c.,'l!;...s a+ f)Sl/.S-&-111 1J~1
      J.1,l-<    jg Ht a.+          t-fwT\-\ . R.n        B2LtJ "f           llif-}- a.ti. aLLvrd~k                       + 1Me        t.i/r.tl?r !Jn


      gt 11c;'l5 ·a..ir-               leoS      q..~     f'-11.)l-li'L..r ~fd ~ c,\11"t"            -\-\."t"    ,.(.H!re tovli/ n~t               fJ'vid    q
      f-v I.st:. a ncl Cid /(d              -f Ci-{ c{!Jt:f-e   I                  ftl s hc:d .f-."1 'C'                 (Fite   sh t& ,. . f   l'i·/   !v
. J
                                                                                       1'-I- '         -th'( k                                          I< ~,,,d
      {hrsJ {owQ?r<25lon.5 ,                  e..+       1t>1P :-\.he'(     5~~<l ..tbtt:y !Mi                  v'll>   {t/l2r: awl       µ-t   e5t~rkd
      e>1&c"'"6c-r         b11.d{   fo dceP'1. & 2/k . 4 L-LD1"'c /ihf
                                                                     I
                                                                                    ft>          t111r5-< fh-c . daeJ-ol' t-1/0;/ld
      -boil< -+~            ru tI +··' ,.,i~ t11- J?ec..,4--"1 ,.



       Subscribed And Sworn To Before Me By:


                                                                                                                        Printed Name

           On this   the                                                                              Notary Public In and For The State ofTexas


      Witness:
                   ~--------~~~~~
                                            SignatllJe


                                           Printed Name                                                  J>rintcd Name, Rank, and ID Number

      Page _ _ _           L_ of   L
      CC-0355 (07/2005)

                                                                                                                                                        //)
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00563
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 358 of 391 PageID 7620




                                                                                                                         11 .2
  Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                      UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00564
                                   '
                                                     \~~(t6 ~ •3 \oq;o'J_,i
                                  ._.
    Case 2:16-cv-00216-Z-BR Document  444-2 Filed 06/21/19                                       Page 359 of 391 PageID 7621
     til5~                                                                   ,Jw Obfft,1 J ~-                       I                          17: ~ v
                  \.LP             ~1/t~
                                    .    rv            ~ Lr        l'f;o ~                         ~le/A      !fr:,/                                   !V




         !eo.5
                  '\
                           °t       e...- ~~e.<l ~ l>c. ~· "o.,~        - J lo ~
                                                                                Id
                                                                                     b\~               ~i t1t r-&-c<l                          lg :) It
                                                        "'                                    /J O(l
                       I
                                                                                                                                                                -
     Lo'6<:       'L 1q            {f,n.JI _II' I ~ ({_ ~ I ~ (V ~           Ar_      11'1
                                                                                                                                             . A ii lV
     J/~()        Vi q               (flt"' .J-1    h~ f'~I
                                                         1 '
                                                             11 )' ~ /)         Ai· IN'~ ~· 'rrtv~t                                             ; . v'
    , ~( ~       ft,            n~ Gi11~,../
                                            '-
                                                   Pr .,._.,, vi,., d
                                                           14 "-         o/ ~
                                                                                      .,)
                                                                                 [), ~ "- J                                         cl,(.. t: f -..1l-.
                                                                                                                                              L-

                                                                                                                                               • 11:

                                                                                                                                                   l
                                                                                                                            I



                                                                                                                         I
                                                                                                                         I
                                                                                                                         I
                                                                                                                                                            .




)
                                                                                                                        I
                                                                                                                        II
                                                                                     ..                                 I
    ..




                                                                                                                        I


                                                                                                                             ;'.c   so-- 3   10/92
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00565
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                                 Page 360 of 391 PageID 7622




·-




      Q
      ..,· .,,·- .,_ .-                                               +
                                                                      '
                                                                          t
                                                                          ,
                                                                              ., ..
                                                                              • •,    I
                                                                                          ... . . . .
                                                                                          ...   V   1
                                                                                                        f " .... ~". ... ;
                                                                                                        I"" l .., ' '
                                                                                                            I
                                                                                                                              •• ; .• ~    . ...
                                                                                                                                          l., ..,
                                                                                                                                                     .
                                                                                                                                                    ''
                                                                                                                                                         ·:· S0-13 (10/92)


 - . - -- . -




           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00566
                                                                ••: ••••     --~   -- __ ::.......;:..:_ : •• ::.;.:_., __ __ #:,_:__ _   ~-   - - .. _ _ _   •.                              .   ,

                         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                                                                   Page 361 of 391 PageID 7623




           \5'P 1-A·1.1 ~ '
       .   ~~        ,         Nw·>?-i A
                               1
                                                              (?1::>F\                       ,
       1 '~ 1                  !



 . ·: 11l(JJ     !All secure i
           l6'to : Nur-s.e,, /I' roo/YJt                                                                                                                 ·.1--~--1---------:---1-~~~-
_·-'-L...~-1_--'-'A~U_._.,_s;. . . . &..<1..1..re__._I_ --l--i-~--+---l---l--~--l---~-1_,_,,,,.J..Uj..J~~~..J-
                                                   ec."""""
                                                       .

   \~ )~~ f..,L c'1c:..Vlf>~1-1--+--1-~--l------+---~--;----=i-~~
           \"7L£c1 /j{{                ) Q.t-c"JQ_                       ,
       . (boo :/Jv..c<,e ;!\. ~ooet
--'-J~...,.(.L.-)Tuc..·+D f I'{'I ~ 90tM,
   : 18>0 ;_Al! S~c.V-.\f
--' ~tlto NY-:~.5..~,__J~I\ tcoM                                         !



     l?tfJ ~All sec.lA\~
           ,tl;i> Nrx.~-P : ~Do ~             I\


       · ~o r1~ ~s~ ~ ~~~~~~~~~-~~~-~-~-~~~~~-
       ?gZO ,                      s_(/~




       J./)D     r             ;t./i. r-5-e        c>'l.   {aod_                                                                                                             J   .
                                                                     I

       ~x,o
   I             I             Al/ ~ec.-ur~J                         I
       }d.J.i)           • 1   fV1An-t IA
                                          .  toot\ :'                                                                                     J,1~ls ;
                                                                                                                                                                   I
                                                                                                                                                                   I   I r   .   l
                 '                                                                                                                                   I

                                                                                                                                                                                 ;'
                                                                                                                                                                   I
                                                                                                                                                     I
       ZJ./JJ                      (,(11 S.C.c.- --t:                                                                                                I



.. l)l)
                               {V~            It\_ ~{)O/"\           .


       l~J9          .         tvw~o
                               Certified copy './'.
                                              of OIG  criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                    [:MA
                                                                    UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED
                                                                                                                                                                   .:
                                                                                                                                                                OIG_00567
                                                                                                                                                                                                           1J.6
              Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 362 of 391 PageID 7624




  ---

         F·




......




               ~~--~~~~~-~~---1--t-~-f--t-~~-1--~---+--~~~~-~-+--+---'---~-----"-




               ~~·~t~~~~~~--+--+---·t-t--+-f----~-!---f-~~~~~
                                                            i ~---t--t--l--1-----




               ~~~--r-~~~~-~-~-t-+-1-+-1--~--11----1--r-~~~~-:-~-+-~~--~---'­
                                                                              I
                                                                                                   '                     '

               ~~~--~~~~-----~--+--i-+--t-+-+-~-1--~-t---r--~~~---o
                                          •
                                                                     I
               ~~----.--~~~~----+--+~+--+--~;~---1~~~~~~~~-+-1--,,-1--1-----


                                                                     I
                                                                              R-
                                                                              I
                                                                   '~--t--t-i,-1--t--­
                                                                                                                         'I
                                                                                               ;--;~~~~~,~-1----1--•-1--1-~-




                                                                                                                         I

                                                                              '
                                                                     I                                                                   '


                                                                              ~
                                                                                     '--~!-4-~~~~~--+-l-~l-+--1---~­
                                                                     !                                                   I


               ~~~,~~~~--;---<-l--+-f-l-~r---!-~-+-~-~~~~-l~~--t--1--i-1-t-~-
                                                                                                                         !
                                                                                                   l
                Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                    UNAUTHORIZED COPYING OR DISTRIBUTION   I      I   i
                                                                                                     PROHIBITED
                                                                                                      I                                         OIG_00568
   ..                           Texas
          Case 2:16-cv-00216-Z-BR     Deparbnent
                                   Document 444-2 of-Criminal Justice
                                                   Filed 06/21/19  Page 363 of 391 PageID 7625
                                                OFFICE OF THE INSPECTOR GENERAL

                                                                                                                                               __..   -- ...-..
                                                 VOLUNTARY STATEMENT
                                                                    HOJ' 16-e.c .
                                                                                                                         l7AM D PM
          Mynameis:
          Date of birth:                                     I can be contacted at telephone number:__.(.____..._)_             _ _ __
          and at address:     ~..............l..4ol'"-'14.~'--\..C.1."""nL..>..4-1+.L.----------------
         I am no.t under arrest. nor ani I being detained by any lqw enforceme_nt agency. I understand that I qm free, to
         leave at any time I choose. I have not been promised anything. nor have I been forced or coercefl: in any way
         to give this statement. which is true and correCt and voluntarily. givm




/"" )




        Subscribed And Sworn To Before Me By:

                                                                              ~·

           0n this   the     ~"---day of . /)cµ,,.~( '='\,/. 2.o!/
                                       .      (Y           ti                            Notary Public Jn aad For The S181e of Texas
                                                                         OR


                                                                               Timotb.y W. Burp. Investigator, 207
                                           Primm Name                                     Printed Name. Rank, and mNumber

        Page _ _            ._l_of_/_

        CC-0355 (07/2005)



              Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                           -==~= ·:..-_-; _:.._,_-_,                   __ -- ·
                                                  UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00569
              Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                          Page 364 of 391 PageID 7626


                                                   Texas Department of Criminal Justice
                                                               Institutional Division
                                                  Inter-Office Communications


     To                                                                           Date


     From                                                                         Subject

     ()A../           I
                    I If /t(;                  (JvJ            C - pcJO                ~~                    z: :7.)   1\.1'1.                 ~o
 . . ,P,J(}
~,                      hl~<        Dl)LYL          L\1(~          S..\:iN\;;-~"--'c         \-...._t !\"\             ~t,J\.o~                ~
       ~~D                 p.,        01w          11A-u::..           Ltl~              S\)\VH:obh..J ~                  ~c-             ~Pile.

~-            ~I           P\\.A.,~            ful- <t.         ~""~                                         ~.                  S:.1      I rLc-~Y




                                                                                                      MJ.;~>S<-d ~y;
                                                                                                c_/_4,,4.sh.~10           1!1'td.-1cl
                                                                                                                                   1-1<;-lf,




                                                                                                                                                   I :3
                Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                    UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00570
        Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19 Page 365 of 391 PageID 7627
                            Texas Department of Criminal Justice
                                            OFFICE OF THE INSPECTOR GENERAL



                                             VOLUNTARY STATEMENT


                                                                                                                      DAM           Uf1>M
      My name is:                                            {,
     Date of birth:          --                             1 can
     and at address:          C/,,Z tYJE 1..14_&
                         ~~~~~~~~~~~~~--------------~-~
                                                       ?J~ i't-
     I am not under arrest; nor am I be;ng detained by any law enforcement agency. I understand that I am free to
     leave at any time I choose. I have not been promised anything, nor have I been forced or coerced in any way
     to give this statement, which is true and correct and voluntarily given. /  /               ~ g )




)




    Subscribed And Sworn To Before Me By:




        On this the      20       day of_,v_
                                           [l_~
                                              ~=~---¥'-/~J_D~>j_b_ _ _ _ _ __ __ _ _ __                                              _
                                                        I                             Notary Public In and For The State of Texas

                                                                      OR

                                       Signature

                                                                            Timothy W. Burge, Investigator, 410
                                      Printed Name                                       Printed Name, Rank. and ID Number

    Page _ _ _ _ of




    CC-0355 (07/2005)
                                                                                                                                            l'I
             Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                 UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00571
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 366 of 391 PageID 7628
                               Texas Department of Criminal Justice
                                 Programs and Services Division

                                   Inter-Office Communication


     TO:               Senior Warden Martin
                       Assistant Warden Beach
                       Assistant Warden Nash

    FROM:              Jerry Billington C\ ~
                       Chaplain I       _ -· J~-.V
                       Clements Unit, TDCJ-ID

    DATE:              20-Jan-16

    SUBJECT:           Inmate Death: Rodgers, Alton 1369028

    Please find attached the papetwork for the above referenced inmate's death, i.e.

    IOC (4)
    Inmates Death Worksheet (4)
    Copy of Eform (4)
    Next of Kin letter- (4)
    Log of Action (4)


    PC:
    Duty Warden Nash: - IOC -Inmate Death Worksheet- Eform- Next of Kin Letter-Log of
    Action

    Regional of Chaplains: IOC -Inmate Death Worksheet- Eform- Next of Kin Lttcr-Log of
    Action

    OIG: IOC -Inmate Death Worksheet- Eform- Next of Kin Letter- Log of Action

    Unit Property Officer: Inmate Death Worksheet

   Use of Poree: -IOC-Inmate Death Worksheet-Efonn-Next of Kin Letter-Log of Action

   File: IOC -Inmate Death Worksheet- Eform- Next of Kin letter




  Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                      UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00572
  Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                          Page 367 of 391 PageID 7629
                              OFFENDER DEATH NOTIFICATION WORKSHEET

To:       1   IAlarlen /Ut1:qj                                                   Date:       0/- ($- /6

           {kflcu 11 J3Jft~Jor.,,
                         0

From:                                                                           Subject: Offender Death Notification

1. Offender Information:                                                                                                                      .,.
                                                                                                                                              r

      Name:  t\oc\3.~ cs Af.--ton                       TDCJ#: ( 3fo "t D<J-'il Unit: &eine'l-£.-5
      CauseofDeatl?~~~->=-.L'fy=',~,·~c='~d~e...=-----------------,---------~
      DateofDeath:        Dl- l9-((o                                           TimeofDeath: _'-'          {d.::...c.._/--=-
                                                                                                                        l/ _ _ _ _ _ _ _ __
      Place of Death (unit/hospital): _._tV~w-fl,,~"=v~u.es~~+-TI                ~-e
                                                                                   _Aa.
                                                                                     ---""-S'=---=b~s-
                                                                                                   -b "-l'p~
                                                                                                          ;~~(_ _ _ _ _ _ _ _ __
      Certifying Physician/RN/JP: - 'j\ . . . . .,_,,..--'._G_C\_1-'--t)c'-•"'--'---- - - - - - -- - - - - -- - - -
2. Next of Kin Contact (Jn order of priority, "Next of Kin" shall mean: Spouse; Adult children or
   guardians of minor children; Parents; Siblings):
      Date: a/ · ;J.rJ -         /6                         Time: _ _./_{)_3_5_ _ _ __
      Name:                                                                         Relationship:      __,        "--------
      Address:
      City/State/Zip:                                                                                 Tel.:
3. Objection to Autopsy by Next of Kin (DO NOT Ask For Permission to Conduct an Autopsy):
      Yes__              No~               Unable to contact                      N/A
4. Other Family I Friend (;o_11tact:
      Date:   ~---------
      Name: - -- - - -- - - - - - - - - - - - Relationship: _ _ _ _ _ _ _ _ __
      Address: ~--------------------------------
      City/State/Zip: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ____ Tel.: ..___ __.___ _ _ __

5. Sheriff's Office I Polic_e Department Contact:
      Date: D L-1'1- L"'                                    Time:       lO 'SO
      SO/PD:                                                                                       ~~'c..~¥ &
                                                                    _ _C_o_n-ta_c_t -P-er-s-o-n : -oa,             ("   VV\ e ,,,.


6. Burial Arrangements:
         ~      The family         will
                                  claim the body. The family was instructed to call the Carnes Funeral
      Home at ( 409)986-9900.
                The family will not claim the body. The family was instructed to send a message by
      overnight mail or fax (936/295-8073) to the Huntsville Unit Warden with the following statement: "I
      am unable to claim the body of offender                    , TDCJ# _ _ . I am requesting that
      he/she be buried in the TDCJ prison cemetery." Name, address, telephone number, and relationship
      to the offender should be included in the letter or fax.
                I was unable to contact a family member or friend, burial is recommended in the
      TDCJ cemetery (Fax this worksheet to the Huntsville Unit Warden).
7. Reports - Send a copy of the Death Notification E-Mail, IOC detailing the notification process,
   letter of condolence to the family, and this worksheet to:
                 Unit Warden;
                 Director of Chaplaincy Operations ; and
                 Chaplain' nit file



                                                                                                   Chaplaincy Manu al Policy 11 .04 - Att. B /
        Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED
                                                                                                                                                  .5:2
                                                                                                                            Rel'ised 06109OIG_00573
(A) tdc01m79 - PASSPORT                                           Wednesday, January 20, 2016, 15:D5:02 PM
       Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 368 of 391 PageID 7630
------------------------- SYSM ELECTRONIC FORMS ENTRY ---- ----- ---------- 4.4.E
User ID: BJ00148                                    02:55pm - Wed, Jan 20, 2016
Enter Command ===>

*' 1************************DEATH NOTIFICATION******************************

INMATE: Rodgers, Alton L               TDCJ# 1369028
DATE OF DEATH: 01/19/2016
CUSTODY: GS        STATUS:             RACE: B           DOB:         AGE:
CAUSE OF DEATH: Homicide               TIME: 1214    DOCTOR: Galvan
PLACE OF DEATH: Northwest Texas Hospital
DUTY WARDEN: Nash                      TIME: NA
JUSTICE OF THE PEACE: NA               TIME: NA
TDCJ-ID-IAD: NA                        TIME: NA
CARNES FUNERAL HOME: NA                TIME: NA
CHAPLAIN: Bollacker/Billington         TIME: 1300
EAC: I-00858-01-16                     TIME: NA
APPROVAL OF AUTOPSY BY N.O.K.   ( X ) YES    (  )NO   (    ) UNABLE TO CONTACT
N.O.K.                         TIME 1225        HRS     PHONE
ADDRESS:                       FAMILY WILL( X ) WILL NOT(     ) CLAIM BODY
ADDRESS:
LOCATION OF BODY: Tarrant County
LOCATION OF INMATE PROPERTY: ECB Property
COMMANDS: Up Down Top Bottom Send TRansfer DELete Final Copy Print SET{SCR}




         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00574
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 369 of 391 PageID 7631


                                  Texas Department of Criminal Justice

                                                                                                  Brad Livingston
                                                                                                  Executive Director

     Date: January 20, 2016
     Subj: Alton Rodgers 1369028
     Dear

         It is with the deepest sense of sadness and grief that I write this letter. I know that the sense
     of loss is far greater among you and the members of Alton's family. Our preliminary
     investigation into your Alton's death indicates that he was a homicide victim. The incident
     happened on January 18th. Alton was taken to the hospital and unfortunately passed away on
     January 19th at 1214 PM.

    The funeral home which will receive the body of your loved one is Carnes Funeral Home near
    Houston. Their phone number (409) 986-9900 and as I stated to during our conversation you
    may contact the funeral home to arrange claiming his body. As is customary when an offender
    dies in the custody of this Agency, local and state officials will do an investigation in regard to
    his death.

    At a time like this, it may be difficult to process the feelings we have. It is always a comfort to
    me when I grieve the loss of a loved one to acknowledge my faith in God, even in the midst of
)   the sorrows through which we sometimes pass. One Scripture I use which helps me in my grief
    is from the Gospel of John, chapter 14: "Do not let your hearts be troubled. You believe in God;
    believe also in me. In my Father's house are many rooms; if it were not so, I would have told
    you. I am going there to prepare a place for you. And if I go and prepare a place for you, I will
    come back and take you to be with me, that where I am you may be also."

    Alton experienced some difficulties in his journey in this life. It is our hope and prayer that he
    will find peace in the next.

    On behalf of the entire Texas Department of Criminal Justice staff, I want to extend our deepest
    sympathies in the passing of Alton. May the Lord comfort you and all of his family and help you
    all in their great loss.


     incerely; ,   cf];;dt,,,,y
     everen erry Billington
     haplain I
    William Clements Jr. Unit




                        Our mission is to provide public safety, promote positive change in offender
                          behavior, reintegrate offenders into society, and assist victims of crime.

                                                            P.O. Box 99
                                                  Huntsville,  Texas 77342-0099
      Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                          UNAUTHORIZED  www.tdcj.texas.gov
                                                          COPYING OR DISTRIBUTION PROHIBITED                                          OIG_00575
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 370 of 391 PageID 7632



                                                  Log of Action

                                         Rodgers, Alton L. 1369028

 Tuesday January 19, 2016 - Chaplain Billington

    • 0900 Warden Nash called to see if offender's mother (MO)
                              had returned call to Chaplain Bollacker from the
         message he left on Monday January 18th. Warden Nash also gave me (FA)



    •   0905 Called Chaplain Bollacker to ask him if he'd heard from MO. I left
         message for Chaplain Bollacker to call.

    • 0915 Called Warden Nash and he informed me that he had talked to
        Warden Nash and MO had not returned call.

    • 0915 Called MO and there was no answer. Called FA got message that the
        number was not able to take calls at this time.

    •   1000 Called MO no answer left message to call unit. Called FA number
        again got a message that the number had been disconnect or was no longer
        in service. Called Warden Nash and he instructed me to contact Dallas
        County Deputy Sheriff for notification.


   •    1015 Looked in Whitepages at the addresses listed on the Family Sheet
        PFlO for MO and FA. Mother was not at the address listed on her PFlO
        screen. FA address                              was a match in the
        White pages.


   •    1050 Called Dallas County Sheriff at 214-749-8641 to make notification.
        Address was in the Dallas city limits therefore the Dallas Police Department
        would need to make the notification. She gave the DPD phone number
                   Called DPD with the information for FA                    to call
        unit and ask for the Chaplain's department.




  Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                      UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00576
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 371 of 391 PageID 7633



         •    1145 Officer Farmer from DPD, badge number 8386, called. She informed
              me she went to address and FA did not live there. The current tenant had
              lived there for 2 years and does not know anyone by that name.


         •    1150 Called Warden Nash to inform him of the events of 1050 and 1145.
              Warden Nash said that's all we could do for now. He would keep us
              informed if there were further developments.


     Wednesday January 20, 2016

         • 0820 Per conversation with Warden Beach asked me to called MO. Called
                        . No answer LM.
             Warden Beach look up his cousin                                           who was listed on his
             family page, and he is an offender at the                                  He found the phone
             number of offender
             (offender Rodgers Aunt-(AU)).

)       •    0905 called AU                             there was no answer and I left
             a message. Then called an alternate number of                 and reached
                    (UN)               . Asked               if he had a contact number
             for offender Rodgers mother. He said yes but he would have to call us back
             with the number.

        • 0925 Offenders brother (BRO)                                            called. I informed him of the
             death. He asked what had happened and I informed him that his death was
             the result of a homicide. BRO asked questions as to what happened. I told
             him this was an ongoing investigation and details could not be released. He
             became argumentative and asked to speak to a Warden. I handed phone
             Warden Beach talked to BRO Warden talked briefly and then the called was
             disconnected. During call BRO gave me offenders MO phone number


        • 0930 BRO called back and talked to Warden Beach. He was argumentative
             with him also and Warden Beach then ended the call. Due to the fact that
             the BRO was argumentative BRO did not convey that the family would




      Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                          UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00577
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 372 of 391 PageID 7634


                                                        Log of Action

                                                 Rogers, Alton #1369028




     At approximately 1300 Hrs. This date I contacted the Bill Clements Unit by Telephone I spoke
     with central dispatch who informed me that Capt. Keesee wanted to speak to me. Capt. Keesee
     informed me that we have an inmate, Rogers at the Northwest Texas Hospital, that I needed to
     contact Security and they would escort me to the inmate. Upon arrival I spoke with Linda
     Morales at the reception desk who contacted security. The Sgt. on duty escorted me to a
     nuclear medison room where they were working with a subject wrapped in a sheet. He
     announced himself and asked if it was ok for the Chaplain to come in. There were three
     correctional officers there two at the door and one seated further in the room next to the bed.
     Officer Hall who was seated, I asked him if he had the inmates travel card. He stated his
     information is in that white bag on the counter. I found papers identifying the inmate as Alton
     Rodgers T.D.C.J. #1369028

     After approximately one hour Hospital personnel determined Mr. Rodgers should be moved to
     a regular room.

)
     14:39 hrs. Called Warden Nash on the Unit, He gave me two names of family members to
     contact                                                     I called that number it is no longer in service.

                                               (mom)

     I called that number got the voice mail I left a message that her son Alton had been taken to
    the hospital would she please call me on my cell, I would give her more information.

    14:45hrs. Called Warden Nash informed him I was unable to make contact with family
    members, left a message for Mother to call me back.

    15:30 Hrs. Hospital personnel informed me Mr. Rodgers was now stable and his health was
    somewhat improved.



    15:45 Hrs. Sgt. of Hospital security called the Unit spoke with Warden Nash about Mr. Rodgers'
    condition, I then spoke with Warden Nash he stated there was no reason for me to stay at the
    hospital that I could leave.

    16:30 hrs. I left the hospital, no further action was taken by me.




      Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                          UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00578
   Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                   Page 373 of 391 PageID 7635
                                        Texas Department of Criminal Justice
                                            OFFICE OF THE INSPECTOR GENERAL


                                            REPORT OF INTERVIEW


   Case #:                          1600000656
                                  ~~~~~~~~~~~-
                                                                                  Date of Interview:    1/21/2016
                                                                                                       --~~~----




   Name of Person Interviewed:      Offender Joe Greggs                           Identification#:.    1877484
                                                                                                       - - - - - - --
   Investigator.                    Timothy W. Burge          ~
                                                          7


  On January 21, 2016, during an OIG interview, Investigator Kendall and I re-read Offender
  Greggs his Miranda Warning, he acknowledged he understood his rights, waived them, and gave
  a verbal statement. He stated that he did know why he was being told he starved and had
 "Killed" his cell mate (Offender Rodgers). He said he did not think he "Killed" his cell mate and
  denied that he starved him. When we told Offender Greggs of Offender Rodgers' injuries that
 consisted of his skull being fractured, Offender Greggs stated that, the night before when
 Offender Rodgers was found unresponsive on January 18, 2016, he and Offender Rodgers had
 fought and Offender Rodgers had hit his head hard on the floor and he had to help
 Offender Rodgers up to his bed on the top bunk. He said that on January 14, 2016, they fought
 and picked Offender Rodgers up and slammed him and Offender Rodgers had hit his head on
 the floor hard He said that was when he caused his hand injury hitting Offender Rodgers in the
 mouth. He said he stopped fighting because Offender Rodgers was hurt and could not get up.
 He said he had to help Offender Rodgers up and Offender Rodgers got onto his bunk. He said
 Offender Rodgers did not ask him to get him medical help. He said while they were fighting both
 times on January 14, and 17, 2016, he picked Offender Rodgers' body up in the air and slammed
 him making his head hit the concrete floor. Offender Greggs alleged that what made him fight
 Offender Rodgers on January 14, and 17, 2016, was that Offender Rodgers tried to come on to
 him sexually and he lost his temper, got mad, and pushed him against the wall. He said that was
when he picked his body up and slammed him on the floor with his head hitting first. He said
that after their fight on January 14, 2016, he helped Offender Rodgers on to his bunk, Offender
 Rodgers never came down from his bunk again. When questioned about their fight on January
 17, 2016, Offender Greggs stated, "I'm guilty." Offender Greggs was re-questioned about the
night of January, 17, 2016, Offender Greggs stated Offender Rodgers came down off his bunk
and took a swing at him and they fought again. He said he picked Offender Rodgers up
and threw him down two times and when he tried to help him up to his bunk he slipped and the
back of Offender Rodgers' head hit the wall. He said that he did get Offender Rodgers onto his
bed, and Offender Rodgers tried to help him, but it was more on him (Offender Greggs), to get
him up there. Offender Greggs said Offender Rodgers did not move after that. Offender Greggs
said the reason he did not call for help for Offender Rodgers was because he knew he was going
td get into trouble for what he did to him.




AC-0115 (0712005)                                                                                                            Page 1 of 1




                                           UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED
                                                                                                                                /h
       Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                                                                                       OIG_00579
  Case 2:16-cv-00216-Z-BR Texas
                           Document 444-2 Filed 06/21/19 Page 374 of 391 PageID 7636
                                Department of Criminal Justice
                                                   OFFICE OF THE INSPECTOR GENERAL




                                                   VOLUNTARY STATEMENT

                             STATEMENT OF            Ac..I£ Holtv1£•, r [(f..315'1
       GIVEN TH1S DA TE: -                   I - 2 I -/6                       AT      2 j_?{)             O'CLOCK              D    AM   0   PM
       My name is:             /J.,.c,I;;     /ioiM-eS
       Date of birth:                                           I can be contacted at telephone number: _ ___;___ _ _ __
       and at address:        c ]'e /IV} -e/1-l-5

   I am nor under arrest, nor am I being detained by any law enforcement agency. I understand that I am free to
   leave at any time I choose. I have not been promised anything, nor have I been forced or coerced in any way
   to give this statement, which is true and correct and voluntarily given .
                                                                    ...




 Subscribed And Sworn To Before Me By:
                                                                                            '~lg11sturc

                                                                               ,4cXcfi.'olt"1
                                                                               '      •
                                                                                              f,i9I" / Tfgff6
                                                                                            Pr 11 1cd Name

   On th is the         2 1-!t day of~j~ll'. /\/U
                                             :. ___:_:#flt=-'1f-_!': 1. !'.:.!()/L'l,!'!. .--------,--,.,--:-::--::,...---::---,--::-::----­
                                                                                          No1a · Pub!Jc.111 e.nd for The Slate ofTms

                                                                          OR
Witness :
                                       Signa1ure                                                   P'ohcc Officer's Signature


                                     Printed Name
                                                                                   !12t:.t /'fl€µ4AJiJ ~ µ,v. c/33
                                                                                             Pr in ted Naine, Rani:. and ID Nun1bu

Page     _     ..__
                ( _     of   _j_



                                                                                                                                              )7
         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00580
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                                Page 375 of 391 PageID 7637
                                                Texas Department of Criminal Justice
                                                      OFFICE OF THE INSPECTOR GENERAL




                                                      VOLUNTARY STATEMENT

                                  STATEMENTOF            t/uofu,_;          o~f\.1,µ/~           . ..ff-1fo\./~S

          GIVEN THJS          DA TE :         _l-+/_,z.~/_,_/_1_~---- AT             ·7,' o 7                 O'CLOCK               0   AM E]PM
          My name is:
          Date of birt11 :                                      I can be contacted at telephone number:               __;__~__;_~~~~~-


       and at address:

     I am not under arrest, nor am I being detained by any law enforcement agency. I understand thal I am free to
     leave at any time I choose. I have not been promised anything, nor have I been forced or coerced in any way
     to give this statement, which is true and correct and voluntarily given .
                                                                      ...
     Ot...!                                                                              I
                                                              '2-fo                          I


 1,.._l




                                                                                                  /




 Subscribed And Sworn To Before Me By:
                                                                                                                Signature




      On this the

                                                                             OR
Witness :
                                          Signature                                                   Pol ite Officer's Signrnire


                                         Printed Name
                                                                                   k:[l~ ~AJ/k!/)t.5                            .Z&· '/33

Page        _    ___._/_     of   __j_




            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00581
  Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                           Page 376 of 391 PageID 7638
                                                  Texas Department of Criminal Justice
                                                        OFFICE OF THE INSPECTOR GENERAL




                                                        VOLUNTARY STATEMENT
                                 STATEMENT OF
                                                                                                                ~M
                                                                           I
       GIVEN TI-DS DATE:                         //J.~ /p.olt,,.                    AT   9.' lo     O'CLOCK               QPM
       My name is:                        /2   2a r f/a c, Ill/a,,,, 5
       Date of birth:                                            I can be contacted at telephone number
       and at address :                 f1letJ7eq         b   lbJi   i
   I am not under arrest, nor am I being detained by any law enforcement agency. I understand that 1am.free to
   leave at any time I choose. I have not been promised anything, nor have I been forced or coerced in any way
   to give this statement, which is true and correct and voluntarily given .
                                                                         ...
   ~11 1/t9f.Jo1L., o.5 Hv _jofc f!t.i-ioo /J!?EJ.1 maoa9ec T 5';.J. 111. IJ2acs                    1

  /c1F ke4 c.f OJ6eodetJ'' l?ad3ers., 8/lcn .-JI. lbl/Ml. 'B and ~)b .tndet'
                                                  1
                                                  •



  G-te~~,, =Jae. ~I tr 7) L/@17 ('a.1nYJ1 i.<J.~t>' 5f2POd...s 1 1.Jbic6 te.sulhd ,·'1

 ~~;°! ~Jo=:,k~r:+:~~ :~r°Ja!ri~m11i~r
:::r:::::i ;;;:tr~~.:;:; °:;'~/; 4l;c ~t1a:~.t
          1
                                                                                                                          llfi
up ttl        t;l.      puddi>1~           JO''
                            tuliflc. )- ab<> IJJei: ''f ti 1/1/; ~l.bitia &ach cod
µ7Jprted in b,; ,J tt1b'J, T t4¥t._5"dtzilij ,T pro~eedE'd ~ l'11Jh Secznt~
c~lfl/).Jt};)at-y a-0d                  iJ.lU>   a/Jlt! ~ /ot'o}e Ot;j1/of dotwz,)€11 b /t~r ~tJfJJ:JJ.
I 6$                I
 Subscribed And Sworn To Before Me By:




                                                                               OR
Witness :
                                            Signa1urc


                                          l'rinlcd Name

Page     _   _._
              I _       _   of    2-.




         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00582
             Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 377 of 391 PageID 7639
                                    Office of the Inspector General

                                                        (Continuation)




                                                               - - - - - - - - - --                                           ...   ___ _ __
   -    -     -    - -- - -----,.,-L--- -- - --                    -     - -- - --                         - - - ·-·-·--· --- -




            /Jl.   II/.
Subscribed And Swon1 To Before Mc By:




Oniliisilie       lZ~ d~of _~-A-·_M_~~Y~~~'-k------~~-~~-~----~           N   111')'   Public In and For The State of Texas

                                                        OR
Witness:
             ----=-=
                   S i~
                      gn-
                        att-
                           1rc        _ _ __        _



                           1'1 inted Name

       __b::      of ~
Page
                                                                                                                                           ;o;a
-CC-0395
     - (02/2005)
         - --            - copy
                 Certified   -of -   -- case
                                 OIG criminal - 1600000656
                                                - - -to -      --Donatelli
                                                           Rothstein --         - -Order
                                                                           re: Protective -- -2:16-CV-216
                                                                                           Cause -- -on-      - --
                                                                                                          08.18.2017 by scm.
                                                                                                                                               (




                                            UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                               OIG_00583
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                               Page 378 of 391 PageID 7640


                             Texas Department of Criminal Justice

                                                                                            Clements Unit
                                                                                             9601 Spur 591
                                                                                             Amarillo, Texas 79107
                                                                                             (806) 381-7080




 Warden Martin,

 On 1/19/2016, I Sgt. M. Maes and as the Safe Prison PREA manager, I took it upon myself to
 look at Offender Rodgers, Alton Lamont #1369028 and Offender Greggs, Joe #1877484
 commissary spends. I reviewed the spends and saw that offender Rodgers, Alton #1369028 had
 made a recent spend through commissary on 110512015, therefore I called Ms. Teresa Carroll
 (Commissary Supervisor) if she could meet me at the High Security Commissary so I could
 gather the original commissary receipt and lists of the transactions. We met at 12 building gate
 where I also met up with Warden Beach and reported to him of what I was doing. I proceeded to
 High Security Commissary to retrieve the items. I was able to locate the commissary spends for
 1/05/16, 11118/15 and 10/13115 belonging to offender Rodgers, Alton #1369028 and also
 gathered the commissary spends for Offender Greggs, Joe # 1877484 dated 11/18/15 and I looked
 at some of the other ones. I compared the known writing of Offender Greggs to the last store that
 was made for offender Rodgers, and it is my opinion that Offender Greggs wrote the list for
 Offender Rodgers. There is an actual thump print on the original receipt but it is unknown who's
 print is on it. I immediately reported my findings to Warden Beach and Major Boggs then all the
 original documents were directly taken to OIG Mr. Richard Fernandez and turned in for
 evidence.
 This was at the end of the day at 1700 hour so I went home.

 Sgt. Martha Maes I USPPM




                    Our mission is to provide public sqfety, promote positive change in ()//ender
                      behavior, reintegrate qffenders info society, and assist victims qf'crime.

                                                    Clements Unit
                                                    960 I Spur 591
                                                Amarillo. Texas 79107
                                                       (806) Donatelli
  Certified copy of OIG criminal case 1600000656 to Rothstein 3 81-7080
                                                                                                                       /93
                                                                       re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm."
                                      UNAUTHORIZEDwww.tdcj.state.tx
                                                      COPYING OR DISTRIBUTION
                                                                         .us          PROHIBITED                                 OIG_00584
A) tctcOC10t   - PASSPORT
        Case 2:16-cv-00216-Z-BR                Tuesday,
                                Document 444-2 Filed        January
                                                     06/21/19        19, of 2016,
                                                               Page 379           14:01:34
                                                                            391 PageID 7641 PM

CSINIBOl                    TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                                          01/19/16
                                 TRUST FUND BANKING HISTORY                                                               14:01:27
                                  AS OF 01/15/16 23.03.31

TDCJ-NO 01877484 NAME- GREGGS, JOE                                                                CURRENT-BAL-                        .48

   DATE        AMOUNT UT TP RPT-PG CD DESCRIPTION                                                          SEN DEE
07/09/15          .00    CM BCB9/IR B4                                                                     0709151309450810483
08/11/15          .00    CM BCB9/IR B4                                                                     0811151316450810483
08/21/15          .00    CM BCBl/IR B4                                                                     0821151036455474778
09/14/15        50.00    WU 0257/14 Bl 1628701092                                             000124
09/24/15        24.63    CM BCBl/IR B4                                                                     0924151147450810483
10/08/15        22.80    CM BCBl/IR B4                                                                     1008151042450810483
10/08/15          .00    co BCBl/IN I                                                     I                1008151042450810483
11/18/15         2.35    CM BCBl/IR B4                                                                     1118151149525797760




               END OF HISTORY DATA          PRESS ENTER FOR MORE RECORDS
PF4 PREVIOUS RECORDS PF2 FIRST RECORD OF HISTORY PF9 FIRST REC OF CURRENT MONTH
ENTER TDCJ NUMBER:           OR SID NUMBER:




           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00585
~)       Case 2:16-cv-00216-Z-BR
     tdcOOJOt   - PASSPORT       Document 444-2 Filed 06/21/19
                                                Tuesday,        Page 380
                                                             January  19,of 2016,
                                                                            391 PageID 7642 PM
                                                                                  14:00:48

::sINIBOl                    TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                                          01/19/16
                                  TRUST FUND BANKING HISTORY                                                               14:00:43
                                   AS OF 01/15/16 23.03.31

rDCJ-NO 01369028 NAME- RODGERS,ALTON LAMONT                                                        CURRENT-BAL-                  144.81

   DATE           AMOUNT UT TP RPT-PG CD DESCRIPTION                                                        SEN DEE
Ll/12/15           50.00    WU 0316/20 Bl 9933835325                                           000471
Ll/18/15           47.08    CM BCBl/IR B4                                                                   1118151158525797760
L2/18/15-~           . 00   CM BCBl/IR B4                                                                   1218150946525797760
)1/05/16     .·   q 9_3fil CM BCBl/IR B4                                                                    0105161133525797760
)1/07 /16         100.00    WU 0007/13 Bl 8947158223                                           000214




               END OF HISTORY DATA          PRESS ENTER FOR MORE RECORDS
)F4 PREVIOUS RECORDS PF2 FIRST RECORD OF HISTORY PF9 FIRST REC OF CURRENT MONTH
~NTER TDCJ NUMBER:           OR SID NUMBER:




            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00586
A) tdcOCOOt   - PASSPORT
       Case 2:16-cv-00216-Z-BR                 Tuesday,
                               Document 444-2 Filed        January
                                                    06/21/19        19,of 2016,
                                                              Page 381          14:00:40
                                                                          391 PageID 7643 PM

CSINIBOl                       TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                                          01/19/16
                                    TRUST FUND BANKING HISTORY                                                               14:00:36
                                     AS OF 01/15/16 23.03.31

TDCJ-NO 01369028 NAME- RODGERS,ALTON LAMONT                                                         CURRENT-BAL-                   144.81

    DATE   AMOUNT UT TP RPT-PG CD DESCRIPTION                SEN DEE
'J7/16/15   37.15    OP 9108/33 B4 ERH BOOKSELLER COMPANY            00174
'J7/20/15   10.00    WU 0201/10 Bl A0018421010087     000177
J7/20/15    30.00    WU 0201/11 Bl 6229022678         000473
)7/21/15    75.00    WU 0202/25 Bl 1196632441         000031
)7 /21/J 5  23.93    CM BCBl/IR B4                           0721151409450810483
)7/27/15    36.10    OP 9227/30 B4 ERH BOOKSELLER COMPANY            00073
J8/17/15    67.45    CM BCBl/IR 84                           0817151058455474778
)8/31/15    30.28    CM JM19/IR B4                           0831151035451069155
)9/15/15    12.78    CM BCB9/IR B4                           0915151030450810483
)9/15/15      .00    CO BCB9/IN I                   I        0915151030450810483
10/12/15   100.00    WU 0285/11 Bl 5082628881         000374
10/13/15    25.05    WU 0286/01 Bl     TP13593175     000003
10/13/15    24.53    CM BCB.9/IR B4                          1013151030450810483
11/06/15    19.25    OP 5818/30 B4 EDWARD R HAMILTON BOOK C          00175
                                            PRESS ENTER FOR MORE RECORDS
PF4 PREVIOUS RECORDS PF2 FIRST RECORD OF HISTORY PF9 FIRST REC OF CURRENT MONTH
~NtER TDCJ NUMBER:           OR SID NUMBER:




             Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                 UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00587
                     Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                    Page 382 of 391 PageID 7644

                                                                                                                                                                I'




                                                                                                                                                                         Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                                                                                                               ()-

                                                                                                                                                               ""'-...


                                                                                                      I
                                                                                                          (_, l-I'/\
       Location ••• : 0376 - 01                              Co11issary &Trust Fund                                       nate: 1105116
       Salesperson: RJ00107                                   CLEJENTS HI SECURIT'(
                                                            Co11issary Purchase Receipt
                                                                                                                 L)       Ti1e: 11:33:18 -:::::::_
                                                                                                                          Page:    1           /
                                                                                                                                                     b
       Purchaser: RODSERS,ALTON LfllllNT                                                              Housing: HS-c2          CELL10
       ID Nu1ber: 01369028                                  Beginning Account Balance:       t84.19   Begin Spend Li1it:      t25.00




                                                                                                                                                                                                             UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED
,,,.   Ite1 Nu1ber    Ite1 Description                           Unit Price Quantitv        Ext.A1t   Class              Spend Li1it



       ;
       e.\145
                       AAMEN-CHILI NOODLES 3 OZ
                       CORN CHIPS 16 OZ
                       BOO CHIPS 8 OZ
                       BANS CHIP/'81£ 91l!T N MATCH
                       *DUPLEX CREllf Clll<IES 16 OZ
                                                                        .27
                                                                       1.55
                                                                       1.35
                                                                       l. 35
                                                                       1.20
                                                                                    34
                                                                                     ·:i
                                                                                     ....



                                                                                     4
                                                                                               9.18
                                                                                               3.10
                                                                                               1.35
                                                                                               1.35
                                                                                               4.80
                                                                                                      RE6U
                                                                                                      RESU
                                                                                                      RE6U
                                                                                                      RE6U
                                                                                                      RE6U
                                                                                                                                $15.82
                                                                                                                                $12. 72
                                                                                                                                $11.37
                                                                                                                                $10.02
                                                                                                                                 $5.22
       884             KEEFE Pl.JVfl"ATl(JI ClFFEE 4.5 OZ               .95          2         1.90   RE6U                       B.32
       81193           PEPPERMINT STICK                                 .10         10         1.00   REa.J                      $2.3"2
       01195           RAINBOW FRUIT STICK                              .10         10         1.00   REa.J                      $1.32
       00190           *HOT SROCE 5 OZ                                   50          2         1.00   RESU                        $.32
       01042           STAl'IP-FOREVER                                  .49         30        14.70   CORR

                                                       Transaction Total:           %        $39.38
                                      Sales Tax included in above a1ount:                      $.16
                                                  Ending Account Balance:                    '44.81    End Spend Li1it:           $.32


                                           ~




                          6                                                                                                                              \




                                                                                                                                                             OIG_00588
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                  Page 383 of 391 PageID 7645




                                                      COMMISSARY ORDER SLIP
                                                      SLIP MUST BE FILLED OUT COMPLFTELY

                                          QTY              ITEM-DESCnlPTION              PHICE     AMOUNT




                                                _J_   - -




                                                                    DAii




                                                               DO NOT TEAR! LEAVE FULL LENGTH !
                                                      j     ALL SALES dNAL! NO EXCHANGE!

                                             .Rc.~laru
                                         AL'TD(\                    .                 ~~~
                                         NAME    ..J                                              NUMBER
                                         ~~LC                                         -'~15
                                         LOCATION                                                   DATE

                                        SO-7 (Rev. 2/86)




  Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                      UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00589
         Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                     Page 384 of 391 PageID 7646



"   ')




                                                                   COMMISSARY ORDER SLIP
                                                                   SLIP MUST BE FILLED OUT COMPLETELY

                                                   OTY                 ITEM~DESCRIPTION                 PRICE   AMOUNT



                                                          13!,.0JMNJJtB Cdle-e                     [ ·95_        95
                                                     1  11oLs~u~ce~--- .5q ...5o
                                                     I_    Cheese
                                                              Cull/.s_ ~D ·5D
                                                   _L/ ffll·~.tl              Ii_                   I_Je_ .I./o_


                                                                                    ~---1
                                                                                          ---r.~
                                                                                                    I


                                                                                                          -
                                                                                                                --

)

                                                                                                   i-
                                                               -     ----
                                                                                                   i-
                                                                                                   l_
                                                                                                   l
                                                                                                   !-
                                                                                                    TOTAL




                                                    - -1                   DO NOT TEAR! LEAVE FULL LENGTH I

                                                 l-:Joe Geegas           ALL SALES FINAL! NO EXCHANGE!

                                                                                   _ ___ 1877'19'l
                                                 llAlll~,...     VJ
                                                    /1.JL .;.1c> 1>                                Jl)OJNll'~/ [cl
                                                 LOCATION                                                        !.lA I

                                                 SO-7 (Rev. 2/86)




                                                                                                                            /°/. t
           Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                               UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00590
 ~U~C1\,1Ult ••   I i 1(1.)10 -   (ll          &Trust Fund  Lo~aissary                      Date: li/18/15
 Salesoerson: RJ00107                CLEMENTS HI SECURITY                                   Time: 11:58:08
     Case 2:16-cv-00216-Z-BR Document     444-2
                                  Conissary        Filed
                                             Purchase     06/21/19 Page 385 of 391 Page:
                                                      Receipt                                 PageID  1 7647
 Purchaser: RODGERS,ALTON LAMONT                                       Housing: HS-C2           CELL10
 ID Number: 01369028             Beginning Account Balance:   $131. 27 Be·gin Spend Li1it:      $95.00
 Item Nu1ber    Ite1 Description      Unit Price Quantity     Ext.A1t  Class               Spend Li1it

: 00094                 DIAL BAR SOAP 1. 25 oz                       .20          5        1. 00   HYGN                    $94.00
 00119                  ANTIPERSPIRANT 3 OZ MENNEN                  2.15                   2.15    HVGN                    $91. 85
 00771                  BABY SHAJllPOO 15 OZ                        1. 25                  1. 25   HYGN                    $90.60
 01328                  WRITING TABLET 50 SHEETS #1285              1. 85         3        5.55    CORR                    $85.05
 0132'3                 TYPING PAPER PAD 50 SHTS #1283               .85          3        2.55    CORR                    $82.50
 01365                  DICTIONARY                                  6.50                   6.50    CORR                    $76.00
 01351                  BLACK INK PEN/OFFENDER PROP                  .30         10        3.00    CORR                    $73.00
 0a37                   3 INCH TOOTHBRUSH                            .110         1         .40    HVGN                    $72.60
 01440                  COMB-POCKET                                  .35          1         .35    HYSN                    H2.25
 00885                  CHILL TOWEL BY FROGG TOGG                   6.50                   6.50    EMRN
 00899                  SHORTS-4X GYM/MEN                           6.65                   6.65    EMRN
 00834                  SHOWER SZ 11 RUBBER SHOE                    7.00                   7.00    EMRN
 01338                  #10 BUSINESS ENVELOPE                        .03         66        1. 98   CORR                    $70.27




Location ••• : 0376 - 01
Salesperson: RJ00107
                                                            Co11issary &Trust Fund
                                                             CLEMENTS HI SECURITY
                                                          Commissary Purchase Receipt
                                                                                              --z_ l (_)               Date: 11/18/15
                                                                                                                       Time: 11:58:08
                                                                                                                       Page:    2
Purchaser1 RODGERS,ALTON L~NT                                                                      Housing: HS-C2          CELL10
ID Nu1ber: 01369028                                      Beginning Account Balance:     $131.27    Begin Spend Li1it:      $95.00
Ite1 Nu1ber    Ite1 Description                               Unit Price Quantity       Ext. A1t   Class              Spend Limit

0010a                   TOOTHPASTE-COLGATE GEL 6 OZ                2.20                    2. 20   HYGN                   $68.07

                                                         Transaction Total:      96      $47.08
                                        Sales Tax included in above a1ount:               $3.27
                                                    Ending Accuunl Balance:              ~84. 19   ~nd ~pend   Li1it:     $68.07

  ******OFFENDERS MUST FILL OUT TWO IDENTICAL S0-7'S (ORDER FORMSl,AND WILL NOT USE RED lNK ON THESE FORMS. ALL SALES
      SUSPECTED EXTORTION llND TRAFFIC AND TRADING WILL BE INVESTIGATED! ALL STAMPS AND ENVELOPES MUST HAVE OFFENDERS NA
                                           NUMBER 'IN INK' WITHIN ONE HOUR OF PURCHASE!******
                                    SIGNATURE~ ~Vrk'-1:                         THUM!:lfJfUNT _ __
                                                   ,,,




                                                                                                                                     I 7.1°
            Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00591
                                                                                                                                                              Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 386 of 391 PageID 7648                 ,.
Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.




                                                                                                                                                     Location ••• : 0376 - 01
                                                                                                                                                     ~lesperson:   RJ00107

                                                                                                                                                     Purchaser: GRE66S 1 JOE
                                                                                                                                                     ID Nu1ber: 018771t84
                                                                                                                                                                                                          Co11issary &Trust Fund
                                                                                                                                                                                                           a.DENTS HI SECURITY
                                                                                                                                                                                                     Ca11issary Purchase Receipt

                                                                                                                                                                                                     Beginning Acccunt Balance:        f2.83
                                                                                                                                                                                                                                                LtoHousing: HS-c2
                                                                                                                                                                                                                                                   Begin Spend Li1it:
                                                                                                                                                                                                                                                                       Date: 11/18/15
                                                                                                                                                                                                                                                                       Ti1e: 11:49:07
                                                                                                                                                                                                                                                                       Page:    1
                                                                                                                                                                                                                                                                           CELL10
                                                                                                                                                                                                                                                                            $2.83
                                                                                                                                                     Ite1 Nu1ber . Iha Descriotion                        Unit Price Quantity        Ext. A1t      Class             .Spend Li1it
                                    UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED




                                                                                                                                                     ~               BEST PUltTRTION COFFEE 4.5 OZ                • 95                   .95       REGU                     $1.88
                                                                                                                                                     001W            fl-IJT SllJ:E 5 OZ                           .50            1       .50       RESU                     $1.38
                                                                                                                                                     ~1·             D-OEESE ClJRLS CHIPS 3 OZ                    .50            1       .50       REGU                      S.88
                                                                                                                                                     01193l          PEPPERMINT STICK                             .10            4       .40       REGU                      $.48

                                                                                                                                                                                                    Transaction Total:           7     $2.35
                                                                                                                                                                                   Sales Tax included in above a1ount:                  S.03
                                                                                                                                                                                               Ending Account Balance:                  S.48        End Spend Li1it:         $.48

                                                                                                                                                       ffffff{FfENDERS ll!iT FILL OUT TWO IIIEMTIOL SCH' S (ORDER FORPISl 1 AND WILL NOT USE RED IN< ON TIESE FOfflllS. ALL SRI.ES
                                                                                                                                                            SUSPECTED EXTORTillt AND Tru:FFIC AND TRIIDitlllLL BE INVESTIOOTED ! ALL STlll>S ANDJ!~...MT 14\~E OFFENDERS NA
                                                                                                                                                                                                  NIJIBE I IN JM.'\~IlHJ~ ONE HOUR CF PUR~
                                                                                                                                                                                        SIGNATURE    f'       J-.JiaatH)               THUPIBPR.




                                                                                                                                                                                                                                                                                          "'




                                                                                                      ......_
                                                                                                     .-..s>
                                                                                                                                     ........
                                                                                                                                     .............


                                                                                                                                                                                                                                                                                        OIG_00592
Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                     Page 387 of 391 PageID 7649




                                                       COMMISSARY ORDER SLIP
                                                      SLIP MUST BE FILLED OUT COMPLETELY

                                           QTY




                                                                                              ..Pc~      :>l)
                                                               t!~!~:_ 1'_
                                                       j               DATE
                                                                                          ITOTAL




                                         I~ I
                                                                  00 NOT TEAR! LEAVE FULL LENGTH !
                                                                ALL SALES FINAL! NO EXCHANGE!

                                         ~~~~~
                                         NAME -~::-~-: ~.1::__ _____ __ __ _              0£,.9_,. 2 ~
                                                                                                      NUMBER
                                         .EQJ ~   c - 2.1 il                               (r,n_ -         a
                                                                                          _____ ___ .2__ _ __ __   _

                                         LOCATION                                                            DATE

                                         SO-7 (Rev. 2/86)




  Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                      UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00593
                Case 2:16-cv-00216-Z-BR Commi;sary
                                          Document      444-2
                                                     &1rust  Fund Filed 06/21/19 Page 388 Date:       of 391 10/13/15
                                                                                                                   PageID 7650
ocar lDn •• , : 037S . 02                                                                             Time:  Hl:J1:12
ales~ers0n: GM000BS
                                           CLEMENTS HI SECURITY
                                        Cam~i5sary Purchase Receipt
                                                                                                      Page:
                                                                                Hous mg:
                                                                                     . HS-Cl~              CELL0E.
urcha.ser: RDDGERS,ALTDN LAMONT                                       i100.00   Begin Spend   Li1it:       t25.00
           ~ e113G'302e
                                       Beginning Account Balance:
D th
                                            Unit Price Quantity       Ei<t. Amt Class                Spend  Li1it
tem .     Jer   Item Description
                                                                 .30          2           .b0         REGU                    t24.40
 F,i.           CLIPPERS-NAIL                                                                         REGU                    i23.30
                LACES-54IN.WHITE                                 • 55         2          1.10
li405                                                                                    1. 70        REGU                    $21. 60
                *INSTANT RICE B 07                               . 85         2
~07:                                                                                                                          $19. '30
                                                                 .85          ·:1        1. 70        REGU
H127            D-BUTTERSCOTCH CANDY                                          I..

                                                                                                                              OB.95
                BEST PLANTATION COFFEE 4.5 OZ                    . 95         1            •'35       REGU
)0084                                                                                    1. 00        REGU                    H7.'35
                PEPPERMINT STICK                                 '10          10
l11'33                                                                                   1. 05        REGU                    $1E.. '30
                *NO CALORIE SWEETNER 100 CT                     1. 05          1
10214                                                                                    1. 00        REGU                    ~15. '30
                RAINBOW FRUIT STICK                                10         10
H1'35                                                                          l           .80        REGU                    t15. 10
                D-BHBY RUTH CANDY BAR                              80
~1104                                                                                                  REGU                    H3.45
                BIG RED DRINK 12 OZ.                                55         3          1.E.5
~0003                                                                                                  REGU                     tf.. 97
                 RRMEtH/S SPICY VEGETABLE                         .27         24         E.. 48
~0182
                 WASH CLOTH "TCI                                  ,85          1           .85         REGU                     •&. 12
~3008                            II
                                                                                                       REGU                     $4.57
                                                                 1. 55                    1. 55
~9305            CORN CHIPS 16 DZ




                                                         Coni:;sary & Trust Fund                                            Date: 10/13/15
 Location ... : 037£, - 02                                                                                                  Ti1e: 10:31:13
 Salesperscn: GM00089                                     CLEMENTS HI SECURITY
                                                                                                                            Page:         2
                                                       Co1missary Purchase Receipt
                                                                                                                                              t uG
                                                                                                       Housing: HS-Cl           CELL0£
 Purchaser: RODGERS, ALTON LAMONT                                                       U00.00         Begin Spend Li1it:       $25.00
 ID Nu1ber: 01359028                                  Beginning Account Balance:
                                                           Unit Price Quantity          E)(t. A1t      Class              Spend Li1i t
 Item Number    Item Description
                                                                        (C:         1       l. 05       REGU                        ~3.52
                  ~SALTINE CRACKERS 4 DZ                            ,..i..J         ~

 00124                                                                                      1 20        REGU                        t2.32
                  tDUPLEX CREAM COOKIES 1E. 07                    I. 20
 04145                                                                                          .50     REGU                        U.B2
                  CHEESE CURLS CHIPS 3 02                           .50
  00091                                                                                     I    35     REGU                         $.47
                  BIG BANG CHIP                                   1. 35
  00031
                                                         Transaction Total:               $24.53
                                      Sales T:i.x included in above amount:                 $. E.7
                                                                                          l75.47         End Spend Li1it:            !.47
                                                    Ending Account Balance:

     HHHOFrENDERS HUST FILL OUT mo IDENTICAL SD- 7' s (ORDER FORMS) I AND WILL NOT USE RED INK ON THESE FORMS. ALL SALES
       SUSPECTED EXTORTION AND TRAFFIC AND TRADING WILL BE INVESTIGATED 1 ALL STAMPS AND ENVELOPES MUST HAVE OFFENDERS NA
                                           NUMBER 1 IN INK' WITHIN ONE HOUR OF PURCHASE~***~*~
                                    SlGNriTURL_!tc~ /~~r1; .- .,.t:              THUMBPRINT _ __
                                          ,,.




                 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00594
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                          Page 389 of 391 PageID 7651




                                                               COMMISSARY ORDER SLIP
                                                              SLIP MUST BE FILLED OUl'COMPLETELY

                                               QTY                  ITEM-DESCRIPTION                 PRICE    AMOUNT
                                                                                                              ---
                                                t..        dl_IL ~flll.' 5                          _,_3-o    , tq.1.

                                                1..       ,A-c:.~ "s~s.'"'''""""'    >(j,1.rc       . ,_5_5
                                                'Z...    ~MP..,..         [ ,_,Lt:' -                ,62.._
                                                                                                               /,/u

                                                                                                              1,1~_


                                                "Z..     13 .... rri'- ~£-.,r~tl          M-vY-,    .s          ,1e;,
                                                 I                                   ;; ;;e"'                 ~ -
                                                                                                    "' 5
                                                                  T.vlt<..                          IJ~ .     l,4l'...::L_
                                              Jo         ,Kl 1-T .,~/1~t:~                          1L        11 I GI
                                              _JQ_ 'Ptw        1r- 5 ri,'d                            ,,      Jf O

                                                 I !~                            t,/}AA)f/
                                                                                       7
                                                                                        _          .6"        _Bo
                                                :3 3 J /!.,t;- .J,                                  .~5       1(,6
)                                              -z.,'{    #ft, T /,/ 5f I~                           ,L1       C-'18
                                                                c,.11TJ/                            ,70        -ro
                                                                                                              'l4o
                                                                                                    '-'-""
                                                                r-Jt,I   i ''S                        ~.9      1So
                                                 I      18..-Y cJI 'f .5                            1_~S      >§2__
                                                :&       -'l1:l~e_i..1.Atvii.&' ~                             ,,,5
                                                 ,      J>qJv..X ~,~le-'
                                                                                                    '~
                                                                                                    /,t.o     1t...c:\

                                                         t 'G6t: cve1:S                             .St>      '5u
                                                         A'.'111.YJ~,tf/Y./i:- ~                    .5c       t~O


                                                 I
                                                        _ ,     ~d)tf,                              J.~s      1.3?



                                             / s'(Q&T
                                                                                    -t.I
                                                                                   DATE
                                                                                                    itr,•'t>
                                                                                                   TOTAL
                                                                                                                J



                                          UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED
                                                                                                                              JC}. I'!
      Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                                                                                                      OIG_00595
            Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                   Page 390 of 391 PageID 7652
 Locafion ••• : \B7!i - 01            Co11issarv &Trust Fund                                                                 Date: 10/08/15
 Salesper!iin: GM00089                                    CLEl'tENTS HI SECURlTY                                             Time: 10:42:52
                                                        Co11issary Purchase Receipt                        ~                 Pa11e:    1
 Purchaser: GREGGS,JOE                                                                           Housino: HS-D1                   CELL16
 ~.
      · 11ber: 01877484                                Beginning Account Balance:      $25.b3    Begin Spend Li1it:                $25.00
        NuRber     Item Description                         Unit Price Uuantity       Ext. A•t   Class                     Spend Liiwit

00191              RRMEN CHILI NOODLES 3 OZ                        .27         20        5.40    REGU                              $19.60
09305              CORN CHIPS l!i OZ                              1. 55                  1. 55   REGU                              $18. 05
04145             1DUPLEX CREAM COOKIES 16 OZ                     1. 20                  1.20    REGU                              $16. 85
00084             BEST PLANTATION COFFEE 4.5 OZ                     .95                   • 95   REGU                              f15. 90
01193             PEPPERl'IINT STICK                                .10        10        1.00    REGU                              $14. 90
00081             BBQ CHIPS 8 DZ                                  1. 35                  1.35    REGU                              $13.55
0m0               *HOT SAUCE 5 OZ                                  .50                    .50    REGU                              $13,05
01195             RAINBOW FRUIT STICK                              .10         10        1. 00   REGU                              $12.05
~?38              CHEESE SQU££ZE W/JALAPENO                       1. 65                  1. 65   REGU                              $10.40
09741             PARTY SNACK MIX 11 DZ                           1. 55                  1. 55   REGU                               S8.85
51036             T-fKOSHER-CHILI &BEANS 12 OZ                    1. 75                  1. 75   REGU                               $7.10
00091             CHEESE CURLS CHIPS 3 DZ                          .50          2        1. 00   REGU                               $&. 10
09720             *FLOUR TORTILLA 12 PK                            .85                    .85    REGU                               $5.25




Location •.. : 037!i - 01                                Co11issary &Trust Fund                                      Date: 10/08/15
Salesperson: 6M0008Y                                      CLEMENTS HI SECURilY                                       Time: 10:42:52
                                                       Co11issary Purchase Receipt                                   Page:    2
Purchaser: GREGGS,JOE                                                                            Ho us i na: HS-Dl       CELL16
ID Nu1ber: 01877484                                  _.Beginning Account Balance:      S25.!i3   Begin Spend Li1it:      $25.00
Ite1 Nu1ber    Ite1 Description                             Unit Price Uuantitv       Ext. A~t   Class              Spend Limit

01431             MOUTHWASH-ALC.FHEE                             1. 20                   1. 20   HYGN                               $4.05
0~094             DIAL BAR SOAP 1. 25 OZ                          .20           5        l. 00   HYGN                               S3.11fi
03008             ~IASH CLOTH "TCI"                               .85                     . 85   REGU                               $2.20

                                                  Transaction Total:           58      S22.80
                                 Sales Tax included in above a1ount:                     ~.39
                                             Endinq Account Balanr.e:                   k.83     End Soend Li1it:                   S2.20

                                                                                                                £SE FORMS. ALL SALES
                                                                                                     ,..,"(.,,....,.,,. Li':i I HAIJE OFFENDERS NA


                                        SlCiNRlURE
                                   ..




                 Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                                     UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00596
    Case 2:16-cv-00216-Z-BR Document 444-2 Filed 06/21/19                                Page 391 of 391 PageID 7653




                                                                                                  ..




                        COMMISS
                       SLIP MUST BE FILLED C Jl t;.,_ .

                             ITEM DESCRIPTION             PRIC°f:




)




      Certified copy of OIG criminal case 1600000656 to Rothstein Donatelli re: Protective Order Cause 2:16-CV-216 on 08.18.2017 by scm.
                                          UNAUTHORIZED COPYING OR DISTRIBUTION PROHIBITED                                             OIG_00597
